Exhibit 10.1

Execution Copy

PURCHASE AGREEMENT

between

AFS SENSUB CORP.

Purchaser

and

AMERICREDIT FINANCIAL SERVICES, INC.

Seller

Dated as of May 5, 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I. DEFINITIONS

   1

SECTION 1.1

  

General

   1

SECTION 1.2

  

Specific Terms

   1

SECTION 1.3

  

Usage of Terms

   2

SECTION 1.4

  

[Reserved]

   2

SECTION 1.5

  

No Recourse

   2

SECTION 1.6

  

Action by or Consent of Noteholders and Certificateholder

   3

ARTICLE II. CONVEYANCE OF THE RECEIVABLES AND THE OTHER CONVEYED PROPERTY

   3

SECTION 2.1

  

Conveyance of the Receivables and the Other Conveyed Property.

   3

ARTICLE III. REPRESENTATIONS AND WARRANTIES

   4

SECTION 3.1

  

Representations and Warranties of Seller

   4

SECTION 3.2

  

Representations and Warranties of Purchaser

   6

ARTICLE IV. COVENANTS OF SELLER

   8

SECTION 4.1

  

Protection of Title of Purchaser.

   8

SECTION 4.2

  

Other Liens or Interests

   9

SECTION 4.3

  

Costs and Expenses

   9

SECTION 4.4

  

Indemnification.

   9

ARTICLE V. REPURCHASES

   11

SECTION 5.1

  

Repurchase of Receivables Upon Breach of Warranty

   11

SECTION 5.2

  

Reassignment of Purchased Receivables

   12

SECTION 5.3

  

Waivers

   12

ARTICLE VI. MISCELLANEOUS

   13

SECTION 6.1

  

Liability of Seller

   13

SECTION 6.2

  

Merger or Consolidation of Seller or Purchaser

   13

SECTION 6.3

  

Limitation on Liability of Seller and Others

   13

SECTION 6.4

  

Seller May Own Notes or the Certificate

   13

SECTION 6.5

  

Amendment.

   14

SECTION 6.6

  

Notices

   14

SECTION 6.7

  

Merger and Integration

   15

SECTION 6.8

  

Severability of Provisions

   15

SECTION 6.9

  

Intention of the Parties.

   15

SECTION 6.10

  

Governing Law

   16

SECTION 6.11

  

Counterparts

   16

SECTION 6.12

  

Conveyance of the Receivables and the Other Conveyed Property to the Issuer

   16

SECTION 6.13

  

Nonpetition Covenant

   16

SECTION 6.14

  

[Reserved]

   16

SCHEDULES

  

Schedule A — Schedule of Receivables

Schedule B — Representations and Warranties from the Seller as to the
Receivables

 

i



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT, dated as of May 5, 2010, executed between AFS SenSub
Corp., a Nevada corporation, as purchaser (“Purchaser”) and AmeriCredit
Financial Services, Inc., a Delaware corporation, as Seller (“Seller”).

W I T N E S S E T H :

WHEREAS, Purchaser has agreed to purchase from the Seller, and the Seller,
pursuant to this Agreement, is transferring to Purchaser the Receivables and
Other Conveyed Property.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is acknowledged, Purchaser and the Seller, intending to be
legally bound, hereby agree as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.1 General. The specific terms defined in this Article include the
plural as well as the singular. The words “herein,” “hereof” and “hereunder” and
other words of similar import refer to this Agreement as a whole and not to any
particular Article, Section or other subdivision, and Article, Section, Schedule
and Exhibit references, unless otherwise specified, refer to Articles and
Sections of and Schedules and Exhibits to this Agreement. Capitalized terms used
herein without definition shall have the respective meanings assigned to such
terms in the Sale and Servicing Agreement dated as of May 5, 2010, by and among
AFS SenSub Corp. (as Seller), AmeriCredit Financial Services, Inc. (in its
individual capacity and as Servicer), AmeriCredit Automobile Receivables Trust
2010-2 (as Issuer) and Wells Fargo Bank, National Association (as Backup
Servicer and Trust Collateral Agent).

SECTION 1.2 Specific Terms. Whenever used in this Agreement, the following words
and phrases, unless the context otherwise requires, shall have the following
meanings:

“Agreement” shall mean this Purchase Agreement and all amendments hereof and
supplements hereto.

“Closing Date” means May 20, 2010.

“Issuer” means AmeriCredit Automobile Receivables Trust 2010-2.

“Other Conveyed Property” means all property conveyed by the Seller to the
Purchaser pursuant to Section 2.1(a)(2) through (8) of this Agreement and by the
Purchaser to the Issuer pursuant to the Sale and Servicing Agreement.

“Owner Trustee” means Wilmington Trust Company, as Owner Trustee appointed and
acting pursuant to the Trust Agreement.



--------------------------------------------------------------------------------

“Purchase Agreement Collateral” has the meaning specified in Section 6.9 of this
Agreement.

“Receivables” has the meaning assigned in the Sale and Servicing Agreement.

“Related Documents” means the Notes, the Certificate, the Custodian Agreement,
the Sale and Servicing Agreement, the Indenture, the Trust Agreement, the
Lockbox Account Agreement, the Lockbox Processing Agreement, the Underwriting
Agreement and the Note Purchase Agreement. The Related Documents to be executed
by any party are referred to herein as “such party’s Related Documents,” “its
Related Documents” or by a similar expression.

“Repurchase Event” means the occurrence of a breach of any of the Seller’s
representations and warranties hereunder or any other event which requires the
repurchase of a Receivable by the Seller under the Sale and Servicing Agreement.

“Sale and Servicing Agreement” means the Sale and Servicing Agreement referred
to in Section 1.1 hereof.

“Schedule of Receivables” means the Schedule of Receivables sold and transferred
pursuant to this Agreement which is attached hereto as Schedule A.

“Schedule of Representations” means the Schedule of Representations and
Warranties attached hereto as Schedule B.

“Trust Collateral Agent” means Wells Fargo Bank, National Association, as trust
collateral agent and any successor trust collateral agent appointed and acting
pursuant to the Sale and Servicing Agreement.

“Trustee” means Wells Fargo Bank, National Association, as trustee and any
successor trustee appointed and acting pursuant to the Indenture.

SECTION 1.3 Usage of Terms. With respect to all terms used in this Agreement,
the singular includes the plural and the plural the singular; words importing
any gender include the other gender; references to “writing” include printing,
typing, lithography, and other means of reproducing words in a visible form;
references to agreements and other contractual instruments include all
subsequent amendments thereto or changes therein entered into in accordance with
their respective terms and not prohibited by this Agreement or the Sale and
Servicing Agreement; references to Persons include their permitted successors
and assigns; and the terms “include” or “including” mean “include without
limitation” or “including without limitation.”

SECTION 1.4 [Reserved].

SECTION 1.5 No Recourse. Without limiting the obligations of Seller hereunder,
no recourse may be taken, directly or indirectly, under this Agreement or any
certificate or other writing delivered in connection herewith or therewith,
against any stockholder, officer or director, as such, of Seller, or of any
predecessor or successor of Seller.

 

2



--------------------------------------------------------------------------------

SECTION 1.6 Action by or Consent of Noteholders and Certificateholder. Whenever
any provision of this Agreement refers to action to be taken, or consented to,
by Noteholders or the Certificateholder, such provision shall be deemed to refer
to the Certificateholder or Noteholder, as the case may be, of record as of the
Record Date immediately preceding the date on which such action is to be taken,
or consent given, by Noteholders or the Certificateholder. Solely for the
purposes of any action to be taken, or consented to, by Noteholders or the
Certificateholder, any Note or Certificate registered in the name of the Seller
or any Affiliate thereof shall be deemed not to be outstanding; provided,
however, that, solely for the purpose of determining whether the Trustee or the
Trust Collateral Agent is entitled to rely upon any such action or consent, only
Notes or Certificates which the Owner Trustee, the Trustee or the Trust
Collateral Agent, respectively, knows to be so owned shall be so disregarded.

ARTICLE II.

CONVEYANCE OF THE RECEIVABLES

AND THE OTHER CONVEYED PROPERTY

SECTION 2.1 Conveyance of the Receivables and the Other Conveyed Property.

(a) Subject to the terms and conditions of this Agreement, Seller hereby sells,
transfers, assigns, and otherwise conveys to Purchaser without recourse (but
without limitation of its obligations in this Agreement), and Purchaser hereby
purchases, all right, title and interest of Seller in and to the following
described property (collectively, the “Receivables and the Other Conveyed
Property”):

(1) the Receivables and all moneys received thereon after the Cutoff Date;

(2) the security interests in the Financed Vehicles granted by Obligors pursuant
to the Receivables and any other interest of the Seller in such Financed
Vehicles;

(3) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(4) any proceeds from any Receivable repurchased by a Dealer pursuant to a
Dealer Agreement or a Third-Party Lender pursuant to an Auto Loan Purchase and
Sale Agreement as a result of a breach of representation or warranty in the
related Dealer Agreement or Auto Loan Purchase and Sale Agreement;

(5) all rights under any Service Contracts on the related Financed Vehicles;

 

3



--------------------------------------------------------------------------------

(6) the related Receivable Files;

(7) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (1) through (6); and

(8) all proceeds and investments with respect to items (1) through (7).

It is the intention of Seller and Purchaser that the transfer and assignment
contemplated by this Agreement shall constitute a sale of the Receivables and
the Other Conveyed Property from Seller to Purchaser, conveying good title
thereto free and clear of any Liens, and the beneficial interest in and title to
the Receivables and the Other Conveyed Property shall not be part of Seller’s
estate in the event of the filing of a bankruptcy petition by or against Seller
under any bankruptcy or similar law.

(b) Simultaneously with the conveyance of the Receivables and the Other Conveyed
Property to Purchaser, Purchaser has paid or caused to be paid to or upon the
order of Seller an amount equal to the book value of the Receivables sold by
Seller, as set forth on the books and records of Seller, by wire transfer of
immediately available funds and the remainder as a contribution to the capital
of the Purchaser (a wholly-owned subsidiary of Seller).

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

SECTION 3.1 Representations and Warranties of Seller. Seller makes the following
representations and warranties as of the date hereof and as of the Closing Date
on which Purchaser relies in purchasing the Receivables and the Other Conveyed
Property and in transferring the Receivables and the Other Conveyed Property to
the Issuer under the Sale and Servicing Agreement. Such representations are made
as of the execution and delivery of this Agreement, but shall survive the sale,
transfer and assignment of the Receivables and the Other Conveyed Property
hereunder, and the sale, transfer and assignment thereof by Purchaser to the
Issuer under the Sale and Servicing Agreement. Seller and Purchaser agree that
Purchaser will assign to Issuer all Purchaser’s rights under this Agreement and
that the Trustee will thereafter be entitled to enforce this Agreement against
Seller in the Trustee’s own name on behalf of the Noteholders.

(a) Schedule of Representations. The representations and warranties set forth on
the Schedule of Representations with respect to the Receivables as of the date
hereof, and as of the Closing Date, are true and correct.

(b) Organization and Good Standing. Seller has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Delaware, with power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is currently
conducted, and had at all relevant times, and now has, power, authority and
legal right to acquire, own and sell the Receivables and the Other Conveyed
Property to be transferred to Purchaser.

 

4



--------------------------------------------------------------------------------

(c) Due Qualification. Seller is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of its property
or the conduct of its business requires such qualification.

(d) Power and Authority. Seller has the power and authority to execute and
deliver this Agreement and its Related Documents and to carry out its terms and
their terms, respectively; Seller has full power and authority to sell and
assign the Receivables and the Other Conveyed Property to be sold and assigned
to and deposited with Purchaser hereunder and has duly authorized such sale and
assignment to Purchaser by all necessary corporate action; and the execution,
delivery and performance of this Agreement and Seller’s Related Documents have
been duly authorized by Seller by all necessary corporate action.

(e) Valid Sale; Binding Obligations. This Agreement and Seller’s Related
Documents have been duly executed and delivered, shall effect a valid sale,
transfer and assignment of the Receivables and the Other Conveyed Property to
the Purchaser, enforceable against Seller and creditors of and purchasers from
Seller; and this Agreement and Seller’s Related Documents constitute legal,
valid and binding obligations of Seller enforceable in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by equitable limitations on the availability of
specific remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law.

(f) No Violation. The consummation of the transactions contemplated by this
Agreement and the Related Documents, and the fulfillment of the terms of this
Agreement and the Related Documents, shall not conflict with, result in any
breach of any of the terms and provisions of, or constitute (with or without
notice, lapse of time or both) a default under, the articles of incorporation or
bylaws of Seller, or any indenture, agreement, mortgage, deed of trust or other
instrument to which Seller is a party or by which it is bound, or result in the
creation or imposition of any Lien upon any of its properties pursuant to the
terms of any such indenture, agreement, mortgage, deed of trust or other
instrument, other than this Agreement, the Sale and Servicing Agreement and the
Indenture, or violate any law, order, rule or regulation applicable to Seller of
any court or of any federal or state regulatory body, administrative agency or
other governmental instrumentality having jurisdiction over Seller or any of its
properties.

(g) No Proceedings. There are no proceedings or investigations pending or, to
Seller’s knowledge, threatened against Seller, before any court, regulatory
body, administrative agency or other tribunal or governmental instrumentality
having jurisdiction over Seller or its properties (i) asserting the invalidity
of this Agreement or any of the Related Documents, (ii) seeking to prevent the
issuance of the Notes or the consummation of any of the transactions
contemplated by this Agreement or any of the

 

5



--------------------------------------------------------------------------------

Related Documents, (iii) seeking any determination or ruling that might
materially and adversely affect the performance by Seller of its obligations
under, or the validity or enforceability of, this Agreement or any of the
Related Documents or (iv) seeking to affect adversely the federal income tax or
other federal, state or local tax attributes of, or seeking to impose any
excise, franchise, transfer or similar tax upon, the transfer and acquisition of
the Receivables and the Other Conveyed Property hereunder or under the Sale and
Servicing Agreement.

(h) True Sale. The Receivables are being transferred with the intention of
removing them from Seller’s estate pursuant to Section 541 of the Bankruptcy
Code, as the same may be amended from time to time.

(i) Chief Executive Office. The chief executive office of Seller is located at
801 Cherry Street, Suite 3500, Fort Worth, Texas 76102.

SECTION 3.2 Representations and Warranties of Purchaser. Purchaser makes the
following representations and warranties, on which Seller relies in selling,
assigning, transferring and conveying the Receivables and the Other Conveyed
Property to Purchaser hereunder. Such representations are made as of the
execution and delivery of this Agreement, but shall survive the sale, transfer
and assignment of the Receivables and the Other Conveyed Property hereunder and
the sale, transfer and assignment thereof by Purchaser to the Issuer under the
Sale and Servicing Agreement.

(a) Organization and Good Standing. Purchaser has been duly organized and is
validly existing and in good standing as a corporation under the laws of the
State of Nevada, with the power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
currently conducted, and had at all relevant times, and has, full power,
authority and legal right to acquire and own the Receivables and the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement.

(b) Due Qualification. Purchaser is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions where the failure to do so would materially and
adversely affect Purchaser’s ability to acquire the Receivables or the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement, or the
validity or enforceability of the Receivables and the Other Conveyed Property or
to perform Purchaser’s obligations hereunder and under the Purchaser’s Related
Documents.

(c) Power and Authority. Purchaser has the power, authority and legal right to
execute and deliver this Agreement and to carry out the terms hereof and to
acquire the Receivables and the Other Conveyed Property hereunder; and the
execution, delivery and performance of this Agreement and all of the documents
required pursuant hereto have been duly authorized by Purchaser by all necessary
corporate action.

 

6



--------------------------------------------------------------------------------

(d) No Consent Required. Purchaser is not required to obtain the consent of any
other Person, or any consent, license, approval or authorization or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery or performance of this Agreement and the Related
Documents, except for such as have been obtained, effected or made.

(e) Binding Obligation. This Agreement constitutes a legal, valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, subject, as to enforceability, to applicable bankruptcy, insolvency,
reorganization, conservatorship, receivership, liquidation and other similar
laws and to general equitable principles.

(f) No Violation. The execution, delivery and performance by Purchaser of this
Agreement, the consummation of the transactions contemplated by this Agreement
and the Related Documents and the fulfillment of the terms of this Agreement and
the Related Documents do not and will not conflict with, result in any breach of
any of the terms and provisions of, or constitute (with or without notice or
lapse of time) a default under, the certificate of incorporation or bylaws of
Purchaser, or conflict with or breach any of the terms or provisions of, or
constitute (with or without notice or lapse of time) a default under, any
indenture, agreement, mortgage, deed of trust or other instrument to which
Purchaser is a party or by which Purchaser is bound or to which any of its
properties are subject, or result in the creation or imposition of any Lien upon
any of its properties pursuant to the terms of any such indenture, agreement,
mortgage, deed of trust or other instrument (other than the Sale and Servicing
Agreement), or violate any law, order, rule or regulation, applicable to
Purchaser or its properties, of any federal or state regulatory body, any court,
administrative agency, or other governmental instrumentality having jurisdiction
over Purchaser or any of its properties.

(g) No Proceedings. There are no proceedings or investigations pending, or, to
the knowledge of Purchaser, threatened against Purchaser, before any court,
regulatory body, administrative agency, or other tribunal or governmental
instrumentality having jurisdiction over Purchaser or its properties:
(i) asserting the invalidity of this Agreement or any of the Related Documents,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement or any of the Related Documents, (iii) seeking any
determination or ruling that might materially and adversely affect the
performance by Purchaser of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or (iv) that
may adversely affect the federal or state income tax attributes of, or seeking
to impose any excise, franchise, transfer or similar tax upon, the transfer and
acquisition of the Receivables and the Other Conveyed Property hereunder or the
transfer of the Receivables and the Other Conveyed Property to the Issuer
pursuant to the Sale and Servicing Agreement.

In the event of any breach of a representation and warranty made by Purchaser
hereunder, Seller covenants and agrees that it will not take any action to
pursue any remedy that it may have hereunder, in law, in equity or otherwise,
until a year and a day have passed since the date on which all Notes,
Certificates, pass-through certificates or other similar securities issued by
Purchaser, or a trust or similar vehicle formed by Purchaser, have been paid in
full.

 

7



--------------------------------------------------------------------------------

Seller and Purchaser agree that damages will not be an adequate remedy for such
breach and that this covenant may be specifically enforced by Purchaser, Issuer
or by the Trustee on behalf of the Noteholders and Owner Trustee on behalf of
the Certificateholder.

ARTICLE IV.

COVENANTS OF SELLER

SECTION 4.1 Protection of Title of Purchaser.

(a) At or prior to the Closing Date, Seller shall have filed or caused to be
filed a UCC-1 financing statement, naming Seller as seller or debtor, naming
Purchaser as purchaser or secured party and describing the Receivables and the
Other Conveyed Property being sold by it to Purchaser as collateral, with the
office of the Secretary of State of the State of Delaware and in such other
locations as Purchaser shall have required. From time to time thereafter, Seller
shall execute and file such financing statements and cause to be executed and
filed such continuation statements, all in such manner and in such places as may
be required by law fully to preserve, maintain and protect the interest of
Purchaser under this Agreement, of the Issuer under the Sale and Servicing
Agreement and of the Trust Collateral Agent under the Indenture in the
Receivables and the Other Conveyed Property and in the proceeds thereof. Seller
shall deliver (or cause to be delivered) to Purchaser and the Trust Collateral
Agent file-stamped copies of, or filing receipts for, any document filed as
provided above, as soon as available following such filing. In the event that
Seller fails to perform its obligations under this subsection, Purchaser, Issuer
or the Trust Collateral Agent may do so, at the expense of the Seller. In
furtherance of the foregoing, the Seller hereby authorizes the Purchaser, the
Issuer or the Trust Collateral Agent to file a record or records (as defined in
the applicable UCC), including, without limitation, financing statements, in all
jurisdictions and with all filing offices as each may determine, in its sole
discretion, are necessary or advisable to perfect the security interest granted
to the Purchaser pursuant to Section 6.9 of this Agreement. Such financing
statements may describe the collateral in the same manner as described herein or
may contain an indication or description of collateral that describes such
property in any other manner as such party may determine, in its sole
discretion, is necessary, advisable or prudent to ensure the perfection of the
security interest in the collateral granted to the Purchaser herein.

(b) Seller shall not change its name, identity, state of incorporation or
corporate structure in any manner that would, could or might make any financing
statement or continuation statement filed by Seller (or by Purchaser, Issuer or
the Trust Collateral Agent on behalf of Seller) in accordance with paragraph
(a) above seriously misleading within the meaning of §9-506 of the applicable
UCC, unless they shall have given Purchaser, Issuer and the Trust Collateral
Agent at least 60 days’ prior written notice thereof, and shall promptly file
appropriate amendments to all previously filed financing statements and
continuation statements.

(c) Seller shall give Purchaser, the Issuer and the Trust Collateral Agent at
least 60 days prior written notice of any relocation that would result in a
change of the location

 

8



--------------------------------------------------------------------------------

of the debtor within the meaning of Section 9-307 of the applicable UCC. Seller
shall at all times maintain (i) each office from which it services Receivables
within the United States of America or Canada and (ii) its principal executive
office within the United States of America.

(d) Prior to the Closing Date, Seller has maintained accounts and records as to
each Receivable accurately and in sufficient detail to permit (i) the reader
thereof to know at any time as of or prior to the Closing Date, the status of
such Receivable, including payments and recoveries made and payments owing (and
the nature of each) and (ii) reconciliation between payments or recoveries on
(or with respect to) each Receivable and the Principal Balance as of the Cutoff
Date. Seller shall maintain its computer systems so that, from and after the
time of sale under this Agreement of the Receivables to Purchaser, and the
conveyance of the Receivables by Purchaser to the Issuer, Seller’s master
computer records (including archives) that shall refer to a Receivable indicate
clearly that such Receivable has been sold to Purchaser and has been conveyed by
Purchaser to the Issuer. Indication of the Issuer’s ownership of a Receivable
shall be deleted from or modified on Seller’s computer systems when, and only
when, the Receivable shall become a Purchased Receivable or a Sold Receivable or
shall have been paid in full or sold pursuant to the terms of the Sale and
Servicing Agreement.

(e) If at any time Seller shall propose to sell, grant a security interest in,
or otherwise transfer any interest in any motor vehicle receivables to any
prospective purchaser, lender or other transferee, Seller shall give to such
prospective purchaser, lender, or other transferee computer tapes, records, or
print-outs (including any restored from archives) that, if they shall refer in
any manner whatsoever to any Receivable (other than a Purchased Receivable or a
Sold Receivable), shall indicate clearly that such Receivable has been sold to
Purchaser, sold by Purchaser to Issuer, and is owned by the Issuer.

SECTION 4.2 Other Liens or Interests. Except for the conveyances hereunder,
Seller will not sell, pledge, assign or transfer to any other Person, or grant,
create, incur, assume or suffer to exist any Lien on the Receivables or the
Other Conveyed Property or any interest therein, and Seller shall defend the
right, title, and interest of Purchaser and the Issuer in and to the Receivables
and the Other Conveyed Property against all claims of third parties claiming
through or under Seller.

SECTION 4.3 Costs and Expenses. Seller shall pay all reasonable costs and
disbursements in connection with the performance of its obligations hereunder
and under its Related Documents.

SECTION 4.4 Indemnification.

(a) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, damages, claims, and liabilities, arising out of or resulting
from any breach of any of Seller’s representations and warranties contained
herein.

 

9



--------------------------------------------------------------------------------

(b) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, damages, claims, and liabilities, arising out of or resulting
from the use, ownership or operation by Seller or any affiliate thereof of a
Financed Vehicle.

(c) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, damages, claims and liabilities arising out of or resulting
from any action taken, or failed to be taken, by it in respect of any portion of
the Receivables other than in accordance with this Agreement or the Sale and
Servicing Agreement.

(d) Seller agrees to pay, and shall defend, indemnify and hold harmless
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Backup
Servicer, the Owner Trustee, the Noteholders and the Certificateholder from and
against any taxes that may at any time be asserted against Purchaser, the
Issuer, the Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner
Trustee, the Noteholders and the Certificateholder with respect to the
transactions contemplated in this Agreement, including, without limitation, any
sales, gross receipts, general corporation, tangible or intangible personal
property, privilege, or license taxes (but not including any taxes asserted with
respect to, and as of the date of, the sale, transfer and assignment of the
Receivables and the Other Conveyed Property to Purchaser and by Purchaser to the
Issuer or the issuance and original sale of the Notes or issuance of the
Certificate, or asserted with respect to ownership of the Receivables and Other
Conveyed Property which shall be indemnified by Seller pursuant to clause
(e) below, or federal, state or other income taxes, arising out of distributions
on the Notes or the Certificate or transfer taxes arising in connection with the
transfer of the Notes or the Certificate) and costs and expenses in defending
against the same, arising by reason of the acts to be performed by Seller under
this Agreement or imposed against such Persons.

(e) Seller agrees to pay, and to indemnify, defend and hold harmless Purchaser,
the Issuer, the Trust Collateral Agent, the Trustee, the Backup Servicer, the
Owner Trustee, the Noteholders and the Certificateholder from, any taxes which
may at any time be asserted against such Persons with respect to, and as of the
date of, the conveyance or ownership of the Receivables or the Other Conveyed
Property hereunder and the conveyance or ownership of the Receivables under the
Sale and Servicing Agreement or the issuance and original sale of the Notes or
the issuance of the Certificate, including, without limitation, any sales, gross
receipts, personal property, tangible or intangible personal property, privilege
or license taxes (but not including any federal or other income taxes, including
franchise taxes, arising out of the transactions contemplated hereby or transfer
taxes arising in connection with the transfer of the Notes or the Certificate)
and costs and expenses in defending against the same, arising by reason of the
acts to be performed by Seller under this Agreement or imposed against such
Persons.

(f) Seller shall defend, indemnify, and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the

 

10



--------------------------------------------------------------------------------

Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, claims, damages, and liabilities to the extent that such cost,
expense, loss, claim, damage, or liability arose out of, or was imposed upon
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Backup
Servicer, the Owner Trustee, the Noteholders or the Certificateholder through
the negligence, willful misfeasance, or bad faith of Seller in the performance
of its duties under this Agreement or by reason of reckless disregard of
Seller’s obligations and duties under this Agreement.

(g) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders and the Certificateholder from and against any loss, liability or
expense incurred by reason of the violation by Seller of federal or state
securities laws in connection with the registration or the sale of the Notes.

(h) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders and the Certificateholder from and against any loss, liability or
expense imposed upon, or incurred by, Purchaser, the Issuer, the Trust
Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders or the Certificateholder as result of the failure of any Receivable,
or the sale of the related Financed Vehicle, to comply with all requirements of
applicable law.

(i) Seller shall defend, indemnify, and hold harmless Purchaser from and against
all costs, expenses, losses, claims, damages, and liabilities arising out of or
incurred in connection with the acceptance or performance of Seller’s trusts and
duties as Servicer under the Sale and Servicing Agreement, except to the extent
that such cost, expense, loss, claim, damage, or liability shall be due to the
willful misfeasance, bad faith, or negligence (except for errors in judgment) of
Purchaser.

(j) Seller shall indemnify the Owner Trustee and its officers, directors,
successors, assigns, agents and servants jointly and severally with the
Purchaser pursuant to Section 7.2 of the Trust Agreement.

Indemnification under this Section 4.4 shall include reasonable fees and
expenses of counsel and expenses of litigation and shall survive payment of the
Notes and the Certificate. The indemnity obligations hereunder shall be in
addition to any obligation that Seller may otherwise have.

ARTICLE V.

REPURCHASES

SECTION 5.1 Repurchase of Receivables Upon Breach of Warranty. Upon the
occurrence of a Repurchase Event, Seller shall, unless the breach which is the
subject of such Repurchase Event shall have been cured in all material respects,
repurchase the Receivable relating thereto if and only if the interests of the
Noteholders therein are materially and adversely affected by any such breach
from the Issuer and, simultaneously with the

 

11



--------------------------------------------------------------------------------

repurchase of the Receivable, Seller shall deposit the Purchase Amount in full,
without deduction or offset, to the Collection Account, pursuant to Section 3.2
of the Sale and Servicing Agreement. It is understood and agreed that, except as
set forth in Section 6.1 hereof, the obligation of Seller to repurchase any
Receivable, as to which a breach occurred and is continuing, shall, if such
obligation is fulfilled, constitute the sole remedy against Seller for such
breach available to Purchaser, the Issuer, the Backup Servicer, the Noteholders,
the Certificateholder, the Trust Collateral Agent on behalf of the Noteholders
or the Owner Trustee on behalf of the Certificateholder. The provisions of this
Section 5.1 are intended to grant the Issuer and the Trust Collateral Agent a
direct right against Seller to demand performance hereunder, and in connection
therewith, Seller waives any requirement of prior demand against Purchaser with
respect to such repurchase obligation. Any such repurchase shall take place in
the manner specified in Section 3.2 of the Sale and Servicing Agreement.
Notwithstanding any other provision of this Agreement or the Sale and Servicing
Agreement to the contrary, the obligation of Seller under this Section shall not
terminate upon a termination of Seller as Servicer under the Sale and Servicing
Agreement and shall be performed in accordance with the terms hereof
notwithstanding the failure of the Servicer or Purchaser to perform any of their
respective obligations with respect to such Receivable under the Sale and
Servicing Agreement.

In addition to the foregoing and notwithstanding whether the related Receivable
shall have been purchased by Seller, Seller shall indemnify the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders and the Certificateholder from and against all costs, expenses,
losses, damages, claims and liabilities, including reasonable fees and expenses
of counsel, which may be asserted against or incurred by any of them as a result
of third party claims arising out of the events or facts giving rise to such
Repurchase Events.

SECTION 5.2 Reassignment of Purchased Receivables. Upon deposit in the
Collection Account of the Purchase Amount of any Receivable repurchased by
Seller under Section 5.1 hereof, Purchaser and the Issuer shall take such steps
as may be reasonably requested by Seller in order to assign to Seller all of
Purchaser’s and the Issuer’s right, title and interest in and to such Receivable
and all security and documents and all Other Conveyed Property conveyed to
Purchaser and the Issuer directly relating thereto, without recourse,
representation or warranty, except as to the absence of Liens created by or
arising as a result of actions of Purchaser or the Issuer. Such assignment shall
be a sale and assignment outright, and not for security. If, following the
reassignment of a Purchased Receivable, in any enforcement suit or legal
proceeding, it is held that Seller may not enforce any such Receivable on the
ground that it shall not be a real party in interest or a holder entitled to
enforce the Receivable, Purchaser and the Issuer shall, at the expense of
Seller, take such steps as Seller deems reasonably necessary to enforce the
Receivable, including bringing suit in Purchaser’s or in the Issuer’s name.

SECTION 5.3 Waivers. No failure or delay on the part of Purchaser, or the Issuer
as assignee of Purchaser, or the Trust Collateral Agent as assignee of the
Issuer, in exercising any power, right or remedy under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or remedy preclude any other or future exercise thereof or the
exercise of any other power, right or remedy.

 

12



--------------------------------------------------------------------------------

ARTICLE VI.

MISCELLANEOUS

SECTION 6.1 Liability of Seller. Seller shall be liable in accordance herewith
only to the extent of the obligations in this Agreement specifically undertaken
by Seller and the representations and warranties of Seller.

SECTION 6.2 Merger or Consolidation of Seller or Purchaser. Any corporation or
other entity (i) into which Seller or Purchaser may be merged or consolidated,
(ii) resulting from any merger or consolidation to which Seller or Purchaser is
a party or (iii) succeeding to the business of Seller or Purchaser, in the case
of Purchaser, which corporation has a certificate of incorporation containing
provisions relating to limitations on business and other matters substantively
identical to those contained in Purchaser’s certificate of incorporation,
provided that in any of the foregoing cases such corporation shall execute an
agreement of assumption to perform every obligation of Seller or Purchaser, as
the case may be, under this Agreement and, whether or not such assumption
agreement is executed, shall be the successor to Seller or Purchaser, as the
case may be, hereunder (without relieving Seller or Purchaser of their
responsibilities hereunder, if it survives such merger or consolidation) without
the execution or filing of any document or any further action by any of the
parties to this Agreement. Seller or Purchaser shall promptly inform the other
party, the Issuer, the Trust Collateral Agent and the Owner Trustee and, as a
condition to the consummation of the transactions referred to in clauses (i),
(ii) and (iii) above, (x) immediately after giving effect to such transaction,
no representation or warranty made pursuant to Sections 3.1 and 3.2 of this
Agreement shall have been breached (for purposes hereof, such representations
and warranties shall speak as of the date of the consummation of such
transaction) and be continuing, (y) Seller or Purchaser, as applicable, shall
have delivered written notice of such consolidation, merger or purchase and
assumption to the Rating Agencies prior to the consummation of such transaction
and shall have delivered to the Issuer and the Trust Collateral Agent an
Officer’s Certificate of the Seller or a certificate signed by or on behalf of
the Purchaser, as applicable, and an Opinion of Counsel each stating that such
consolidation, merger or succession and such agreement of assumption comply with
this Section 6.2 and that all conditions precedent, if any, provided for in this
Agreement relating to such transaction have been complied with, and (z) Seller
or Purchaser, as applicable, shall have delivered to the Issuer, and the Trust
Collateral Agent an Opinion of Counsel, stating, in the opinion of such counsel,
either (A) all financing statements and continuation statements and amendments
thereto have been executed and filed that are necessary to preserve and protect
the interest of the Issuer and the Trust Collateral Agent in the Receivables and
reciting the details of the filings or (B) no such action shall be necessary to
preserve and protect such interest.

SECTION 6.3 Limitation on Liability of Seller and Others. Seller and any
director, officer, employee or agent thereof may rely in good faith on the
advice of counsel or on any document of any kind prima facie properly executed
and submitted by any Person respecting any matters arising under this Agreement.
Seller shall not be under any obligation to appear in, prosecute or defend any
legal action that is not incidental to its obligations under this Agreement or
its Related Documents and that in its opinion may involve it in any expense or
liability.

SECTION 6.4 Seller May Own Notes or the Certificate. Subject to the provisions
of the Sale and Servicing Agreement, Seller and any Affiliate of Seller may in
their individual or any other capacity become the owner or pledgee of Notes or
the Certificate with the same rights as they would have if they were not Seller
or an Affiliate thereof.

 

13



--------------------------------------------------------------------------------

SECTION 6.5 Amendment.

(a) This Agreement may be amended by Seller and Purchaser without the consent of
the Trust Collateral Agent, the Owner Trustee, the Certificateholder or any of
the Noteholders (i) to cure any ambiguity or (ii) to correct any provisions in
this Agreement; provided, however, that such action shall not, as evidenced by
an Opinion of Counsel delivered to the Issuer, the Owner Trustee and the Trust
Collateral Agent, adversely affect in any material respect the interests of any
Certificateholder or Noteholder.

(b) This Agreement may also be amended from time to time by Seller and
Purchaser, and with the consent of the Trust Collateral Agent and, if required,
the Certificateholder and the Noteholders, in accordance with the Sale and
Servicing Agreement, for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions of this Agreement, or of
modifying in any manner the rights of the Certificateholder or Noteholders;
provided, however, the Seller provides the Trust Collateral Agent with an
Opinion of Counsel, (which may be provided by the Seller’s internal counsel)
that no such amendment shall increase or reduce in any manner the amount of, or
accelerate or delay the timing of, collections of payments on Receivables or
distributions that shall be required to be made on any Note or Certificate.

(c) Prior to the execution of any such amendment or consent, Seller shall have
furnished written notification of the substance of such amendment or consent to
each Rating Agency.

(d) It shall not be necessary for the consent of Certificateholder or
Noteholders pursuant to this Section to approve the particular form of any
proposed amendment or consent, but it shall be sufficient if such consent shall
approve the substance thereof. The manner of obtaining such consents and of
evidencing the authorization of the execution thereof by Certificateholder or
Noteholders shall be subject to such reasonable requirements as the Trust
Collateral Agent may prescribe, including the establishment of record dates. The
consent of a Holder of a Certificate or a Note given pursuant to this Section or
pursuant to any other provision of this Agreement shall be conclusive and
binding on such Holder and on all future Holders of such Certificate or Note and
of any Certificate or Note issued upon the transfer thereof or in exchange
thereof or in lieu thereof whether or not notation of such consent is made upon
the Certificate or Note.

SECTION 6.6 Notices. All demands, notices and communications to Seller or
Purchaser hereunder shall be in writing, personally delivered, or sent by
telecopier (subsequently confirmed in writing), reputable overnight courier or
mailed by certified mail, return receipt requested, and shall be deemed to have
been given upon receipt (a) in the case of Seller, to AmeriCredit Financial
Services, Inc., 801 Cherry Street, Suite 3500, Fort Worth, Texas 76102,
Attention: Chief Financial Officer, or (b) in the case of Purchaser, to AFS
SenSub Corp., 2265 B Renaissance Drive, Suite 17, Las Vegas, Nevada 89119,
Attention: Chief Financial Officer, or such other address as shall be designated
by a party in a written notice delivered to the other party or to the Issuer,
Owner Trustee or the Trust Collateral Agent, as applicable.

 

14



--------------------------------------------------------------------------------

SECTION 6.7 Merger and Integration. Except as specifically stated otherwise
herein, this Agreement and Related Documents set forth the entire understanding
of the parties relating to the subject matter hereof, and all prior
understandings, written or oral, are superseded by this Agreement and the
Related Documents. This Agreement may not be modified, amended, waived or
supplemented except as provided herein.

SECTION 6.8 Severability of Provisions. If any one or more of the covenants,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid, then such covenants, provisions or terms shall be deemed severable from
the remaining covenants, provisions or terms of this Agreement and shall in no
way affect the validity or enforceability of the other provisions of this
Agreement.

SECTION 6.9 Intention of the Parties.

The execution and delivery of this Agreement shall constitute an acknowledgment
by Seller and Purchaser that they intend that the assignment and transfer herein
contemplated constitute a sale and assignment outright, and not for security, of
the Receivables and the Other Conveyed Property, conveying good title thereto
free and clear of any Liens, from Seller to Purchaser, and that the Receivables
and the Other Conveyed Property shall not be a part of Seller’s estate in the
event of the bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding, or other proceeding under any federal or state bankruptcy or similar
law, or the occurrence of another similar event, of, or with respect to Seller.
In the event that such conveyance is determined to be made as security for a
loan made by Purchaser, the Issuer, the Noteholders or the Certificateholder to
Seller, the Seller hereby grants to Purchaser a security interest in all of
Seller’s right, title and interest in and to the following property whether now
owned or existing or hereafter acquired or arising, and this Agreement shall
constitute a security agreement under applicable law (collectively, the
“Purchase Agreement Collateral”)

(1) the Receivables and all moneys received thereon after the Cutoff Date;

(2) the security interests in the Financed Vehicles granted by Obligors pursuant
to the Receivables and any other interest of the Seller in such Financed
Vehicles;

(3) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(4) any proceeds from any Receivable repurchased by a Dealer pursuant to a
Dealer Agreement or a Third-Party Lender pursuant to an Auto Loan Purchase and
Sale Agreement as a result of a breach of representation or warranty in the
related Dealer Agreement or Auto Loan Purchase and Sale Agreement;

 

15



--------------------------------------------------------------------------------

(5) all rights under any Service Contracts on the related Financed Vehicles;

(6) the related Receivable Files;

(7) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (1) through (6); and

(8) all proceeds and investments with respect to items (1) through (7).

SECTION 6.10 Governing Law. This Agreement shall be construed in accordance
with, and this Agreement and all matters arising out of or relating in any way
to this Agreement shall be governed by, the law of the State of New York,
without giving effect to its conflict of law provisions (other than Sections
5-1401 and 5-1402 of the New York General Obligations Law).

SECTION 6.11 Counterparts. For the purpose of facilitating the execution of this
Agreement and for other purposes, this Agreement may be executed simultaneously
in any number of counterparts, each of which counterparts shall be deemed to be
an original, and all of which counterparts shall constitute but one and the same
instrument.

SECTION 6.12 Conveyance of the Receivables and the Other Conveyed Property to
the Issuer. Seller acknowledges that Purchaser intends, pursuant to the Sale and
Servicing Agreement, to convey the Receivables and the Other Conveyed Property,
together with its rights under this Agreement, to the Issuer on the Closing
Date. Seller acknowledges and consents to such conveyance and pledge and waives
any further notice thereof and covenants and agrees that the representations and
warranties of Seller contained in this Agreement and the rights of Purchaser
hereunder are intended to benefit the Issuer, the Owner Trustee, the Trust
Collateral Agent, the Noteholders and the Certificateholder. In furtherance of
the foregoing, Seller covenants and agrees to perform its duties and obligations
hereunder, in accordance with the terms hereof for the benefit of the Issuer,
the Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder and that, notwithstanding anything to the contrary in this
Agreement, Seller shall be directly liable to the Issuer, the Owner Trustee, the
Trust Collateral Agent, the Noteholders and the Certificateholder
(notwithstanding any failure by the Servicer, the Backup Servicer or the
Purchaser to perform its respective duties and obligations hereunder or under
Related Documents) and that the Trust Collateral Agent may enforce the duties
and obligations of Seller under this Agreement against Seller for the benefit of
the Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder.

SECTION 6.13 Nonpetition Covenant. Neither Purchaser nor Seller shall petition
or otherwise invoke the process of any court or government authority for the
purpose of commencing or sustaining a case against the Purchaser or the Issuer
under any federal or state bankruptcy, insolvency or similar law or appointing a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of the Purchaser or the Issuer or any substantial part of their
respective property, or ordering the winding up or liquidation of the affairs of
the Purchaser or the Issuer.

SECTION 6.14 [Reserved].

 

16



--------------------------------------------------------------------------------

[Remainder of page intentionally left blank]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Purchase Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

AFS SENSUB CORP.,

as Purchaser

By

 

/s/ Sheli D. Fitzgerald

Name:

  Sheli D. Fitzgerald

Title:

  Vice President, Structured Finance

AMERICREDIT FINANCIAL SERVICES, INC.,

as Seller

By

 

/s/ Susan B. Sheffield

Name:

  Susan B. Sheffield

Title:

  Executive Vice President, Structured Finance

 

Accepted:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Trustee and Trust Collateral Agent

By

 

/s/ Marianna C. Stershic

Name:

  Marianna C. Stershic

Title:

  Vice President

[Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

SCHEDULE OF RECEIVABLES

Total Inital Cut

 

Loan
Number

   Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number 422244186    425443785    425680071    425896081    426095329   
426275061    426448247    441892197    443173976    443197926    443221841   
443245758    443269535    443293279    443316914    443340633    443364252   
443387816    443411376    443434949 422311134    425443793    425680097   
425896248    426095345    426275079    426448379    441894573    443173984   
443197934    443221858    443245766    443269543    443293287    443316922   
443340641    443364260    443387824    443411384    443434956 422409698   
425443819    425680121    425896297    426095352    426275111    426448429   
441900933    443173992    443197959    443221866    443245774    443269550   
443293295    443316930    443340658    443364278    443387832    443411392   
443434964 422436105    425444288    425680147    425896347    426095402   
426275178    426448536    441921293    443174008    443197967    443221874   
443245782    443269568    443293303    443316948    443340666    443364286   
443387840    443411400    443434972 422844779    425444361    425680337   
425896362    426095568    426275251    426448676    441934122    443174016   
443197975    443221882    443245790    443269576    443293311    443316955   
443340674    443364294    443387857    443411418    443434980 423163518   
425444429    425680386    425896412    426095592    426275277    426448718   
441942851    443174024    443197983    443221890    443245808    443269584   
443293329    443316963    443340682    443364302    443387865    443411426   
443434998 423208040    425444502    425680444    425896602    426095659   
426275327    426448874    441944949    443174032    443198007    443221908   
443245816    443269592    443293337    443316971    443340690    443364310   
443387873    443411434    443435003 423255645    425444585    425680543   
425896651    426095675    426275343    426448890    441957859    443174040   
443198015    443221916    443245824    443269600    443293345    443316989   
443340708    443364328    443387881    443411442    443435011 423329499   
425444601    425680584    425896693    426095840    426275400    426449203   
441985736    443174057    443198023    443221924    443245832    443269618   
443293360    443316997    443340716    443364336    443387899    443411459   
443435029 423382837    425444643    425680782    425896735    426095899   
426275475    426449336    442001152    443174065    443198031    443221932   
443245840    443269626    443293378    443317003    443340724    443364344   
443387907    443411467    443435037 423465145    425445442    425680808   
425896750    426096046    426275608    426449377    442008249    443174073   
443198049    443221940    443245857    443269634    443293386    443317011   
443340732    443364351    443387915    443411475    443435045 423508019   
425445533    425680840    425896792    426096053    426275624    426449393   
442018289    443174081    443198056    443221957    443245865    443269642   
443293402    443317029    443340740    443364369    443387923    443411483   
443435052 423628304    425445582    425680907    425896925    426096087   
426275715    426449401    442024097    443174099    443198064    443221965   
443245873    443269659    443293410    443317037    443340757    443364377   
443387931    443411491    443435060 423637750    425445954    425680915   
425896982    426096293    426275814    426449518    442025789    443174107   
443198072    443221973    443245881    443269667    443293436    443317045   
443340765    443364385    443387949    443411509    443435078 423649656   
425445996    425680931    425897089    426096343    426275871    426449559   
442053625    443174115    443198080    443221981    443245899    443269675   
443293444    443317052    443340773    443364393    443387956    443411517   
443435086 423668599    425446002    425681061    425897147    426096434   
426275905    426449583    442054433    443174123    443198098    443221999   
443245907    443269683    443293451    443317060    443340781    443364401   
443387964    443411525    443435094 423672963    425446069    425681152   
425897279    426096541    426276069    426449682    442066502    443174131   
443198106    443222005    443245915    443269691    443293469    443317078   
443340799    443364419    443387972    443411533    443435102 423738707   
425446093    425681210    425897410    426096558    426276200    426449831   
442072005    443174149    443198114    443222013    443245923    443269709   
443293477    443317086    443340807    443364427    443387980    443411541   
443435110 423776467    425446135    425681228    425897469    426096608   
426276234    426449922    442074209    443174156    443198130    443222021   
443245931    443269717    443293485    443317094    443340815    443364435   
443387998    443411558    443435128 423843952    425446176    425681236   
425897501    426096640    426276283    426449930    442082673    443174164   
443198148    443222039    443245949    443269725    443293493    443317102   
443340823    443364443    443388004    443411566    443435136 423860584   
425446507    425681400    425897576    426096665    426276366    426449997   
442148268    443174172    443198155    443222047    443245956    443269733   
443293501    443317110    443340831    443364450    443388012    443411574   
443435144 423878198    425446648    425681418    425897600    426096673   
426276440    426450078    442171831    443174180    443198163    443222054   
443245964    443269741    443293519    443317128    443340849    443364468   
443388020    443411582    443435151 423911080    425446697    425681426   
425897675    426096681    426276523    426450094    442178513    443174198   
443198171    443222062    443245972    443269758    443293527    443317136   
443340856    443364476    443388038    443411590    443435169 423933050   
425446705    425681459    425897717    426096723    426276531    426450268   
442181533    443174206    443198189    443222070    443245980    443269766   
443293535    443317144    443340864    443364484    443388046    443411608   
443435177 423964204    425446861    425681467    425897733    426096764   
426276549    426450292    442193314    443174214    443198197    443222088   
443245998    443269774    443293543    443317151    443340872    443364492   
443388053    443411616    443435185 423964782    425446952    425681624   
425897774    426096806    426276556    426450359    442206058    443174222   
443198205    443222096    443246004    443269782    443293550    443317169   
443340880    443364500    443388061    443411624    443435193 423976315   
425447026    425681632    425897881    426096863    426276580    426450425   
442207387    443174230    443198221    443222112    443246012    443269790   
443293568    443317177    443340898    443364518    443388079    443411632   
443435201 423984160    425447075    425681723    425897923    426096939   
426276630    426450441    442211322    443174248    443198239    443222120   
443246020    443269808    443293576    443317185    443340906    443364526   
443388087    443411640    443435219 424045409    425447331    425682010   
425898079    426096954    426276754    426450466    442221461    443174255   
443198247    443222138    443246038    443269816    443293584    443317193   
443340914    443364534    443388095    443411657    443435227 424048718   
425447372    425682036    425898129    426097002    426276788    426450482   
442224952    443174263    443198254    443222146    443246046    443269824   
443293592    443317201    443340922    443364542    443388103    443411665   
443435235 424059038    425447471    425682069    425898137    426097028   
426276945    426450516    442227682    443174271    443198262    443222153   
443246053    443269832    443293600    443317219    443340930    443364559   
443388111    443411673    443435243 424080117    425447679    425682192   
425898178    426097176    426277141    426450540    442234068    443174289   
443198270    443222161    443246061    443269840    443293618    443317235   
443340948    443364567    443388129    443411681    443435250 424080513   
425447802    425682242    425898194    426097200    426277232    426450573   
442238689    443174297    443198288    443222179    443246079    443269857   
443293626    443317243    443340955    443364575    443388137    443411699   
443435268 424145167    425447935    425682275    425898442    426097259   
426277257    426450656    442242343    443174305    443198296    443222187   
443246087    443269865    443293634    443317250    443340963    443364583   
443388145    443411707    443435276 424160174    425448099    425682416   
425898483    426097341    426277265    426450672    442243127    443174313   
443198304    443222195    443246095    443269873    443293642    443317268   
443340971    443364591    443388152    443411715    443435284 424161883   
425448180    425682481    425898590    426097481    426277299    426450789   
442247417    443174321    443198320    443222203    443246103    443269881   
443293659    443317276    443340989    443364609    443388160    443411723   
443435292 424162337    425448214    425682556    425898657    426097564   
426277323    426450813    442251278    443174339    443198338    443222211   
443246111    443269899    443293667    443317284    443340997    443364617   
443388178    443411731    443435300 424180412    425448487    425682622   
425898681    426097572    426277349    426450854    442256855    443174347   
443198346    443222229    443246129    443269907    443293675    443317292   
443341003    443364625    443388186    443411749    443435318 424186898   
425448610    425682671    425898756    426097713    426277422    426450862   
442260048    443174354    443198353    443222237    443246137    443269915   
443293683    443317300    443341011    443364633    443388194    443411756   
443435326 424194116    425448677    425682697    425898970    426097960   
426277497    426450870    442264149    443174362    443198361    443222245   
443246145    443269923    443293691    443317318    443341029    443364641   
443388202    443411764    443435334 424196152    425448701    425682762   
425898996    426098034    426277505    426451076    442267928    443174370   
443198379    443222252    443246152    443269931    443293709    443317326   
443341037    443364658    443388210    443411772    443435342 424197903   
425448800    425682804    425899010    426098216    426277588    426451084   
442269478    443174388    443198387    443222260    443246160    443269949   
443293717    443317334    443341045    443364666    443388228    443411780   
443435359 424200533    425448875    425682838    425899051    426098307   
426277646    426451092    442272951    443174396    443198395    443222278   
443246178    443269956    443293725    443317342    443341052    443364674   
443388236    443411798    443435367 424212488    425449089    425682887   
425899093    426098521    426277653    426451100    442274106    443174404   
443198403    443222286    443246186    443269964    443293733    443317359   
443341060    443364682    443388244    443411806    443435375 424214435   
425449105    425682895    425899101    426098547    426277687    426451282   
442279188    443174412    443198411    443222294    443246194    443269972   
443293741    443317367    443341078    443364690    443388251    443411814   
443435383 424216497    425449162    425682911    425899192    426098562   
426277745    426451324    442281739    443174420    443198429    443222302   
443246202    443269980    443293758    443317375    443341086    443364708   
443388269    443411822    443435391 424220424    425449634    425683091   
425899200    426098653    426277935    426451357    442285375    443174438   
443198437    443222310    443246210    443269998    443293766    443317383   
443341094    443364716    443388277    443411830    443435409 424227189   
425449642    425683448    425899408    426098810    426278198    426451449   
442290011    443174446    443198445    443222328    443246228    443270004   
443293774    443317391    443341102    443364724    443388285    443411848   
443435417 424237162    425449675    425683463    425899440    426098851   
426278214    426451472    442292017    443174453    443198452    443222336   
443246236    443270012    443293782    443317409    443341110    443364732   
443388293    443411855    443435425 424238137    425449725    425683489   
425899515    426099024    426278255    426451639    442292272    443174461   
443198460    443222344    443246244    443270020    443293790    443317417   
443341128    443364740    443388301    443411863    443435433 424248524   
425449857    425683810    425899556    426099057    426278438    426451688   
442292348    443174479    443198478    443222351    443246251    443270038   
443293808    443317425    443341136    443364757    443388319    443411871   
443435441 424248631    425450087    425683935    425899598    426099180   
426278461    426451720    442296471    443174487    443198486    443222369   
443246269    443270046    443293816    443317433    443341144    443364765   
443388327    443411889    443435458 424258549    425450145    425684305   
425899713    426099198    426278610    426451738    442299285    443174495   
443198494    443222377    443246277    443270053    443293824    443317441   
443341151    443364773    443388335    443411897    443435466 424266468   
425450244    425684529    425899739    426099206    426278644    426451795   
442301255    443174503    443198502    443222385    443246285    443270061   
443293832    443317458    443341169    443364781    443388343    443411905   
443435474 424271302    425450277    425684701    425899762    426099222   
426278826    426451860    442303624    443174511    443198510    443222393   
443246293    443270079    443293840    443317466    443341177    443364799   
443388350    443411913    443435482 424277382    425450285    425684909   
425899770    426099289    426278982    426451993    442305116    443174529   
443198528    443222401    443246319    443270087    443293857    443317474   
443341185    443364807    443388368    443411921    443435490 424281434   
425450319    425684982    425899838    426099321    426279022    426452066   
442307161    443174537    443198536    443222419    443246327    443270095   
443293865    443317482    443341193    443364815    443388376    443411939   
443435508 424282309    425450509    425685047    425899879    426099362   
426279154    426452124    442308870    443174545    443198544    443222427   
443246335    443270103    443293873    443317490    443341201    443364823   
443388384    443411947    443435516 424282879    425450574    425685054   
425899887    426099511    426279170    426452157    442309555    443174552   
443198551    443222435    443246350    443270111    443293881    443317508   
443341219    443364831    443388392    443411954    443435524 424284156   
425450624    425685138    425899994    426099560    426279345    426452298   
442313276    443174560    443198569    443222443    443246368    443270129   
443293899    443317516    443341227    443364849    443388400    443411962   
443435532 424286136    425450699    425685294    425900214    426099743   
426279436    426452314    442315628    443174578    443198577    443222450   
443246376    443270137    443293907    443317524    443341235    443364856   
443388418    443411970    443435540 424291490    425450707    425685484   
425900222    426099859    426279642    426452421    442320008    443174586   
443198585    443222468    443246384    443270145    443293915    443317532   
443341243    443364864    443388426    443411988    443435557 424302982   
425450715    425685567    425900248    426099917    426279659    426452447   
442322806    443174594    443198593    443222476    443246392    443270152   
443293923    443317540    443341250    443364872    443388434    443411996   
443435565 424317709    425450855    425685633    425900446    426099933   
426279683    426452488    442325130    443174602    443198601    443222484   
443246400    443270160    443293931    443317557    443341268    443364880   
443388442    443412002    443435573 424320414    425450871    425685674   
425900495    426099990    426279709    426452546    442326021    443174610   
443198619    443222492    443246418    443270178    443293949    443317565   
443341276    443364898    443388459    443412010    443435581 424327120   
425451218    425685708    425900545    426100053    426279725    426452629   
442333993    443174628    443198627    443222500    443246426    443270186   
443293956    443317573    443341284    443364906    443388467    443412028   
443435599 424327575    425451333    425685740    425900610    426100061   
426279782    426452751    442338828    443174636    443198635    443222518   
443246434    443270194    443293964    443317581    443341292    443364914   
443388475    443412036    443435607 424334258    425451507    425685765   
425900701    426100095    426279808    426452785    442346680    443174644   
443198643    443222526    443246442    443270202    443293972    443317599   
443341300    443364922    443388483    443412044    443435615 424342426   
425451630    425685799    425900982    426100194    426279816    426452819   
442347621    443174651    443198650    443222534    443246459    443270210   
443293980    443317607    443341318    443364930    443388491    443412051   
443435623 424343713    425452018    425685922    425901089    426100327   
426279865    426452934    442351565    443174669    443198668    443222542   
443246475    443270228    443293998    443317615    443341326    443364948   
443388509    443412069    443435631 424346112    425452299    425686151   
425901097    426100376    426279899    426452942    442351664    443174677   
443198676    443222559    443246483    443270236    443294004    443317623   
443341334    443364955    443388517    443412077    443435649 424356954   
425452414    425686193    425901170    426100434    426280087    426453031   
442352829    443174685    443198684    443222567    443246491    443270244   
443294012    443317631    443341342    443364963    443388525    443412085   
443435656 424364123    425452505    425686201    425901196    426100533   
426280152    426453056    442360756    443174693    443198692    443222575   
443246509    443270251    443294020    443317649    443341359    443364971   
443388533    443412093    443435664



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

   Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number 424374445    425452695    425686219    425901204    426100616   
426280202    426453130    442364980    443174701    443198700    443222583   
443246517    443270269    443294038    443317656    443341367    443364989   
443388541    443412101    443435672 424380087    425452810    425686474   
425901352    426100640    426280228    426453189    442369633    443174719   
443198718    443222591    443246525    443270277    443294046    443317664   
443341375    443364997    443388558    443412119    443435680 424385284   
425452885    425686581    425901378    426101069    426280558    426453205   
442369807    443174727    443198726    443222609    443246533    443270285   
443294053    443317672    443341383    443365002    443388566    443412127   
443435698 424390185    425453032    425686813    425901394    426101150   
426280574    426453304    442372967    443174743    443198734    443222617   
443246541    443270293    443294061    443317680    443341391    443365010   
443388574    443412135    443435706 424393023    425453057    425686854   
425901527    426101168    426280707    426453353    442377602    443174750   
443198742    443222625    443246558    443270301    443294079    443317698   
443341409    443365028    443388582    443412143    443435714 424396422   
425453453    425686870    425901618    426101283    426280756    426453445   
442389482    443174768    443198759    443222633    443246566    443270319   
443294087    443317706    443341417    443365036    443388590    443412150   
443435722 424408292    425453875    425687019    425901824    426101317   
426280806    426453569    442401808    443174776    443198767    443222641   
443246574    443270327    443294095    443317714    443341425    443365044   
443388608    443412168    443435730 424414639    425453891    425687175   
425902129    426101325    426281051    426453718    442407011    443174784   
443198775    443222658    443246582    443270335    443294103    443317722   
443341433    443365051    443388616    443412176    443435748 424415198   
425453941    425687241    425902228    426101465    426281135    426453734   
442407037    443174792    443198783    443222666    443246590    443270343   
443294111    443317730    443341441    443365069    443388624    443412184   
443435755 424427912    425454204    425687290    425902368    426101606   
426281176    426453973    442423034    443174800    443198791    443222682   
443246608    443270350    443294129    443317748    443341458    443365077   
443388632    443412192    443435763 424441483    425454386    425687399   
425902376    426101796    426281267    426454013    442424073    443174818   
443198809    443222690    443246616    443270368    443294137    443317755   
443341466    443365085    443388640    443412200    443435771 424461358   
425454394    425687621    425902517    426101945    426281416    426454070   
442428959    443174826    443198817    443222708    443246624    443270376   
443294145    443317763    443341482    443365093    443388657    443412218   
443435789 424464279    425454477    425687647    425902673    426101952   
426281481    426454153    442430245    443174834    443198833    443222716   
443246632    443270384    443294152    443317771    443341508    443365101   
443388665    443412226    443435797 424464345    425454485    425687670   
425902731    426102026    426281572    426454161    442430807    443174842   
443198841    443222724    443246640    443270392    443294160    443317789   
443341516    443365119    443388673    443412234    443435805 424465664   
425454691    425687738    425902806    426102117    426281580    426454377   
442435061    443174859    443198858    443222732    443246657    443270400   
443294178    443317797    443341524    443365127    443388681    443412242   
443435813 424466407    425454758    425687837    425903002    426102364   
426281614    426454450    442438032    443174867    443198866    443222740   
443246665    443270418    443294186    443317805    443341532    443365135   
443388699    443412259    443435821 424470896    425454857    425687985   
425903069    426102422    426281788    426454484    442438313    443174875   
443198874    443222757    443246673    443270426    443294194    443317813   
443341540    443365143    443388707    443412275    443435839 424475861   
425454899    425688041    425903127    426102471    426281853    426454666   
442438644    443174883    443198882    443222765    443246681    443270434   
443294202    443317821    443341557    443365150    443388715    443412283   
443435847 424477867    425454980    425688629    425903333    426102505   
426281879    426454716    442441077    443174891    443198890    443222781   
443246699    443270442    443294210    443317839    443341565    443365168   
443388723    443412291    443435854 424480721    425455185    425688702   
425903499    426102737    426281895    426454757    442441762    443174909   
443198908    443222799    443246707    443270459    443294228    443317847   
443341573    443365176    443388731    443412309    443435862 424486272   
425455326    425688751    425903663    426102992    426282091    426454765   
442444402    443174917    443198916    443222807    443246715    443270467   
443294236    443317854    443341581    443365184    443388749    443412317   
443435870 424490035    425455441    425688819    425903945    426103024   
426282117    426454807    442474987    443174925    443198924    443222815   
443246723    443270475    443294244    443317862    443341599    443365192   
443388756    443412325    443435888 424492551    425455490    425689007   
425904208    426103131    426282182    426454880    442477295    443174933   
443198932    443222823    443246731    443270483    443294251    443317870   
443341607    443365200    443388764    443412333    443435896 424496933   
425455540    425689056    425904281    426103164    426282281    426454948   
442489811    443174958    443198940    443222831    443246749    443270509   
443294269    443317888    443341615    443365218    443388772    443412341   
443435904 424506608    425455607    425689155    425904604    426103230   
426282547    426455127    442503900    443174966    443198957    443222849   
443246756    443270517    443294277    443317896    443341623    443365226   
443388780    443412358    443435912 424514198    425455896    425689163   
425904646    426103388    426282638    426455242    442505517    443174974   
443198965    443222856    443246764    443270525    443294285    443317904   
443341631    443365234    443388798    443412366    443435920 424515013   
425455979    425689213    425904745    426103529    426282695    426455291   
442510194    443174982    443198973    443222864    443246772    443270533   
443294293    443317912    443341649    443365242    443388806    443412374   
443435938 424518751    425455987    425689312    425904786    426103537   
426282703    426455374    442520888    443175005    443198999    443222872   
443246780    443270541    443294301    443317920    443341656    443365259   
443388814    443412382    443435946 424519619    425456209    425689353   
425904927    426103651    426282737    426455382    442553491    443175013   
443199005    443222880    443246798    443270558    443294319    443317938   
443341664    443365267    443388822    443412390    443435953 424535292   
425456324    425689486    425904950    426103677    426282760    426455440   
442553640    443175021    443199013    443222898    443246806    443270566   
443294327    443317946    443341672    443365275    443388830    443412408   
443435961 424538627    425456381    425689718    425904968    426103685   
426282802    426455549    442555058    443175039    443199021    443222906   
443246814    443270574    443294335    443317953    443341680    443365283   
443388848    443412416    443435979 424540060    425456423    425689817   
425905189    426103818    426283024    426455663    442556437    443175047   
443199039    443222914    443246822    443270582    443294343    443317961   
443341698    443365291    443388855    443412424    443435987 424546802   
425456464    425689825    425905221    426103891    426283180    426455747   
442573101    443175054    443199047    443222922    443246830    443270590   
443294350    443317979    443341706    443365309    443388863    443412432   
443435995 424549418    425456480    425689841    425905395    426103966   
426283255    426455804    442583902    443175062    443199054    443222930   
443246848    443270608    443294368    443317987    443341714    443365317   
443388871    443412440    443436001 424552933    425456563    425689924   
425905437    426103982    426283263    426455879    442602744    443175070   
443199062    443222948    443246855    443270616    443294376    443317995   
443341722    443365325    443388889    443412457    443436019 424554913   
425456613    425689965    425905528    426104055    426283271    426455895   
442605630    443175088    443199088    443222955    443246863    443270624   
443294384    443318001    443341730    443365333    443388897    443412465   
443436027 424558583    425456795    425690047    425905536    426104105   
426283354    426455937    442614335    443175096    443199096    443222963   
443246871    443270632    443294392    443318019    443341748    443365341   
443388905    443412473    443436035 424559565    425456845    425690062   
425905635    426104162    426283404    426455960    442619813    443175104   
443199104    443222989    443246889    443270640    443294400    443318027   
443341755    443365358    443388913    443412481    443436043 424566198   
425456852    425690070    425905775    426104246    426283461    426455994   
442621058    443175112    443199112    443222997    443246897    443270657   
443294418    443318035    443341763    443365366    443388921    443412499   
443436050 424582732    425456928    425690096    425905973    426104253   
426283479    426456117    442623161    443175120    443199120    443223003   
443246905    443270665    443294426    443318043    443341771    443365374   
443388939    443412507    443436068 424583375    425457041    425690369   
425906120    426104329    426283487    426456125    442632337    443175138   
443199138    443223011    443246913    443270673    443294434    443318050   
443341789    443365382    443388947    443412515    443436076 424583458   
425457090    425690559    425906211    426104337    426283537    426456174   
442653317    443175146    443199146    443223029    443246921    443270681   
443294442    443318068    443341797    443365390    443388954    443412523   
443436084 424590891    425457132    425690617    425906278    426104469   
426283602    426456323    442655213    443175153    443199153    443223037   
443246939    443270699    443294459    443318076    443341805    443365408   
443388962    443412531    443436092 424597599    425457157    425690674   
425906286    426104543    426283685    426456422    442656062    443175161   
443199161    443223045    443246947    443270707    443294467    443318084   
443341813    443365416    443388970    443412549    443436100 424600492   
425457405    425690682    425906294    426104568    426283834    426456596   
442660882    443175179    443199179    443223052    443246954    443270715   
443294475    443318092    443341821    443365424    443388988    443412556   
443436118 424611648    425457462    425690708    425906401    426104592   
426283909    426456661    442661781    443175187    443199187    443223060   
443246962    443270723    443294483    443318100    443341839    443365432   
443388996    443412564    443436126 424614725    425457637    425690716   
425906484    426104709    426283917    426456737    442666848    443175195   
443199195    443223078    443246970    443270731    443294491    443318118   
443341847    443365440    443389002    443412572    443436134 424621241   
425457801    425690807    425906583    426104881    426283990    426456745   
442667408    443175203    443199203    443223086    443246988    443270749   
443294509    443318126    443341854    443365457    443389010    443412580   
443436142 424624575    425458098    425690815    425906732    426104915   
426284006    426456778    442681169    443175211    443199211    443223094   
443246996    443270756    443294517    443318134    443341862    443365465   
443389028    443412598    443436159 424626323    425458205    425690864   
425906880    426105011    426284147    426456935    442682100    443175229   
443199229    443223102    443247002    443270764    443294525    443318142   
443341870    443365473    443389036    443412606    443436167 424627453   
425458254    425690997    425907128    426105086    426284253    426457040   
442683793    443175237    443199237    443223110    443247010    443270772   
443294533    443318159    443341888    443365481    443389044    443412614   
443436175 424627883    425458320    425691060    425907284    426105425   
426284287    426457081    442683884    443175245    443199245    443223128   
443247028    443270780    443294541    443318167    443341896    443365499   
443389051    443412622    443436183 424631802    425458684    425691136   
425907383    426105441    426284394    426457099    442685228    443175252   
443199252    443223136    443247036    443270798    443294558    443318175   
443341904    443365507    443389069    443412630    443436191 424634780   
425458825    425691409    425907441    426105474    426284444    426457107   
442685640    443175260    443199260    443223144    443247044    443270806   
443294566    443318183    443341912    443365515    443389077    443412648   
443436209 424637114    425458924    425691508    425907656    426105490   
426284477    426457248    442685962    443175278    443199278    443223151   
443247051    443270814    443294574    443318191    443341920    443365523   
443389085    443412655    443436217 424645000    425458940    425691649   
425907730    426105516    426284592    426457263    442688032    443175286   
443199286    443223177    443247069    443270822    443294582    443318209   
443341938    443365531    443389093    443412663    443436225 424646180   
425458981    425691961    425907805    426105607    426284634    426457412   
442688651    443175294    443199294    443223185    443247077    443270830   
443294590    443318217    443341946    443365549    443389101    443412671   
443436233 424648053    425459161    425691995    425908118    426105805   
426284675    426457479    442690129    443175302    443199302    443223193   
443247085    443270848    443294608    443318225    443341953    443365556   
443389119    443412689    443436241 424652634    425459195    425692084   
425908175    426105896    426284691    426457511    442694527    443175310   
443199310    443223201    443247101    443270855    443294616    443318233   
443341961    443365564    443389127    443412697    443436258 424652675   
425459468    425692357    425908183    426105961    426284741    426457842   
442695060    443175328    443199328    443223227    443247119    443270863   
443294624    443318241    443341979    443365572    443389135    443412705   
443436266 424654697    425459575    425692449    425908209    426106084   
426284766    426457883    442699724    443175336    443199336    443223235   
443247127    443270871    443294632    443318258    443341987    443365580   
443389143    443412713    443436274 424655017    425459583    425692498   
425908373    426106126    426284808    426458303    442700787    443175344   
443199344    443223243    443247135    443270889    443294640    443318266   
443341995    443365598    443389150    443412721    443436282 424656296   
425459658    425692704    425908597    426106175    426284857    426458451   
442704789    443175351    443199351    443223250    443247143    443270897   
443294657    443318274    443342001    443365606    443389168    443412739   
443436290 424656452    425459799    425692712    425908605    426106316   
426284873    426458543    442716114    443175369    443199369    443223268   
443247150    443270905    443294665    443318282    443342019    443365614   
443389176    443412747    443436308 424659647    425459831    425692720   
425908720    426106324    426284907    426458691    442717864    443175377   
443199377    443223276    443247168    443270913    443294673    443318290   
443342027    443365622    443389184    443412754    443436316 424660116   
425459849    425692845    425908779    426106860    426285136    426458733   
442718938    443175385    443199385    443223284    443247176    443270921   
443294681    443318308    443342035    443365630    443389192    443412762   
443436324 424661155    425459864    425693058    425908803    426106878   
426285177    426458758    442724365    443175393    443199393    443223292   
443247184    443270939    443294699    443318316    443342043    443365648   
443389200    443412770    443436332 424665479    425459948    425693140   
425909033    426106886    426285185    426458790    442725479    443175401   
443199401    443223300    443247192    443270947    443294707    443318324   
443342050    443365655    443389218    443412788    443436340 424665636   
425460243    425693215    425909074    426107082    426285227    426458840   
442729596    443175419    443199419    443223318    443247200    443270954   
443294715    443318332    443342068    443365663    443389226    443412796   
443436357 424669513    425460342    425693249    425909082    426107090   
426285276    426458998    442730214    443175427    443199427    443223326   
443247218    443270962    443294723    443318340    443342076    443365671   
443389234    443412804    443436365 424671337    425460433    425693280   
425909421    426107157    426285326    426459004    442730602    443175435   
443199435    443223334    443247226    443270970    443294731    443318357   
443342084    443365689    443389242    443412812    443436373 424672798   
425460680    425693470    425909538    426107256    426285367    426459012   
442731097    443175443    443199443    443223342    443247234    443270988   
443294749    443318365    443342092    443365697    443389259    443412820   
443436381 424673572    425460789    425693504    425909637    426107421   
426285375    426459194    442739520    443175450    443199450    443223359   
443247242    443270996    443294756    443318373    443342100    443365705   
443389267    443412838    443436399



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

   Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number 424675882    425460870    425693520    425909694    426107504   
426285425    426459210    442746681    443175468    443199468    443223367   
443247259    443271002    443294764    443318381    443342118    443365713   
443389275    443412846    443436407 424676518    425460912    425693553   
425909702    426107595    426285474    426459236    442747440    443175484   
443199476    443223375    443247267    443271010    443294772    443318399   
443342134    443365721    443389283    443412853    443436415 424679017   
425461043    425693694    425909769    426107629    426285482    426459244   
442749859    443175492    443199484    443223383    443247275    443271028   
443294780    443318407    443342142    443365739    443389291    443412861   
443436423 424681245    425461142    425693744    425909868    426107819   
426285532    426459277    442750949    443175500    443199492    443223391   
443247283    443271036    443294798    443318415    443342159    443365747   
443389309    443412879    443436431 424683431    425461209    425693793   
425909967    426107827    426285557    426459335    442753752    443175518   
443199500    443223409    443247291    443271044    443294806    443318423   
443342167    443365754    443389317    443412887    443436449 424685246   
425461241    425693868    425910072    426107835    426285607    426459442   
442762605    443175526    443199518    443223417    443247309    443271051   
443294814    443318431    443342175    443365762    443389325    443412895   
443436456 424686756    425461381    425693942    425910155    426108049   
426285623    426459475    442766846    443175534    443199526    443223425   
443247317    443271069    443294822    443318449    443342183    443365770   
443389333    443412903    443436464 424691103    425461589    425694353   
425910163    426108163    426285730    426459525    442767943    443175542   
443199534    443223433    443247325    443271077    443294830    443318456   
443342191    443365788    443389341    443412911    443436472 424697225   
425461621    425694387    425910205    426108213    426285847    426459533   
442767984    443175559    443199542    443223441    443247333    443271085   
443294848    443318464    443342209    443365796    443389358    443412929   
443436480 424701449    425461670    425694494    425910213    426108346   
426286027    426459590    442768206    443175567    443199559    443223458   
443247341    443271093    443294855    443318472    443342217    443365804   
443389366    443412937    443436498 424702769    425461720    425694528   
425910247    426108353    426286050    426459640    442771259    443175575   
443199567    443223466    443247358    443271101    443294863    443318480   
443342225    443365812    443389374    443412945    443436506 424705507   
425461910    425694544    425910270    426108411    426286084    426459657   
442771952    443175583    443199575    443223474    443247366    443271119   
443294871    443318498    443342233    443365820    443389382    443412952   
443436514 424707305    425461977    425694569    425910569    426108528   
426286100    426459707    442775995    443175591    443199583    443223482   
443247374    443271127    443294889    443318506    443342241    443365838   
443389390    443412960    443436522 424708121    425461985    425694668   
425910627    426108593    426286126    426459723    442776928    443175609   
443199591    443223490    443247382    443271135    443294897    443318514   
443342258    443365846    443389408    443412978    443436530 424708311   
425462033    425694783    425910684    426108627    426286167    426459731   
442779336    443175617    443199609    443223508    443247390    443271143   
443294905    443318522    443342266    443365853    443389416    443412986   
443436548 424713667    425462322    425694908    425910692    426108874   
426286209    426459772    442779567    443175625    443199617    443223516   
443247408    443271150    443294913    443318530    443342274    443365861   
443389424    443412994    443436555 424715878    425462561    425694965   
425910858    426108908    426286241    426459889    442779864    443175633   
443199625    443223524    443247416    443271168    443294921    443318548   
443342282    443365879    443389432    443413000    443436563 424716157   
425462603    425694981    425910882    426108957    426286274    426459954   
442785481    443175641    443199633    443223532    443247432    443271176   
443294939    443318563    443342290    443365887    443389440    443413018   
443436571 424719441    425462637    425695046    425911039    426108965   
426286308    426460044    442793105    443175658    443199641    443223540   
443247440    443271184    443294947    443318571    443342308    443365895   
443389457    443413026    443436589 424725638    425462660    425695145   
425911138    426109112    426286498    426460077    442796280    443175666   
443199666    443223557    443247457    443271192    443294954    443318589   
443342316    443365903    443389465    443413034    443436597 424727592   
425462736    425695236    425911146    426109211    426286514    426460101   
442799102    443175674    443199674    443223565    443247465    443271200   
443294962    443318597    443342324    443365911    443389473    443413042   
443436605 424728301    425462777    425695343    425911179    426109401   
426286548    426460333    442800504    443175682    443199682    443223573   
443247481    443271218    443294970    443318605    443342332    443365929   
443389481    443413059    443436613 424732568    425462785    425695434   
425911187    426109484    426286605    426460358    442803466    443175690   
443199690    443223581    443247499    443271226    443294988    443318613   
443342340    443365937    443389499    443413067    443436621 424744563   
425462892    425695715    425911211    426109658    426286712    426460366   
442816591    443175708    443199708    443223599    443247507    443271234   
443294996    443318621    443342357    443365945    443389507    443413075   
443436639 424745016    425463023    425695848    425911567    426109880   
426286746    426460374    442816831    443175716    443199716    443223607   
443247515    443271242    443295001    443318639    443342365    443365952   
443389515    443413083    443436647 424749315    425463247    425695863   
425911799    426109914    426286910    426460481    442822458    443175724   
443199724    443223615    443247523    443271259    443295019    443318647   
443342373    443365960    443389523    443413091    443436654 424759306   
425463353    425695897    425911856    426109948    426286951    426460499   
442825139    443175732    443199732    443223623    443247531    443271267   
443295027    443318654    443342381    443365978    443389531    443413109   
443436662 424760809    425463528    425695905    425911906    426110391   
426286969    426460515    442864716    443175740    443199740    443223631   
443247549    443271275    443295035    443318662    443342399    443365986   
443389549    443413117    443436670 424765139    425463544    425696044   
425911997    426110425    426286985    426460572    442865085    443175757   
443199757    443223649    443247556    443271283    443295043    443318670   
443342407    443365994    443389556    443413125    443436688 424765485   
425463551    425696150    425912086    426110466    426287033    426460580   
442868071    443175765    443199765    443223656    443247564    443271291   
443295050    443318688    443342415    443366000    443389564    443413133   
443436696 424766913    425463635    425696259    425912326    426110524   
426287082    426460762    442870051    443175773    443199773    443223664   
443247572    443271309    443295068    443318696    443342423    443366018   
443389572    443413141    443436704 424769412    425463841    425696267   
425912342    426110623    426287181    426460796    442885646    443175781   
443199781    443223672    443247580    443271317    443295076    443318704   
443342431    443366026    443389580    443413158    443436712 424771897   
425463924    425696515    425912383    426110656    426287231    426460820   
442888020    443175799    443199799    443223680    443247606    443271325   
443295084    443318738    443342449    443366034    443389598    443413166   
443436720 424772606    425464252    425696549    425912474    426110672   
426287413    426460952    442890471    443175807    443199807    443223698   
443247614    443271333    443295092    443318746    443342456    443366042   
443389606    443413174    443436738 424788248    425464344    425696556   
425912615    426110813    426287454    426461018    442896650    443175815   
443199815    443223706    443247622    443271341    443295100    443318753   
443342464    443366059    443389614    443413182    443436746 424792372   
425464427    425696697    425912672    426110896    426287488    426461067   
442900239    443175823    443199823    443223714    443247630    443271358   
443295118    443318761    443342472    443366067    443389630    443413190   
443436753 424794030    425464542    425696762    425912714    426110995   
426287496    426461075    442903407    443175831    443199831    443223722   
443247648    443271366    443295126    443318779    443342480    443366075   
443389648    443413208    443436761 424796985    425464559    425696960   
425912755    426111225    426287587    426461083    442908752    443175849   
443199849    443223730    443247655    443271374    443295134    443318787   
443342498    443366083    443389655    443413216    443436779 424802858   
425464732    425697117    425912904    426111241    426287785    426461091   
442922472    443175856    443199856    443223748    443247663    443271382   
443295142    443318795    443342506    443366091    443389663    443413224   
443436787 424804748    425464948    425697133    425912912    426111340   
426287819    426461240    442924882    443175864    443199864    443223755   
443247671    443271390    443295159    443318803    443342514    443366109   
443389671    443413232    443436795 424821346    425465051    425697190   
425913035    426111381    426287850    426461315    442929972    443175872   
443199872    443223789    443247689    443271408    443295167    443318811   
443342522    443366117    443389689    443413240    443436803 424823805   
425465143    425697398    425913050    426111431    426287868    426461323   
442981213    443175880    443199880    443223797    443247697    443271416   
443295175    443318829    443342530    443366125    443389697    443413257   
443436811 424825131    425465234    425697422    425913084    426111464   
426287918    426461349    442985917    443175898    443199898    443223805   
443247705    443271424    443295183    443318837    443342548    443366133   
443389705    443413265    443436829 424827871    425465317    425697448   
425913134    426111688    426287967    426461398    443018304    443175906   
443199906    443223813    443247713    443271432    443295191    443318845   
443342555    443366141    443389713    443413273    443436837 424828937   
425465341    425697604    425913191    426111696    426288015    426461471   
443026786    443175914    443199914    443223821    443247721    443271440   
443295209    443318852    443342563    443366158    443389721    443413281   
443436845 424834125    425465473    425697620    425913209    426111738   
426288122    426461695    443027784    443175922    443199922    443223839   
443247739    443271457    443295217    443318860    443342571    443366166   
443389739    443413299    443436852 424837888    425465515    425697679   
425913241    426111753    426288338    426461729    443028857    443175930   
443199930    443223847    443247747    443271465    443295225    443318878   
443342589    443366174    443389747    443413307    443436860 424839082   
425465630    425697711    425913274    426111795    426288379    426461737   
443032743    443175948    443199948    443223854    443247754    443271473   
443295233    443318886    443342597    443366182    443389754    443413315   
443436878 424839553    425465747    425697752    425913282    426112025   
426288460    426461844    443037528    443175955    443199955    443223862   
443247762    443271481    443295241    443318894    443342605    443366190   
443389762    443413323    443436886 424843258    425465770    425697794   
425913324    426112256    426288551    426462073    443038930    443175963   
443199963    443223870    443247770    443271499    443295258    443318902   
443342613    443366208    443389770    443413331    443436894 424844421   
425465812    425697836    425913399    426112314    426288684    426462149   
443041280    443175971    443199971    443223888    443247788    443271507   
443295266    443318910    443342621    443366216    443389788    443413349   
443436902 424845923    425466067    425697935    425913423    426112397   
426288700    426462172    443041397    443175989    443199989    443223896   
443247796    443271515    443295274    443318928    443342639    443366224   
443389796    443413356    443436910 424846905    425466117    425697950   
425913522    426112488    426288734    426462198    443049606    443175997   
443199997    443223904    443247804    443271523    443295282    443318936   
443342647    443366232    443389804    443413364    443436928 424847531   
425466174    425698107    425913605    426112512    426288999    426462230   
443052030    443176003    443200001    443223912    443247812    443271531   
443295290    443318944    443342654    443366240    443389812    443413372   
443436936 424851673    425466588    425698511    425913621    426112546   
426289088    426462263    443055538    443176011    443200019    443223920   
443247820    443271549    443295308    443318951    443342662    443366257   
443389820    443413380    443436944 424856003    425466695    425698677   
425913670    426112728    426289146    426462313    443056809    443176029   
443200027    443223938    443247838    443271556    443295316    443318969   
443342670    443366265    443389838    443413398    443436951 424857456   
425466893    425698701    425913696    426112785    426289229    426462321   
443057013    443176037    443200035    443223946    443247846    443271564   
443295324    443318977    443342688    443366273    443389846    443413406   
443436969 424860310    425466919    425698719    425913746    426112819   
426289260    426462370    443061379    443176045    443200043    443223953   
443247853    443271572    443295332    443318985    443342696    443366281   
443389853    443413414    443436977 424862860    425466927    425698792   
425913829    426112892    426289393    426462529    443075254    443176052   
443200050    443223961    443247861    443271580    443295340    443318993   
443342704    443366299    443389861    443413422    443436985 424869972   
425466950    425698818    425913969    426113064    426289443    426462578   
443084116    443176060    443200076    443223979    443247879    443271598   
443295357    443319009    443342712    443366307    443389879    443413430   
443436993 424870970    425467107    425699048    425913977    426113098   
426289468    426462644    443084678    443176078    443200084    443223987   
443247887    443271606    443295365    443319017    443342720    443366315   
443389887    443413448    443437009 424872844    425467149    425699238   
425914009    426113155    426289583    426462826    443087440    443176086   
443200092    443223995    443247895    443271614    443295373    443319025   
443342738    443366323    443389895    443413455    443437017 424873784   
425467313    425699428    425914017    426113288    426289666    426462867   
443088026    443176094    443200100    443224001    443247903    443271622   
443295381    443319033    443342746    443366331    443389903    443413463   
443437025 424879294    425467347    425699469    425914058    426113379   
426289963    426462875    443097852    443176102    443200118    443224019   
443247911    443271630    443295399    443319041    443342753    443366349   
443389911    443413471    443437033 424880011    425467446    425699675   
425914074    426113502    426290037    426462909    443115977    443176110   
443200126    443224027    443247929    443271648    443295407    443319058   
443342761    443366356    443389929    443413489    443437041 424882447   
425467453    425699683    425914124    426113536    426290052    426462974   
443151634    443176128    443200134    443224035    443247937    443271655   
443295415    443319066    443342787    443366364    443389937    443413497   
443437058 424883528    425467495    425699923    425914140    426113601   
426290102    426463030    443151642    443176136    443200142    443224043   
443247945    443271663    443295423    443319074    443342795    443366372   
443389945    443413505    443437066 424889707    425467578    425699931   
425914447    426113635    426290151    426463121    443151659    443176144   
443200159    443224050    443247952    443271671    443295431    443319082   
443342803    443366380    443389952    443413513    443437074 424900363   
425467602    425700077    425914488    426113692    426290359    426463147   
443151667    443176151    443200167    443224068    443247960    443271689   
443295449    443319090    443342811    443366398    443389960    443413521   
443437082 424902294    425467651    425700135    425914512    426113726   
426290474    426463170    443151675    443176169    443200175    443224084   
443247978    443271697    443295456    443319108    443342829    443366406   
443389978    443413539    443437090 424903433    425467818    425700143   
425914652    426113734    426290631    426463212    443151683    443176177   
443200183    443224092    443247986    443271705    443295464    443319116   
443342837    443366414    443389986    443413547    443437108 424910230   
425467974    425700176    425914694    426113833    426290649    426463303   
443151691    443176185    443200191    443224100    443247994    443271713   
443295472    443319124    443342845    443366422    443389994    443413554   
443437116 424910537    425468014    425700226    425914728    426113841   
426290755    426463337    443151709    443176193    443200209    443224118   
443248000    443271721    443295480    443319132    443342852    443366430   
443390000    443413562    443437124



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

   Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number 424913309    425468154    425700291    425914819    426114351   
426290789    426463345    443151717    443176201    443200217    443224126   
443248018    443271739    443295498    443319140    443342860    443366448   
443390018    443413570    443437132 424914844    425468410    425700374   
425914843    426114377    426290870    426463543    443151725    443176219   
443200225    443224134    443248026    443271747    443295506    443319157   
443342878    443366455    443390026    443413588    443437140 424920056   
425468584    425700440    425914850    426114567    426290979    426463550   
443151758    443176227    443200233    443224142    443248034    443271754   
443295514    443319165    443342886    443366463    443390034    443413596   
443437157 424921203    425468733    425700531    425914892    426114617   
426290995    426463592    443151766    443176235    443200241    443224159   
443248042    443271762    443295522    443319173    443342894    443366471   
443390042    443413604    443437165 424934529    425468808    425700580   
425915246    426115051    426291001    426463741    443151774    443176243   
443200258    443224167    443248059    443271770    443295530    443319181   
443342902    443366489    443390059    443413612    443437173 424935385   
425468832    425700622    425915287    426115085    426291068    426463774   
443151790    443176250    443200266    443224175    443248067    443271788   
443295548    443319199    443342910    443366497    443390067    443413620   
443437181 424937217    425468857    425700762    425915337    426115366   
426291183    426463816    443151808    443176268    443200274    443224183   
443248075    443271796    443295555    443319207    443342928    443366505   
443390075    443413638    443437199 424937415    425468899    425700812   
425915345    426115432    426291266    426463881    443151816    443176276   
443200282    443224191    443248083    443271804    443295563    443319215   
443342936    443366513    443390083    443413646    443437207 424941136   
425468923    425700820    425915626    426115465    426291696    426463899   
443151824    443176284    443200290    443224209    443248091    443271812   
443295571    443319223    443342944    443366521    443390091    443413653   
443437215 424944841    425468949    425700929    425915774    426115515   
426291746    426464020    443151840    443176292    443200316    443224217   
443248109    443271820    443295589    443319231    443342951    443366539   
443390109    443413661    443437223 424951267    425469392    425700978   
425915907    426115655    426291837    426464178    443151857    443176300   
443200324    443224225    443248117    443271838    443295597    443319249   
443342969    443366547    443390117    443413679    443437231 424952083   
425469525    425701034    425915949    426115796    426291852    426464244   
443151865    443176318    443200332    443224233    443248125    443271846   
443295605    443319256    443342977    443366554    443390125    443413687   
443437249 424953024    425469947    425701109    425915972    426115861   
426292066    426464350    443151873    443176326    443200340    443224241   
443248133    443271853    443295613    443319264    443342985    443366562   
443390133    443413695    443437256 424956167    425470119    425701117   
425916012    426116125    426292223    426464558    443151881    443176334   
443200357    443224258    443248141    443271879    443295621    443319272   
443342993    443366570    443390141    443413703    443437264 424961829   
425470135    425701190    425916194    426116257    426292280    426464566   
443151899    443176342    443200365    443224266    443248158    443271887   
443295639    443319280    443343009    443366588    443390158    443413711   
443437272 424963304    425470143    425701257    425916236    426116281   
426292553    426464608    443151907    443176359    443200373    443224274   
443248166    443271895    443295647    443319298    443343017    443366596   
443390166    443413729    443437280 424963783    425470150    425701737   
425916285    426116331    426292702    426464731    443151915    443176367   
443200381    443224282    443248174    443271903    443295654    443319306   
443343025    443366604    443390174    443413737    443437298 424967487   
425470358    425701836    425916327    426116414    426292728    426464772   
443151923    443176375    443200399    443224308    443248182    443271911   
443295662    443319314    443343033    443366612    443390182    443413745   
443437306 424971349    425470374    425701844    425916350    426116703   
426292744    426464889    443151931    443176383    443200407    443224316   
443248190    443271929    443295670    443319322    443343041    443366620   
443390190    443413752    443437314 424972925    425470382    425701992   
425916384    426116711    426292801    426465019    443151949    443176391   
443200415    443224324    443248208    443271937    443295688    443319330   
443343058    443366638    443390208    443413760    443437322 424973030   
425470416    425702032    425916673    426116844    426293155    426465035   
443151956    443176409    443200423    443224332    443248216    443271945   
443295696    443319348    443343066    443366646    443390216    443413778   
443437330 424986289    425470606    425702172    425916772    426116877   
426293205    426465068    443151964    443176417    443200431    443224340   
443248224    443271952    443295704    443319355    443343074    443366653   
443390224    443413786    443437348 424986594    425470630    425702206   
425917093    426116992    426293221    426465076    443151972    443176425   
443200449    443224357    443248232    443271960    443295712    443319363   
443343082    443366661    443390232    443413794    443437355 424994739   
425470846    425702214    425917127    426117081    426293296    426465100   
443151980    443176433    443200456    443224365    443248240    443271978   
443295720    443319371    443343090    443366679    443390240    443413802   
443437363 425001518    425470994    425702230    425917341    426117156   
426293460    426465134    443151998    443176441    443200464    443224373   
443248257    443271986    443295738    443319389    443343108    443366687   
443390257    443413810    443437371 425003753    425471000    425702339   
425917390    426117420    426293569    426465167    443152004    443176458   
443200472    443224381    443248265    443271994    443295746    443319397   
443343116    443366695    443390265    443413828    443437389 425006277   
425471224    425702834    425917408    426117537    426293577    426465241   
443152012    443176466    443200480    443224399    443248273    443272000   
443295753    443319405    443343124    443366703    443390273    443413836   
443437397 425013596    425471257    425702974    425917440    426117594   
426293635    426465282    443152020    443176474    443200498    443224407   
443248281    443272018    443295761    443319413    443343132    443366711   
443390281    443413844    443437405 425015260    425471331    425703311   
425917499    426117651    426293643    426465290    443152038    443176482   
443200506    443224415    443248299    443272026    443295779    443319421   
443343140    443366729    443390299    443413851    443437413 425018744   
425471711    425703360    425917572    426117677    426293783    426465324   
443152046    443176490    443200514    443224423    443248307    443272034   
443295787    443319439    443343165    443366737    443390307    443413869   
443437421 425020971    425471737    425703378    425917598    426117693   
426293932    426465332    443152053    443176508    443200522    443224431   
443248315    443272042    443295795    443319447    443343173    443366745   
443390315    443413877    443437439 425021433    425471927    425703386   
425917754    426117743    426293957    426465415    443152061    443176516   
443200530    443224449    443248323    443272059    443295803    443319454   
443343181    443366752    443390323    443413885    443437447 425021847   
425471935    425703428    425917770    426117768    426293973    426465423   
443152079    443176524    443200548    443224456    443248331    443272067   
443295811    443319462    443343199    443366760    443390331    443413893   
443437454 425022902    425471968    425703634    425917929    426117834   
426293999    426465480    443152087    443176532    443200555    443224464   
443248349    443272075    443295829    443319470    443343207    443366778   
443390349    443413901    443437462 425023868    425472057    425703923   
425917945    426117859    426294021    426465571    443152095    443176540   
443200563    443224472    443248356    443272083    443295837    443319488   
443343215    443366786    443390356    443413919    443437470 425027448   
425472172    425703949    425918059    426117941    426294146    426465589   
443152111    443176557    443200571    443224480    443248364    443272091   
443295845    443319496    443343223    443366794    443390364    443413927   
443437488 425028487    425472206    425703964    425918075    426118113   
426294179    426465613    443152129    443176565    443200589    443224498   
443248372    443272109    443295852    443319504    443343231    443366802   
443390372    443413935    443437496 425028529    425472297    425704046   
425918133    426118253    426294245    426465688    443152137    443176573   
443200597    443224506    443248380    443272117    443295860    443319512   
443343249    443366810    443390380    443413943    443437504 425036761   
425472313    425704236    425918166    426118360    426294252    426465837   
443152145    443176581    443200605    443224514    443248398    443272125   
443295878    443319520    443343256    443366828    443390398    443413950   
443437512 425036837    425472354    425704327    425918208    426118394   
426294310    426466009    443152152    443176599    443200613    443224522   
443248406    443272133    443295886    443319538    443343264    443366836   
443390406    443413968    443437520 425040946    425472479    425704350   
425918299    426118410    426294328    426466025    443152160    443176607   
443200621    443224530    443248414    443272141    443295894    443319546   
443343272    443366844    443390414    443413976    443437538 425044906   
425472545    425704400    425918406    426118642    426294344    426466157   
443152178    443176615    443200639    443224548    443248422    443272158   
443295902    443319553    443343280    443366851    443390422    443413984   
443437546 425047982    425472594    425704442    425918471    426118733   
426294443    426466280    443152186    443176623    443200647    443224555   
443248430    443272166    443295910    443319561    443343298    443366869   
443390430    443413992    443437553 425049913    425472735    425704475   
425918612    426118808    426294518    426466389    443152194    443176631   
443200654    443224563    443248448    443272174    443295928    443319579   
443343306    443366877    443390448    443414008    443437561 425058799   
425472776    425704541    425918752    426118824    426294716    426466397   
443152202    443176649    443200662    443224571    443248455    443272182   
443295936    443319587    443343314    443366885    443390455    443414016   
443437579 425061496    425472800    425705035    425918935    426119004   
426294807    426466439    443152210    443176656    443200670    443224589   
443248463    443272190    443295944    443319595    443343322    443366893   
443390463    443414024    443437587 425065521    425472883    425705159   
425918984    426119319    426294823    426466512    443152228    443176664   
443200688    443224597    443248471    443272208    443295969    443319603   
443343330    443366901    443390471    443414032    443437595 425067543   
425472917    425705183    425919065    426119400    426294989    426466587   
443152236    443176672    443200704    443224605    443248489    443272216   
443295977    443319611    443343348    443366919    443390489    443414040   
443437603 425071230    425473055    425705209    425919149    426119418   
426295010    426466611    443152244    443176680    443200712    443224613   
443248497    443272224    443295985    443319629    443343355    443366927   
443390497    443414057    443437611 425073095    425473261    425705217   
425919487    426119608    426295036    426466637    443152251    443176698   
443200720    443224621    443248505    443272232    443295993    443319637   
443343363    443366935    443390505    443414065    443437629 425074614   
425473287    425705274    425919594    426119632    426295101    426466702   
443152269    443176706    443200738    443224639    443248513    443272240   
443296009    443319645    443343371    443366943    443390513    443414073   
443437637 425075132    425473360    425705365    425919628    426119673   
426295200    426466710    443152285    443176714    443200746    443224647   
443248521    443272257    443296017    443319652    443343389    443366950   
443390521    443414081    443437645 425076809    425473402    425705613   
425919933    426119715    426295259    426466843    443152301    443176722   
443200753    443224654    443248539    443272265    443296025    443319660   
443343397    443366968    443390539    443414099    443437652 425081478   
425473758    425705647    425919958    426119764    426295325    426466850   
443152319    443176730    443200761    443224662    443248547    443272273   
443296033    443319678    443343405    443366976    443390547    443414107   
443437660 425083938    425473899    425705670    425919974    426119798   
426295390    426466868    443152327    443176748    443200779    443224670   
443248562    443272281    443296041    443319686    443343413    443366984   
443390554    443414115    443437678 425085008    425474095    425705712   
425920006    426119806    426295408    426466892    443152335    443176755   
443200787    443224688    443248570    443272299    443296058    443319694   
443343421    443366992    443390562    443414123    443437686 425088036   
425474111    425705761    425920113    426119848    426295416    426466934   
443152343    443176763    443200795    443224704    443248588    443272307   
443296066    443319702    443343439    443367008    443390570    443414131   
443437694 425092806    425474129    425705795    425920147    426119913   
426295465    426467007    443152350    443176771    443200803    443224712   
443248596    443272315    443296074    443319710    443343447    443367016   
443390588    443414149    443437702 425102506    425474186    425705845   
425920287    426120408    426295630    426467064    443152368    443176789   
443200811    443224720    443248604    443272323    443296082    443319736   
443343454    443367024    443390596    443414156    443437710 425103579   
425474426    425705928    425920329    426120572    426295762    426467072   
443152376    443176797    443200829    443224738    443248612    443272331   
443296090    443319744    443343462    443367032    443390604    443414164   
443437728 425104353    425474533    425705936    425920360    426120580   
426296059    426467098    443152384    443176805    443200837    443224746   
443248620    443272349    443296108    443319751    443343470    443367040   
443390612    443414172    443437736 425107984    425474574    425706033   
425920402    426120598    426296109    426467148    443152392    443176813   
443200845    443224753    443248638    443272356    443296116    443319769   
443343488    443367057    443390620    443414180    443437744 425109121   
425474582    425706058    425920436    426120721    426296174    426467205   
443152400    443176821    443200852    443224761    443248646    443272364   
443296124    443319777    443343496    443367065    443390638    443414198   
443437751 425111721    425474681    425706322    425920741    426120739   
426296182    426467288    443152426    443176839    443200860    443224779   
443248653    443272372    443296132    443319785    443343504    443367073   
443390646    443414206    443437769 425115920    425474772    425706470   
425920907    426121067    426296216    426467304    443152434    443176847   
443200878    443224787    443248661    443272380    443296140    443319793   
443343512    443367081    443390653    443414214    443437777 425116027   
425474780    425706504    425921087    426121091    426296232    426467320   
443152442    443176854    443200894    443224795    443248679    443272398   
443296157    443319801    443343520    443367099    443390661    443414222   
443437785 425116936    425474798    425706561    425921343    426121224   
426296257    426467346    443152459    443176862    443200902    443224803   
443248687    443272406    443296165    443319819    443343538    443367107   
443390679    443414230    443437793 425130598    425474855    425706637   
425921418    426121240    426296273    426467395    443152467    443176870   
443200910    443224811    443248695    443272414    443296173    443319827   
443343546    443367115    443390687    443414248    443437801 425137577   
425474897    425706843    425921491    426121265    426296364    426467452   
443152475    443176888    443200928    443224829    443248703    443272422   
443296181    443319835    443343553    443367123    443390695    443414255   
443437819 425140118    425474913    425706900    425921574    426121356   
426296380    426467478    443152483    443176896    443200936    443224837   
443248711    443272430    443296199    443319843    443343561    443367131   
443390703    443414263    443437827 425146198    425475035    425707080   
425921749    426121505    426296505    426467528    443152491    443176904   
443200944    443224845    443248729    443272448    443296207    443319850   
443343579    443367149    443390711    443414271    443437835 425152055   
425475084    425707106    425921756    426121588    426296562    426467551   
443152509    443176912    443200951    443224852    443248737    443272455   
443296215    443319868    443343587    443367156    443390729    443414289   
443437843 425152436    425475092    425707205    425921863    426121604   
426296711    426467577    443152517    443176920    443200969    443224860   
443248745    443272463    443296223    443319876    443343595    443367164   
443390737    443414297    443437850



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

   Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number 425152832    425475100    425707221    425921962    426121646   
426296893    426467627    443152525    443176938    443200977    443224878   
443248752    443272471    443296231    443319884    443343603    443367172   
443390745    443414305    443437868 425154804    425475126    425707254   
425922044    426121745    426297073    426467650    443152533    443176946   
443200985    443224886    443248760    443272489    443296249    443319892   
443343611    443367180    443390752    443414313    443437876 425158870   
425475217    425707296    425922051    426121760    426297180    426467668   
443152541    443176953    443200993    443224894    443248778    443272497   
443296256    443319900    443343629    443367198    443390760    443414321   
443437884 425165297    425475399    425707783    425922119    426121786   
426297198    426467676    443152558    443176961    443201009    443224902   
443248786    443272505    443296264    443319918    443343637    443367206   
443390778    443414339    443437892 425166097    425475506    425708005   
425922150    426121844    426297214    426467726    443152566    443176979   
443201017    443224910    443248794    443272513    443296272    443319926   
443343645    443367214    443390786    443414347    443437900 425170032   
425475720    425708054    425922168    426121919    426297313    426467890   
443152574    443176987    443201025    443224928    443248802    443272521   
443296280    443319934    443343660    443367222    443390794    443414354   
443437918 425175601    425475787    425708088    425922176    426121935   
426297362    426467973    443152590    443176995    443201033    443224936   
443248810    443272539    443296298    443319942    443343678    443367230   
443390802    443414362    443437926 425182011    425475886    425708260   
425922382    426121943    426297404    426468039    443152608    443177001   
443201041    443224944    443248828    443272547    443296306    443319959   
443343686    443367248    443390810    443414370    443437934 425188141   
425476322    425708351    425922432    426121992    426297511    426468112   
443152616    443177019    443201058    443224951    443248836    443272554   
443296314    443319967    443343694    443367255    443390828    443414388   
443437942 425192184    425476397    425708401    425922473    426122057   
426297545    426468302    443152624    443177027    443201066    443224969   
443248844    443272562    443296322    443319975    443343702    443367263   
443390836    443414396    443437959 425192754    425476587    425708484   
425922689    426122131    426297594    426468344    443152632    443177035   
443201082    443224977    443248851    443272570    443296330    443319983   
443343710    443367271    443390844    443414404    443437967 425192812   
425476660    425708500    425922697    426122172    426297669    426468401   
443152640    443177043    443201090    443224985    443248869    443272588   
443296348    443319991    443343728    443367289    443390851    443414412   
443437975 425196284    425476736    425708625    425922796    426122198   
426297727    426468518    443152657    443177050    443201108    443224993   
443248877    443272596    443296355    443320007    443343736    443367297   
443390869    443414420    443437983 425198603    425476744    425708641   
425922929    426122206    426297800    426468542    443152665    443177068   
443201116    443225008    443248885    443272604    443296363    443320015   
443343744    443367305    443390877    443414438    443437991 425202009   
425476884    425708922    425923000    426122263    426298063    426468567   
443152673    443177076    443201124    443225016    443248893    443272612   
443296371    443320023    443343751    443367313    443390885    443414446   
443438007 425202082    425477643    425709201    425923075    426122297   
426298170    426468583    443152699    443177084    443201132    443225024   
443248901    443272620    443296389    443320031    443343769    443367321   
443390893    443414453    443438015 425202124    425477650    425709334   
425923083    426122347    426298568    426468674    443152715    443177092   
443201140    443225032    443248919    443272638    443296397    443320049   
443343777    443367339    443390901    443414461    443438023 425202207   
425477874    425709722    425923141    426122578    426298808    426468690   
443152723    443177100    443201157    443225040    443248927    443272646   
443296405    443320056    443343785    443367347    443390919    443414479   
443438031 425202645    425477965    425709755    425923166    426122719   
426298816    426469144    443152731    443177118    443201165    443225057   
443248935    443272653    443296413    443320064    443343793    443367354   
443390927    443414487    443438049 425202710    425477973    425709797   
425923356    426122776    426298915    426469151    443152749    443177126   
443201173    443225065    443248943    443272661    443296421    443320072   
443343801    443367362    443390935    443414495    443438056 425202785   
425478039    425709805    425923364    426122826    426298931    426469326   
443152756    443177134    443201181    443225073    443248950    443272679   
443296439    443320080    443343819    443367370    443390943    443414503   
443438064 425203338    425478062    425709813    425923513    426122909   
426298980    426469425    443152764    443177142    443201199    443225081   
443248968    443272687    443296447    443320098    443343827    443367388   
443390950    443414511    443438072 425203494    425478096    425709821   
425923521    426123154    426298998    426469433    443152772    443177159   
443201207    443225099    443248976    443272695    443296454    443320106   
443343835    443367396    443390968    443414529    443438080 425203536   
425478146    425709961    425923638    426123253    426299038    426469540   
443152780    443177167    443201223    443225107    443248984    443272703   
443296462    443320114    443343843    443367404    443390976    443414537   
443438098 425203932    425478377    425710050    425923679    426123295   
426299103    426469565    443152798    443177175    443201231    443225115   
443248992    443272711    443296470    443320122    443343850    443367412   
443390984    443414545    443438106 425203965    425478468    425710118   
425923687    426123329    426299111    426469672    443152806    443177183   
443201249    443225123    443249008    443272729    443296488    443320130   
443343868    443367420    443390992    443414552    443438114 425204005   
425478559    425710217    425923703    426123543    426299202    426469714   
443152814    443177191    443201256    443225131    443249016    443272737   
443296496    443320148    443343876    443367438    443391008    443414560   
443438122 425204708    425478708    425710225    425923976    426123568   
426299319    426469755    443152822    443177209    443201264    443225149   
443249024    443272745    443296504    443320155    443343884    443367446   
443391016    443414578    443438130 425204724    425478823    425710258   
425924206    426123618    426299350    426469813    443152830    443177217   
443201272    443225156    443249032    443272752    443296512    443320163   
443343892    443367453    443391024    443414586    443438148 425205119   
425479144    425710316    425924214    426123675    426299392    426469854   
443152863    443177225    443201280    443225164    443249040    443272760   
443296520    443320171    443343900    443367461    443391032    443414594   
443438155 425205218    425479151    425710381    425924222    426123717   
426299400    426469904    443152871    443177241    443201298    443225172   
443249057    443272778    443296538    443320189    443343918    443367479   
443391040    443414602    443438163 425205374    425479169    425710399   
425924289    426123782    426299418    426469995    443152889    443177258   
443201306    443225180    443249065    443272786    443296546    443320197   
443343926    443367487    443391057    443414610    443438171 425205770   
425479284    425710654    425924321    426123998    426299509    426470027   
443152897    443177266    443201314    443225198    443249073    443272794   
443296553    443320205    443343934    443367495    443391065    443414628   
443438189 425206117    425479300    425710696    425924370    426124004   
426299624    426470084    443152905    443177274    443201322    443225206   
443249081    443272802    443296561    443320213    443343942    443367503   
443391073    443414636    443438197 425206489    425479318    425710761   
425924412    426124046    426299707    426470266    443152913    443177282   
443201330    443225214    443249099    443272810    443296579    443320221   
443343959    443367511    443391081    443414644    443438205 425206570   
425479433    425710829    425924446    426124053    426299756    426470472   
443152921    443177290    443201348    443225222    443249107    443272828   
443296587    443320239    443343967    443367529    443391099    443414651   
443438213 425206620    425479573    425710845    425924453    426124210   
426299863    426470506    443152954    443177308    443201355    443225230   
443249115    443272836    443296595    443320247    443343975    443367537   
443391107    443414669    443438221 425206885    425479656    425710886   
425924487    426124483    426299871    426470639    443152962    443177316   
443201363    443225248    443249123    443272844    443296603    443320254   
443343983    443367545    443391115    443414677    443438239 425206893   
425479839    425710902    425924495    426124665    426300091    426470688   
443152970    443177324    443201371    443225255    443249131    443272851   
443296611    443320262    443343991    443367552    443391123    443414685   
443438247 425206935    425480100    425710969    425924552    426124699   
426300174    426470860    443152988    443177332    443201389    443225263   
443249149    443272869    443296629    443320270    443344007    443367560   
443391131    443414693    443438254 425206950    425480126    425711058   
425924727    426124707    426300398    426470878    443152996    443177340   
443201397    443225271    443249156    443272877    443296637    443320288   
443344015    443367578    443391149    443414701    443438262 425206984   
425480209    425711140    425924768    426124822    426300448    426470910   
443153002    443177357    443201405    443225297    443249164    443272885   
443296645    443320296    443344023    443367586    443391156    443414727   
443438270 425207016    425480217    425711215    425924784    426124830   
426300562    426470951    443153010    443177365    443201413    443225305   
443249172    443272893    443296652    443320304    443344031    443367594   
443391164    443414735    443438288 425207040    425480456    425711298   
425924792    426124954    426300570    426471140    443153028    443177373   
443201421    443225313    443249180    443272901    443296660    443320312   
443344049    443367602    443391172    443414743    443438296 425207214   
425480548    425711488    425924800    426125092    426300802    426471348   
443153044    443177381    443201439    443225321    443249198    443272919   
443296678    443320320    443344056    443367610    443391180    443414750   
443438304 425207859    425480571    425711520    425924859    426125134   
426300851    426471363    443153051    443177399    443201447    443225339   
443249206    443272927    443296686    443320338    443344064    443367628   
443391198    443414768    443438312 425207875    425480662    425711561   
425925120    426125258    426300885    426471439    443153069    443177407   
443201454    443225354    443249214    443272935    443296694    443320346   
443344072    443367636    443391206    443414776    443438320 425208352   
425480746    425711769    425925161    426125282    426301024    426471645   
443153077    443177415    443201462    443225362    443249222    443272943   
443296702    443320353    443344080    443367644    443391214    443414784   
443438338 425208717    425480837    425711876    425925237    426125324   
426301032    426471702    443153093    443177423    443201470    443225370   
443249230    443272950    443296710    443320361    443344098    443367651   
443391222    443414792    443438346 425208733    425480902    425711884   
425925260    426125431    426301222    426471751    443153101    443177431   
443201488    443225388    443249248    443272968    443296728    443320379   
443344106    443367669    443391230    443414800    443438353 425209301   
425481223    425712114    425925302    426125480    426301248    426471801   
443153119    443177449    443201496    443225396    443249255    443272976   
443296736    443320387    443344114    443367677    443391248    443414818   
443438361 425209533    425481231    425712148    425925518    426125506   
426301354    426471843    443153127    443177456    443201512    443225404   
443249263    443272984    443296744    443320395    443344122    443367685   
443391255    443414826    443438379 425210192    425481264    425712320   
425925559    426125548    426301396    426471868    443153135    443177464   
443201520    443225412    443249271    443273008    443296751    443320403   
443344130    443367693    443391263    443414834    443438387 425210572   
425481330    425712486    425925575    426125605    426301487    426471942   
443153143    443177472    443201538    443225420    443249289    443273016   
443296769    443320411    443344148    443367701    443391271    443414842   
443438395 425211190    425481397    425712544    425925583    426125647   
426301552    426472023    443153150    443177480    443201546    443225438   
443249297    443273024    443296777    443320429    443344155    443367719   
443391289    443414859    443438403 425211208    425481488    425712585   
425925591    426125654    426301669    426472080    443153168    443177498   
443201553    443225446    443249305    443273032    443296793    443320437   
443344163    443367727    443391297    443414867    443438411 425211349   
425481553    425712700    425925641    426125662    426301735    426472130   
443153176    443177506    443201561    443225453    443249313    443273040   
443296801    443320445    443344171    443367735    443391305    443414875   
443438429 425211448    425481892    425713039    425925773    426125746   
426302006    426472213    443153184    443177514    443201579    443225461   
443249321    443273057    443296819    443320452    443344189    443367743   
443391313    443414883    443438437 425211802    425481942    425713161   
425925781    426125811    426302055    426472353    443153192    443177522   
443201587    443225479    443249339    443273065    443296827    443320460   
443344197    443367750    443391321    443414891    443438445 425212164   
425482205    425713203    425925963    426125829    426302220    426472379   
443153200    443177530    443201595    443225487    443249347    443273073   
443296835    443320478    443344205    443367768    443391339    443414909   
443438452 425212230    425482213    425713211    425926094    426125845   
426302246    426472486    443153218    443177548    443201603    443225495   
443249354    443273081    443296843    443320486    443344213    443367776   
443391347    443414917    443438460 425212420    425482262    425713294   
425926276    426125886    426302287    426472601    443153226    443177555   
443201611    443225503    443249362    443273099    443296850    443320494   
443344221    443367784    443391354    443414925    443438478 425212446   
425482312    425713385    425926284    426125951    426302345    426472627   
443153242    443177563    443201629    443225511    443249370    443273107   
443296868    443320502    443344239    443367792    443391362    443414933   
443438486 425212461    425482395    425713393    425926300    426126140   
426302410    426472700    443153259    443177571    443201645    443225529   
443249388    443273115    443296876    443320510    443344247    443367800   
443391370    443414941    443438494 425212537    425482569    425713419   
425926318    426126199    426302485    426472767    443153267    443177589   
443201652    443225537    443249396    443273123    443296884    443320528   
443344254    443367818    443391388    443414958    443438502 425212545   
425482585    425713492    425926367    426126223    426302535    426472833   
443153275    443177597    443201660    443225545    443249404    443273131   
443296892    443320536    443344262    443367826    443391396    443414966   
443438510 425212594    425482643    425713625    425926466    426126298   
426302543    426472841    443153283    443177605    443201678    443225552   
443249412    443273149    443296900    443320544    443344270    443367834   
443391404    443414974    443438528 425212628    425482676    425713641   
425926474    426126595    426302642    426472890    443153291    443177613   
443201686    443225560    443249420    443273156    443296918    443320551   
443344288    443367842    443391412    443414982    443438536 425212685   
425482734    425713724    425926490    426126603    426302683    426472916   
443153317    443177621    443201694    443225578    443249438    443273164   
443296926    443320569    443344296    443367859    443391420    443414990   
443438544 425212719    425482809    425713807    425926607    426126611   
426302733    426473096    443153325    443177639    443201702    443225586   
443249446    443273172    443296934    443320577    443344304    443367867   
443391438    443415005    443438551 425213147    425482858    425713823   
425926649    426126652    426302766    426473161    443153333    443177647   
443201710    443225594    443249453    443273180    443296942    443320585   
443344312    443367875    443391446    443415013    443438569 425213253   
425483070    425713955    425926680    426126660    426302816    426473179   
443153374    443177654    443201728    443225602    443249461    443273198   
443296959    443320593    443344320    443367883    443391453    443415021   
443438577 425213394    425483088    425714060    425926706    426126694   
426302824    426473211    443153390    443177662    443201736    443225610   
443249479    443273206    443296967    443320601    443344338    443367891   
443391461    443415039    443438585



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

   Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number 425213675    425483245    425714144    425926755    426126777   
426302832    426473286    443153408    443177670    443201744    443225628   
443249487    443273214    443296975    443320619    443344346    443367909   
443391479    443415047    443438593 425213717    425483401    425714367   
425926813    426126900    426302907    426473377    443153416    443177688   
443201751    443225636    443249495    443273222    443296983    443320627   
443344353    443367917    443391487    443415054    443438601 425213832   
425483484    425714417    425927076    426127049    426302923    426473518   
443153424    443177696    443201769    443225644    443249503    443273230   
443296991    443320635    443344361    443367925    443391495    443415062   
443438619 425213931    425483534    425714425    425927233    426127072   
426302931    426473625    443153432    443177704    443201777    443225651   
443249511    443273248    443297007    443320643    443344379    443367933   
443391503    443415070    443438627 425213980    425483658    425714565   
425927316    426127114    426303053    426473724    443153465    443177712   
443201785    443225669    443249529    443273255    443297015    443320650   
443344387    443367941    443391511    443415088    443438635 425214111   
425483666    425714573    425927357    426127122    426303145    426473757   
443153473    443177720    443201793    443225677    443249537    443273263   
443297023    443320668    443344395    443367958    443391529    443415096   
443438643 425214301    425483740    425714623    425927365    426127163   
426303277    426473773    443153481    443177738    443201801    443225685   
443249545    443273271    443297031    443320676    443344403    443367966   
443391537    443415104    443438650 425214533    425483815    425714631   
425927373    426127247    426303350    426473849    443153507    443177746   
443201819    443225693    443249552    443273289    443297049    443320684   
443344411    443367974    443391545    443415112    443438668 425214640   
425483930    425714730    425927381    426127262    426303640    426473898   
443153515    443177753    443201827    443225701    443249560    443273297   
443297056    443320692    443344429    443367982    443391552    443415120   
443438676 425214673    425484037    425714896    425927423    426127296   
426303681    426474052    443153531    443177761    443201835    443225719   
443249578    443273305    443297064    443320700    443344437    443367990   
443391560    443415138    443438684 425214848    425484060    425714920   
425927472    426127353    426303798    426474078    443153549    443177779   
443201850    443225735    443249586    443273313    443297072    443320718   
443344445    443368006    443391578    443415146    443438692 425215076   
425484185    425714938    425927498    426127411    426303848    426474128   
443153564    443177787    443201868    443225743    443249594    443273321   
443297080    443320726    443344452    443368014    443391586    443415153   
443438700 425215159    425484318    425715026    425927506    426127502   
426303889    426474219    443153572    443177795    443201876    443225750   
443249610    443273347    443297098    443320734    443344460    443368022   
443391594    443415161    443438718 425215175    425484409    425715216   
425927654    426127569    426303970    426474276    443153598    443177803   
443201884    443225768    443249628    443273354    443297106    443320742   
443344478    443368030    443391602    443415179    443438726 425215191   
425484540    425715299    425927738    426127650    426304085    426474300   
443153606    443177811    443201892    443225776    443249636    443273362   
443297114    443320759    443344486    443368048    443391610    443415187   
443438734 425215274    425484656    425715372    425927761    426127684   
426304523    426474318    443153614    443177829    443201900    443225784   
443249644    443273370    443297122    443320767    443344494    443368055   
443391628    443415195    443438742 425215464    425484763    425715679   
425927829    426127890    426304572    426474383    443153630    443177837   
443201918    443225792    443249651    443273388    443297130    443320775   
443344502    443368063    443391636    443415203    443438759 425215522   
425484912    425715778    425927837    426127908    426304739    426474474   
443153648    443177845    443201926    443225800    443249669    443273396   
443297148    443320783    443344510    443368071    443391644    443415211   
443438767 425215530    425484987    425715851    425927894    426127957   
426304846    426474490    443153655    443177852    443201934    443225818   
443249677    443273404    443297155    443320791    443344528    443368089   
443391651    443415229    443438775 425215589    425485042    425715893   
425927936    426127973    426304861    426474508    443153663    443177860   
443201942    443225826    443249685    443273412    443297163    443320809   
443344536    443368097    443391669    443415237    443438783 425215886   
425485067    425716065    425928009    426128195    426304911    426474540   
443153671    443177878    443201959    443225834    443249693    443273420   
443297171    443320817    443344544    443368105    443391677    443415245   
443438791 425215894    425485109    425716073    425928165    426128203   
426305066    426474581    443153689    443177886    443201967    443225842   
443249701    443273438    443297189    443320825    443344551    443368113   
443391685    443415252    443438809 425216009    425485257    425716107   
425928181    426128245    426305116    426474631    443153705    443177894   
443201975    443225859    443249719    443273446    443297205    443320833   
443344569    443368121    443391693    443415260    443438817 425216165   
425485430    425716149    425928249    426128393    426305124    426474649   
443153713    443177902    443201983    443225867    443249727    443273453   
443297213    443320841    443344577    443368139    443391701    443415278   
443438825 425216298    425485653    425716206    425928272    426128484   
426305207    426474656    443153721    443177910    443201991    443225875   
443249735    443273461    443297221    443320858    443344585    443368147   
443391719    443415286    443438833 425216488    425485737    425716248   
425928280    426128500    426305397    426474748    443153739    443177936   
443202007    443225883    443249743    443273479    443297239    443320866   
443344593    443368154    443391727    443415294    443438841 425216546   
425486099    425716263    425928330    426128609    426305462    426474755   
443153747    443177944    443202015    443225891    443249750    443273487   
443297247    443320874    443344601    443368162    443391735    443415302   
443438858 425216579    425486107    425716321    425928371    426128690   
426305520    426474763    443153754    443177951    443202023    443225909   
443249768    443273495    443297254    443320882    443344619    443368170   
443391743    443415310    443438866 425216637    425486131    425716446   
425928389    426128765    426305546    426474771    443153762    443177969   
443202031    443225917    443249776    443273503    443297262    443320890   
443344627    443368188    443391750    443415328    443438874 425216793   
425486222    425716461    425928413    426128815    426305744    426474904   
443153770    443177977    443202049    443225925    443249784    443273511   
443297270    443320908    443344635    443368196    443391768    443415336   
443438882 425216835    425486297    425716503    425928553    426128849   
426305850    426474953    443153788    443177985    443202056    443225933   
443249792    443273529    443297288    443320916    443344643    443368204   
443391776    443415344    443438890 425216843    425486362    425716529   
425928579    426128880    426305959    426475026    443153804    443177993   
443202064    443225941    443249800    443273537    443297296    443320924   
443344650    443368212    443391784    443415351    443438908 425216884   
425486479    425716610    425928611    426129086    426305983    426475034   
443153812    443178009    443202072    443225958    443249818    443273545   
443297304    443320932    443344668    443368220    443391792    443415369   
443438916 425217106    425486495    425716677    425928769    426129243   
426306221    426475075    443153820    443178017    443202080    443225966   
443249826    443273552    443297312    443320940    443344676    443368238   
443391800    443415377    443438924 425217130    425486560    425716701   
425928785    426129250    426306429    426475125    443153838    443178025   
443202098    443225974    443249834    443273560    443297320    443320957   
443344684    443368246    443391818    443415385    443438932 425217320   
425486651    425716719    425928819    426129292    426306510    426475208   
443153846    443178033    443202106    443225982    443249842    443273578   
443297338    443320965    443344692    443368253    443391826    443415393   
443438940 425217668    425486669    425716768    425928827    426129326   
426306569    426475240    443153853    443178041    443202114    443225990   
443249859    443273586    443297346    443320973    443344700    443368261   
443391834    443415401    443438957 425217742    425486685    425716818   
425929023    426129490    426306668    426475455    443153879    443178058   
443202122    443226006    443249867    443273594    443297353    443320981   
443344718    443368279    443391842    443415419    443438965 425217775   
425486784    425716982    425929247    426129599    426306684    426475463   
443153887    443178066    443202130    443226014    443249875    443273602   
443297361    443320999    443344726    443368287    443391859    443415427   
443438973 425217817    425486883    425717097    425929320    426129664   
426306742    426475547    443153903    443178074    443202148    443226022   
443249883    443273610    443297379    443321005    443344734    443368295   
443391867    443415435    443438981 425217858    425486909    425717105   
425929437    426129672    426306791    426475554    443153911    443178082   
443202155    443226030    443249891    443273628    443297387    443321013   
443344742    443368303    443391875    443415443    443438999 425217866   
425486917    425717113    425929452    426129706    426306825    426475588   
443153929    443178090    443202163    443226048    443249909    443273636   
443297395    443321021    443344759    443368311    443391883    443415450   
443439005 425217916    425487253    425717121    425929577    426129730   
426306908    426475786    443153952    443178108    443202171    443226055   
443249917    443273644    443297403    443321039    443344767    443368329   
443391891    443415468    443439013 425217940    425487311    425717261   
425929593    426129797    426307021    426475836    443153978    443178116   
443202189    443226063    443249925    443273651    443297411    443321047   
443344775    443368337    443391909    443415476    443439021 425218013   
425487493    425717337    425929775    426129839    426307088    426476032   
443153986    443178124    443202197    443226071    443249933    443273669   
443297429    443321054    443344783    443368345    443391917    443415484   
443439039 425218161    425487550    425717444    425929973    426129896   
426307138    426476115    443153994    443178132    443202213    443226089   
443249941    443273677    443297437    443321062    443344791    443368352   
443391925    443415492    443439047 425218187    425487584    425717485   
425930062    426130035    426307153    426476131    443154000    443178140   
443202221    443226097    443249958    443273685    443297445    443321070   
443344809    443368360    443391933    443415500    443439054 425218245   
425487634    425717527    425930070    426130043    426307211    426476248   
443154018    443178157    443202239    443226105    443249966    443273693   
443297452    443321088    443344817    443368378    443391941    443415518   
443439062 425218468    425487816    425717634    425930104    426130233   
426307252    426476271    443154034    443178165    443202247    443226113   
443249974    443273701    443297460    443321096    443344825    443368386   
443391958    443415526    443439070 425218567    425487899    425717659   
425930146    426130472    426307336    426476305    443154042    443178173   
443202254    443226121    443249982    443273719    443297478    443321104   
443344833    443368394    443391966    443415534    443439088 425218583   
425488210    425717691    425930252    426130571    426307385    426476321   
443154059    443178181    443202262    443226139    443249990    443273727   
443297486    443321112    443344841    443368402    443391974    443415542   
443439096 425218641    425488228    425717782    425930344    426130621   
426307393    426476388    443154067    443178199    443202270    443226147   
443250006    443273735    443297494    443321120    443344858    443368410   
443391982    443415559    443439104 425218757    425488467    425717857   
425930369    426130639    426307401    426476396    443154075    443178207   
443202288    443226154    443250014    443273743    443297502    443321138   
443344866    443368428    443391990    443415567    443439112 425218856   
425488491    425717907    425930476    426130696    426307542    426476446   
443154083    443178215    443202296    443226162    443250022    443273750   
443297510    443321146    443344874    443368436    443392006    443415575   
443439120 425219391    425488608    425717923    425930559    426130845   
426307583    426476487    443154091    443178223    443202304    443226170   
443250030    443273768    443297528    443321153    443344882    443368444   
443392014    443415583    443439138 425219425    425488756    425718053   
425930641    426130894    426307716    426476636    443154117    443178231   
443202312    443226188    443250048    443273776    443297536    443321161   
443344890    443368451    443392022    443415591    443439146 425219508   
425488921    425718335    425930682    426130969    426307740    426476669   
443154125    443178249    443202320    443226196    443250055    443273784   
443297544    443321179    443344908    443368469    443392030    443415609   
443439153 425219540    425488970    425718392    425930690    426130977   
426307880    426476719    443154133    443178256    443202338    443226204   
443250071    443273792    443297551    443321187    443344916    443368477   
443392048    443415617    443439161 425219722    425489200    425718426   
425930773    426131082    426308235    426476727    443154141    443178264   
443202346    443226212    443250089    443273800    443297569    443321195   
443344924    443368485    443392055    443415625    443439179 425219748   
425489440    425718475    425931052    426131124    426308276    426476800   
443154158    443178272    443202353    443226220    443250097    443273818   
443297577    443321203    443344932    443368493    443392063    443415633   
443439187 425219789    425489473    425718574    425931110    426131157   
426308300    426476875    443154166    443178280    443202361    443226238   
443250105    443273834    443297585    443321211    443344940    443368501   
443392089    443415641    443439195 425219797    425489630    425719077   
425931128    426131249    426308516    426476891    443154174    443178298   
443202379    443226246    443250113    443273842    443297593    443321229   
443344957    443368519    443392097    443415658    443439203 425219870   
425489655    425719259    425931169    426131371    426308557    426476990   
443154208    443178306    443202387    443226253    443250121    443273859   
443297601    443321237    443344965    443368527    443392105    443415666   
443439211 425220019    425489663    425719267    425931284    426131413   
426308623    426477022    443154216    443178314    443202395    443226279   
443250139    443273867    443297619    443321245    443344973    443368535   
443392113    443415674    443439229 425220142    425490026    425719556   
425931359    426131454    426308714    426477097    443154224    443178322   
443202403    443226287    443250147    443273875    443297627    443321252   
443344981    443368543    443392121    443415682    443439237 425220308   
425490034    425719564    425931532    426131488    426308748    426477220   
443154232    443178330    443202411    443226295    443250154    443273883   
443297635    443321260    443344999    443368550    443392139    443415690   
443439245 425220571    425490059    425719622    425931680    426131728   
426308821    426477253    443154240    443178348    443202429    443226303   
443250162    443273891    443297643    443321278    443345004    443368568   
443392147    443415708    443439252 425220910    425490067    425719630   
425931763    426131736    426308847    426477261    443154257    443178355   
443202437    443226311    443250170    443273909    443297650    443321286   
443345012    443368576    443392154    443415716    443439260 425220944   
425490182    425719648    425931862    426131843    426308870    426477287   
443154265    443178363    443202445    443226329    443250188    443273917   
443297668    443321294    443345020    443368584    443392162    443415724   
443439278 425221041    425490364    425719788    425931888    426131934   
426308896    426477360    443154273    443178371    443202452    443226337   
443250196    443273925    443297676    443321302    443345038    443368592   
443392170    443415732    443439286 425221116    425490547    425719796   
425932027    426131959    426308979    426477378    443154281    443178389   
443202478    443226345    443250204    443273933    443297684    443321310   
443345046    443368600    443392188    443415740    443439294 425221421   
425490687    425719804    425932035    426132056    426309035    426477402   
443154299    443178397    443202486    443226352    443250212    443273941   
443297692    443321336    443345053    443368618    443392196    443415757   
443439302 425221587    425490760    425720026    425932159    426132148   
426309068    426477519    443154307    443178405    443202494    443226360   
443250220    443273958    443297718    443321344    443345061    443368626   
443392204    443415765    443439310



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

   Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number 425221595    425490893    425720059    425932233    426132163   
426309183    426477576    443154315    443178413    443202502    443226378   
443250238    443273966    443297726    443321351    443345079    443368634   
443392220    443415773    443439328 425221652    425491081    425720109   
425932274    426132288    426309209    426477626    443154323    443178421   
443202510    443226386    443250246    443273974    443297734    443321369   
443345087    443368642    443392238    443415781    443439336 425221827   
425491156    425720315    425932316    426132296    426309274    426477717   
443154331    443178439    443202528    443226394    443250253    443273982   
443297742    443321377    443345095    443368659    443392246    443415799   
443439344 425222205    425491404    425720364    425932340    426132478   
426309308    426477816    443154349    443178447    443202536    443226402   
443250261    443273990    443297759    443321385    443345103    443368667   
443392253    443415807    443439351 425222270    425491669    425720372   
425932365    426132593    426309431    426477931    443154356    443178454   
443202544    443226410    443250279    443274006    443297767    443321393   
443345111    443368675    443392261    443415815    443439369 425222452   
425491776    425720505    425932381    426132650    426309506    426477956   
443154364    443178462    443202551    443226428    443250287    443274014   
443297775    443321401    443345129    443368683    443392279    443415823   
443439377 425222478    425491867    425720570    425932399    426132676   
426309548    426477964    443154372    443178470    443202569    443226436   
443250295    443274022    443297783    443321419    443345137    443368691   
443392287    443415831    443439385 425222585    425491974    425720604   
425932415    426132700    426309589    426478053    443154398    443178488   
443202577    443226444    443250303    443274030    443297791    443321427   
443345145    443368709    443392295    443415849    443439393 425222700   
425491982    425720836    425932480    426132866    426309654    426478079   
443154406    443178496    443202585    443226451    443250311    443274048   
443297809    443321435    443345152    443368717    443392303    443415856   
443439401 425222924    425492105    425720869    425932670    426133005   
426309738    426478244    443154414    443178504    443202593    443226469   
443250329    443274055    443297817    443321443    443345160    443368725   
443392311    443415864    443439419 425223245    425492246    425720893   
425932688    426133062    426309753    426478269    443154422    443178512   
443202601    443226477    443250337    443274063    443297825    443321450   
443345178    443368733    443392329    443415872    443439427 425223351   
425492279    425720976    425932704    426133120    426309761    426478319   
443154430    443178520    443202619    443226485    443250345    443274071   
443297833    443321468    443345186    443368741    443392337    443415880   
443439435 425223385    425492386    425721008    425932746    426133179   
426309795    426478350    443154448    443178538    443202627    443226493   
443250352    443274089    443297841    443321476    443345194    443368758   
443392345    443415898    443439443 425223559    425492436    425721024   
425932860    426133278    426309803    426478376    443154455    443178546   
443202635    443226501    443250360    443274097    443297858    443321484   
443345202    443368766    443392352    443415906    443439450 425223591   
425492469    425721115    425932910    426133328    426310025    426478558   
443154463    443178553    443202643    443226519    443250378    443274105   
443297866    443321492    443345210    443368774    443392360    443415914   
443439468 425223609    425492477    425721172    425933017    426133336   
426310058    426478780    443154471    443178561    443202650    443226527   
443250386    443274113    443297874    443321500    443345228    443368782   
443392378    443415922    443439476 425223690    425492600    425721180   
425933025    426133443    426310074    426478889    443154497    443178579   
443202668    443226535    443250394    443274121    443297882    443321518   
443345236    443368790    443392386    443415930    443439484 425223807   
425492675    425721198    425933207    426133476    426310124    426478988   
443154505    443178587    443202676    443226543    443250402    443274139   
443297890    443321526    443345244    443368808    443392394    443415948   
443439492 425224045    425492857    425721222    425933249    426133484   
426310140    426479044    443154513    443178595    443202684    443226550   
443250410    443274147    443297908    443321534    443345251    443368816   
443392402    443415955    443439500 425224086    425492881    425721354   
425933397    426133518    426310157    426479069    443154521    443178611   
443202692    443226568    443250428    443274154    443297916    443321542   
443345269    443368824    443392410    443415963    443439518 425224128   
425492923    425721479    425933546    426133682    426310215    426479192   
443154547    443178629    443202700    443226576    443250436    443274162   
443297924    443321559    443345277    443368832    443392428    443415971   
443439526 425224144    425493020    425721487    425933611    426133690   
426310231    426479309    443154554    443178645    443202718    443226584   
443250444    443274170    443297932    443321567    443345285    443368840   
443392436    443415989    443439534 425224177    425493129    425721693   
425933629    426133823    426310249    426479424    443154562    443178652   
443202726    443226592    443250451    443274188    443297940    443321575   
443345293    443368857    443392444    443415997    443439542 425224417   
425493178    425721750    425933769    426133849    426310454    426479457   
443154570    443178660    443202734    443226600    443250469    443274196   
443297957    443321583    443345301    443368865    443392451    443416003   
443439559 425224458    425493244    425721776    425933785    426133898   
426310462    426479473    443154588    443178678    443202742    443226618   
443250477    443274204    443297965    443321591    443345319    443368873   
443392469    443416011    443439567 425224474    425493566    425721792   
425933900    426133971    426310470    426479531    443154604    443178686   
443202759    443226626    443250485    443274212    443297973    443321609   
443345327    443368881    443392477    443416029    443439575 425224524   
425493764    425721842    425934098    426134094    426310520    426479549   
443154612    443178694    443202767    443226634    443250493    443274220   
443297981    443321617    443345335    443368899    443392485    443416037   
443439583 425224631    425493855    425722097    425934197    426134177   
426310611    426479572    443154620    443178702    443202775    443226642   
443250501    443274238    443297999    443321625    443345343    443368907   
443392493    443416045    443439591 425224672    425494002    425722246   
425934213    426134219    426310736    426479689    443154638    443178710   
443202783    443226659    443250519    443274246    443298005    443321633   
443345350    443368915    443392501    443416052    443439609 425224680   
425494028    425722253    425934395    426134235    426310744    426479879   
443154646    443178728    443202791    443226667    443250527    443274253   
443298013    443321641    443345368    443368923    443392519    443416060   
443439617 425224714    425494184    425722477    425934544    426134284   
426310900    426479887    443154653    443178736    443202809    443226675   
443250535    443274261    443298021    443321658    443345376    443368931   
443392527    443416078    443439625 425224953    425494267    425722600   
425934734    426134367    426310959    426479903    443154661    443178744   
443202817    443226683    443250543    443274279    443298039    443321666   
443345384    443368949    443392535    443416086    443439633 425225000   
425494325    425722774    425934759    426134441    426310975    426479937   
443154679    443178751    443202825    443226691    443250550    443274287   
443298047    443321674    443345392    443368956    443392543    443416094   
443439641 425225083    425494556    425722865    425934841    426134649   
426310991    426479960    443154695    443178769    443202833    443226709   
443250568    443274295    443298054    443321682    443345400    443368964   
443392550    443416102    443439658 425225307    425494572    425722873   
425934908    426135091    426311056    426480042    443154703    443178777   
443202841    443226717    443250576    443274303    443298062    443321690   
443345418    443368972    443392568    443416110    443439666 425225414   
425494655    425723004    425934916    426135125    426311148    426480190   
443154711    443178785    443202858    443226725    443250584    443274311   
443298070    443321708    443345426    443368980    443392576    443416128   
443439674 425225430    425494697    425723046    425935145    426135216   
426311163    426480224    443154729    443178793    443202866    443226733   
443250592    443274329    443298088    443321716    443345434    443368998   
443392584    443416136    443439682 425225463    425494721    425723160   
425935319    426135315    426311197    426480406    443154737    443178801   
443202874    443226741    443250600    443274337    443298096    443321724   
443345442    443369004    443392592    443416144    443439690 425225513   
425494804    425723194    425935483    426135331    426311221    426480570   
443154745    443178819    443202882    443226758    443250618    443274345   
443298104    443321732    443345459    443369012    443392600    443416151   
443439708 425225687    425495017    425723236    425935616    426135349   
426311239    426480653    443154760    443178827    443202890    443226766   
443250626    443274360    443298112    443321740    443345467    443369020   
443392618    443416169    443439716 425225802    425495157    425723251   
425935749    426135406    426311262    426480687    443154778    443178835   
443202908    443226774    443250634    443274378    443298120    443321757   
443345475    443369038    443392626    443416177    443439724 425226040   
425495538    425723285    425935954    426135422    426311270    426480729   
443154786    443178843    443202916    443226782    443250642    443274386   
443298138    443321765    443345483    443369046    443392634    443416185   
443439732 425226065    425495637    425723483    425935962    426135497   
426311320    426480760    443154794    443178850    443202924    443226790   
443250659    443274394    443298146    443321773    443345491    443369053   
443392642    443416193    443439740 425226198    425495892    425723541   
425936135    426135661    426311361    426480778    443154802    443178868   
443202932    443226808    443250667    443274402    443298153    443321781   
443345509    443369061    443392659    443416201    443439757 425226321   
425495926    425723574    425936325    426135869    426311478    426480943   
443154810    443178876    443202940    443226816    443250675    443274410   
443298161    443321799    443345517    443369079    443392667    443416219   
443439765 425226347    425495959    425723871    425936366    426135935   
426311486    426480992    443154836    443178884    443202957    443226824   
443250683    443274428    443298179    443321807    443345525    443369087   
443392675    443416227    443439773 425226529    425496023    425723921   
425936465    426135984    426311585    426481024    443154844    443178900   
443202965    443226840    443250691    443274436    443298187    443321815   
443345533    443369095    443392683    443416235    443439781 425226537   
425496122    425723996    425936523    426136065    426311833    426481040   
443154851    443178918    443202973    443226857    443250709    443274444   
443298195    443321823    443345541    443369103    443392691    443416243   
443439799 425226800    425496163    425724010    425936648    426136073   
426311882    426481081    443154869    443178926    443202981    443226865   
443250717    443274451    443298203    443321831    443345558    443369111   
443392709    443416250    443439807 425226842    425496189    425724093   
425936697    426136164    426312112    426481123    443154877    443178934   
443202999    443226873    443250725    443274469    443298211    443321849   
443345566    443369129    443392717    443416268    443439815 425226909   
425496312    425724234    425936713    426136172    426312252    426481172   
443154885    443178942    443203005    443226881    443250733    443274477   
443298229    443321856    443345574    443369137    443392725    443416276   
443439823 425226941    425496387    425724341    425936770    426136198   
426312260    426481222    443154893    443178959    443203013    443226899   
443250741    443274485    443298237    443321864    443345582    443369145   
443392733    443416284    443439831 425227022    425496486    425724549   
425936879    426136305    426312286    426481248    443154901    443178967   
443203021    443226907    443250758    443274493    443298245    443321872   
443345590    443369152    443392741    443416292    443439849 425227238   
425496858    425724739    425936994    426136347    426312401    426481305   
443154919    443178975    443203039    443226915    443250766    443274501   
443298252    443321880    443345608    443369160    443392758    443416300   
443439856 425227261    425496965    425724879    425937034    426136370   
426312427    426481321    443154927    443178983    443203047    443226923   
443250774    443274519    443298260    443321898    443345616    443369178   
443392766    443416318    443439864 425227535    425497104    425724929   
425937166    426136479    426312484    426481354    443154935    443178991   
443203054    443226931    443250782    443274527    443298278    443321906   
443345624    443369186    443392774    443416326    443439872 425227725   
425497146    425725025    425937315    426136487    426312492    426481560   
443154950    443179007    443203062    443226949    443250790    443274535   
443298286    443321914    443345632    443369194    443392782    443416334   
443439880 425227782    425497336    425725041    425937331    426136594   
426312500    426481669    443154968    443179015    443203070    443226956   
443250816    443274543    443298294    443321922    443345640    443369202   
443392790    443416342    443439898 425227857    425497344    425725165   
425937505    426136644    426312575    426481677    443154976    443179023   
443203088    443226964    443250824    443274550    443298302    443321930   
443345665    443369210    443392808    443416359    443439906 425227881   
425497401    425725314    425937521    426136727    426312591    426481701   
443154984    443179031    443203096    443226972    443250832    443274568   
443298310    443321948    443345673    443369228    443392816    443416367   
443439914 425228202    425497476    425725322    425937539    426136776   
426312609    426481792    443154992    443179049    443203104    443226980   
443250840    443274576    443298328    443321955    443345681    443369236   
443392824    443416375    443439922 425228251    425497575    425725496   
425937554    426136925    426312625    426481875    443155007    443179056   
443203112    443226998    443250857    443274584    443298336    443321963   
443345699    443369244    443392832    443416383    443439930 425228343   
425497716    425725504    425937695    426137048    426312807    426481958   
443155015    443179064    443203120    443227004    443250865    443274592   
443298344    443321971    443345707    443369251    443392840    443416391   
443439948 425228657    425497773    425725637    425937711    426137105   
426312898    426481990    443155023    443179072    443203138    443227012   
443250873    443274600    443298351    443321989    443345715    443369269   
443392857    443416409    443439955 425228806    425497864    425725777   
425937729    426137162    426313052    426482220    443155031    443179080   
443203146    443227020    443250881    443274618    443298369    443321997   
443345723    443369277    443392865    443416417    443439963 425228905   
425497880    425726049    425937752    426137196    426313078    426482238   
443155049    443179098    443203153    443227038    443250899    443274626   
443298377    443322003    443345731    443369285    443392873    443416425   
443439971 425228939    425498201    425726072    425937810    426137261   
426313094    426482485    443155056    443179106    443203161    443227046   
443250907    443274634    443298385    443322011    443345749    443369293   
443392881    443416433    443439989 425228988    425498227    425726098   
425937836    426137345    426313250    426482592    443155064    443179114   
443203179    443227053    443250915    443274642    443298393    443322029   
443345756    443369301    443392899    443416441    443439997 425229044   
425498243    425726254    425937901    426137352    426313409    426482709   
443155072    443179122    443203187    443227061    443250923    443274659   
443298401    443322037    443345764    443369319    443392907    443416458   
443440003 425229101    425498268    425726353    425937976    426138129   
426313698    426482758    443155080    443179130    443203195    443227079   
443250931    443274667    443298419    443322045    443345772    443369327   
443392915    443416466    443440011 425229150    425498441    425726361   
425937984    426138137    426313730    426482782    443155098    443179148   
443203203    443227087    443250949    443274675    443298427    443322052   
443345780    443369335    443392923    443416474    443440029 425229192   
425498631    425726445    425938081    426138186    426313755    426482998   
443155106    443179155    443203211    443227095    443250956    443274683   
443298435    443322060    443345798    443369343    443392931    443416482   
443440037 425229283    425498680    425726502    425938446    426138236   
426313771    426483004    443155114    443179163    443203229    443227103   
443250964    443274691    443298443    443322078    443345806    443369350   
443392949    443416490    443440045



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

   Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number 425229317    425498722    425726601    425938552    426138277   
426313896    426483038    443155122    443179171    443203237    443227111   
443250972    443274709    443298450    443322086    443345814    443369368   
443392956    443416508    443440052 425229390    425498896    425726627   
425938677    426138301    426313961    426483053    443155130    443179189   
443203245    443227129    443250980    443274717    443298468    443322094   
443345822    443369376    443392964    443416516    443440060 425229630   
425499118    425726684    425938727    426138327    426314027    426483061   
443155148    443179197    443203252    443227137    443250998    443274725   
443298476    443322102    443345830    443369384    443392972    443416524   
443440078 425229663    425499142    425726700    425938859    426138533   
426314068    426483244    443155155    443179205    443203260    443227145   
443251004    443274733    443298484    443322110    443345848    443369392   
443392980    443416532    443440086 425229747    425499365    425726718   
425938883    426138673    426314076    426483277    443155163    443179213   
443203278    443227152    443251012    443274741    443298492    443322128   
443345855    443369400    443392998    443416540    443440094 425229762   
425499456    425726882    425938917    426138707    426314233    426483285   
443155171    443179221    443203286    443227160    443251020    443274758   
443298500    443322136    443345863    443369418    443393004    443416557   
443440102 425229788    425499837    425726916    425938966    426138715   
426314258    426483335    443155189    443179239    443203294    443227178   
443251038    443274766    443298518    443322144    443345871    443369426   
443393012    443416565    443440110 425229879    425499894    425727021   
425938982    426138855    426314266    426483343    443155197    443179247   
443203302    443227186    443251046    443274774    443298526    443322151   
443345889    443369434    443393020    443416573    443440128 425229978   
425499902    425727112    425939006    426138996    426314373    426483384   
443155213    443179254    443203310    443227194    443251053    443274790   
443298534    443322169    443345897    443369442    443393038    443416581   
443440136 425230091    425500170    425727229    425939105    426139002   
426314506    426483400    443155221    443179262    443203328    443227202   
443251061    443274808    443298542    443322177    443345905    443369459   
443393046    443416599    443440144 425230133    425500220    425727336   
425939188    426139051    426314654    426483434    443155239    443179270   
443203344    443227210    443251079    443274816    443298559    443322185   
443345913    443369467    443393053    443416607    443440151 425230349   
425500352    425727369    425939378    426139069    426314910    426483442   
443155247    443179288    443203351    443227228    443251087    443274824   
443298567    443322193    443345921    443369475    443393061    443416615   
443440169 425230539    425500576    425727542    425939428    426139077   
426314944    426483566    443155254    443179296    443203369    443227236   
443251095    443274832    443298575    443322201    443345939    443369483   
443393079    443416623    443440177 425230554    425500634    425727575   
425939584    426139382    426314993    426483624    443155270    443179304   
443203377    443227244    443251103    443274840    443298583    443322219   
443345947    443369491    443393087    443416631    443440185 425230588   
425500683    425727633    425939725    426139424    426315172    426483632   
443155288    443179312    443203385    443227251    443251111    443274857   
443298591    443322227    443345954    443369509    443393095    443416649   
443440193 425230844    425500725    425727724    425939840    426139440   
426315180    426483772    443155304    443179320    443203393    443227269   
443251129    443274865    443298609    443322235    443345962    443369517   
443393103    443416656    443440201 425230950    425500865    425728094   
425940038    426139473    426315347    426483814    443155312    443179338   
443203401    443227277    443251137    443274873    443298617    443322243   
443345970    443369525    443393111    443416664    443440219 425231032   
425500949    425728110    425940277    426139507    426315362    426483855   
443155320    443179346    443203419    443227285    443251145    443274881   
443298625    443322250    443345988    443369533    443393129    443416672   
443440227 425231107    425501020    425728136    425940384    426139523   
426315438    426483970    443155338    443179353    443203427    443227293   
443251152    443274899    443298633    443322268    443345996    443369541   
443393137    443416680    443440235 425231156    425501137    425728151   
425940475    426139531    426315461    426484085    443155346    443179361   
443203435    443227301    443251160    443274907    443298641    443322276   
443346002    443369558    443393145    443416698    443440243 425231255   
425501145    425728201    425940541    426139564    426315479    426484150   
443155361    443179379    443203443    443227319    443251178    443274915   
443298658    443322284    443346010    443369566    443393152    443416706   
443440250 425231537    425501178    425728318    425940780    426139572   
426315487    426484176    443155379    443179387    443203450    443227327   
443251186    443274923    443298666    443322292    443346028    443369574   
443393160    443416714    443440268 425231636    425501186    425728433   
425940814    426139655    426315628    426484226    443155387    443179395   
443203468    443227335    443251194    443274931    443298674    443322300   
443346036    443369582    443393178    443416722    443440276 425231826   
425501350    425728540    425940863    426139721    426315685    426484234   
443155395    443179403    443203476    443227343    443251202    443274949   
443298682    443322318    443346044    443369590    443393186    443416730   
443440284 425231867    425501558    425728789    425940913    426139739   
426315735    426484242    443155403    443179411    443203484    443227350   
443251210    443274956    443298690    443322326    443346051    443369608   
443393194    443416748    443440292 425231909    425501731    425728896   
425940988    426139895    426315750    426484291    443155411    443179429   
443203492    443227368    443251228    443274964    443298708    443322334   
443346069    443369616    443393202    443416755    443440300 425231917   
425502069    425729001    425941457    426139986    426315792    426484432   
443155429    443179437    443203500    443227376    443251236    443274972   
443298716    443322342    443346077    443369624    443393210    443416763   
443440318 425232055    425502101    425729142    425941499    426140026   
426315826    426484515    443155437    443179452    443203518    443227384   
443251244    443274980    443298724    443322359    443346085    443369632   
443393228    443416771    443440326 425232105    425502135    425729175   
425941804    426140075    426315891    426484689    443155445    443179460   
443203526    443227392    443251251    443274998    443298732    443322367   
443346093    443369640    443393236    443416789    443440334 425232501   
425502143    425729233    425941895    426140083    426316063    426484762   
443155478    443179478    443203534    443227400    443251269    443275003   
443298740    443322375    443346101    443369657    443393244    443416797   
443440342 425232584    425502150    425729357    425941903    426140331   
426316089    426484770    443155486    443179486    443203542    443227418   
443251277    443275011    443298757    443322383    443346119    443369665   
443393251    443416805    443440359 425232832    425502192    425729464   
425941960    426140562    426316139    426484820    443155502    443179494   
443203567    443227426    443251285    443275029    443298765    443322391   
443346127    443369673    443393269    443416813    443440367 425233038   
425502622    425729795    425942042    426140653    426316162    426484846   
443155510    443179502    443203575    443227434    443251293    443275037   
443298773    443322409    443346135    443369681    443393277    443416821   
443440375 425233251    425502697    425729951    425942083    426140844   
426316238    426484929    443155528    443179510    443203583    443227442   
443251301    443275045    443298781    443322417    443346143    443369699   
443393285    443416839    443440383 425233368    425502796    425730090   
425942117    426140869    426316287    426485041    443155536    443179528   
443203591    443227459    443251319    443275052    443298799    443322425   
443346150    443369707    443393293    443416847    443440391 425233442   
425502804    425730173    425942133    426140943    426316410    426485066   
443155544    443179536    443203609    443227467    443251327    443275060   
443298807    443322433    443346168    443369715    443393301    443416854   
443440409 425233459    425502861    425730249    425942372    426140984   
426316428    426485199    443155551    443179544    443203617    443227475   
443251335    443275078    443298815    443322441    443346176    443369723   
443393319    443416862    443440417 425233475    425502895    425730314   
425942414    426140992    426316618    426485355    443155569    443179551   
443203625    443227483    443251343    443275086    443298823    443322458   
443346184    443369731    443393327    443416870    443440425 425233509   
425503281    425730447    425942471    426141032    426316709    426485371   
443155577    443179569    443203633    443227491    443251350    443275094   
443298831    443322466    443346192    443369749    443393335    443416888   
443440433 425234051    425503737    425730470    425942489    426141099   
426316717    426485488    443155585    443179577    443203641    443227509   
443251368    443275102    443298849    443322474    443346200    443369756   
443393343    443416896    443440441 425234085    425503802    425730488   
425942513    426141123    426316725    426485546    443155593    443179585   
443203658    443227517    443251376    443275110    443298856    443322482   
443346218    443369764    443393350    443416904    443440458 425234093   
425503927    425730512    425942588    426141180    426316741    426485561   
443155601    443179593    443203666    443227525    443251384    443275128   
443298864    443322490    443346226    443369772    443393368    443416912   
443440466 425234374    425503943    425730710    425942695    426141230   
426316782    426485793    443155619    443179601    443203674    443227533   
443251392    443275136    443298872    443322508    443346242    443369780   
443393376    443416920    443440474 425234515    425504149    425730850   
425942745    426141412    426316907    426485801    443155627    443179619   
443203682    443227541    443251400    443275144    443298880    443322516   
443346259    443369798    443393384    443416938    443440482 425234556   
425504263    425730892    425942851    426141453    426316949    426485843   
443155635    443179627    443203690    443227558    443251418    443275151   
443298898    443322524    443346267    443369806    443393392    443416946   
443440490 425234564    425504420    425730934    425943073    426141461   
426317038    426485850    443155643    443179635    443203708    443227566   
443251426    443275169    443298906    443322532    443346275    443369814   
443393400    443416953    443440508 425234796    425504453    425731130   
425943172    426141552    426317061    426485868    443155650    443179643   
443203716    443227574    443251434    443275185    443298914    443322540   
443346283    443369822    443393418    443416961    443440516 425234879   
425504495    425731254    425943206    426141602    426317087    426485983   
443155668    443179650    443203724    443227582    443251442    443275193   
443298922    443322557    443346291    443369830    443393426    443416979   
443440524 425235058    425504545    425731262    425943214    426141628   
426317210    426486023    443155684    443179676    443203732    443227590   
443251459    443275201    443298930    443322565    443346309    443369848   
443393434    443416987    443440532 425235173    425504636    425731304   
425943230    426141669    426317244    426486098    443155692    443179684   
443203740    443227608    443251467    443275219    443298948    443322573   
443346317    443369855    443393442    443416995    443440540 425235207   
425504677    425731379    425943263    426141693    426317376    426486114   
443155700    443179692    443203757    443227616    443251475    443275227   
443298955    443322581    443346325    443369863    443393459    443417001   
443440557 425235215    425504701    425731536    425943321    426141727   
426317418    426486148    443155718    443179700    443203765    443227624   
443251483    443275235    443298963    443322599    443346333    443369871   
443393467    443417019    443440565 425235355    425504925    425731924   
425943461    426141776    426317467    426486189    443155726    443179718   
443203773    443227632    443251491    443275243    443298971    443322607   
443346341    443369889    443393475    443417027    443440573 425235660   
425505054    425731973    425943495    426141792    426317632    426486254   
443155734    443179726    443203781    443227640    443251509    443275250   
443298989    443322615    443346358    443369897    443393483    443417035   
443440581 425235736    425505179    425731981    425943636    426142055   
426317756    426486338    443155742    443179734    443203799    443227657   
443251517    443275268    443298997    443322623    443346366    443369905   
443393491    443417043    443440599 425235967    425505328    425732112   
425943677    426142121    426317764    426486445    443155759    443179742   
443203807    443227665    443251525    443275276    443299003    443322631   
443346374    443369913    443393509    443417050    443440607 425236072   
425505369    425732336    425943750    426142170    426317939    426486502   
443155767    443179759    443203815    443227673    443251533    443275284   
443299011    443322649    443346382    443369921    443393517    443417068   
443440615 425236114    425505617    425732427    425943867    426142352   
426318077    426486536    443155775    443179767    443203823    443227681   
443251541    443275292    443299029    443322656    443346390    443369939   
443393525    443417076    443440623 425236262    425505716    425732468   
425944048    426142485    426318358    426486700    443155783    443179775   
443203831    443227699    443251558    443275300    443299037    443322664   
443346408    443369947    443393533    443417084    443440631 425236650   
425505757    425732476    425944097    426142576    426318507    426486726   
443155791    443179783    443203849    443227707    443251566    443275318   
443299045    443322672    443346416    443369954    443393541    443417092   
443440649 425236833    425505773    425732500    425944279    426142584   
426318655    426486817    443155809    443179791    443203856    443227715   
443251574    443275326    443299052    443322680    443346424    443369962   
443393558    443417100    443440656 425236882    425505781    425732591   
425944295    426142642    426318838    426486874    443155817    443179809   
443203864    443227723    443251582    443275334    443299060    443322698   
443346432    443369970    443393566    443417118    443440664 425236957   
425505799    425732658    425944303    426142808    426318846    426486932   
443155825    443179817    443203872    443227731    443251590    443275342   
443299078    443322706    443346440    443369988    443393574    443417126   
443440672 425237062    425505831    425732864    425944360    426143087   
426319117    426486981    443155833    443179825    443203880    443227749   
443251608    443275359    443299086    443322714    443346457    443369996   
443393582    443417134    443440680 425237294    425505906    425732971   
425944428    426143145    426319133    426487062    443155841    443179833   
443203898    443227764    443251616    443275367    443299094    443322722   
443346465    443370002    443393590    443417142    443440698 425237385   
425506037    425733102    425944451    426143251    426319208    426487138   
443155858    443179841    443203906    443227772    443251624    443275375   
443299102    443322730    443346473    443370010    443393608    443417159   
443440706 425237591    425506136    425733151    425944501    426143285   
426319323    426487153    443155866    443179858    443203914    443227780   
443251632    443275383    443299110    443322748    443346481    443370028   
443393616    443417167    443440714 425237732    425506292    425733326   
425944618    426143335    426319356    426487161    443155882    443179866   
443203922    443227798    443251640    443275391    443299128    443322755   
443346499    443370036    443393624    443417175    443440722 425237807   
425506359    425733417    425944675    426143343    426319414    426487195   
443155890    443179874    443203930    443227806    443251657    443275409   
443299136    443322763    443346507    443370044    443393632    443417183   
443440730 425238284    425506375    425733664    425944725    426143376   
426319430    426487237    443155908    443179882    443203948    443227814   
443251665    443275417    443299144    443322771    443346515    443370051   
443393640    443417191    443440748 425238367    425506565    425733789   
425944808    426143418    426319521    426487336    443155916    443179890   
443203955    443227822    443251673    443275425    443299151    443322789   
443346523    443370069    443393657    443417209    443440755 425238631   
425506680    425733847    425944857    426143434    426319539    426487344   
443155924    443179908    443203963    443227830    443251681    443275433   
443299169    443322797    443346531    443370077    443393665    443417217   
443440763 425238680    425506854    425733888    425944998    426143525   
426319653    426487369    443155932    443179916    443203971    443227848   
443251699    443275441    443299177    443322805    443346549    443370085   
443393673    443417225    443440771



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

   Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number 425238763    425506862    425734142    425945235    426143582   
426319687    426487567    443155940    443179924    443203989    443227855   
443251707    443275458    443299185    443322813    443346556    443370093   
443393681    443417233    443440789 425238771    425506938    425734308   
425945250    426143731    426319760    426487625    443155957    443179932   
443203997    443227863    443251715    443275466    443299193    443322821   
443346564    443370101    443393699    443417241    443440797 425238789   
425506946    425734464    425945276    426143863    426319844    426487708   
443155965    443179940    443204003    443227889    443251723    443275474   
443299201    443322839    443346572    443370119    443393707    443417258   
443440805 425238888    425507019    425734712    425945375    426143905   
426320024    426488029    443155973    443179957    443204011    443227897   
443251731    443275482    443299219    443322847    443346580    443370127   
443393715    443417266    443440813 425239043    425507159    425734738   
425945441    426143921    426320040    426488052    443155981    443179965   
443204029    443227905    443251749    443275490    443299227    443322854   
443346598    443370135    443393723    443417274    443440821 425239167   
425507332    425734787    425945482    426143970    426320057    426488102   
443155999    443179973    443204037    443227913    443251764    443275508   
443299235    443322862    443346606    443370143    443393731    443417282   
443440839 425239266    425507373    425734811    425945532    426144002   
426320115    426488128    443156005    443179981    443204045    443227921   
443251772    443275516    443299243    443322870    443346614    443370150   
443393749    443417290    443440847 425239423    425507712    425734993   
425945581    426144010    426320123    426488219    443156013    443179999   
443204052    443227939    443251780    443275524    443299250    443322888   
443346622    443370168    443393756    443417308    443440854 425239522   
425508074    425735263    425945722    426144069    426320578    426488235   
443156021    443180005    443204060    443227947    443251798    443275532   
443299268    443322896    443346630    443370176    443393764    443417316   
443440862 425239746    425508215    425735321    425945755    426144077   
426320651    426488581    443156039    443180013    443204078    443227954   
443251806    443275540    443299276    443322904    443346648    443370184   
443393772    443417324    443440870 425239795    425508231    425735891   
425945763    426144127    426320669    426488607    443156047    443180021   
443204086    443227962    443251814    443275557    443299284    443322912   
443346663    443370192    443393780    443417332    443440888 425239977   
425508330    425735917    425945888    426144168    426320677    426488664   
443156054    443180039    443204094    443227970    443251822    443275565   
443299292    443322920    443346671    443370200    443393798    443417340   
443440896 425240009    425508413    425736311    425945912    426144184   
426320685    426488706    443156062    443180047    443204102    443227988   
443251830    443275573    443299300    443322938    443346689    443370218   
443393806    443417357    443440904 425240124    425508561    425736501   
425945995    426144226    426320727    426488722    443156070    443180054   
443204110    443227996    443251848    443275581    443299318    443322946   
443346697    443370226    443393814    443417365    443440912 425240165   
425508728    425736618    425946050    426144366    426320859    426488748   
443156088    443180062    443204128    443228002    443251855    443275599   
443299326    443322953    443346705    443370234    443393822    443417373   
443440920 425240413    425508736    425736774    425946092    426144382   
426320883    426488789    443156096    443180070    443204136    443228010   
443251863    443275607    443299334    443322961    443346713    443370242   
443393830    443417381    443440938 425240439    425508744    425736832   
425946134    426144390    426320891    426488805    443156104    443180088   
443204144    443228028    443251871    443275615    443299342    443322979   
443346721    443370259    443393848    443417399    443440946 425240496   
425508793    425736881    425946290    426144424    426321014    426488862   
443156112    443180096    443204151    443228036    443251889    443275623   
443299359    443322987    443346739    443370267    443393855    443417407   
443440953 425240546    425508868    425737111    425946381    426144515   
426321030    426488912    443156120    443180104    443204169    443228051   
443251897    443275631    443299367    443322995    443346747    443370275   
443393863    443417415    443440961 425240553    425509429    425737483   
425946506    426144556    426321048    426489159    443156138    443180112   
443204177    443228069    443251905    443275649    443299375    443323001   
443346754    443370283    443393871    443417423    443440979 425240603   
425509478    425737509    425946530    426144572    426321170    426489407   
443156146    443180120    443204185    443228077    443251913    443275656   
443299383    443323019    443346762    443370291    443393889    443417431   
443440987 425240827    425509643    425737558    425946563    426144580   
426321204    426489431    443156153    443180138    443204193    443228085   
443251921    443275664    443299391    443323027    443346770    443370309   
443393897    443417449    443440995 425240892    425509817    425737566   
425946654    426144853    426321436    426489571    443156161    443180146   
443204201    443228093    443251939    443275672    443299409    443323035   
443346788    443370317    443393905    443417456    443441001 425241098   
425509858    425737574    425946670    426144879    426321477    426489654   
443156179    443180153    443204219    443228101    443251947    443275680   
443299417    443323043    443346796    443370325    443393913    443417464   
443441019 425241213    425509965    425737731    425946746    426144887   
426321675    426489662    443156187    443180161    443204227    443228119   
443251954    443275698    443299425    443323050    443346804    443370333   
443393921    443417472    443441027 425241700    425510120    425737749   
425946852    426145033    426321733    426489837    443156195    443180179   
443204235    443228127    443251962    443275706    443299433    443323068   
443346812    443370341    443393939    443417480    443441035 425241726   
425510245    425737756    425946910    426145074    426321865    426489845   
443156203    443180187    443204243    443228135    443251970    443275714   
443299441    443323076    443346820    443370358    443393947    443417498   
443441043 425241981    425510401    425737764    425946985    426145090   
426322020    426489860    443156211    443180195    443204250    443228143   
443251996    443275722    443299458    443323084    443346838    443370366   
443393954    443417506    443441050 425242005    425510591    425738002   
425947066    426145173    426322095    426489902    443156229    443180203   
443204268    443228150    443252002    443275730    443299466    443323092   
443346846    443370374    443393962    443417514    443441068 425242260   
425510641    425738069    425947082    426145181    426322277    426489936   
443156237    443180211    443204276    443228168    443252010    443275748   
443299474    443323100    443346853    443370382    443393970    443417522   
443441076 425242500    425510666    425738226    425947090    426145199   
426322293    426489977    443156245    443180229    443204284    443228176   
443252028    443275755    443299482    443323118    443346861    443370390   
443393988    443417530    443441084 425242534    425510708    425738382   
425947108    426145249    426322426    426490280    443156252    443180237   
443204300    443228184    443252036    443275763    443299490    443323126   
443346879    443370408    443393996    443417548    443441092 425242690   
425510716    425738457    425947157    426145256    426322442    426490322   
443156260    443180245    443204318    443228192    443252044    443275771   
443299508    443323134    443346895    443370416    443394002    443417555   
443441100 425242716    425510765    425738580    425947173    426145355   
426322657    426490413    443156278    443180252    443204326    443228200   
443252051    443275789    443299516    443323142    443346903    443370424   
443394010    443417563    443441118 425243102    425510823    425738614   
425947215    426145439    426322731    426490538    443156286    443180260   
443204334    443228218    443252069    443275797    443299524    443323159   
443346911    443370432    443394028    443417571    443441126 425243276   
425511326    425738721    425947256    426145462    426322749    426490546   
443156294    443180278    443204342    443228226    443252077    443275805   
443299532    443323167    443346929    443370440    443394036    443417589   
443441134 425243318    425511573    425738804    425947363    426145488   
426322814    426490579    443156302    443180286    443204359    443228234   
443252085    443275813    443299540    443323175    443346937    443370457   
443394044    443417597    443441142 425243334    425511607    425738853   
425947371    426145496    426322954    426490660    443156310    443180294   
443204367    443228242    443252093    443275821    443299557    443323183   
443346945    443370465    443394051    443417605    443441159 425243417   
425511839    425739299    425947454    426145553    426323093    426490686   
443156328    443180302    443204375    443228259    443252101    443275839   
443299565    443323191    443346952    443370473    443394069    443417613   
443441167 425243433    425511854    425739323    425947660    426145629   
426323101    426490769    443156336    443180310    443204383    443228267   
443252119    443275847    443299573    443323209    443346960    443370481   
443394077    443417621    443441175 425243458    425511987    425739588   
425947744    426145652    426323143    426490827    443156344    443180328   
443204391    443228275    443252127    443275854    443299581    443323217   
443346978    443370499    443394085    443417639    443441183 425243565   
425512084    425739687    425947777    426145710    426323176    426490843   
443156351    443180336    443204409    443228283    443252135    443275862   
443299599    443323225    443346986    443370507    443394093    443417647   
443441191 425243573    425512092    425739869    425947942    426145827   
426323291    426490850    443156369    443180344    443204417    443228291   
443252143    443275870    443299607    443323233    443346994    443370515   
443394101    443417654    443441209 425243656    425512100    425739901   
425948007    426145884    426323325    426491130    443156377    443180351   
443204425    443228309    443252150    443275888    443299615    443323241   
443347000    443370523    443394119    443417662    443441217 425243730   
425512209    425740016    425948353    426145900    426323416    426491163   
443156385    443180369    443204433    443228317    443252168    443275896   
443299623    443323258    443347018    443370531    443394127    443417670   
443441225 425243748    425512233    425740024    425948429    426146098   
426323580    426491197    443156393    443180377    443204441    443228325   
443252176    443275904    443299631    443323266    443347026    443370549   
443394135    443417688    443441233 425243805    425512548    425740149   
425948510    426146106    426323986    426491213    443156401    443180385   
443204458    443228333    443252184    443275912    443299649    443323274   
443347034    443370556    443394143    443417696    443441241 425243839   
425512712    425740164    425948528    426146262    426324018    426491254   
443156419    443180393    443204466    443228341    443252192    443275920   
443299656    443323282    443347042    443370564    443394150    443417704   
443441258 425243953    425512746    425740271    425948544    426146312   
426324034    426491262    443156427    443180401    443204474    443228358   
443252200    443275938    443299664    443323290    443347059    443370572   
443394168    443417712    443441266 425244019    425512837    425740321   
425948676    426146403    426324059    426491379    443156435    443180419   
443204482    443228366    443252218    443275946    443299672    443323308   
443347067    443370580    443394176    443417720    443441274 425244274   
425513017    425740339    425948924    426146502    426324117    426491395   
443156443    443180427    443204490    443228374    443252226    443275953   
443299680    443323316    443347075    443370598    443394184    443417738   
443441282 425244290    425513041    425740347    425949062    426146619   
426324349    426491437    443156450    443180435    443204508    443228382   
443252234    443275961    443299698    443323324    443347083    443370606   
443394192    443417746    443441290 425244639    425513108    425740370   
425949070    426146700    426324356    426491460    443156468    443180443   
443204516    443228390    443252242    443275979    443299706    443323332   
443347091    443370614    443394200    443417753    443441308 425244647   
425513157    425740529    425949104    426146858    426324513    426491502   
443156476    443180450    443204524    443228408    443252259    443275987   
443299714    443323340    443347109    443370622    443394218    443417761   
443441316 425244985    425513496    425740594    425949187    426146882   
426324539    426491569    443156484    443180468    443204532    443228416   
443252267    443275995    443299722    443323357    443347117    443370630   
443394226    443417779    443441324 425245057    425513553    425740693   
425949203    426146965    426324562    426491650    443156492    443180476   
443204540    443228424    443252275    443276001    443299730    443323365   
443347125    443370648    443394234    443417787    443441332 425245123   
425513579    425740818    425949260    426146981    426324588    426491700   
443156500    443180484    443204557    443228432    443252283    443276019   
443299748    443323373    443347133    443370655    443394242    443417795   
443441340 425245214    425513595    425740933    425949419    426147013   
426324596    426491809    443156518    443180500    443204565    443228440   
443252291    443276027    443299755    443323381    443347141    443370663   
443394259    443417803    443441357 425245313    425513736    425741014   
425949435    426147088    426324604    426491890    443156526    443180518   
443204573    443228457    443252309    443276035    443299763    443323399   
443347158    443370671    443394267    443417811    443441365 425245412   
425513744    425741220    425949534    426147096    426324950    426491916   
443156534    443180526    443204581    443228465    443252317    443276043   
443299771    443323407    443347166    443370689    443394275    443417829   
443441373 425245560    425513793    425741238    425949708    426147146   
426325056    426491973    443156542    443180542    443204599    443228481   
443252325    443276050    443299789    443323415    443347174    443370697   
443394283    443417837    443441381 425245578    425513884    425741287   
425949823    426147195    426325130    426492005    443156559    443180559   
443204607    443228499    443252333    443276068    443299797    443323423   
443347182    443370705    443394291    443417845    443441399 425245693   
425513991    425741295    425949898    426147260    426325270    426492021   
443156567    443180567    443204615    443228507    443252341    443276076   
443299805    443323431    443347190    443370713    443394309    443417852   
443441407 425245719    425514056    425741345    425950128    426147435   
426325320    426492104    443156575    443180575    443204623    443228515   
443252358    443276092    443299813    443323449    443347208    443370721   
443394317    443417860    443441415 425245768    425514148    425741428   
425950136    426147443    426325403    426492179    443156583    443180583   
443204631    443228523    443252366    443276100    443299821    443323456   
443347216    443370739    443394325    443417878    443441423 425245867   
425514163    425741527    425950235    426147484    426325445    426492195   
443156591    443180591    443204649    443228531    443252374    443276118   
443299839    443323464    443347224    443370747    443394333    443417886   
443441431 425245990    425514221    425741741    425950250    426147559   
426325452    426492237    443156609    443180609    443204656    443228556   
443252382    443276126    443299847    443323472    443347232    443370754   
443394341    443417894    443441449 425246113    425514353    425741808   
425950292    426147591    426325460    426492252    443156617    443180617   
443204664    443228564    443252390    443276134    443299854    443323480   
443347240    443370762    443394358    443417902    443441456 425246147   
425514403    425742038    425950375    426147617    426325551    426492344   
443156625    443180625    443204672    443228572    443252408    443276142   
443299862    443323498    443347257    443370770    443394366    443417910   
443441464 425246238    425514460    425742061    425950573    426147658   
426325627    426492377    443156633    443180633    443204680    443228580   
443252416    443276159    443299870    443323506    443347265    443370788   
443394374    443417928    443441472 425246386    425514551    425742129   
425950631    426147674    426325643    426492435    443156641    443180641   
443204698    443228598    443252424    443276167    443299888    443323514   
443347273    443370796    443394382    443417944    443441480 425246402   
425514601    425742202    425950789    426147708    426325767    426492492   
443156658    443180658    443204706    443228606    443252432    443276175   
443299896    443323522    443347281    443370804    443394390    443417951   
443441498 425246527    425514650    425742236    425950912    426147740   
426325783    426492518    443156666    443180666    443204714    443228614   
443252440    443276183    443299904    443323530    443347299    443370812   
443394408    443417969    443441506



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

   Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number 425246790    425514668    425742368    425950979    426147872   
426325833    426492559    443156674    443180674    443204722    443228622   
443252457    443276191    443299912    443323548    443347307    443370820   
443394416    443417977    443441514 425246931    425514759    425742392   
425951068    426147997    426325841    426492641    443156682    443180682   
443204748    443228630    443252465    443276209    443299920    443323555   
443347315    443370838    443394424    443417985    443441522 425246949   
425514791    425742475    425951126    426148037    426326286    426492674   
443156690    443180690    443204755    443228648    443252473    443276217   
443299938    443323563    443347323    443370846    443394432    443417993   
443441530 425246980    425514833    425742491    425951258    426148086   
426326294    426492682    443156708    443180708    443204763    443228655   
443252481    443276225    443299946    443323571    443347331    443370853   
443394440    443418009    443441548 425247145    425514858    425742590   
425951274    426148169    426326302    426492724    443156716    443180716   
443204771    443228663    443252499    443276241    443299953    443323589   
443347349    443370861    443394457    443418017    443441555 425247186   
425514890    425742616    425951365    426148185    426326328    426492740   
443156724    443180732    443204789    443228671    443252507    443276258   
443299961    443323597    443347356    443370879    443394465    443418025   
443441563 425247335    425515038    425742665    425951373    426148235   
426326492    426492757    443156732    443180740    443204797    443228689   
443252515    443276266    443299979    443323605    443347364    443370887   
443394473    443418033    443441571 425247574    425515111    425742699   
425951415    426148292    426326682    426492765    443156740    443180757   
443204805    443228697    443252523    443276274    443299987    443323613   
443347372    443370895    443394481    443418041    443441589 425247699   
425515319    425742814    425951647    426148458    426326708    426492781   
443156757    443180765    443204813    443228705    443252531    443276282   
443299995    443323621    443347380    443370903    443394499    443418058   
443441597 425247749    425515335    425742939    425951654    426148466   
426326716    426492831    443156765    443180773    443204821    443228713   
443252549    443276290    443300009    443323639    443347398    443370911   
443394507    443418066    443441605 425247806    425515376    425742996   
425951746    426148599    426326765    426492963    443156773    443180781   
443204839    443228721    443252556    443276308    443300017    443323647   
443347406    443370929    443394515    443418074    443441613 425248200   
425515475    425743028    425951845    426148623    426326872    426493003   
443156781    443180799    443204847    443228739    443252564    443276316   
443300025    443323654    443347414    443370937    443394523    443418082   
443441621 425248275    425515491    425743135    425952090    426148672   
426326922    426493136    443156799    443180807    443204854    443228747   
443252572    443276324    443300033    443323662    443347422    443370945   
443394531    443418090    443441639 425248770    425515756    425743143   
425952132    426148706    426326963    426493193    443156807    443180815   
443204862    443228754    443252580    443276332    443300041    443323670   
443347430    443370952    443394549    443418108    443441647 425248820   
425515863    425743192    425952157    426148821    426326971    426493227   
443156815    443180823    443204870    443228762    443252598    443276340   
443300058    443323688    443347455    443370960    443394556    443418116   
443441654 425249075    425516002    425743200    425952165    426148912   
426327003    426493243    443156823    443180831    443204888    443228770   
443252606    443276357    443300066    443323696    443347463    443370978   
443394564    443418124    443441662 425249216    425516119    425743218   
425952348    426149134    426327060    426493292    443156831    443180849   
443204896    443228788    443252614    443276365    443300074    443323704   
443347471    443370986    443394572    443418132    443441670 425249356   
425516150    425743648    425952371    426149142    426327094    426493417   
443156849    443180856    443204904    443228796    443252622    443276373   
443300082    443323712    443347489    443370994    443394598    443418140   
443441688 425249505    425516200    425743671    425952512    426149159   
426327169    426493433    443156856    443180864    443204912    443228804   
443252630    443276381    443300090    443323720    443347497    443371000   
443394606    443418157    443441696 425249620    425516226    425743796   
425952603    426149209    426327284    426493532    443156864    443180872   
443204920    443228812    443252648    443276399    443300108    443323738   
443347505    443371018    443394614    443418165    443441704 425250073   
425516259    425743804    425952629    426149258    426327375    426493672   
443156872    443180880    443204938    443228820    443252655    443276407   
443300116    443323746    443347513    443371026    443394622    443418173   
443441712 425250115    425516341    425743812    425952736    426149290   
426327383    426493813    443156880    443180898    443204946    443228846   
443252663    443276415    443300124    443323753    443347521    443371034   
443394630    443418181    443441720 425250248    425516374    425744380   
425952827    426149308    426327425    426493896    443156898    443180906   
443204953    443228853    443252671    443276423    443300132    443323761   
443347539    443371042    443394648    443418199    443441738 425250412   
425516630    425744521    425953106    426149340    426327508    426494126   
443156906    443180914    443204961    443228861    443252689    443276431   
443300140    443323779    443347547    443371059    443394655    443418207   
443441746 425250446    425516655    425744729    425953288    426149381   
426327680    426494225    443156914    443180922    443204979    443228879   
443252697    443276449    443300157    443323787    443347554    443371067   
443394663    443418215    443441753 425250560    425516663    425744745   
425953312    426149449    426327789    426494266    443156922    443180930   
443204987    443228887    443252705    443276456    443300165    443323795   
443347562    443371075    443394671    443418223    443441761 425250669   
425516796    425744786    425953353    426149498    426327805    426494373   
443156930    443180948    443204995    443228895    443252713    443276464   
443300173    443323803    443347570    443371083    443394689    443418231   
443441779 425251303    425516887    425745098    425953379    426149688   
426327821    426494381    443156948    443180955    443205000    443228903   
443252721    443276472    443300181    443323811    443347588    443371091   
443394697    443418249    443441787 425251493    425517208    425745197   
425953577    426149787    426327847    426494589    443156955    443180963   
443205018    443228911    443252739    443276480    443300199    443323829   
443347596    443371109    443394705    443418256    443441795 425251642   
425517281    425745205    425953668    426149860    426327854    426494597   
443156963    443180971    443205026    443228929    443252747    443276498   
443300207    443323837    443347604    443371117    443394713    443418264   
443441803 425251741    425517430    425745262    425953718    426149936   
426327896    426494662    443156971    443180989    443205034    443228937   
443252754    443276506    443300215    443323845    443347612    443371125   
443394721    443418272    443441811 425251782    425517497    425745338   
425953726    426150058    426327904    426494704    443156989    443180997   
443205042    443228945    443252762    443276514    443300223    443323852   
443347620    443371133    443394739    443418280    443441829 425251949   
425517653    425745379    425953791    426150074    426327912    426494746   
443156997    443181003    443205059    443228952    443252770    443276522   
443300231    443323860    443347638    443371141    443394747    443418298   
443441837 425252053    425517703    425745429    425953957    426150082   
426327961    426494779    443157003    443181011    443205067    443228960   
443252788    443276530    443300249    443323878    443347646    443371158   
443394754    443418306    443441845 425252095    425517745    425745494   
425954054    426150140    426328001    426494787    443157011    443181029   
443205075    443228978    443252796    443276548    443300256    443323886   
443347653    443371166    443394762    443418314    443441852 425252244   
425517802    425745502    425954302    426150280    426328126    426494852   
443157029    443181037    443205083    443228986    443252804    443276555   
443300264    443323894    443347661    443371174    443394770    443418330   
443441860 425252400    425517810    425745676    425954443    426150348   
426328209    426494902    443157037    443181045    443205091    443228994   
443252812    443276563    443300272    443323902    443347679    443371182   
443394788    443418348    443441878 425252467    425517984    425745692   
425954484    426150371    426328258    426494928    443157045    443181052   
443205109    443229000    443252820    443276571    443300280    443323910   
443347687    443371190    443394796    443418355    443441886 425252574   
425518008    425745767    425954559    426150413    426328423    426495057   
443157060    443181060    443205117    443229018    443252838    443276589   
443300298    443323928    443347695    443371208    443394804    443418363   
443441894 425252624    425518065    425745783    425954583    426150439   
426328456    426495099    443157078    443181078    443205125    443229026   
443252846    443276597    443300306    443323936    443347703    443371216   
443394812    443418371    443441902 425252699    425518099    425745981   
425954633    426150447    426328472    426495156    443157086    443181086   
443205133    443229034    443252853    443276605    443300314    443323944   
443347711    443371224    443394820    443418389    443441910 425252715   
425518586    425746138    425954773    426150553    426328498    426495347   
443157102    443181094    443205141    443229042    443252861    443276613   
443300322    443323951    443347729    443371232    443394838    443418397   
443441928 425253028    425518909    425746195    425954781    426150611   
426328514    426495388    443157110    443181102    443205158    443229059   
443252879    443276621    443300330    443323969    443347737    443371240   
443394846    443418405    443441936 425253135    425519105    425746237   
425954989    426150983    426328571    426495677    443157128    443181110   
443205166    443229067    443252887    443276639    443300348    443323977   
443347745    443371257    443394853    443418413    443441944 425253259   
425519162    425746245    425955077    426150991    426328654    426495701   
443157136    443181128    443205174    443229075    443252895    443276647   
443300355    443323985    443347752    443371265    443394861    443418421   
443441951 425253333    425519196    425746310    425955101    426151288   
426328662    426495735    443157144    443181136    443205182    443229083   
443252903    443276654    443300363    443323993    443347760    443371273   
443394879    443418439    443441969 425253358    425519600    425746328   
425955119    426151312    426328696    426495990    443157151    443181144   
443205190    443229091    443252911    443276662    443300371    443324009   
443347778    443371281    443394887    443418447    443441977 425253374   
425519667    425746427    425955143    426151452    426328704    426496121   
443157169    443181151    443205208    443229109    443252929    443276670   
443300389    443324017    443347786    443371299    443394895    443418454   
443441985 425253382    425519683    425746476    425955150    426151577   
426328977    426496162    443157177    443181169    443205216    443229117   
443252937    443276688    443300397    443324025    443347794    443371307   
443394903    443418462    443441993 425253440    425519733    425746609   
425955275    426151650    426329025    426496287    443157185    443181177   
443205224    443229125    443252952    443276696    443300405    443324033   
443347802    443371315    443394911    443418470    443442009 425253473   
425519758    425746716    425955291    426151734    426329033    426496378   
443157193    443181185    443205232    443229133    443252960    443276704   
443300413    443324041    443347810    443371323    443394929    443418488   
443442017 425253598    425519766    425746864    425955408    426151833   
426329058    426496493    443157201    443181193    443205240    443229141   
443252978    443276712    443300421    443324058    443347828    443371331   
443394937    443418496    443442025 425253663    425519899    425746989   
425955515    426151841    426329173    426496659    443157219    443181201   
443205257    443229158    443252986    443276720    443300439    443324066   
443347836    443371349    443394945    443418504    443442033 425253689   
425519956    425747011    425955572    426151874    426329249    426496758   
443157227    443181219    443205265    443229166    443252994    443276738   
443300447    443324074    443347844    443371356    443394952    443418512   
443442041 425253770    425520038    425747094    425955713    426151932   
426329355    426496808    443157235    443181227    443205273    443229174   
443253000    443276746    443300454    443324082    443347851    443371364   
443394960    443418520    443442058 425254018    425520368    425747136   
425955770    426151999    426329363    426496832    443157243    443181235   
443205281    443229182    443253018    443276753    443300462    443324090   
443347869    443371372    443394978    443418538    443442066 425254059   
425520392    425747219    425955820    426152146    426329405    426496873   
443157250    443181243    443205299    443229190    443253026    443276761   
443300470    443324108    443347877    443371380    443394986    443418546   
443442074 425254497    425520608    425747227    425955846    426152153   
426329439    426496923    443157268    443181250    443205307    443229208   
443253034    443276779    443300488    443324116    443347885    443371398   
443394994    443418553    443442082 425254562    425520814    425747300   
425955861    426152187    426329454    426496956    443157276    443181268   
443205315    443229216    443253042    443276787    443300496    443324124   
443347893    443371406    443395009    443418561    443442090 425254612   
425520871    425747672    425956240    426152237    426329512    426497004   
443157284    443181276    443205323    443229224    443253059    443276795   
443300504    443324132    443347901    443371414    443395017    443418579   
443442108 425254885    425520939    425747680    425956331    426152302   
426329520    426497020    443157292    443181284    443205331    443229232   
443253067    443276803    443300512    443324140    443347919    443371422   
443395025    443418587    443442116 425254927    425520988    425747920   
425956455    426152351    426329660    426497046    443157300    443181292   
443205349    443229240    443253075    443276811    443300520    443324157   
443347927    443371430    443395033    443418595    443442124 425254943   
425521010    425748043    425956596    426152419    426329785    426497087   
443157318    443181300    443205356    443229257    443253083    443276829   
443300538    443324165    443347935    443371448    443395041    443418603   
443442132 425254984    425521101    425748324    425956604    426152435   
426329900    426497145    443157326    443181318    443205364    443229265   
443253091    443276837    443300546    443324173    443347943    443371455   
443395058    443418611    443442140 425255007    425521382    425748415   
425956703    426152674    426329959    426497160    443157334    443181326   
443205372    443229273    443253109    443276845    443300553    443324181   
443347950    443371463    443395066    443418629    443442157 425255056   
425521390    425748472    425956745    426152732    426329983    426497269   
443157342    443181334    443205380    443229281    443253117    443276852   
443300561    443324199    443347968    443371471    443395074    443418637   
443442165 425255189    425521663    425748613    425956752    426152781   
426330064    426497327    443157359    443181342    443205398    443229299   
443253125    443276860    443300579    443324207    443347976    443371489   
443395082    443418645    443442173 425255270    425521762    425748761   
425956810    426152807    426330098    426497350    443157375    443181359   
443205406    443229307    443253133    443276878    443300587    443324215   
443347984    443371497    443395090    443418652    443442181 425255338   
425521788    425748936    425956836    426152864    426330122    426497517   
443157383    443181367    443205414    443229315    443253141    443276886   
443300595    443324223    443347992    443371505    443395108    443418660   
443442199 425255411    425522059    425749033    425956919    426153029   
426330189    426497533    443157391    443181375    443205422    443229323   
443253158    443276894    443300603    443324231    443348008    443371513   
443395116    443418678    443442207 425255775    425522208    425749249   
425957024    426153094    426330379    426497590    443157409    443181383   
443205430    443229331    443253166    443276902    443300611    443324249   
443348016    443371521    443395124    443418686    443442215 425255817   
425522315    425749256    425957040    426153185    426330395    426497640   
443157417    443181391    443205448    443229349    443253174    443276910   
443300629    443324256    443348024    443371539    443395132    443418694   
443442223 425255973    425522331    425749439    425957065    426153227   
426330403    426497756    443157425    443181409    443205455    443229356   
443253182    443276928    443300637    443324264    443348032    443371547   
443395140    443418702    443442231



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

   Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number 425256203    425522364    425749959    425957107    426153508   
426330486    426497772    443157433    443181417    443205463    443229364   
443253190    443276936    443300652    443324272    443348040    443371554   
443395157    443418710    443442249 425256369    425522604    425749983   
425957131    426153532    426330585    426497913    443157441    443181425   
443205471    443229372    443253208    443276944    443300660    443324280   
443348057    443371562    443395165    443418728    443442256 425256393   
425522703    425750056    425957172    426153565    426330825    426497921   
443157458    443181433    443205489    443229380    443253224    443276951   
443300678    443324298    443348065    443371570    443395173    443418736   
443442264 425256658    425522737    425750064    425957206    426153615   
426330932    426498077    443157466    443181441    443205497    443229398   
443253232    443276969    443300686    443324306    443348073    443371588   
443395181    443418744    443442272 425256708    425522885    425750072   
425957289    426153656    426330973    426498093    443157474    443181458   
443205505    443229406    443253240    443276985    443300694    443324314   
443348081    443371596    443395199    443418751    443442280 425256716   
425522968    425750221    425957305    426154340    426330999    426498135   
443157482    443181466    443205513    443229414    443253257    443276993   
443300702    443324322    443348099    443371604    443395207    443418769   
443442298 425256955    425523032    425750304    425957347    426154464   
426331120    426498192    443157490    443181474    443205521    443229422   
443253265    443277009    443300710    443324330    443348107    443371612   
443395215    443418777    443442306 425257284    425523297    425750403   
425957529    426154472    426331146    426498226    443157508    443181482   
443205539    443229430    443253273    443277017    443300728    443324348   
443348115    443371620    443395223    443418785    443442314 425257417   
425523339    425750551    425957552    426154480    426331153    426498283   
443157516    443181490    443205547    443229448    443253281    443277025   
443300736    443324355    443348123    443371638    443395231    443418793   
443442322 425257508    425523453    425750775    425957560    426154514   
426331203    426498424    443157524    443181508    443205554    443229455   
443253299    443277033    443300744    443324363    443348131    443371646   
443395249    443418801    443442330 425257599    425523461    425750932   
425957610    426154746    426331278    426498457    443157532    443181516   
443205562    443229463    443253307    443277041    443300751    443324371   
443348149    443371653    443395256    443418819    443442348 425257623   
425523537    425750981    425957644    426154811    426331567    426498481   
443157540    443181524    443205570    443229471    443253315    443277058   
443300769    443324389    443348156    443371661    443395264    443418827   
443442355 425257805    425523560    425751070    425957677    426154829   
426331724    426498523    443157557    443181532    443205588    443229489   
443253323    443277066    443300777    443324397    443348164    443371679   
443395272    443418835    443442363 425257912    425523651    425751096   
425957719    426154886    426331799    426498697    443157565    443181540   
443205596    443229497    443253331    443277074    443300785    443324405   
443348172    443371687    443395280    443418843    443442371 425258050   
425523800    425751112    425957891    426154894    426331815    426498713   
443157573    443181557    443205604    443229505    443253349    443277082   
443300793    443324413    443348180    443371695    443395298    443418850   
443442389 425258076    425523867    425751161    425958014    426154910   
426331849    426498747    443157581    443181565    443205612    443229513   
443253356    443277090    443300801    443324421    443348198    443371703   
443395306    443418868    443442397 425258092    425524162    425751252   
425958048    426154944    426331948    426498754    443157599    443181573   
443205620    443229521    443253364    443277108    443300819    443324439   
443348206    443371711    443395314    443418876    443442405 425258274   
425524204    425751377    425958063    426154969    426331971    426498762   
443157607    443181581    443205638    443229539    443253372    443277116   
443300827    443324447    443348214    443371729    443395322    443418884   
443442413 425258589    425524212    425751427    425958238    426154985   
426332102    426498986    443157615    443181599    443205646    443229547   
443253380    443277124    443300835    443324454    443348222    443371737   
443395330    443418892    443442421 425258696    425524220    425751591   
425958279    426154993    426332193    426499018    443157623    443181607   
443205653    443229554    443253398    443277132    443300843    443324462   
443348230    443371745    443395348    443418900    443442439 425258779   
425524253    425751708    425958337    426155065    426332219    426499042   
443157631    443181615    443205661    443229562    443253406    443277140   
443300850    443324470    443348248    443371752    443395355    443418918   
443442447 425258845    425524360    425751732    425958519    426155230   
426332417    426499133    443157649    443181623    443205679    443229570   
443253414    443277157    443300868    443324488    443348255    443371760   
443395363    443418926    443442454 425258886    425524386    425751815   
425958683    426155255    426332466    426499216    443157656    443181631   
443205687    443229588    443253422    443277165    443300876    443324496   
443348263    443371778    443395371    443418934    443442462 425258977   
425524410    425751823    425958873    426155362    426332540    426499257   
443157664    443181649    443205695    443229596    443253430    443277173   
443300884    443324504    443348271    443371786    443395389    443418942   
443442470 425259041    425524444    425751898    425958899    426155404   
426332565    426499299    443157672    443181656    443205703    443229604   
443253448    443277181    443300892    443324512    443348289    443371794   
443395397    443418959    443442488 425259124    425524659    425752037   
425958972    426155537    426332623    426499315    443157680    443181664   
443205711    443229612    443253455    443277199    443300900    443324520   
443348297    443371802    443395405    443418967    443442496 425259173   
425524808    425752086    425959152    426155560    426332706    426499406   
443157698    443181672    443205729    443229620    443253463    443277207   
443300926    443324538    443348305    443371810    443395413    443418975   
443442504 425259298    425524840    425752136    425959194    426155578   
426332797    426499455    443157706    443181680    443205737    443229638   
443253471    443277215    443300934    443324546    443348313    443371828   
443395421    443418983    443442512 425259488    425525029    425752227   
425959202    426155594    426332839    426499463    443157714    443181698   
443205745    443229646    443253489    443277223    443300942    443324553   
443348321    443371836    443395439    443418991    443442520 425259629   
425525045    425752268    425959319    426155602    426332946    426499471   
443157722    443181706    443205752    443229653    443253497    443277231   
443300959    443324561    443348339    443371844    443395447    443419007   
443442538 425259850    425525136    425752409    425959335    426155610   
426332987    426499513    443157730    443181714    443205760    443229661   
443253505    443277249    443300967    443324579    443348347    443371851   
443395454    443419015    443442546 425260361    425525177    425752508   
425959343    426155677    426333019    426499661    443157748    443181722   
443205778    443229679    443253513    443277256    443300975    443324587   
443348354    443371869    443395462    443419023    443442553 425260478   
425525227    425752524    425959376    426155685    426333183    426499687   
443157755    443181748    443205786    443229687    443253521    443277264   
443300983    443324595    443348362    443371877    443395470    443419031   
443442561 425260494    425525250    425752615    425959384    426155917   
426333282    426499760    443157763    443181763    443205794    443229695   
443253539    443277272    443300991    443324603    443348370    443371885   
443395488    443419049    443442579 425260536    425525284    425752631   
425959467    426155941    426333316    426499802    443157771    443181771   
443205802    443229703    443253547    443277280    443301007    443324611   
443348388    443371901    443395496    443419056    443442587 425260544   
425525342    425752961    425959764    426156162    426333365    426499810   
443157789    443181789    443205810    443229711    443253554    443277298   
443301015    443324629    443348396    443371919    443395504    443419064   
443442595 425260619    425525573    425752979    425959962    426156493   
426333555    426499901    443157797    443181797    443205828    443229729   
443253562    443277306    443301023    443324637    443348404    443371927   
443395512    443419072    443442603 425260692    425525763    425753050   
425960036    426156600    426333563    426499935    443157805    443181805   
443205836    443229737    443253570    443277314    443301031    443324645   
443348412    443371935    443395520    443419080    443442611 425260726   
425525797    425753100    425960069    426156634    426333662    426499976   
443157813    443181813    443205844    443229745    443253588    443277322   
443301049    443324652    443348420    443371943    443395538    443419098   
443442629 425260817    425525813    425753126    425960192    426156642   
426333746    426500013    443157821    443181821    443205851    443229752   
443253596    443277330    443301056    443324660    443348438    443371950   
443395546    443419106    443442637 425260908    425525896    425753290   
425960416    426156683    426333761    426500062    443157839    443181839   
443205869    443229760    443253604    443277348    443301064    443324678   
443348446    443371968    443395553    443419114    443442645 425261401   
425525961    425753308    425960457    426156725    426333845    426500096   
443157847    443181847    443205877    443229778    443253612    443277355   
443301072    443324686    443348453    443371976    443395561    443419122   
443442652 425261476    425526118    425753332    425960580    426156881   
426333910    426500229    443157854    443181854    443205885    443229786   
443253620    443277363    443301080    443324694    443348461    443371984   
443395579    443419130    443442660 425261518    425526225    425753555   
425960614    426156899    426333928    426500328    443157862    443181862   
443205893    443229794    443253638    443277371    443301098    443324702   
443348479    443371992    443395587    443419148    443442678 425261583   
425526365    425753639    425960630    426156956    426333969    426500393   
443157870    443181870    443205901    443229802    443253646    443277389   
443301106    443324710    443348487    443372008    443395595    443419155   
443442686 425261906    425526415    425753654    425960747    426157012   
426334223    426500443    443157888    443181888    443205919    443229810   
443253653    443277397    443301114    443324728    443348495    443372016   
443395603    443419163    443442694 425262094    425526480    425753738   
425960770    426157053    426334298    426500716    443157896    443181896   
443205935    443229828    443253661    443277405    443301122    443324736   
443348503    443372024    443395611    443419171    443442702 425262235   
425526613    425753811    425960929    426157178    426334470    426500963   
443157904    443181904    443205943    443229836    443253679    443277413   
443301130    443324744    443348511    443372032    443395629    443419189   
443442710 425262375    425526647    425753977    425961018    426157228   
426334512    426500997    443157912    443181912    443205950    443229844   
443253687    443277421    443301148    443324751    443348529    443372040   
443395637    443419197    443442728 425262417    425526662    425754033   
425961364    426157285    426334546    426501169    443157920    443181920   
443205968    443229851    443253695    443277439    443301155    443324769   
443348537    443372057    443395645    443419205    443442736 425262466   
425526688    425754041    425961372    426157343    426334769    426501268   
443157938    443181938    443205976    443229869    443253703    443277447   
443301163    443324777    443348545    443372065    443395652    443419213   
443442744 425262540    425526795    425754058    425961455    426157400   
426334777    426501367    443157946    443181946    443205984    443229877   
443253711    443277454    443301171    443324785    443348552    443372073   
443395660    443419221    443442751 425262573    425526894    425754108   
425961463    426157467    426334967    426501375    443157953    443181953   
443205992    443229885    443253729    443277462    443301189    443324793   
443348560    443372081    443395678    443419239    443442769 425262706   
425526910    425754207    425961554    426157566    426335014    426501458   
443157961    443181961    443206008    443229893    443253737    443277470   
443301197    443324801    443348578    443372099    443395686    443419247   
443442777 425262714    425527108    425754348    425961596    426157905   
426335105    426501615    443157979    443181979    443206016    443229901   
443253745    443277488    443301205    443324819    443348586    443372107   
443395694    443419254    443442785 425262888    425527223    425754363   
425961646    426157988    426335121    426501680    443157987    443181987   
443206024    443229919    443253752    443277496    443301213    443324827   
443348594    443372115    443395702    443419262    443442793 425262953   
425527652    425754389    425961802    426157996    426335444    426501698   
443157995    443181995    443206032    443229927    443253760    443277504   
443301221    443324835    443348602    443372123    443395710    443419270   
443442801 425262995    425527736    425754652    425961968    426158069   
426335493    426501714    443158001    443182001    443206040    443229935   
443253778    443277512    443301239    443324843    443348610    443372131   
443395728    443419288    443442819 425263134    425527769    425754728   
425962016    426158101    426335519    426501789    443158019    443182019   
443206057    443229943    443253786    443277520    443301247    443324850   
443348628    443372149    443395736    443419296    443442827 425263183   
425527819    425754934    425962115    426158127    426335725    426501821   
443158027    443182027    443206065    443229950    443253794    443277538   
443301254    443324868    443348636    443372156    443395751    443419304   
443442835 425263399    425527835    425755071    425962172    426158275   
426335790    426501904    443158035    443182035    443206073    443229968   
443253802    443277546    443301262    443324876    443348644    443372164   
443395769    443419312    443442843 425263480    425527942    425755279   
425962248    426158283    426335857    426502076    443158043    443182043   
443206081    443229976    443253810    443277553    443301270    443324884   
443348651    443372172    443395777    443419320    443442850 425263688   
425528072    425755303    425962271    426158325    426335907    426502159   
443158050    443182050    443206099    443229984    443253828    443277561   
443301288    443324892    443348669    443372180    443395785    443419338   
443442868 425263886    425528114    425755600    425962677    426158382   
426336012    426502233    443158068    443182068    443206107    443229992   
443253836    443277579    443301296    443324900    443348677    443372198   
443395793    443419346    443442876 425263969    425528155    425755642   
425962784    426158416    426336020    426502365    443158076    443182076   
443206115    443230008    443253844    443277587    443301304    443324918   
443348685    443372206    443395801    443419353    443442884 425264181   
425528502    425755709    425963006    426158457    426336087    426502449   
443158084    443182084    443206123    443230016    443253851    443277595   
443301312    443324926    443348693    443372214    443395819    443419361   
443442892 425264199    425528668    425755733    425963154    426158473   
426336095    426502480    443158092    443182092    443206131    443230024   
443253869    443277603    443301320    443324934    443348701    443372222   
443395827    443419379    443442900 425264330    425528940    425755758   
425963246    426158515    426336236    426502514    443158100    443182100   
443206149    443230032    443253885    443277611    443301338    443324942   
443348719    443372230    443395835    443419387    443442918 425264488   
425529112    425755873    425963287    426158564    426336301    426502555   
443158118    443182118    443206156    443230040    443253893    443277629   
443301346    443324959    443348727    443372248    443395843    443419395   
443442926 425264868    425529146    425756053    425963451    426158580   
426336343    426502670    443158126    443182126    443206164    443230057   
443253901    443277637    443301353    443324967    443348735    443372255   
443395850    443419403    443442934 425264884    425529153    425756145   
425963493    426158713    426336350    426502720    443158134    443182134   
443206172    443230065    443253919    443277645    443301361    443324975   
443348743    443372263    443395868    443419411    443442942 425264918   
425529237    425756210    425963618    426158747    426336368    426502753   
443158142    443182142    443206180    443230073    443253927    443277652   
443301379    443324983    443348750    443372271    443395876    443419429   
443442959 425265006    425529419    425756236    425963659    426158820   
426336400    426502803    443158159    443182159    443206198    443230081   
443253935    443277660    443301387    443324991    443348768    443372289   
443395884    443419437    443442967



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

   Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number 425265147    425529617    425756244    425963667    426158838   
426336582    426502837    443158167    443182167    443206206    443230099   
443253943    443277678    443301395    443325006    443348776    443372297   
443395900    443419445    443442975 425265238    425529781    425756277   
425963675    426158929    426336780    426502936    443158175    443182175   
443206214    443230107    443253950    443277686    443301403    443325014   
443348784    443372305    443395918    443419452    443442983 425265287   
425529799    425756285    425963790    426158937    426336822    426503074   
443158183    443182183    443206222    443230115    443253968    443277694   
443301411    443325022    443348792    443372313    443395926    443419460   
443442991 425265303    425529914    425756475    425963816    426159026   
426336897    426503082    443158191    443182191    443206230    443230123   
443253976    443277702    443301429    443325030    443348800    443372321   
443395934    443419478    443443007 425265337    425529989    425756525   
425963840    426159109    426337051    426503140    443158209    443182209   
443206248    443230131    443253984    443277710    443301437    443325048   
443348818    443372339    443395942    443419486    443443015 425265352   
425530003    425756616    425963857    426159208    426337143    426503173   
443158217    443182217    443206255    443230149    443254008    443277728   
443301445    443325055    443348826    443372347    443395959    443419494   
443443023 425265360    425530011    425756624    425964061    426159349   
426337150    426503314    443158225    443182225    443206263    443230156   
443254016    443277736    443301452    443325063    443348834    443372354   
443395967    443419502    443443031 425265444    425530037    425756640   
425964095    426159356    426337242    426503363    443158233    443182233   
443206271    443230164    443254024    443277744    443301460    443325071   
443348842    443372362    443395975    443419510    443443049 425265477   
425530052    425756830    425964103    426159372    426337382    426503512   
443158241    443182241    443206289    443230172    443254032    443277751   
443301478    443325089    443348859    443372370    443395983    443419528   
443443056 425265634    425530094    425756988    425964145    426159422   
426337440    426503579    443158258    443182258    443206297    443230180   
443254040    443277769    443301486    443325097    443348867    443372388   
443395991    443419536    443443064 425265667    425530102    425757044   
425964236    426159463    426337614    426503744    443158266    443182266   
443206305    443230198    443254057    443277777    443301494    443325105   
443348875    443372396    443396007    443419544    443443072 425266129   
425530243    425757176    425964319    426159513    426337747    426503868   
443158274    443182274    443206313    443230206    443254065    443277785   
443301502    443325113    443348883    443372404    443396015    443419551   
443443080 425266137    425530474    425757192    425964400    426159612   
426337861    426503918    443158282    443182282    443206321    443230214   
443254073    443277793    443301510    443325121    443348891    443372420   
443396023    443419569    443443098 425266269    425530482    425757465   
425964616    426159752    426337994    426503934    443158290    443182290   
443206339    443230222    443254081    443277819    443301528    443325139   
443348909    443372438    443396031    443419577    443443106 425266301   
425530854    425757580    425964723    426160024    426338042    426503942   
443158308    443182308    443206347    443230230    443254099    443277827   
443301536    443325147    443348917    443372446    443396049    443419585   
443443114 425266442    425530896    425757689    425964806    426160099   
426338075    426503967    443158316    443182316    443206354    443230248   
443254107    443277835    443301544    443325154    443348925    443372453   
443396056    443419593    443443122 425266459    425531142    425757721   
425964871    426160354    426338117    426504163    443158324    443182324   
443206362    443230255    443254115    443277843    443301551    443325162   
443348933    443372461    443396064    443419601    443443130 425266509   
425531266    425757739    425965019    426160396    426338174    426504239   
443158332    443182332    443206370    443230263    443254123    443277850   
443301569    443325170    443348941    443372479    443396072    443419619   
443443148 425266632    425531282    425757770    425965043    426160446   
426338299    426504254    443158340    443182340    443206388    443230271   
443254131    443277868    443301577    443325188    443348958    443372487   
443396080    443419627    443443155 425266673    425531324    425758299   
425965118    426160479    426338315    426504262    443158357    443182357   
443206396    443230289    443254149    443277876    443301585    443325196   
443348966    443372495    443396098    443419635    443443163 425266715   
425531431    425758372    425965142    426160487    426338349    426504270   
443158365    443182365    443206404    443230297    443254156    443277884   
443301593    443325204    443348974    443372503    443396106    443419643   
443443171 425266905    425531662    425758463    425965225    426160529   
426338596    426504353    443158373    443182373    443206412    443230305   
443254164    443277892    443301601    443325212    443348982    443372511   
443396114    443419650    443443189 425266970    425531803    425758620   
425965241    426160552    426338646    426504411    443158381    443182381   
443206420    443230313    443254172    443277900    443301619    443325220   
443348990    443372529    443396122    443419668    443443197 425267002   
425531902    425758794    425965316    426160677    426338752    426504429   
443158399    443182399    443206438    443230321    443254180    443277918   
443301627    443325238    443349006    443372537    443396130    443419676   
443443205 425267192    425531985    425758828    425965365    426160867   
426338885    426504494    443158407    443182407    443206446    443230339   
443254198    443277926    443301635    443325246    443349014    443372545   
443396148    443419684    443443213 425267218    425532090    425759156   
425965423    426160933    426339032    426504502    443158415    443182415   
443206453    443230347    443254206    443277934    443301643    443325253   
443349022    443372552    443396155    443419692    443443221 425267226   
425532124    425759289    425965498    426160966    426339081    426504627   
443158423    443182431    443206461    443230354    443254214    443277942   
443301650    443325261    443349030    443372560    443396163    443419700   
443443239 425267234    425532157    425759388    425965712    426161089   
426339099    426504742    443158431    443182449    443206479    443230362   
443254222    443277959    443301668    443325279    443349048    443372578   
443396171    443419718    443443247 425267283    425532264    425759529   
425965852    426161113    426339222    426504825    443158449    443182456   
443206487    443230370    443254230    443277967    443301676    443325287   
443349055    443372586    443396189    443419726    443443254 425267499   
425532306    425759867    425965886    426161121    426339255    426504874   
443158456    443182464    443206495    443230388    443254248    443277975   
443301684    443325295    443349063    443372594    443396197    443419734   
443443262 425268224    425532553    425760022    425966173    426161378   
426339370    426504890    443158464    443182472    443206503    443230396   
443254255    443277983    443301692    443325303    443349071    443372602   
443396205    443419742    443443270 425268232    425532595    425760105   
425966389    426161410    426339552    426504916    443158472    443182480   
443206511    443230404    443254263    443277991    443301700    443325311   
443349089    443372610    443396213    443419759    443443288 425268489   
425532645    425760162    425966413    426161550    426339651    426504932   
443158480    443182498    443206529    443230412    443254271    443278007   
443301718    443325329    443349097    443372628    443396221    443419767   
443443296 425268505    425532678    425760220    425966538    426161600   
426339974    426505079    443158498    443182506    443206537    443230420   
443254289    443278015    443301726    443325337    443349105    443372636   
443396239    443419775    443443304 425268539    425532884    425760253   
425966595    426161832    426339982    426505095    443158506    443182514   
443206545    443230438    443254297    443278023    443301734    443325345   
443349113    443372644    443396247    443419783    443443312 425268588   
425532934    425760568    425966702    426161964    426340014    426505178   
443158514    443182522    443206552    443230446    443254305    443278031   
443301742    443325352    443349121    443372651    443396254    443419791   
443443320 425268703    425533452    425760592    425966710    426162145   
426340105    426505228    443158530    443182530    443206560    443230453   
443254313    443278049    443301759    443325360    443349139    443372669   
443396262    443419809    443443338 425268786    425533551    425760618   
425967130    426162194    426340162    426505236    443158548    443182548   
443206578    443230461    443254321    443278056    443301767    443325378   
443349147    443372677    443396270    443419817    443443346 425268869   
425533676    425760659    425967155    426162277    426340261    426505269   
443158555    443182555    443206586    443230479    443254339    443278064   
443301775    443325386    443349154    443372685    443396288    443419825   
443443353 425268976    425533684    425760782    425967205    426162293   
426340287    426505301    443158571    443182563    443206594    443230487   
443254347    443278072    443301783    443325394    443349162    443372693   
443396296    443419833    443443361 425268984    425533759    425760840   
425967338    426162335    426340311    426505509    443158589    443182571   
443206602    443230495    443254354    443278080    443301791    443325402   
443349170    443372701    443396304    443419841    443443379 425269156   
425533825    425760923    425967403    426162384    426340402    426505525   
443158597    443182589    443206610    443230503    443254362    443278098   
443301809    443325410    443349188    443372719    443396312    443419858   
443443387 425269271    425533940    425760964    425967411    426162418   
426340444    426505673    443158605    443182597    443206628    443230511   
443254370    443278106    443301817    443325428    443349196    443372727   
443396320    443419866    443443395 425269388    425534047    425760972   
425967460    426162483    426340493    426505731    443158613    443182605   
443206636    443230529    443254388    443278114    443301825    443325436   
443349204    443372735    443396338    443419874    443443403 425269396   
425534237    425761046    425967510    426162517    426340717    426505764   
443158621    443182613    443206644    443230537    443254396    443278122   
443301833    443325444    443349212    443372743    443396346    443419882   
443443411 425269404    425534427    425761061    425967692    426162616   
426340725    426505814    443158639    443182621    443206651    443230545   
443254404    443278130    443301841    443325451    443349220    443372750   
443396353    443419890    443443429 425269461    425534468    425761145   
425967817    426162632    426340857    426505848    443158647    443182639   
443206669    443230552    443254412    443278148    443301858    443325469   
443349238    443372768    443396361    443419908    443443437 425269842   
425534708    425761186    425967908    426162830    426340899    426505889   
443158654    443182647    443206677    443230560    443254420    443278155   
443301866    443325477    443349246    443372776    443396379    443419916   
443443445 425269891    425534732    425761319    425967932    426162970   
426340956    426505913    443158662    443182654    443206685    443230578   
443254438    443278163    443301874    443325485    443349253    443372784   
443396387    443419924    443443452 425270105    425534799    425761442   
425968138    426162996    426340964    426505954    443158670    443182662   
443206693    443230586    443254446    443278171    443301882    443325493   
443349261    443372792    443396395    443419932    443443460 425270170   
425534849    425761467    425968179    426163135    426341095    426505996   
443158688    443182670    443206701    443230594    443254453    443278189   
443301890    443325501    443349279    443372818    443396403    443419940   
443443478 425270451    425534963    425761533    425968195    426163176   
426341103    426506077    443158696    443182688    443206719    443230610   
443254461    443278197    443301908    443325519    443349287    443372826   
443396411    443419957    443443486 425270501    425535218    425761590   
425968427    426163226    426341186    426506200    443158704    443182696   
443206727    443230628    443254479    443278205    443301916    443325527   
443349295    443372834    443396429    443419965    443443494 425270527   
425535234    425761855    425968443    426163457    426341202    426506234   
443158712    443182704    443206735    443230636    443254487    443278213   
443301924    443325535    443349303    443372842    443396437    443419973   
443443502 425270618    425535242    425762143    425968518    426163630   
426341269    426506275    443158720    443182712    443206743    443230644   
443254495    443278221    443301932    443325543    443349311    443372859   
443396445    443419981    443443510 425270642    425535309    425762176   
425968559    426163663    426341277    426506366    443158738    443182720   
443206750    443230651    443254503    443278239    443301940    443325550   
443349329    443372867    443396452    443419999    443443528 425271061   
425535499    425762580    425968567    426163812    426341509    426506408   
443158746    443182738    443206768    443230669    443254511    443278247   
443301957    443325568    443349337    443372875    443396460    443420005   
443443536 425271160    425535564    425762770    425968716    426164026   
426341731    426506432    443158753    443182746    443206776    443230677   
443254529    443278254    443301965    443325576    443349345    443372883   
443396478    443420013    443443544 425271236    425535721    425763166   
425968864    426164190    426341749    426506556    443158761    443182753   
443206784    443230685    443254537    443278262    443301973    443325584   
443349352    443372891    443396486    443420021    443443551 425271384   
425535739    425763299    425968880    426164331    426341764    426506580   
443158779    443182761    443206792    443230693    443254545    443278270   
443301981    443325592    443349360    443372909    443396494    443420039   
443443569 425271525    425535770    425763315    425969110    426164398   
426341814    426506663    443158787    443182779    443206800    443230701   
443254552    443278288    443301999    443325600    443349378    443372917   
443396502    443420047    443443577 425271541    425535937    425763406   
425969128    426164414    426341954    426506689    443158795    443182787   
443206818    443230719    443254560    443278296    443302005    443325626   
443349386    443372925    443396510    443420054    443443585 425271863   
425536117    425763547    425969284    426164430    426342127    426506754   
443158803    443182795    443206826    443230727    443254578    443278304   
443302013    443325634    443349394    443372933    443396528    443420062   
443443593 425271954    425536257    425763703    425969318    426164463   
426342176    426506911    443158811    443182803    443206834    443230735   
443254586    443278312    443302021    443325642    443349402    443372941   
443396536    443420070    443443601 425272101    425536489    425763752   
425969326    426164505    426342184    426506960    443158829    443182811   
443206842    443230743    443254594    443278320    443302039    443325659   
443349410    443372958    443396551    443420088    443443619 425272150   
425536505    425763851    425969334    426164620    426342234    426507091   
443158837    443182829    443206859    443230750    443254602    443278338   
443302047    443325667    443349428    443372966    443396569    443420096   
443443627 425272440    425536521    425764016    425969458    426164638   
426342259    426507273    443158845    443182837    443206867    443230768   
443254610    443278346    443302054    443325675    443349436    443372974   
443396577    443420104    443443635 425272648    425536554    425764065   
425969532    426164737    426342341    426507281    443158852    443182845   
443206875    443230776    443254628    443278353    443302062    443325683   
443349444    443372982    443396585    443420112    443443643 425272739   
425536596    425764073    425969565    426164752    426342572    426507356   
443158860    443182852    443206883    443230784    443254636    443278361   
443302070    443325691    443349451    443372990    443396593    443420120   
443443650 425272788    425536653    425764081    425969607    426164810   
426342648    426507489    443158878    443182860    443206909    443230792   
443254644    443278379    443302088    443325709    443349469    443373006   
443396601    443420138    443443668 425273059    425536752    425764164   
425969714    426165015    426342663    426507497    443158886    443182878   
443206917    443230818    443254651    443278387    443302096    443325717   
443349477    443373014    443396619    443420146    443443676 425273307   
425536786    425764438    425969730    426165064    426342671    426507505   
443158894    443182886    443206925    443230826    443254669    443278395   
443302104    443325725    443349485    443373022    443396627    443420153   
443443684 425273315    425536802    425764578    425970159    426165122   
426342812    426507596    443158902    443182894    443206933    443230834   
443254685    443278403    443302112    443325733    443349493    443373030   
443396635    443420161    443443692



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

   Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number 425273406    425536851    425764636    425970183    426165270   
426342853    426507638    443158910    443182902    443206941    443230842   
443254693    443278411    443302120    443325741    443349501    443373048   
443396643    443420179    443443700 425273448    425537016    425764693   
425970241    426165288    426342861    426507869    443158928    443182910   
443206958    443230859    443254701    443278429    443302138    443325758   
443349519    443373055    443396650    443420187    443443718 425273646   
425537271    425764727    425970266    426165361    426342929    426507950   
443158936    443182928    443206966    443230867    443254719    443278437   
443302146    443325766    443349527    443373063    443396668    443420195   
443443726 425273729    425537677    425764800    425970407    426165403   
426342945    426508016    443158944    443182936    443206974    443230875   
443254727    443278445    443302153    443325774    443349535    443373071   
443396676    443420203    443443734 425273976    425537834    425764826   
425970415    426165437    426342960    426508057    443158951    443182944   
443206982    443230883    443254735    443278452    443302161    443325782   
443349543    443373089    443396684    443420211    443443742 425273984   
425537925    425765161    425970530    426165445    426342986    426508081   
443158969    443182951    443206990    443230891    443254743    443278460   
443302179    443325790    443349550    443373097    443396692    443420229   
443443759 425274198    425537958    425765351    425970563    426165460   
426342994    426508099    443158977    443182969    443207006    443230909   
443254768    443278478    443302187    443325808    443349568    443373105   
443396700    443420237    443443767 425274271    425537990    425765401   
425970662    426165494    426343026    426508123    443158985    443182977   
443207014    443230917    443254776    443278486    443302195    443325816   
443349576    443373113    443396718    443420245    443443775 425274321   
425538022    425765468    425970738    426165510    426343083    426508149   
443158993    443182985    443207022    443230925    443254784    443278494   
443302203    443325824    443349584    443373121    443396726    443420252   
443443783 425274420    425538048    425765807    425970761    426165528   
426343125    426508305    443159009    443182993    443207030    443230933   
443254792    443278502    443302211    443325832    443349592    443373139   
443396734    443420260    443443791 425274446    425538105    425765815   
425970837    426165577    426343166    426508321    443159017    443183009   
443207048    443230941    443254800    443278510    443302229    443325840   
443349600    443373147    443396742    443420278    443443809 425274461   
425538188    425765955    425970886    426165627    426343232    426508339   
443159025    443183017    443207055    443230958    443254818    443278528   
443302237    443325857    443349618    443373154    443396759    443420286   
443443817 425274545    425538337    425766193    425970902    426165882   
426343240    426508487    443159033    443183033    443207063    443230966   
443254826    443278536    443302245    443325865    443349626    443373162   
443396767    443420294    443443825 425274552    425538402    425766243   
425970936    426166021    426343513    426508503    443159041    443183041   
443207071    443230974    443254834    443278544    443302252    443325873   
443349634    443373170    443396775    443420302    443443833 425274677   
425538550    425766342    425970985    426166047    426343570    426508578   
443159066    443183058    443207089    443230982    443254842    443278551   
443302260    443325881    443349642    443373188    443396783    443420310   
443443841 425274735    425538568    425766375    425971090    426166112   
426343596    426508586    443159074    443183066    443207097    443230990   
443254859    443278569    443302278    443325899    443349659    443373196   
443396791    443420328    443443858 425274834    425538634    425766409   
425971207    426166146    426343729    426508610    443159082    443183074   
443207105    443231006    443254867    443278577    443302286    443325907   
443349667    443373204    443396809    443420336    443443866 425274859   
425538766    425766417    425971256    426166336    426343760    426508636   
443159090    443183082    443207113    443231014    443254875    443278585   
443302294    443325915    443349675    443373212    443396817    443420344   
443443874 425274875    425538832    425766466    425971272    426166419   
426343877    426508669    443159108    443183090    443207121    443231022   
443254883    443278593    443302302    443325923    443349683    443373220   
443396825    443420351    443443882 425275229    425538956    425766706   
425971330    426166526    426343893    426508750    443159116    443183108   
443207139    443231030    443254891    443278601    443302310    443325931   
443349691    443373238    443396833    443420369    443443890 425275286   
425539137    425766748    425971603    426166534    426343984    426509030   
443159124    443183116    443207147    443231048    443254909    443278619   
443302328    443325949    443349709    443373246    443396841    443420377   
443443908 425275492    425539160    425766847    425971637    426166674   
426344081    426509139    443159132    443183124    443207154    443231055   
443254917    443278627    443302336    443325956    443349717    443373253   
443396858    443420385    443443916 425275575    425539178    425766896   
425971736    426166690    426344099    426509196    443159140    443183132   
443207162    443231063    443254925    443278635    443302344    443325964   
443349725    443373261    443396866    443420393    443443924 425275674   
425539319    425767332    425971744    426166708    426344115    426509238   
443159157    443183140    443207170    443231071    443254933    443278643   
443302351    443325972    443349733    443373279    443396874    443420401   
443443932 425275955    425539368    425767381    425971827    426166773   
426344164    426509261    443159165    443183157    443207188    443231089   
443254941    443278650    443302369    443325980    443349741    443373287   
443396882    443420419    443443940 425275963    425539525    425767456   
425971835    426166781    426344347    426509287    443159173    443183165   
443207196    443231097    443254958    443278668    443302377    443325998   
443349758    443373295    443396890    443420427    443443957 425276441   
425539541    425767480    425971975    426167045    426344362    426509360   
443159181    443183173    443207204    443231105    443254966    443278676   
443302385    443326004    443349766    443373303    443396908    443420435   
443443965 425276870    425539665    425767530    425971991    426167128   
426344545    426509477    443159199    443183181    443207212    443231113   
443254974    443278684    443302393    443326012    443349774    443373311   
443396916    443420443    443443973 425276961    425539863    425767738   
425972072    426167367    426344560    426509519    443159207    443183199   
443207220    443231121    443254982    443278692    443302401    443326020   
443349782    443373329    443396924    443420450    443443981 425277134   
425539905    425767746    425972098    426167516    426344610    426509535   
443159223    443183207    443207238    443231139    443254990    443278700   
443302419    443326038    443349790    443373337    443396932    443420468   
443443999 425277175    425540127    425767803    425972197    426167698   
426344701    426509592    443159231    443183215    443207246    443231147   
443255005    443278718    443302427    443326046    443349808    443373345   
443396940    443420476    443444005 425277225    425540143    425767811   
425972213    426167755    426344768    426509741    443159249    443183223   
443207253    443231154    443255013    443278734    443302435    443326053   
443349816    443373352    443396957    443420484    443444013 425277266   
425540291    425768074    425972338    426167839    426344800    426509840   
443159256    443183231    443207261    443231162    443255021    443278742   
443302443    443326061    443349824    443373360    443396965    443420492   
443444021 425277316    425540309    425768249    425972361    426167854   
426344917    426509865    443159264    443183249    443207279    443231170   
443255039    443278759    443302450    443326079    443349832    443373378   
443396973    443420500    443444039 425277399    425540358    425768389   
425972528    426167896    426344958    426509899    443159272    443183256   
443207287    443231188    443255047    443278767    443302468    443326087   
443349840    443373386    443396981    443420518    443444047 425277605   
425540374    425768611    425972593    426167953    426344990    426510020   
443159280    443183264    443207295    443231196    443255054    443278775   
443302476    443326095    443349857    443373394    443396999    443420526   
443444054 425277647    425540390    425768645    425972684    426167987   
426345013    426510095    443159298    443183272    443207303    443231204   
443255062    443278783    443302484    443326103    443349865    443373402   
443397005    443420534    443444062 425277803    425540465    425768660   
425972718    426168076    426345088    426510251    443159306    443183280   
443207311    443231212    443255070    443278791    443302492    443326111   
443349873    443373410    443397013    443420542    443444070 425278017   
425540499    425768868    425972783    426168241    426345179    426510335   
443159314    443183298    443207329    443231220    443255088    443278809   
443302500    443326129    443349881    443373428    443397021    443420559   
443444088 425278033    425540614    425768959    425972825    426168258   
426345195    426510350    443159322    443183306    443207337    443231238   
443255096    443278817    443302518    443326137    443349899    443373436   
443397039    443420567    443444096 425278082    425540630    425769015   
425972833    426168324    426345229    426510418    443159330    443183314   
443207345    443231246    443255104    443278825    443302526    443326145   
443349907    443373444    443397047    443420575    443444104 425278116   
425540713    425769114    425972858    426168340    426345278    426510459   
443159348    443183322    443207352    443231253    443255112    443278833   
443302534    443326152    443349915    443373451    443397054    443420583   
443444112 425278264    425540788    425769254    425972874    426168431   
426345310    426510491    443159355    443183330    443207360    443231261   
443255120    443278841    443302542    443326160    443349923    443373469   
443397062    443420591    443444120 425278272    425540838    425769288   
425972999    426168506    426345385    426510624    443159363    443183348   
443207378    443231279    443255138    443278858    443302559    443326178   
443349931    443373477    443397070    443420609    443444138 425278439   
425540960    425769510    425973005    426168563    426345435    426510632   
443159371    443183355    443207386    443231287    443255146    443278866   
443302575    443326186    443349949    443373485    443397088    443420617   
443444146 425278728    425540978    425769593    425973120    426168639   
426345500    426510723    443159389    443183363    443207394    443231295   
443255153    443278874    443302583    443326194    443349956    443373493   
443397096    443420625    443444153 425278884    425541042    425769601   
425973260    426168720    426345526    426510848    443159397    443183371   
443207402    443231303    443255161    443278882    443302591    443326202   
443349964    443373501    443397104    443420633    443444161 425278926   
425541059    425769692    425973328    426168753    426345534    426510913   
443159405    443183389    443207410    443231311    443255179    443278890   
443302609    443326210    443349972    443373519    443397112    443420641   
443444179 425279007    425541083    425769833    425973419    426168928   
426345542    426510939    443159413    443183397    443207428    443231329   
443255187    443278908    443302617    443326228    443349980    443373527   
443397120    443420658    443444187 425279114    425541281    425769882   
425973971    426169009    426345666    426510970    443159421    443183405   
443207436    443231337    443255195    443278916    443302625    443326236   
443349998    443373535    443397138    443420666    443444195 425279130   
425541430    425769973    425974425    426169199    426345690    426511127   
443159439    443183413    443207444    443231345    443255203    443278924   
443302633    443326244    443350004    443373543    443397146    443420674   
443444203 425279346    425541497    425769981    425974581    426169363   
426345732    426511234    443159447    443183421    443207451    443231352   
443255211    443278932    443302641    443326251    443350012    443373550   
443397153    443420682    443444211 425279791    425541562    425770013   
425974722    426169371    426345757    426511465    443159454    443183439   
443207469    443231360    443255229    443278940    443302658    443326269   
443350020    443373568    443397161    443420690    443444229 425279965   
425541570    425770146    425974730    426169496    426345807    426511804   
443159462    443183447    443207477    443231378    443255237    443278957   
443302666    443326277    443350038    443373576    443397179    443420708   
443444237 425280302    425541588    425770336    425974763    426169611   
426345955    426511937    443159488    443183454    443207485    443231386   
443255245    443278965    443302674    443326285    443350046    443373584   
443397187    443420716    443444245 425280716    425541653    425770443   
425974797    426169660    426346094    426512000    443159496    443183462   
443207493    443231394    443255252    443278973    443302682    443326293   
443350053    443373592    443397195    443420724    443444252 425280906   
425541687    425770450    425974821    426169686    426346102    426512018   
443159504    443183470    443207501    443231402    443255260    443278981   
443302690    443326301    443350061    443373600    443397203    443420732   
443444260 425281045    425541745    425770591    425974862    426169744   
426346300    426512034    443159512    443183488    443207519    443231410   
443255278    443278999    443302708    443326319    443350079    443373618   
443397211    443420740    443444278 425281086    425541844    425770633   
425974904    426169785    426346342    426512083    443159520    443183496   
443207527    443231428    443255286    443279005    443302716    443326327   
443350087    443373626    443397229    443420757    443444286 425281128   
425541901    425770666    425974946    426169884    426346417    426512109   
443159538    443183504    443207535    443231436    443255294    443279013   
443302724    443326335    443350095    443373634    443397237    443420765   
443444294 425281144    425541927    425770682    425974987    426169934   
426346441    426512166    443159546    443183512    443207543    443231444   
443255302    443279021    443302732    443326343    443350103    443373642   
443397245    443420773    443444302 425281219    425542073    425770740   
425975026    426169975    426346870    426512216    443159553    443183520   
443207550    443231451    443255310    443279039    443302740    443326350   
443350111    443373659    443397252    443420781    443444310 425281334   
425542115    425770823    425975042    426170064    426347035    426512240   
443159561    443183538    443207568    443231469    443255328    443279047   
443302757    443326368    443350129    443373667    443397260    443420799   
443444328 425281383    425542198    425770864    425975166    426170148   
426347050    426512281    443159579    443183546    443207576    443231477   
443255336    443279054    443302765    443326376    443350137    443373675   
443397278    443420807    443444336 425281722    425542255    425770898   
425975190    426170205    426347068    426512331    443159587    443183561   
443207584    443231485    443255344    443279062    443302773    443326384   
443350145    443373683    443397286    443420815    443444344 425281953   
425542446    425770930    425975265    426170221    426347159    426512455   
443159595    443183579    443207592    443231493    443255351    443279070   
443302781    443326392    443350152    443373691    443397294    443420823   
443444351 425282027    425542545    425770963    425975331    426170239   
426347266    426512513    443159611    443183587    443207600    443231501   
443255369    443279088    443302799    443326400    443350160    443373709   
443397302    443420831    443444369 425282084    425542610    425770971   
425975398    426170270    426347308    426512521    443159629    443183595   
443207618    443231519    443255377    443279096    443302807    443326418   
443350178    443373717    443397310    443420849    443444377 425282175   
425542909    425771466    425975406    426170346    426347365    426512562   
443159637    443183603    443207626    443231527    443255385    443279104   
443302815    443326426    443350186    443373725    443397328    443420856   
443444385 425282225    425542925    425771516    425975463    426170379   
426347373    426512638    443159645    443183611    443207634    443231535   
443255393    443279120    443302823    443326434    443350194    443373733   
443397336    443420864    443444393 425282266    425543022    425771524   
425975554    426170387    426347415    426512661    443159652    443183629   
443207642    443231543    443255401    443279138    443302849    443326442   
443350202    443373741    443397344    443420872    443444401 425282282   
425543147    425771573    425975562    426170452    426347506    426512802   
443159660    443183637    443207659    443231550    443255419    443279146   
443302856    443326467    443350210    443373758    443397351    443420880   
443444419 425282381    425543204    425771656    425975596    426170494   
426347548    426512935    443159678    443183645    443207667    443231568   
443255427    443279153    443302864    443326475    443350236    443373766   
443397369    443420898    443444427



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

   Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number 425282415    425543279    425771763    425975661    426170502   
426347605    426512950    443159686    443183652    443207675    443231576   
443255435    443279161    443302872    443326483    443350244    443373774   
443397377    443420906    443444435 425282423    425543303    425771821   
425975992    426170536    426347704    426512992    443159694    443183660   
443207683    443231584    443255443    443279179    443302880    443326491   
443350251    443373782    443397385    443420914    443444443 425282431   
425543345    425771839    425976008    426170569    426347787    426513016   
443159702    443183678    443207691    443231592    443255450    443279187   
443302898    443326509    443350269    443373790    443397393    443420922   
443444450 425282571    425543410    425771961    425976024    426170684   
426347803    426513032    443159710    443183686    443207709    443231618   
443255468    443279203    443302906    443326517    443350277    443373808   
443397401    443420930    443444468 425282712    425543600    425772027   
425976115    426170718    426347829    426513065    443159728    443183694   
443207717    443231626    443255476    443279211    443302914    443326525   
443350285    443373816    443397419    443420948    443444476 425282829   
425543733    425772035    425976222    426170791    426347845    426513131   
443159744    443183702    443207733    443231634    443255484    443279229   
443302922    443326533    443350293    443373824    443397427    443420955   
443444484 425282845    425543774    425772126    425976339    426170825   
426347860    426513297    443159751    443183710    443207741    443231642   
443255492    443279237    443302930    443326541    443350301    443373832   
443397435    443420963    443444492 425282860    425543873    425772175   
425976354    426170932    426347944    426513370    443159769    443183728   
443207758    443231659    443255500    443279245    443302948    443326558   
443350319    443373840    443397443    443420971    443444500 425283058   
425544012    425772290    425976602    426170957    426347969    426513578   
443159777    443183736    443207766    443231667    443255518    443279252   
443302955    443326566    443350327    443373857    443397450    443420989   
443444518 425283132    425544277    425772316    425976651    426171088   
426348074    426513602    443159785    443183744    443207774    443231675   
443255526    443279260    443302963    443326574    443350335    443373865   
443397468    443420997    443444526 425283371    425544442    425772340   
425976727    426171252    426348108    426513651    443159793    443183769   
443207782    443231683    443255534    443279278    443302971    443326582   
443350343    443373873    443397476    443421003    443444534 425283397   
425544608    425772472    425976784    426171260    426348124    426513701   
443159801    443183777    443207790    443231691    443255542    443279286   
443302989    443326590    443350350    443373881    443397484    443421011   
443444542 425283512    425544707    425772571    425976826    426171286   
426348322    426513727    443159819    443183785    443207808    443231709   
443255559    443279294    443302997    443326608    443350368    443373899   
443397492    443421029    443444559 425283538    425544731    425772639   
425976917    426171377    426348371    426513776    443159835    443183793   
443207816    443231717    443255567    443279302    443303003    443326616   
443350376    443373907    443397500    443421037    443444567 425283546   
425544863    425772670    425976982    426171542    426348413    426513826   
443159843    443183801    443207824    443231725    443255575    443279310   
443303011    443326624    443350384    443373915    443397518    443421045   
443444575 425283629    425545092    425773140    425977014    426171583   
426348439    426513875    443159850    443183819    443207832    443231733   
443255583    443279328    443303029    443326632    443350392    443373923   
443397526    443421052    443444583 425283769    425545118    425773256   
425977139    426171625    426348496    426513883    443159868    443183827   
443207840    443231741    443255591    443279336    443303037    443326640   
443350400    443373931    443397534    443421060    443444591 425283975   
425545175    425773306    425977147    426171633    426348512    426513933   
443159876    443183835    443207857    443231758    443255609    443279344   
443303045    443326657    443350418    443373949    443397542    443421078   
443444609 425284023    425545209    425773397    425977170    426171815   
426348595    426513966    443159884    443183843    443207865    443231766   
443255617    443279351    443303052    443326665    443350426    443373956   
443397559    443421086    443444617 425284064    425545225    425773462   
425977204    426172201    426348686    426514014    443159892    443183850   
443207873    443231774    443255625    443279369    443303060    443326673   
443350434    443373964    443397567    443421094    443444625 425284213   
425545290    425773470    425977246    426172235    426348702    426514071   
443159900    443183868    443207881    443231782    443255633    443279377   
443303078    443326681    443350442    443373972    443397575    443421102   
443444633 425284726    425545340    425773512    425977311    426172409   
426348736    426514154    443159918    443183876    443207899    443231790   
443255641    443279385    443303086    443326699    443350459    443373980   
443397583    443421110    443444641 425284734    425545415    425773520   
425977402    426172425    426348777    426514162    443159926    443183884   
443207907    443231808    443255658    443279393    443303094    443326707   
443350467    443373998    443397591    443421128    443444658 425284957   
425545605    425773579    425977436    426172508    426348819    426514238   
443159934    443183892    443207915    443231816    443255666    443279401   
443303102    443326715    443350475    443374004    443397609    443421136   
443444666 425285376    425545654    425773769    425977873    426172557   
426348983    426514378    443159942    443183900    443207923    443231824   
443255674    443279419    443303110    443326723    443350483    443374012   
443397617    443421144    443444674 425285590    425545902    425773892   
425977923    426172607    426348991    426514386    443159959    443183918   
443207931    443231840    443255682    443279427    443303128    443326731   
443350491    443374020    443397625    443421151    443444682 425285673   
425545944    425774023    425977949    426172649    426349148    426514527   
443159967    443183926    443207949    443231857    443255690    443279435   
443303136    443326749    443350509    443374038    443397633    443421169   
443444690 425285889    425545993    425774049    425978012    426172755   
426349189    426514550    443159975    443183934    443207956    443231865   
443255708    443279443    443303144    443326756    443350517    443374046   
443397641    443421177    443444708 425285905    425546041    425774155   
425978244    426172763    426349205    426514618    443159983    443183942   
443207964    443231873    443255716    443279450    443303151    443326764   
443350525    443374053    443397658    443421185    443444716 425285913   
425546124    425774379    425978376    426172821    426349361    426514626   
443159991    443183959    443207972    443231881    443255724    443279468   
443303169    443326772    443350533    443374061    443397666    443421193   
443444724 425286010    425546140    425774452    425978392    426172839   
426349411    426514667    443160007    443183967    443207980    443231899   
443255732    443279476    443303177    443326780    443350541    443374079   
443397674    443421201    443444732 425286127    425546181    425774718   
425978467    426172854    426349478    426514709    443160015    443183975   
443207998    443231907    443255740    443279484    443303185    443326798   
443350558    443374087    443397682    443421219    443444740 425286135   
425546207    425774742    425978533    426172896    426349551    426514766   
443160023    443183983    443208004    443231915    443255757    443279492   
443303193    443326806    443350566    443374095    443397690    443421227   
443444757 425286176    425546249    425774916    425978582    426172920   
426349635    426514816    443160031    443183991    443208012    443231923   
443255765    443279500    443303201    443326814    443350574    443374103   
443397708    443421235    443444765 425286242    425546371    425774932   
425978657    426172961    426349643    426515045    443160049    443184015   
443208020    443231931    443255773    443279518    443303219    443326822   
443350582    443374111    443397716    443421243    443444773 425286333   
425546389    425775004    425978806    426173035    426349650    426515128   
443160056    443184023    443208038    443231949    443255781    443279526   
443303227    443326830    443350590    443374129    443397724    443421250   
443444781 425286655    425546421    425775046    425978921    426173258   
426349684    426515136    443160064    443184031    443208046    443231956   
443255807    443279534    443303235    443326848    443350608    443374137   
443397732    443421268    443444799 425286812    425546470    425775061   
425979069    426173266    426349718    426515185    443160072    443184049   
443208053    443231964    443255815    443279542    443303243    443326855   
443350616    443374145    443397740    443421276    443444807 425287307   
425546611    425775087    425979127    426173522    426349759    426515359   
443160080    443184056    443208061    443231972    443255823    443279559   
443303250    443326863    443350624    443374152    443397757    443421284   
443444815 425287315    425546660    425775459    425979176    426173688   
426349817    426515417    443160098    443184064    443208079    443231980   
443255831    443279567    443303268    443326871    443350632    443374160   
443397765    443421292    443444823 425287364    425546876    425775558   
425979234    426173720    426349841    426515540    443160106    443184072   
443208087    443231998    443255849    443279575    443303276    443326889   
443350640    443374178    443397773    443421300    443444831 425287729   
425547007    425775640    425979267    426173803    426349890    426515607   
443160114    443184080    443208095    443232004    443255856    443279583   
443303284    443326897    443350657    443374186    443397781    443421318   
443444849 425287737    425547015    425775921    425979374    426173811   
426350047    426515664    443160122    443184098    443208103    443232012   
443255864    443279591    443303292    443326913    443350665    443374194   
443397799    443421326    443444856 425287802    425547064    425776143   
425979630    426174009    426350104    426515805    443160130    443184106   
443208111    443232020    443255872    443279609    443303300    443326921   
443350673    443374202    443397807    443421334    443444864 425287810   
425547080    425776192    425979663    426174074    426350179    426515839   
443160148    443184114    443208129    443232038    443255880    443279617   
443303318    443326939    443350681    443374210    443397815    443421342   
443444872 425287968    425547163    425776234    425979895    426174090   
426350260    426515896    443160155    443184122    443208137    443232046   
443255898    443279625    443303326    443326947    443350699    443374228   
443397823    443421359    443444880 425287984    425547411    425776259   
425979945    426174322    426350344    426515953    443160163    443184130   
443208145    443232053    443255906    443279633    443303334    443326954   
443350707    443374236    443397831    443421367    443444898 425288404   
425547502    425776275    425979986    426174363    426350468    426516043   
443160171    443184148    443208152    443232061    443255914    443279641   
443303342    443326962    443350715    443374244    443397849    443421375   
443444906 425288685    425547585    425776374    425980174    426174405   
426350492    426516225    443160189    443184155    443208160    443232079   
443255922    443279658    443303359    443326970    443350723    443374251   
443397856    443421383    443444914 425288743    425547601    425776390   
425980190    426174439    426350526    426516589    443160197    443184163   
443208178    443232087    443255930    443279666    443303367    443326988   
443350731    443374269    443397864    443421391    443444922 425288792   
425547635    425776432    425980232    426174496    426350682    426516621   
443160205    443184171    443208186    443232095    443255948    443279674   
443303375    443326996    443350749    443374277    443397872    443421409   
443444930 425288842    425547924    425776648    425980281    426174538   
426350716    426516639    443160213    443184189    443208194    443232103   
443255955    443279682    443303383    443327002    443350756    443374285   
443397880    443421417    443444948 425289048    425547965    425776705   
425980349    426174553    426350781    426516696    443160221    443184197   
443208202    443232111    443255963    443279690    443303391    443327010   
443350764    443374293    443397898    443421425    443444955 425289105   
425548062    425776812    425980372    426174595    426350799    426516738   
443160239    443184205    443208210    443232129    443255971    443279708   
443303409    443327028    443350772    443374301    443397906    443421433   
443444963 425289121    425548112    425776861    425980398    426174629   
426350948    426516845    443160247    443184213    443208228    443232137   
443255989    443279716    443303417    443327036    443350780    443374319   
443397914    443421441    443444971 425289162    425548161    425776879   
425980661    426174637    426350955    426516852    443160254    443184221   
443208236    443232145    443255997    443279724    443303425    443327044   
443350798    443374327    443397922    443421458    443444989 425289220   
425548245    425776887    425980844    426174850    426350997    426516886   
443160262    443184239    443208244    443232152    443256011    443279732   
443303433    443327051    443350806    443374335    443397930    443421466   
443444997 425289261    425548286    425776895    425981040    426174892   
426351128    426516902    443160288    443184247    443208251    443232160   
443256029    443279740    443303441    443327069    443350814    443374343   
443397948    443421474    443445002 425289527    425548302    425777059   
425981131    426175097    426351193    426516928    443160296    443184254   
443208269    443232178    443256037    443279757    443303458    443327077   
443350822    443374350    443397955    443421482    443445010 425289667   
425548401    425777091    425981214    426175113    426351292    426516951   
443160304    443184262    443208277    443232186    443256045    443279765   
443303466    443327085    443350830    443374368    443397963    443421490   
443445028 425289717    425548427    425777133    425981271    426175188   
426351383    426516985    443160312    443184270    443208285    443232194   
443256052    443279773    443303474    443327093    443350848    443374376   
443397971    443421508    443445036 425289725    425548567    425777208   
425981388    426175196    426351391    426517157    443160320    443184288   
443208293    443232202    443256060    443279781    443303482    443327101   
443350855    443374384    443397989    443421516    443445044 425290210   
425548716    425777356    425981487    426175246    426351409    426517181   
443160338    443184296    443208301    443232210    443256078    443279799   
443303490    443327119    443350863    443374392    443397997    443421524   
443445051 425290707    425548765    425777398    425981602    426175253   
426351441    426517231    443160346    443184304    443208319    443232228   
443256086    443279807    443303508    443327127    443350871    443374400   
443398003    443421532    443445069 425290772    425548815    425777414   
425981784    426175386    426351557    426517249    443160353    443184312   
443208327    443232236    443256094    443279815    443303516    443327135   
443350889    443374418    443398011    443421540    443445077 425290962   
425548922    425777588    425981859    426175527    426351664    426517389   
443160361    443184320    443208335    443232244    443256102    443279823   
443303524    443327143    443350897    443374426    443398029    443421557   
443445085 425290988    425549060    425777612    425981941    426175592   
426351698    426517421    443160379    443184338    443208343    443232251   
443256110    443279831    443303532    443327150    443350905    443374434   
443398037    443421565    443445093 425291051    425549474    425777646   
425982089    426175626    426351789    426517520    443160387    443184346   
443208350    443232269    443256128    443279849    443303540    443327168   
443350913    443374442    443398045    443421573    443445101 425291275   
425549557    425777695    425982121    426175634    426351854    426517538   
443160395    443184353    443208368    443232277    443256136    443279856   
443303557    443327176    443350921    443374459    443398052    443421581   
443445119 425291374    425549599    425777703    425982139    426175691   
426351912    426517553    443160403    443184361    443208376    443232285   
443256144    443279864    443303565    443327184    443350939    443374467   
443398060    443421599    443445127 425291689    425549813    425777885   
425982196    426175741    426351946    426517561    443160411    443184379   
443208384    443232293    443256151    443279872    443303573    443327192   
443350947    443374475    443398078    443421607    443445135 425291754   
425550092    425778057    425982212    426175915    426351961    426517603   
443160429    443184387    443208392    443232301    443256169    443279880   
443303581    443327200    443350954    443374483    443398086    443421615   
443445143 425291945    425550241    425778107    425982394    426175923   
426352092    426517769    443160437    443184395    443208400    443232319   
443256177    443279906    443303599    443327218    443350962    443374491   
443398094    443421623    443445150



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

   Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number 425292018    425550514    425778149    425982725    426176038   
426352126    426517793    443160445    443184403    443208418    443232327   
443256185    443279914    443303607    443327226    443350970    443374509   
443398102    443421631    443445168 425292240    425550530    425778164   
425982808    426176210    426352209    426517827    443160452    443184411   
443208426    443232335    443256193    443279922    443303615    443327234   
443350988    443374517    443398110    443421649    443445176 425292356   
425550670    425778198    425982857    426176335    426352225    426517942   
443160460    443184429    443208434    443232343    443256201    443279930   
443303623    443327242    443350996    443374525    443398128    443421656   
443445184 425292570    425550779    425778396    425982980    426176343   
426352233    426517975    443160478    443184437    443208442    443232350   
443256219    443279948    443303631    443327259    443351002    443374533   
443398136    443421664    443445192 425292679    425550787    425778404   
425983053    426176426    426352258    426518007    443160486    443184445   
443208459    443232368    443256227    443279955    443303649    443327267   
443351010    443374541    443398144    443421672    443445200 425292901   
425550845    425778479    425983129    426176509    426352274    426518064   
443160494    443184452    443208467    443232376    443256235    443279963   
443303656    443327275    443351028    443374558    443398151    443421680   
443445218 425292935    425550902    425778487    425983160    426176558   
426352357    426518080    443160502    443184460    443208475    443232384   
443256243    443279971    443303664    443327283    443351036    443374566   
443398169    443421698    443445226 425293198    425551074    425778511   
425983194    426176632    426352365    426518114    443160510    443184478   
443208483    443232392    443256250    443279989    443303672    443327291   
443351044    443374574    443398177    443421706    443445234 425293248   
425551116    425778537    425983210    426176749    426352399    426518205   
443160528    443184486    443208491    443232400    443256268    443279997   
443303680    443327309    443351051    443374582    443398185    443421714   
443445242 425293578    425551215    425778552    425983228    426176764   
426352415    426518270    443160536    443184494    443208509    443232418   
443256276    443280003    443303698    443327317    443351069    443374590   
443398193    443421722    443445259 425293875    425551330    425778578   
425983335    426176798    426352464    426518429    443160544    443184502   
443208517    443232426    443256284    443280011    443303706    443327325   
443351077    443374608    443398201    443421730    443445267 425293917   
425551488    425778909    425983350    426176855    426352563    426518445   
443160551    443184528    443208525    443232434    443256292    443280029   
443303714    443327333    443351085    443374616    443398219    443421748   
443445275 425294022    425551587    425779089    425983590    426176939   
426352647    426518452    443160569    443184536    443208533    443232442   
443256300    443280037    443303722    443327341    443351093    443374632   
443398227    443421755    443445283 425294105    425551637    425779246   
425983657    426176996    426352944    426518460    443160577    443184544   
443208541    443232459    443256318    443280045    443303730    443327358   
443351101    443374640    443398235    443421763    443445291 425294238   
425551744    425779386    425983715    426177010    426353033    426518478   
443160585    443184551    443208558    443232467    443256326    443280052   
443303748    443327366    443351119    443374657    443398243    443421771   
443445309 425294253    425551801    425779519    425983764    426177036   
426353249    426518486    443160593    443184569    443208566    443232475   
443256334    443280060    443303755    443327374    443351127    443374665   
443398250    443421789    443445317 425294394    425551884    425779550   
425983772    426177044    426353256    426518544    443160601    443184577   
443208574    443232483    443256342    443280078    443303763    443327382   
443351135    443374673    443398268    443421797    443445325 425294428   
425551918    425779618    425983780    426177093    426353363    426518601   
443160619    443184585    443208582    443232491    443256359    443280086   
443303771    443327390    443351143    443374681    443398276    443421805   
443445341 425294451    425551991    425779790    425983806    426177259   
426353371    426518742    443160627    443184593    443208590    443232509   
443256367    443280094    443303789    443327408    443351150    443374699   
443398284    443421813    443445358 425294501    425552163    425779840   
425983962    426177283    426353413    426518791    443160635    443184601   
443208608    443232517    443256375    443280102    443303797    443327416   
443351168    443374707    443398292    443421821    443445366 425294626   
425552254    425779857    425984051    426177341    426353470    426519013   
443160643    443184619    443208616    443232533    443256383    443280110   
443303805    443327424    443351176    443374715    443398300    443421839   
443445374 425294667    425552338    425779907    425984069    426177382   
426353546    426519120    443160650    443184627    443208624    443232541   
443256391    443280128    443303813    443327432    443351184    443374723   
443398318    443421847    443445382 425294766    425552346    425779964   
425984176    426177416    426353603    426519146    443160668    443184635   
443208632    443232558    443256409    443280136    443303821    443327440   
443351192    443374731    443398326    443421854    443445390 425294782   
425552676    425780020    425984184    426177424    426353637    426519179   
443160676    443184643    443208640    443232566    443256417    443280144   
443303839    443327457    443351200    443374749    443398334    443421862   
443445408 425294956    425552775    425780236    425984218    426177515   
426353801    426519286    443160684    443184650    443208657    443232574   
443256425    443280151    443303847    443327465    443351218    443374756   
443398342    443421870    443445416 425295078    425552932    425780277   
425984275    426177820    426353959    426519351    443160692    443184668   
443208665    443232582    443256433    443280169    443303854    443327473   
443351226    443374764    443398359    443421888    443445424 425295144   
425553005    425780384    425984333    426177978    426353991    426519369   
443160700    443184676    443208673    443232590    443256441    443280177   
443303862    443327481    443351234    443374772    443398367    443421896   
443445432 425295151    425553229    425780418    425984366    426178067   
426354056    426519443    443160718    443184684    443208681    443232608   
443256458    443280185    443303870    443327499    443351242    443374780   
443398375    443421904    443445440 425295219    425553393    425780426   
425984382    426178182    426354064    426519591    443160726    443184692   
443208699    443232616    443256466    443280193    443303888    443327507   
443351259    443374798    443398383    443421912    443445457 425295649   
425553443    425780640    425984556    426178240    426354114    426519609   
443160734    443184700    443208707    443232624    443256474    443280201   
443303896    443327515    443351267    443374806    443398391    443421920   
443445465 425295656    425553567    425780673    425984572    426178299   
426354148    426519666    443160742    443184718    443208715    443232632   
443256482    443280219    443303904    443327523    443351275    443374814   
443398409    443421938    443445473 425295755    425553716    425780756   
425984705    426178331    426354197    426519716    443160759    443184726   
443208723    443232640    443256490    443280227    443303912    443327531   
443351283    443374822    443398417    443421946    443445481 425295821   
425553773    425780764    425984754    426178406    426354205    426519732   
443160767    443184734    443208731    443232657    443256508    443280235   
443303920    443327549    443351291    443374830    443398425    443421953   
443445499 425296035    425553815    425780954    425984796    426178539   
426354247    426519740    443160775    443184742    443208756    443232665   
443256516    443280243    443303938    443327556    443351309    443374848   
443398433    443421961    443445507 425296332    425553823    425780962   
425984861    426178588    426354304    426519757    443160783    443184759   
443208764    443232673    443256532    443280250    443303946    443327564   
443351317    443374855    443398441    443421979    443445515 425296399   
425553849    425780988    425984911    426178620    426354312    426519799   
443160791    443184767    443208772    443232681    443256540    443280268   
443303953    443327572    443351325    443374863    443398458    443421987   
443445523 425296456    425554086    425781077    425984978    426178679   
426354627    426519823    443160809    443184775    443208780    443232699   
443256557    443280276    443303961    443327580    443351333    443374871   
443398466    443421995    443445531 425297082    425554144    425781093   
425985009    426178737    426354734    426519880    443160817    443184783   
443208798    443232707    443256565    443280284    443303979    443327598   
443351341    443374889    443398474    443422001    443445549 425297090   
425554383    425781150    425985017    426178802    426354783    426520037   
443160825    443184791    443208806    443232715    443256573    443280292   
443303987    443327606    443351358    443374897    443398482    443422019   
443445556 425297116    425554508    425781309    425985041    426178828   
426354817    426520110    443160833    443184809    443208814    443232723   
443256581    443280300    443303995    443327614    443351366    443374905   
443398490    443422027    443445564 425297272    425554797    425781366   
425985058    426178935    426354874    426520193    443160841    443184817   
443208822    443232731    443256599    443280318    443304001    443327622   
443351374    443374913    443398508    443422035    443445572 425297355   
425554938    425781390    425985074    426178943    426354908    426520201   
443160858    443184825    443208830    443232749    443256607    443280326   
443304019    443327630    443351382    443374921    443398516    443422043   
443445580 425297397    425555000    425781424    425985132    426178976   
426354999    426520284    443160866    443184833    443208848    443232756   
443256615    443280334    443304027    443327648    443351390    443374939   
443398524    443422050    443445598 425297553    425555091    425781440   
425985181    426179057    426355160    426520318    443160874    443184841   
443208855    443232764    443256623    443280342    443304035    443327655   
443351408    443374947    443398532    443422068    443445606 425297942   
425555133    425781523    425985348    426179065    426355269    426520334   
443160882    443184858    443208863    443232772    443256631    443280359   
443304043    443327663    443351416    443374954    443398540    443422076   
443445614 425298247    425555489    425781648    425985355    426179172   
426355558    426520375    443160890    443184866    443208871    443232780   
443256649    443280367    443304050    443327671    443351424    443374962   
443398557    443422084    443445622 425298510    425555505    425781655   
425985405    426179180    426355608    426520441    443160908    443184874   
443208889    443232798    443256656    443280375    443304068    443327689   
443351432    443374970    443398565    443422092    443445630 425298569   
425555588    425781770    425985462    426179198    426355707    426520466   
443160916    443184882    443208897    443232806    443256664    443280383   
443304076    443327697    443351440    443374988    443398573    443422100   
443445648 425298601    425555620    425781812    425985645    426179388   
426355731    426520599    443160924    443184890    443208905    443232814   
443256672    443280391    443304084    443327705    443351457    443374996   
443398581    443422118    443445655 425298742    425555661    425781838   
425985660    426179446    426355814    426520755    443160932    443184908   
443208913    443232822    443256680    443280409    443304092    443327713   
443351465    443375001    443398599    443422126    443445663 425298817   
425555711    425781937    425985686    426179479    426355822    426520862   
443160940    443184916    443208921    443232830    443256698    443280417   
443304100    443327721    443351473    443375019    443398607    443422134   
443445671 425298825    425555752    425781952    425985918    426179586   
426356192    426521001    443160957    443184924    443208939    443232848   
443256706    443280433    443304118    443327739    443351481    443375027   
443398615    443422142    443445689 425299096    425556099    425781978   
425985926    426179768    426356218    426521290    443160965    443184932   
443208947    443232855    443256714    443280441    443304126    443327747   
443351499    443375035    443398623    443422159    443445697 425299104   
425556297    425781986    425986049    426179776    426356614    426521399   
443160973    443184940    443208954    443232863    443256722    443280458   
443304134    443327754    443351507    443375043    443398631    443422167   
443445705 425299245    425556339    425782042    425986056    426179818   
426356820    426521480    443160981    443184957    443208962    443232871   
443256730    443280466    443304142    443327762    443351515    443375050   
443398649    443422175    443445713 425299278    425556420    425782109   
425986106    426179867    426356911    426521522    443160999    443184965   
443208970    443232889    443256748    443280474    443304159    443327770   
443351523    443375068    443398656    443422183    443445721 425299476   
425556586    425782117    425986379    426180089    426356929    426521555   
443161005    443184973    443208988    443232897    443256755    443280482   
443304167    443327788    443351531    443375076    443398664    443422191   
443445739 425300126    425556594    425782208    425986387    426180170   
426356986    426521621    443161013    443184981    443208996    443232905   
443256763    443280490    443304175    443327796    443351549    443375084   
443398672    443422209    443445747 425300134    425556610    425782224   
425986445    426180279    426357042    426521639    443161021    443184999   
443209002    443232913    443256771    443280508    443304183    443327804   
443351556    443375092    443398680    443422217    443445754 425300159   
425556677    425782398    425986544    426180311    426357091    426521647   
443161039    443185004    443209010    443232921    443256789    443280516   
443304191    443327812    443351564    443375100    443398698    443422225   
443445762 425300167    425557063    425782430    425986742    426180352   
426357117    426521654    443161047    443185012    443209028    443232939   
443256797    443280524    443304209    443327820    443351572    443375118   
443398706    443422233    443445770 425300274    425557089    425782844   
425986775    426180493    426357166    426521662    443161054    443185020   
443209036    443232947    443256805    443280532    443304217    443327846   
443351580    443375126    443398714    443422241    443445788 425300456   
425557113    425782869    425986833    426180667    426357208    426521712   
443161062    443185038    443209044    443232954    443256813    443280540   
443304225    443327853    443351598    443375134    443398722    443422258   
443445796 425300571    425557295    425782901    425986932    426180683   
426357349    426521746    443161070    443185046    443209051    443232962   
443256821    443280557    443304233    443327861    443351606    443375142   
443398730    443422266    443445804 425300621    425557444    425782919   
425986973    426180709    426357471    426521795    443161088    443185053   
443209069    443232970    443256839    443280565    443304241    443327879   
443351614    443375159    443398748    443422274    443445812 425300779   
425557451    425782927    425987054    426180790    426357729    426521803   
443161096    443185061    443209077    443232988    443256847    443280573   
443304258    443327887    443351622    443375167    443398755    443422282   
443445820 425300787    425557535    425783024    425987187    426180865   
426357737    426521845    443161104    443185079    443209085    443232996   
443256854    443280581    443304266    443327895    443351630    443375175   
443398763    443422290    443445838 425301199    425557790    425783032   
425987344    426180980    426357802    426522009    443161112    443185087   
443209093    443233002    443256862    443280599    443304274    443327903   
443351648    443375183    443398771    443422308    443445846 425301215   
425557865    425783107    425987492    426181004    426358057    426522074   
443161120    443185095    443209101    443233010    443256870    443280607   
443304282    443327911    443351655    443375191    443398789    443422316   
443445853 425301272    425558244    425783115    425987500    426181244   
426358081    426522082    443161138    443185103    443209119    443233028   
443256888    443280615    443304290    443327929    443351663    443375209   
443398797    443422324    443445861 425301306    425558269    425783198   
425987526    426181285    426358321    426522108    443161146    443185111   
443209127    443233036    443256896    443280623    443304316    443327937   
443351671    443375217    443398805    443422332    443445879 425301538   
425558509    425783339    425987534    426181798    426358354    426522116   
443161153    443185129    443209143    443233044    443256904    443280631   
443304324    443327945    443351689    443375225    443398813    443422340   
443445887 425302197    425558558    425783354    425987880    426181806   
426358370    426522215    443161161    443185137    443209150    443233051   
443256912    443280649    443304332    443327952    443351697    443375233   
443398821    443422357    443445895



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

   Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number 425302221    425558582    425783487    425988052    426181905   
426358412    426522223    443161179    443185145    443209168    443233069   
443256920    443280664    443304340    443327960    443351705    443375241   
443398839    443422365    443445903 425302239    425558590    425783537   
425988078    426181939    426358438    426522264    443161187    443185152   
443209176    443233077    443256938    443280672    443304357    443327978   
443351713    443375258    443398847    443422373    443445911 425302361   
425558756    425783677    425988169    426182002    426358461    426522306   
443161195    443185178    443209184    443233085    443256946    443280680   
443304365    443327986    443351721    443375266    443398854    443422381   
443445929 425302650    425558814    425783792    425988227    426182085   
426358503    426522405    443161203    443185186    443209192    443233093   
443256953    443280698    443304373    443327994    443351739    443375274   
443398862    443422399    443445937 425302833    425558822    425783818   
425988235    426182200    426358594    426522421    443161211    443185194   
443209200    443233101    443256961    443280706    443304381    443328000   
443351747    443375282    443398870    443422407    443445945 425303476   
425558855    425784113    425988599    426182259    426358768    426522629   
443161229    443185202    443209218    443233119    443256979    443280714   
443304399    443328018    443351754    443375290    443398888    443422415   
443445952 425303518    425558871    425784204    425988615    426182341   
426358776    426522835    443161237    443185210    443209226    443233127   
443256987    443280722    443304407    443328026    443351762    443375308   
443398896    443422423    443445960 425303591    425558889    425784287   
425988623    426182424    426358842    426522843    443161245    443185228   
443209234    443233135    443256995    443280730    443304415    443328034   
443351770    443375316    443398904    443422431    443445978 425303799   
425558905    425784493    425988649    426182440    426358982    426523007   
443161252    443185236    443209242    443233143    443257001    443280748   
443304423    443328042    443351788    443375324    443398912    443422449   
443445986 425303898    425559028    425784592    425988714    426182457   
426359006    426523049    443161260    443185244    443209259    443233150   
443257019    443280755    443304431    443328059    443351796    443375332   
443398920    443422456    443445994 425304011    425559432    425784626   
425988813    426182523    426359105    426523080    443161278    443185251   
443209267    443233168    443257027    443280763    443304449    443328067   
443351804    443375340    443398938    443422464    443446000 425304052   
425559473    425784675    425988870    426182598    426359162    426523098   
443161286    443185269    443209275    443233176    443257035    443280771   
443304456    443328075    443351812    443375357    443398946    443422472   
443446018 425304284    425559556    425784717    425988961    426182630   
426359220    426523130    443161294    443185277    443209283    443233184   
443257043    443280789    443304464    443328083    443351820    443375365   
443398953    443422480    443446026 425304359    425559614    425784725   
425989183    426182648    426359303    426523247    443161302    443185285   
443209291    443233192    443257050    443280797    443304472    443328091   
443351838    443375373    443398961    443422498    443446034 425304375   
425559663    425784758    425989266    426182663    426359311    426523312   
443161310    443185293    443209309    443233200    443257068    443280805   
443304480    443328109    443351846    443375407    443398979    443422506   
443446042 425304383    425559853    425784980    425989332    426182713   
426359527    426523346    443161328    443185301    443209317    443233218   
443257076    443280813    443304498    443328117    443351853    443375415   
443398987    443422514    443446059 425304474    425560026    425785003   
425989381    426182721    426359535    426523353    443161336    443185319   
443209325    443233226    443257084    443280821    443304506    443328125   
443351861    443375423    443398995    443422522    443446067 425304482   
425560125    425785177    425989415    426182804    426359642    426523411   
443161344    443185327    443209333    443233234    443257092    443280839   
443304514    443328133    443351879    443375431    443399001    443422530   
443446075 425304649    425560141    425785391    425989480    426182879   
426359683    426523478    443161351    443185335    443209341    443233242   
443257100    443280847    443304522    443328141    443351887    443375449   
443399019    443422548    443446083 425304656    425560166    425785409   
425989530    426183059    426359709    426523494    443161369    443185343   
443209358    443233259    443257118    443280854    443304530    443328158   
443351895    443375456    443399027    443422555    443446091 425304680   
425560208    425785433    425989597    426183083    426359725    426523510   
443161377    443185350    443209366    443233267    443257126    443280862   
443304548    443328166    443351903    443375464    443399035    443422563   
443446109 425304763    425560448    425785482    425989654    426183133   
426359758    426523593    443161385    443185368    443209374    443233275   
443257134    443280870    443304555    443328174    443351911    443375472   
443399043    443422571    443446117 425304854    425560547    425785557   
425989811    426183224    426359824    426523619    443161393    443185376   
443209382    443233283    443257142    443280896    443304563    443328182   
443351929    443375480    443399050    443422589    443446125 425305018   
425560554    425785631    425989894    426183257    426359899    426523650   
443161401    443185384    443209390    443233291    443257159    443280904   
443304571    443328190    443351937    443375498    443399068    443422597   
443446133 425305042    425560950    425785698    425990124    426183315   
426360103    426523759    443161419    443185392    443209408    443233309   
443257167    443280912    443304589    443328208    443351945    443375506   
443399076    443422605    443446141 425305208    425560968    425785771   
425990199    426183414    426360202    426523882    443161427    443185400   
443209416    443233317    443257175    443280920    443304597    443328216   
443351952    443375514    443399084    443422613    443446158 425305356   
425561040    425785862    425990272    426183521    426360392    426523890   
443161435    443185418    443209424    443233325    443257183    443280938   
443304605    443328224    443351960    443375522    443399092    443422621   
443446166 425305364    425561115    425785912    425990322    426183687   
426360418    426523957    443161443    443185426    443209432    443233333   
443257191    443280946    443304613    443328232    443351978    443375530   
443399100    443422639    443446174 425305463    425561172    425785938   
425990355    426184065    426360566    426524021    443161450    443185434   
443209440    443233341    443257209    443280953    443304621    443328240   
443351986    443375548    443399118    443422647    443446182 425305497   
425561271    425785953    425990389    426184081    426360640    426524070   
443161468    443185442    443209457    443233358    443257217    443280961   
443304639    443328257    443351994    443375555    443399126    443422654   
443446190 425305562    425561529    425786027    425990488    426184115   
426360699    426524146    443161476    443185459    443209465    443233366   
443257225    443280979    443304647    443328265    443352000    443375563   
443399134    443422662    443446208 425305901    425561545    425786191   
425990546    426184289    426360715    426524203    443161484    443185467   
443209473    443233374    443257233    443280987    443304654    443328273   
443352018    443375571    443399142    443422670    443446216 425305950   
425561677    425786324    425990918    426184297    426360780    426524294   
443161492    443185475    443209481    443233382    443257241    443280995   
443304662    443328281    443352026    443375589    443399159    443422688   
443446224 425306081    425561693    425786449    425991239    426184347   
426360822    426524310    443161500    443185483    443209499    443233390   
443257258    443281001    443304670    443328299    443352034    443375597   
443399167    443422696    443446232 425306230    425561750    425786464   
425991296    426184396    426361036    426524336    443161518    443185509   
443209507    443233408    443257266    443281019    443304688    443328307   
443352042    443375605    443399175    443422704    443446240 425306388   
425561875    425786498    425991312    426184412    426361267    426524476   
443161526    443185517    443209515    443233416    443257274    443281027   
443304696    443328315    443352059    443375613    443399183    443422712   
443446257 425306420    425562014    425786563    425991601    426184495   
426361317    426524492    443161534    443185525    443209523    443233424   
443257282    443281035    443304704    443328323    443352067    443375621   
443399191    443422720    443446265 425306446    425562097    425786704   
425991668    426184511    426361390    426524542    443161542    443185533   
443209531    443233432    443257290    443281043    443304712    443328331   
443352075    443375639    443399209    443422738    443446273 425306693   
425562154    425786860    425991718    426184578    426361523    426524567   
443161559    443185541    443209549    443233440    443257308    443281050   
443304720    443328349    443352083    443375647    443399217    443422761   
443446281 425306917    425562238    425786902    425992260    426184610   
426361556    426524609    443161567    443185558    443209556    443233457   
443257316    443281068    443304738    443328356    443352091    443375654   
443399225    443422779    443446299 425307055    425562295    425786936   
425992278    426184628    426361564    426524674    443161575    443185566   
443209564    443233465    443257324    443281076    443304746    443328364   
443352109    443375662    443399233    443422787    443446307 425307113   
425562345    425787066    425992294    426184636    426361705    426524724   
443161583    443185574    443209572    443233473    443257332    443281084   
443304753    443328372    443352117    443375670    443399241    443422795   
443446315 425307212    425562410    425787181    425992492    426184644   
426361713    426524740    443161591    443185582    443209580    443233481   
443257340    443281092    443304761    443328380    443352125    443375688   
443399258    443422803    443446323 425307352    425562477    425787298   
425992500    426184719    426361796    426524765    443161609    443185590   
443209598    443233499    443257357    443281100    443304779    443328398   
443352133    443375696    443399266    443422811    443446331 425307501   
425562485    425787322    425992567    426184776    426361812    426524823   
443161625    443185608    443209606    443233507    443257365    443281118   
443304787    443328406    443352141    443375704    443399274    443422829   
443446349 425307881    425562519    425787447    425992583    426184826   
426361861    426524906    443161633    443185616    443209614    443233515   
443257373    443281126    443304795    443328414    443352158    443375712   
443399282    443422837    443446356 425307972    425562568    425787488   
425992641    426184834    426361978    426524963    443161641    443185624   
443209622    443233523    443257381    443281134    443304803    443328422   
443352166    443375720    443399290    443422845    443446364 425308137   
425562626    425787496    425992732    426184875    426362091    426524997   
443161658    443185632    443209630    443233531    443257399    443281142   
443304811    443328430    443352174    443375738    443399308    443422852   
443446380 425308202    425562691    425787546    425992765    426185187   
426362141    426525002    443161666    443185640    443209648    443233549   
443257407    443281159    443304829    443328448    443352182    443375746   
443399316    443422860    443446398 425308236    425562790    425787579   
425992823    426185195    426362166    426525010    443161674    443185657   
443209655    443233556    443257415    443281167    443304837    443328455   
443352190    443375753    443399324    443422878    443446406 425308509   
425562816    425787587    425992963    426185237    426362224    426525200   
443161682    443185665    443209663    443233564    443257423    443281175   
443304845    443328463    443352208    443375761    443399332    443422886   
443446414 425308574    425562931    425787736    425992997    426185278   
426362356    426525267    443161690    443185673    443209671    443233572   
443257431    443281183    443304852    443328471    443352216    443375779   
443399340    443422894    443446422 425308640    425563046    425787843   
425993128    426185443    426362505    426525341    443161708    443185681   
443209689    443233580    443257449    443281191    443304860    443328489   
443352224    443375787    443399357    443422902    443446430 425308749   
425563194    425787868    425993144    426185450    426362521    426525366   
443161716    443185699    443209697    443233598    443257456    443281209   
443304878    443328497    443352232    443375795    443399365    443422910   
443446448 425308814    425563251    425788007    425993235    426185534   
426362547    426525382    443161724    443185707    443209705    443233606   
443257464    443281217    443304886    443328505    443352240    443375803   
443399373    443422928    443446455 425308897    425563269    425788049   
425993276    426185559    426362638    426525424    443161732    443185715   
443209713    443233622    443257472    443281225    443304894    443328513   
443352257    443375811    443399381    443422936    443446463 425309101   
425563624    425788122    425993334    426185625    426362679    426525481   
443161740    443185723    443209721    443233630    443257480    443281233   
443304902    443328521    443352265    443375829    443399399    443422944   
443446471 425309143    425563723    425788130    425993342    426185658   
426362802    426525515    443161757    443185731    443209739    443233648   
443257498    443281241    443304910    443328539    443352273    443375837   
443399407    443422951    443446489 425309218    425563855    425788163   
425993409    426185724    426362851    426525549    443161765    443185749   
443209747    443233655    443257506    443281258    443304928    443328547   
443352281    443375845    443399415    443422969    443446497 425309325   
425563897    425788239    425993417    426185849    426362885    426525697   
443161773    443185756    443209754    443233663    443257514    443281266   
443304936    443328554    443352299    443375852    443399423    443422977   
443446505 425309382    425564069    425788247    425993482    426185898   
426363099    426525705    443161781    443185764    443209762    443233671   
443257522    443281274    443304944    443328562    443352307    443375860   
443399431    443422985    443446513 425309424    425564085    425788346   
425993508    426185906    426363172    426525713    443161799    443185772   
443209770    443233689    443257530    443281282    443304951    443328570   
443352315    443375878    443399449    443422993    443446521 425309507   
425564358    425788395    425993565    426185955    426363214    426525796   
443161807    443185780    443209788    443233697    443257548    443281290   
443304969    443328588    443352323    443375886    443399456    443423009   
443446539 425309622    425564374    425788437    425993730    426186078   
426363230    426525812    443161815    443185798    443209796    443233705   
443257555    443281308    443304977    443328596    443352331    443375894   
443399464    443423017    443446547 425309754    425564382    425788635   
425993755    426186136    426363271    426525820    443161823    443185806   
443209804    443233713    443257571    443281316    443304985    443328604   
443352349    443375902    443399472    443423025    443446554 425309812   
425564390    425788734    425993805    426186144    426363354    426525846   
443161831    443185814    443209812    443233721    443257589    443281324   
443304993    443328612    443352356    443375910    443399480    443423033   
443446562 425309903    425564416    425788759    425993854    426186177   
426363396    426525879    443161849    443185822    443209820    443233739   
443257597    443281332    443305008    443328620    443352364    443375928   
443399498    443423041    443446570 425310034    425564465    425788791   
425993896    426186193    426363552    426525986    443161856    443185830   
443209838    443233747    443257605    443281340    443305016    443328638   
443352372    443375936    443399506    443423058    443446588 425310190   
425564473    425788882    425994001    426186235    426363735    426526018   
443161864    443185848    443209846    443233754    443257613    443281357   
443305024    443328646    443352380    443375944    443399514    443423066   
443446596 425310265    425564606    425788932    425994043    426186342   
426363743    426526026    443161872    443185855    443209853    443233762   
443257621    443281365    443305032    443328653    443352398    443375951   
443399522    443423074    443446604 425310323    425564614    425788940   
425994050    426186474    426363784    426526042    443161880    443185863   
443209861    443233770    443257639    443281373    443305040    443328661   
443352406    443375969    443399530    443423082    443446612 425310661   
425564713    425788973    425994076    426186482    426363800    426526182   
443161898    443185889    443209879    443233788    443257647    443281381   
443305057    443328679    443352414    443375977    443399548    443423090   
443446620 425310885    425564895    425789161    425994167    426186581   
426363859    426526224    443161906    443185897    443209887    443233796   
443257654    443281399    443305065    443328687    443352422    443375985   
443399555    443423108    443446638



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

   Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number 425310976    425564911    425789179    425994209    426186615   
426363875    426526232    443161914    443185905    443209895    443233804   
443257662    443281407    443305073    443328695    443352430    443375993   
443399563    443423116    443446646 425311032    425565215    425789369   
425994282    426186664    426363883    426526299    443161922    443185913   
443209903    443233812    443257670    443281415    443305099    443328703   
443352448    443376009    443399571    443423124    443446653 425311040   
425565256    425789492    425994449    426186938    426363941    426526380   
443161930    443185921    443209911    443233820    443257688    443281423   
443305107    443328711    443352455    443376017    443399589    443423132   
443446661 425311057    425565272    425789500    425994472    426186946   
426364071    426526414    443161948    443185939    443209929    443233838   
443257696    443281431    443305115    443328729    443352463    443376025   
443399597    443423140    443446679 425311305    425565314    425789617   
425994480    426186953    426364121    426526448    443161963    443185947   
443209937    443233846    443257704    443281449    443305123    443328737   
443352471    443376033    443399605    443423157    443446687 425311354   
425565389    425789864    425994506    426187126    426364154    426526497   
443161971    443185954    443209945    443233853    443257712    443281456   
443305131    443328752    443352489    443376041    443399613    443423165   
443446695 425311529    425565462    425789898    425994555    426187381   
426364295    426526521    443161989    443185962    443209952    443233861   
443257720    443281464    443305149    443328760    443352497    443376058   
443399621    443423173    443446703 425311578    425565496    425789948   
425994563    426187548    426364303    426526554    443161997    443185970   
443209960    443233879    443257738    443281472    443305156    443328778   
443352505    443376066    443399639    443423181    443446711 425311594   
425565579    425790110    425994571    426187787    426364352    426526638   
443162003    443185988    443209978    443233887    443257746    443281480   
443305164    443328786    443352513    443376074    443399647    443423199   
443446729 425311602    425565587    425790136    425994589    426187894   
426364436    426526646    443162011    443185996    443209986    443233895   
443257753    443281498    443305172    443328794    443352521    443376082   
443399654    443423207    443446737 425311651    425565884    425790292   
425994654    426187977    426364485    426526687    443162029    443186002   
443209994    443233903    443257761    443281506    443305180    443328802   
443352539    443376090    443399662    443423215    443446745 425311685   
425566122    425790375    425994688    426188017    426364568    426526729   
443162037    443186010    443210000    443233911    443257779    443281514   
443305198    443328810    443352547    443376108    443399670    443423223   
443446752 425311768    425566148    425790391    425994803    426188173   
426364618    426526752    443162045    443186028    443210018    443233929   
443257787    443281522    443305206    443328828    443352554    443376116   
443399688    443423231    443446760 425312253    425566163    425790409   
425994811    426188348    426364626    426526877    443162060    443186044   
443210026    443233937    443257795    443281530    443305214    443328836   
443352562    443376124    443399696    443423249    443446778 425312360   
425566197    425790425    425994936    426188397    426364691    426526950   
443162078    443186051    443210034    443233945    443257803    443281548   
443305222    443328844    443352588    443376132    443399704    443423256   
443446786 425312402    425566486    425790482    425994977    426188405   
426364808    426526968    443162086    443186069    443210042    443233952   
443257811    443281555    443305230    443328851    443352596    443376140   
443399712    443423264    443446794 425312428    425566692    425790573   
425995412    426188645    426364972    426527032    443162094    443186077   
443210059    443233960    443257829    443281563    443305248    443328869   
443352604    443376157    443399720    443423272    443446802 425312576   
425566742    425790649    425995701    426188678    426365011    426527131   
443162102    443186085    443210067    443233978    443257837    443281571   
443305255    443328877    443352612    443376165    443399738    443423280   
443446810 425312865    425566809    425790722    425995768    426188686   
426365151    426527271    443162110    443186093    443210075    443233986   
443257845    443281589    443305263    443328885    443352620    443376173   
443399746    443423298    443446828 425313053    425566965    425790904   
425995891    426188694    426365250    426527339    443162128    443186101   
443210083    443233994    443257852    443281597    443305271    443328893   
443352638    443376181    443399753    443423306    443446836 425313095   
425566999    425790920    425995941    426189007    426365318    426527347   
443162136    443186119    443210091    443234000    443257860    443281605   
443305289    443328901    443352646    443376199    443399761    443423314   
443446844 425313152    425567013    425790987    425996055    426189064   
426365540    426527917    443162144    443186127    443210109    443234018   
443257878    443281613    443305297    443328919    443352653    443376207   
443399779    443423322    443446851 425313244    425567096    425791043   
425996196    426189114    426365607    426527925    443162151    443186135   
443210117    443234026    443257886    443281621    443305305    443328927   
443352661    443376215    443399787    443423330    443446869 425313509   
425567153    425791175    425996212    426189122    426365730    426528063   
443162169    443186143    443210125    443234034    443257902    443281639   
443305313    443328935    443352679    443376223    443399795    443423348   
443446877 425313772    425567161    425791274    425996246    426189197   
426365847    426528121    443162177    443186150    443210141    443234042   
443257910    443281647    443305321    443328943    443352687    443376231   
443399803    443423355    443446885 425313780    425567377    425791332   
425996253    426189288    426365953    426528261    443162185    443186168   
443210158    443234059    443257928    443281654    443305339    443328950   
443352695    443376249    443399811    443423363    443446893 425313889   
425567484    425791415    425996261    426189320    426366035    426528345   
443162193    443186176    443210166    443234067    443257936    443281662   
443305347    443328968    443352703    443376256    443399829    443423371   
443446901 425313970    425567500    425791464    425996303    426189494   
426366076    426528352    443162201    443186184    443210174    443234075   
443257944    443281670    443305354    443328976    443352711    443376264   
443399837    443423389    443446919 425314242    425567674    425791670   
425996337    426189510    426366084    426528428    443162219    443186192   
443210182    443234083    443257951    443281688    443305362    443328984   
443352729    443376272    443399845    443423397    443446927 425314283   
425567963    425791720    425996345    426189544    426366308    426528444   
443162227    443186200    443210190    443234091    443257969    443281696   
443305370    443328992    443352737    443376280    443399852    443423405   
443446935 425314309    425568037    425791746    425996386    426189569   
426366357    426528469    443162235    443186218    443210208    443234109   
443257977    443281704    443305388    443329008    443352745    443376298   
443399860    443423413    443446943 425314374    425568128    425791795   
425996576    426189601    426366530    426528543    443162243    443186234   
443210216    443234117    443257985    443281712    443305396    443329016   
443352752    443376306    443399878    443423421    443446950 425314408   
425568342    425791845    425996584    426189650    426366654    426528584   
443162250    443186242    443210224    443234125    443257993    443281720   
443305404    443329024    443352760    443376314    443399886    443423439   
443446968 425314432    425568383    425791902    425996642    426189668   
426366712    426528691    443162268    443186259    443210232    443234133   
443258009    443281738    443305412    443329032    443352778    443376322   
443399894    443423447    443446976 425314630    425568409    425791977   
425996691    426189791    426366753    426528832    443162276    443186267   
443210240    443234141    443258017    443281746    443305420    443329040   
443352786    443376330    443399902    443423454    443446984 425314754   
425568599    425791993    425996733    426189866    426366985    426528949   
443162284    443186275    443210257    443234158    443258025    443281753   
443305438    443329057    443352794    443376355    443399910    443423462   
443446992 425314788    425568623    425792033    425996824    426189916   
426367041    426528956    443162292    443186283    443210265    443234166   
443258033    443281761    443305446    443329065    443352802    443376363   
443399928    443423470    443447008 425314820    425568979    425792074   
425996873    426190021    426367157    426529012    443162300    443186291   
443210273    443234174    443258041    443281779    443305453    443329073   
443352810    443376371    443399936    443423488    443447016 425314853   
425569084    425792124    425996980    426190088    426367173    426529079   
443162318    443186309    443210281    443234182    443258058    443281787   
443305461    443329081    443352828    443376389    443399944    443423496   
443447024 425315082    425569472    425792215    425996998    426190195   
426367207    426529111    443162326    443186317    443210299    443234190   
443258066    443281795    443305479    443329099    443352836    443376397   
443399951    443423504    443447032 425315199    425569571    425792223   
425997244    426190229    426367231    426529160    443162342    443186325   
443210307    443234208    443258074    443281803    443305487    443329107   
443352844    443376405    443399969    443423512    443447040 425315421   
425569597    425792330    425997269    426190377    426367363    426529244   
443162359    443186333    443210315    443234216    443258090    443281811   
443305495    443329115    443352851    443376413    443399977    443423520   
443447057 425315652    425569654    425792355    425997590    426190476   
426367405    426529368    443162367    443186341    443210323    443234224   
443258108    443281829    443305503    443329123    443352869    443376421   
443399985    443423538    443447065 425315785    425569688    425792629   
425997699    426190526    426367421    426529426    443162375    443186358   
443210331    443234232    443258116    443281837    443305511    443329131   
443352877    443376439    443399993    443423546    443447073 425316130   
425569720    425792678    425997715    426190971    426367447    426529483   
443162383    443186366    443210349    443234240    443258124    443281845   
443305529    443329149    443352885    443376447    443400007    443423553   
443447081 425316254    425569753    425792751    425997855    426190997   
426367488    426529772    443162391    443186374    443210356    443234257   
443258132    443281852    443305537    443329156    443352893    443376454   
443400015    443423561    443447099 425316346    425569787    425792884   
425997871    426191045    426367504    426529806    443162409    443186382   
443210364    443234265    443258140    443281860    443305545    443329164   
443352901    443376462    443400023    443423579    443447107 425316395   
425569811    425793023    425997897    426191151    426367538    426529863   
443162417    443186390    443210372    443234273    443258157    443281878   
443305552    443329172    443352919    443376470    443400031    443423587   
443447115 425316429    425569951    425793239    425997962    426191185   
426367587    426530101    443162425    443186408    443210380    443234281   
443258165    443281886    443305560    443329180    443352927    443376488   
443400049    443423595    443447123 425316643    425570041    425793551   
425998010    426191219    426367603    426530135    443162433    443186416   
443210398    443234299    443258173    443281894    443305578    443329198   
443352935    443376496    443400056    443423603    443447131 425316684   
425570124    425793668    425998127    426191235    426367686    426530226   
443162441    443186424    443210406    443234315    443258181    443281902   
443305586    443329206    443352943    443376504    443400064    443423611   
443447149 425316742    425570470    425793684    425998143    426191433   
426367702    426530291    443162458    443186432    443210414    443234323   
443258199    443281910    443305594    443329214    443352950    443376512   
443400072    443423629    443447156 425316775    425570827    425793759   
425998150    426191482    426367785    426530309    443162466    443186440   
443210422    443234331    443258207    443281928    443305602    443329222   
443352968    443376520    443400080    443423637    443447164 425316833   
425571106    425793973    425998275    426191490    426367975    426530432   
443162474    443186457    443210430    443234349    443258215    443281936   
443305610    443329230    443352976    443376538    443400098    443423645   
443447172 425317005    425571114    425794195    425998317    426191540   
426368114    426530440    443162482    443186465    443210448    443234356   
443258223    443281944    443305628    443329248    443352984    443376546   
443400106    443423652    443447180 425317013    425571353    425794211   
425998333    426191557    426368189    426530473    443162490    443186473   
443210455    443234364    443258231    443281951    443305636    443329255   
443352992    443376553    443400114    443423660    443447198 425317054   
425571510    425794294    425998358    426191565    426368296    426530499   
443162508    443186481    443210463    443234372    443258249    443281969   
443305644    443329263    443353008    443376579    443400122    443423678   
443447206 425317070    425571692    425794302    425998499    426191763   
426368304    426530523    443162516    443186499    443210471    443234380   
443258256    443281977    443305651    443329271    443353016    443376587   
443400130    443423686    443447214 425317260    425571718    425794484   
425998531    426191771    426368338    426530689    443162524    443186515   
443210489    443234398    443258264    443281985    443305669    443329289   
443353024    443376595    443400148    443423694    443447222 425317328   
425572088    425794534    425998754    426191805    426368387    426530721   
443162532    443186523    443210497    443234406    443258272    443281993   
443305677    443329297    443353032    443376603    443400155    443423702   
443447230 425317468    425572153    425794765    425998861    426191961   
426368429    426530820    443162540    443186531    443210505    443234414   
443258280    443282009    443305685    443329305    443353040    443376611   
443400163    443423710    443447248 425317534    425572211    425794872   
425998929    426192019    426368478    426530879    443162557    443186549   
443210513    443234422    443258298    443282017    443305693    443329313   
443353057    443376629    443400171    443423728    443447255 425317567   
425572252    425795168    425999034    426192118    426368486    426530903   
443162565    443186556    443210521    443234430    443258306    443282033   
443305701    443329321    443353065    443376637    443400189    443423736   
443447263 425317807    425572377    425795226    425999042    426192134   
426368502    426530960    443162573    443186564    443210539    443234448   
443258314    443282041    443305719    443329339    443353073    443376645   
443400197    443423744    443447271 425317815    425572583    425795267   
425999208    426192142    426368510    426531042    443162581    443186572   
443210547    443234455    443258322    443282058    443305727    443329347   
443353081    443376652    443400205    443423751    443447289 425317831   
425572641    425795457    425999257    426192191    426368528    426531067   
443162599    443186580    443210554    443234463    443258330    443282066   
443305735    443329354    443353099    443376660    443400213    443423769   
443447297 425317880    425572658    425795614    425999406    426192282   
426368577    426531117    443162607    443186598    443210562    443234471   
443258348    443282074    443305743    443329362    443353107    443376678   
443400221    443423777    443447305 425317971    425572690    425795663   
425999414    426192308    426368601    426531141    443162615    443186606   
443210570    443234489    443258355    443282082    443305750    443329370   
443353115    443376686    443400239    443423785    443447313 425317997   
425572732    425795697    425999422    426192324    426368643    426531257   
443162623    443186614    443210596    443234497    443258363    443282090   
443305768    443329388    443353123    443376694    443400247    443423793   
443447321 425318128    425572799    425795754    425999463    426192357   
426368700    426531273    443162631    443186622    443210604    443234505   
443258371    443282108    443305776    443329396    443353131    443376702   
443400254    443423801    443447339 425318185    425572948    425795846   
425999505    426192456    426368718    426531299    443162649    443186630   
443210612    443234513    443258389    443282116    443305784    443329404   
443353149    443376710    443400262    443423819    443447347 425318326   
425573136    425795861    425999539    426192472    426368825    426531315   
443162656    443186648    443210620    443234521    443258397    443282124   
443305792    443329412    443353156    443376728    443400270    443423827   
443447354 425318342    425573169    425795895    425999562    426192613   
426368833    426531596    443162664    443186655    443210638    443234539   
443258405    443282132    443305800    443329420    443353164    443376744   
443400288    443423835    443447362



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

   Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number 425318375    425573342    425795986    425999604    426192704   
426368866    426531653    443162672    443186663    443210646    443234547   
443258413    443282140    443305818    443329438    443353172    443376751   
443400296    443423843    443447370 425318417    425573433    425796026   
425999620    426192712    426368940    426531802    443162680    443186671   
443210653    443234554    443258421    443282157    443305826    443329446   
443353180    443376769    443400304    443423850    443447388 425318524   
425573458    425796067    425999661    426192761    426369047    426531885   
443162698    443186689    443210661    443234562    443258439    443282165   
443305834    443329453    443353198    443376777    443400312    443423868   
443447396 425318664    425573714    425796083    425999687    426192803   
426369062    426531893    443162706    443186697    443210679    443234570   
443258447    443282173    443305842    443329461    443353206    443376785   
443400320    443423876    443447404 425318680    425573722    425796109   
425999695    426193009    426369120    426531992    443162714    443186705   
443210687    443234588    443258454    443282181    443305859    443329479   
443353214    443376793    443400338    443423884    443447412 425318748   
425573847    425796125    425999752    426193082    426369138    426532107   
443162722    443186713    443210695    443234596    443258462    443282199   
443305867    443329487    443353222    443376801    443400346    443423892   
443447420 425319134    425573854    425796406    425999844    426193140   
426369302    426532115    443162730    443186721    443210703    443234604   
443258470    443282207    443305875    443329495    443353230    443376819   
443400353    443423900    443447438 425319316    425573920    425796489   
425999869    426193173    426369344    426532149    443162748    443186739   
443210711    443234612    443258488    443282215    443305883    443329503   
443353248    443376827    443400361    443423918    443447446 425319399   
425574084    425796703    425999927    426193231    426369427    426532156   
443162755    443186747    443210729    443234620    443258496    443282223   
443305891    443329511    443353255    443376835    443400379    443423926   
443447453 425319449    425574092    425796745    425999968    426193280   
426369617    426532255    443162763    443186754    443210737    443234638   
443258504    443282231    443305909    443329529    443353263    443376843   
443400387    443423934    443447461 425319555    425574175    425796786   
426000063    426193314    426369815    426532313    443162771    443186762   
443210745    443234646    443258512    443282249    443305917    443329537   
443353271    443376850    443400395    443423942    443447479 425319712   
425574217    425796828    426000071    426193322    426369823    426532354   
443162789    443186770    443210752    443234653    443258520    443282256   
443305925    443329545    443353289    443376868    443400403    443423959   
443447487 425319720    425574472    425796836    426000121    426193405   
426369914    426532370    443162797    443186788    443210760    443234661   
443258538    443282264    443305933    443329552    443353297    443376876   
443400411    443423967    443447495 425319811    425574555    425796950   
426000188    426193421    426369963    426532479    443162805    443186796   
443210778    443234679    443258546    443282272    443305941    443329560   
443353305    443376884    443400429    443423975    443447503 425319936   
425574712    425796992    426000220    426193538    426369971    426532552   
443162813    443186804    443210786    443234687    443258553    443282280   
443305958    443329578    443353313    443376892    443400437    443423983   
443447511 425320041    425574985    425797008    426000352    426193629   
426369989    426532594    443162821    443186812    443210794    443234695   
443258561    443282298    443305966    443329586    443353321    443376900   
443400445    443423991    443447529 425320058    425575008    425797081   
426000402    426193736    426370045    426532735    443162839    443186820   
443210802    443234703    443258579    443282306    443305974    443329594   
443353339    443376918    443400452    443424007    443447537 425320207   
425575024    425797214    426000584    426193751    426370078    426532883   
443162847    443186838    443210810    443234711    443258587    443282314   
443305982    443329602    443353347    443376926    443400460    443424015   
443447545 425320421    425575149    425797222    426000881    426193777   
426370185    426533006    443162854    443186846    443210828    443234729   
443258595    443282322    443305990    443329610    443353354    443376934   
443400478    443424023    443447552 425320728    425575222    425797321   
426001079    426193835    426370193    426533030    443162862    443186861   
443210836    443234737    443258603    443282330    443306006    443329628   
443353362    443376942    443400486    443424031    443447560 425320751   
425575503    425797354    426001392    426193926    426370326    426533105   
443162888    443186879    443210844    443234745    443258611    443282348   
443306014    443329636    443353370    443376959    443400494    443424049   
443447578 425320827    425575578    425797404    426001491    426193934   
426370383    426533170    443162896    443186887    443210851    443234760   
443258629    443282355    443306022    443329644    443353388    443376967   
443400502    443424056    443447586 425320850    425575594    425797453   
426001566    426193975    426370441    426533212    443162904    443186903   
443210869    443234778    443258637    443282363    443306030    443329651   
443353396    443376975    443400510    443424064    443447594 425321023   
425575669    425797461    426001574    426194155    426370474    426533279   
443162912    443186911    443210877    443234786    443258645    443282371   
443306048    443329669    443353404    443376983    443400528    443424072   
443447602 425321114    425575834    425797545    426001731    426194320   
426370482    426533303    443162920    443186929    443210885    443234794   
443258652    443282389    443306055    443329677    443353412    443376991   
443400536    443424080    443447610 425321254    425575941    425797636   
426001848    426194353    426370573    426533311    443162938    443186937   
443210893    443234802    443258660    443282397    443306063    443329685   
443353420    443377007    443400544    443424098    443447628 425321502   
425575958    425797669    426001863    426194429    426370656    426533378   
443162946    443186945    443210901    443234810    443258678    443282405   
443306071    443329693    443353438    443377015    443400551    443424106   
443447636 425321510    425575974    425797743    426001913    426194502   
426370839    426533428    443162953    443186952    443210919    443234828   
443258686    443282413    443306089    443329701    443353446    443377023   
443400569    443424114    443447644 425321601    425576006    425797768   
426001921    426194536    426370912    426533626    443162961    443186960   
443210927    443234836    443258694    443282421    443306097    443329719   
443353453    443377031    443400577    443424122    443447651 425321700   
425576097    425797859    426002028    426194577    426371043    426533667   
443162979    443186978    443210935    443234844    443258702    443282439   
443306105    443329727    443353461    443377049    443400585    443424130   
443447669 425321734    425576105    425798154    426002168    426194759   
426371076    426533675    443162995    443186986    443210943    443234851   
443258710    443282447    443306113    443329735    443353479    443377056   
443400593    443424148    443447677 425322005    425576113    425798196   
426002432    426194791    426371084    426533691    443163001    443186994   
443210950    443234869    443258728    443282454    443306121    443329743   
443353487    443377064    443400601    443424155    443447685 425322088   
425576147    425798246    426002705    426194916    426371118    426533758   
443163019    443187000    443210968    443234877    443258736    443282462   
443306139    443329750    443353495    443377072    443400619    443424163   
443447693 425322161    425576154    425798477    426002754    426194924   
426371159    426533873    443163027    443187018    443210976    443234885   
443258744    443282470    443306147    443329768    443353503    443377080   
443400627    443424171    443447701 425322211    425576279    425798527   
426002770    426194965    426371183    426533881    443163035    443187026   
443210984    443234893    443258751    443282488    443306154    443329776   
443353511    443377098    443400635    443424189    443447719 425322328   
425576675    425798576    426002838    426195293    426371191    426533949   
443163043    443187034    443210992    443234901    443258769    443282496   
443306162    443329784    443353529    443377114    443400643    443424197   
443447727 425322518    425576758    425798717    426002887    426195301   
426371217    426533998    443163050    443187042    443211008    443234919   
443258777    443282504    443306170    443329792    443353537    443377122   
443400650    443424205    443447735 425322666    425576766    425798758   
426003083    426195392    426371225    426534079    443163068    443187059   
443211016    443234927    443258785    443282512    443306188    443329800   
443353545    443377130    443400668    443424213    443447743 425322674   
425576790    425799103    426003091    426195483    426371308    426534129   
443163076    443187067    443211024    443234935    443258793    443282520   
443306196    443329818    443353552    443377148    443400676    443424221   
443447750 425322682    425576824    425799442    426003612    426195509   
426371316    426534285    443163084    443187075    443211032    443234943   
443258801    443282538    443306204    443329826    443353560    443377155   
443400684    443424239    443447768 425322724    425577137    425799467   
426003745    426195616    426371399    426534335    443163092    443187083   
443211040    443234950    443258819    443282546    443306212    443329834   
443353578    443377163    443400692    443424247    443447776 425322807   
425577301    425799756    426003802    426195665    426371670    426534384   
443163100    443187091    443211057    443234968    443258827    443282553   
443306220    443329842    443353586    443377171    443400700    443424254   
443447784 425322831    425577327    425799954    426003844    426195699   
426371738    426534467    443163118    443187109    443211065    443234976   
443258835    443282561    443306238    443329859    443353594    443377189   
443400718    443424262    443447792 425323136    425577392    425800026   
426003976    426195715    426371951    426534541    443163126    443187117   
443211081    443234984    443258843    443282579    443306246    443329867   
443353602    443377197    443400726    443424270    443447800 425323565   
425577798    425800265    426004099    426195830    426371969    426534582   
443163134    443187125    443211099    443234992    443258850    443282587   
443306253    443329875    443353610    443377205    443400734    443424288   
443447818 425323599    425577863    425800356    426004222    426195921   
426372025    426534822    443163142    443187133    443211107    443235007   
443258868    443282595    443306261    443329883    443353628    443377213   
443400742    443424296    443447826 425323813    425578010    425800380   
426004453    426196002    426372090    426534889    443163159    443187141   
443211115    443235015    443258876    443282603    443306279    443329891   
443353636    443377221    443400759    443424304    443447834 425323862   
425578044    425800471    426004677    426196069    426372413    426534897   
443163167    443187158    443211123    443235023    443258884    443282611   
443306287    443329909    443353644    443377239    443400767    443424312   
443447842 425323912    425578093    425800521    426004727    426196143   
426372488    426534905    443163175    443187166    443211131    443235031   
443258892    443282629    443306295    443329917    443353651    443377247   
443400775    443424320    443447859 425324324    425578143    425800901   
426004768    426196184    426372587    426535167    443163183    443187174   
443211149    443235056    443258900    443282637    443306303    443329925   
443353669    443377254    443400783    443424338    443447867 425324613   
425578200    425800968    426004776    426196283    426372769    426535183   
443163191    443187182    443211156    443235064    443258918    443282645   
443306311    443329933    443353677    443377262    443400791    443424346   
443447875 425324621    425578234    425801008    426004792    426196309   
426372785    426535258    443163209    443187190    443211164    443235072   
443258926    443282652    443306329    443329941    443353685    443377270   
443400809    443424353    443447883 425324639    425578283    425801016   
426004834    426196358    426372835    426535282    443163217    443187208   
443211172    443235080    443258942    443282660    443306337    443329958   
443353693    443377288    443400817    443424361    443447891 425324795   
425578325    425801255    426004842    426196473    426372850    426535365   
443163225    443187216    443211180    443235098    443258959    443282678   
443306345    443329966    443353701    443377296    443400825    443424379   
443447909 425324852    425578440    425801305    426004891    426196580   
426372942    426535449    443163233    443187224    443211198    443235106   
443258967    443282686    443306352    443329974    443353719    443377304   
443400833    443424387    443447917 425324977    425578473    425801479   
426004958    426196598    426373023    426535506    443163241    443187232   
443211206    443235114    443258975    443282694    443306360    443329982   
443353727    443377312    443400841    443424395    443447925 425325040   
425578481    425801495    426004974    426196614    426373072    426535639   
443163258    443187240    443211214    443235122    443258983    443282702   
443306378    443329990    443353735    443377320    443400858    443424403   
443447933 425325057    425578507    425801586    426005062    426196713   
426373106    426535712    443163266    443187257    443211222    443235130   
443258991    443282710    443306386    443330006    443353743    443377338   
443400866    443424411    443447941 425325222    425578515    425801727   
426005088    426196788    426373296    426535811    443163274    443187265   
443211230    443235148    443259007    443282728    443306394    443330014   
443353750    443377346    443400874    443424429    443447958 425325289   
425578572    425801818    426005252    426196838    426373395    426535845   
443163282    443187273    443211248    443235155    443259015    443282736   
443306402    443330022    443353768    443377353    443400882    443424437   
443447966 425325511    425578747    425801875    426005278    426196861   
426373403    426535902    443163290    443187281    443211255    443235163   
443259023    443282744    443306410    443330030    443353776    443377361   
443400890    443424445    443447974 425326212    425578895    425801966   
426005328    426197059    426373452    426535977    443163308    443187299   
443211263    443235171    443259031    443282751    443306428    443330048   
443353784    443377379    443400908    443424452    443447982 425326295   
425578903    425802402    426005419    426197133    426373486    426536025   
443163316    443187307    443211271    443235189    443259049    443282769   
443306436    443330055    443353792    443377387    443400916    443424460   
443447990 425326378    425578960    425802485    426005476    426197232   
426373593    426536108    443163324    443187315    443211289    443235197   
443259056    443282777    443306444    443330063    443353800    443377395   
443400924    443424478    443448006 425326386    425579042    425802519   
426005518    426197265    426373619    426536165    443163332    443187323   
443211297    443235205    443259064    443282785    443306451    443330071   
443353818    443377403    443400932    443424486    443448014 425326402   
425579216    425802618    426005559    426197364    426373726    426536181   
443163340    443187331    443211305    443235213    443259072    443282793   
443306469    443330089    443353826    443377411    443400940    443424494   
443448022 425326527    425579257    425802733    426005609    426197398   
426373734    426536256    443163357    443187349    443211313    443235221   
443259080    443282801    443306477    443330097    443353834    443377429   
443400957    443424502    443448030 425326592    425579331    425802741   
426005625    426197562    426373767    426536371    443163365    443187356   
443211321    443235239    443259098    443282819    443306485    443330105   
443353842    443377437    443400965    443424510    443448048 425326964   
425579356    425802790    426005641    426197695    426373783    426536405   
443163373    443187364    443211339    443235247    443259106    443282827   
443306493    443330113    443353859    443377445    443400973    443424528   
443448055 425326972    425579380    425802857    426005708    426197711   
426373858    426536421    443163381    443187372    443211347    443235262   
443259114    443282835    443306501    443330121    443353867    443377452   
443400981    443424536    443448063 425327020    425579794    425802964   
426005963    426197794    426373965    426536462    443163399    443187380   
443211354    443235270    443259122    443282843    443306519    443330139   
443353875    443377460    443400999    443424544    443448071 425327046   
425579935    425803061    426006078    426197836    426373981    426536470   
443163407    443187398    443211362    443235288    443259130    443282850   
443306527    443330147    443353883    443377478    443401005    443424551   
443448089 425327293    425579976    425803079    426006086    426197893   
426374047    426536546    443163415    443187406    443211370    443235296   
443259148    443282868    443306535    443330154    443353891    443377486   
443401013    443424569    443448097



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

   Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number 425327483    425580040    425803111    426006136    426198040   
426374062    426536579    443163423    443187414    443211388    443235304   
443259155    443282876    443306543    443330162    443353909    443377494   
443401021    443424577    443448105 425327517    425580081    425803152   
426006151    426198065    426374088    426536611    443163431    443187422   
443211396    443235312    443259163    443282884    443306550    443330170   
443353917    443377502    443401039    443424585    443448113 425327533   
425580099    425803194    426006201    426198115    426374096    426536637   
443163449    443187430    443211404    443235320    443259171    443282892   
443306568    443330188    443353925    443377510    443401047    443424593   
443448121 425327640    425580164    425803228    426006367    426198123   
426374104    426536769    443163456    443187448    443211412    443235338   
443259189    443282900    443306576    443330196    443353933    443377528   
443401054    443424601    443448139 425327756    425580271    425803434   
426006391    426198156    426374161    426536777    443163464    443187455   
443211420    443235346    443259197    443282918    443306584    443330204   
443353941    443377536    443401062    443424619    443448147 425328077   
425580545    425803442    426006425    426198172    426374245    426536835   
443163472    443187489    443211438    443235353    443259205    443282926   
443306592    443330212    443353958    443377544    443401070    443424627   
443448154 425328317    425580594    425803459    426006441    426198305   
426374278    426536876    443163480    443187497    443211446    443235361   
443259213    443282934    443306600    443330220    443353966    443377551   
443401088    443424635    443448162 425328622    425580628    425803574   
426006664    426198354    426374294    426536975    443163498    443187505   
443211453    443235379    443259221    443282942    443306618    443330238   
443353974    443377569    443401096    443424643    443448170 425328762   
425580768    425803640    426006912    426198388    426374344    426536983   
443163506    443187513    443211461    443235387    443259239    443282959   
443306626    443330246    443353982    443377577    443401104    443424650   
443448188 425328812    425580826    425803798    426007068    426198404   
426374385    426537007    443163514    443187521    443211479    443235395   
443259247    443282967    443306634    443330253    443353990    443377585   
443401112    443424668    443448196 425328853    425580891    425803939   
426007175    426198420    426374435    426537064    443163522    443187539   
443211487    443235403    443259254    443282975    443306642    443330261   
443354006    443377593    443401120    443424676    443448204 425328861   
425581055    425804176    426007191    426198446    426374484    426537072   
443163530    443187547    443211495    443235411    443259262    443282983   
443306659    443330279    443354014    443377601    443401138    443424684   
443448212 425328879    425581204    425804242    426007233    426198503   
426374500    426537114    443163548    443187554    443211503    443235429   
443259270    443282991    443306667    443330287    443354022    443377619   
443401146    443424692    443448220 425329026    425581311    425804259   
426007266    426198552    426374526    426537155    443163555    443187562   
443211511    443235437    443259296    443283007    443306675    443330295   
443354030    443377627    443401153    443424700    443448238 425329059   
425581352    425804283    426007456    426198602    426374575    426537247   
443163563    443187570    443211529    443235445    443259304    443283015   
443306683    443330303    443354048    443377635    443401161    443424718   
443448246 425329315    425581618    425804424    426007480    426198628   
426374641    426537320    443163571    443187588    443211537    443235452   
443259312    443283023    443306691    443330311    443354055    443377643   
443401179    443424726    443448253 425329497    425581758    425804432   
426007498    426198693    426374658    426537429    443163589    443187604   
443211545    443235460    443259320    443283031    443306709    443330329   
443354063    443377650    443401187    443424734    443448261 425329554   
425581808    425804598    426007589    426198776    426374773    426537437   
443163605    443187612    443211552    443235478    443259338    443283049   
443306717    443330337    443354071    443377668    443401195    443424742   
443448279 425329653    425581857    425804614    426007605    426198867   
426374823    426537502    443163613    443187620    443211560    443235486   
443259346    443283056    443306725    443330345    443354089    443377676   
443401203    443424759    443448287 425329661    425581980    425804812   
426007753    426199121    426374930    426537536    443163621    443187638   
443211578    443235494    443259353    443283064    443306733    443330352   
443354097    443377684    443401211    443424767    443448295 425329786   
425582160    425804895    426007761    426199253    426374963    426537577   
443163639    443187646    443211586    443235502    443259361    443283072   
443306741    443330360    443354105    443377692    443401229    443424775   
443448303 425329836    425582277    425804945    426007852    426199261   
426375028    426537650    443163647    443187653    443211594    443235510   
443259379    443283080    443306758    443330378    443354113    443377700   
443401237    443424783    443448311 425329851    425582319    425804952   
426007860    426199295    426375044    426537767    443163654    443187661   
443211602    443235528    443259387    443283098    443306766    443330386   
443354121    443377718    443401245    443424791    443448329 425330172   
425582350    425805009    426008058    426199337    426375051    426537825   
443163662    443187679    443211610    443235536    443259395    443283106   
443306774    443330394    443354139    443377726    443401252    443424809   
443448337 425330230    425582434    425805058    426008066    426199469   
426375143    426537882    443163670    443187687    443211628    443235544   
443259403    443283114    443306782    443330402    443354147    443377734   
443401260    443424817    443448345 425330255    425582459    425805074   
426008397    426199493    426375226    426537932    443163688    443187695   
443211636    443235551    443259411    443283122    443306790    443330410   
443354154    443377742    443401278    443424825    443448352 425330263   
425582657    425805090    426008405    426199642    426375242    426538070   
443163696    443187703    443211644    443235569    443259429    443283130   
443306808    443330428    443354162    443377759    443401286    443424833   
443448360 425330321    425582772    425805280    426008413    426199782   
426375333    426538088    443163704    443187711    443211651    443235577   
443259437    443283148    443306816    443330436    443354170    443377767   
443401294    443424841    443448378 425330420    425582814    425805496   
426008470    426199816    426375374    426538112    443163712    443187729   
443211669    443235585    443259445    443283155    443306824    443330444   
443354188    443377775    443401302    443424858    443448386 425330438   
425582970    425805587    426008538    426199873    426375424    426538187   
443163720    443187737    443211677    443235593    443259452    443283163   
443306832    443330451    443354196    443377783    443401310    443424866   
443448394 425330628    425583002    425805629    426008546    426199956   
426375499    426538286    443163738    443187745    443211685    443235601   
443259460    443283171    443306840    443330469    443354204    443377791   
443401328    443424874    443448402 425330651    425583341    425805934   
426008702    426199964    426375648    426538369    443163746    443187752   
443211693    443235619    443259478    443283189    443306857    443330477   
443354212    443377809    443401336    443424882    443448410 425330818   
425583705    425806106    426008736    426200077    426375762    426538393   
443163753    443187760    443211701    443235627    443259486    443283197   
443306865    443330485    443354220    443377817    443401344    443424890   
443448428 425331105    425583713    425806205    426008777    426200150   
426375796    426538401    443163761    443187778    443211719    443235635   
443259494    443283205    443306873    443330493    443354238    443377825   
443401351    443424908    443448436 425331113    425583796    425806288   
426008983    426200184    426375879    426538716    443163779    443187786   
443211727    443235643    443259502    443283213    443306881    443330501   
443354246    443377833    443401369    443424916    443448444 425331170   
425583960    425806312    426009031    426200614    426375887    426538849   
443163787    443187794    443211735    443235650    443259510    443283221   
443306899    443330519    443354253    443377841    443401377    443424924   
443448451 425331303    425584026    425806346    426009064    426200671   
426375911    426539078    443163795    443187802    443211743    443235668   
443259528    443283239    443306907    443330527    443354261    443377858   
443401385    443424932    443448469 425331410    425584059    425806387   
426009098    426200713    426375960    426539151    443163803    443187810   
443211750    443235676    443259536    443283247    443306915    443330535   
443354279    443377866    443401393    443424940    443448477 425331527   
425584083    425806569    426009148    426200820    426376075    426539284   
443163811    443187828    443211768    443235684    443259544    443283254   
443306923    443330543    443354287    443377874    443401401    443424957   
443448485 425331550    425584091    425806700    426009171    426200879   
426376125    426539359    443163829    443187836    443211776    443235692   
443259551    443283262    443306931    443330550    443354295    443377882   
443401419    443424965    443448493 425331576    425584117    425806734   
426009205    426201125    426376133    426539474    443163837    443187844   
443211784    443235700    443259569    443283270    443306949    443330568   
443354303    443377890    443401427    443424973    443448501 425331626   
425584158    425807070    426009460    426201273    426376224    426539524   
443163845    443187851    443211792    443235718    443259577    443283288   
443306956    443330576    443354311    443377908    443401435    443424981   
443448519 425331683    425584422    425807740    426009577    426201307   
426376372    426539912    443163852    443187869    443211818    443235726   
443259585    443283296    443306964    443330592    443354329    443377916   
443401443    443424999    443448527 425331790    425584539    425807831   
426009601    426201315    426376398    426539938    443163860    443187877   
443211826    443235734    443259593    443283304    443306972    443330600   
443354337    443377924    443401450    443425004    443448535 425331956   
425584562    425808219    426009668    426201406    426376653    426539946   
443163878    443187885    443211834    443235742    443259601    443283312   
443306980    443330618    443354345    443377932    443401468    443425012   
443448543 425332186    425584612    425808359    426009817    426201497   
426376661    426539961    443163886    443187893    443211842    443235759   
443259619    443283320    443306998    443330626    443354352    443377940   
443401476    443425020    443448550 425332202    425584620    425808409   
426009916    426201596    426376703    426539987    443163894    443187901   
443211859    443235767    443259627    443283338    443307004    443330634   
443354360    443377957    443401484    443425038    443448568 425332376   
425584695    425808433    426009965    426201638    426376802    426540043   
443163902    443187919    443211867    443235775    443259635    443283346   
443307012    443330642    443354378    443377965    443401492    443425046   
443448576 425332426    425584786    425808458    426009981    426201661   
426376844    426540084    443163910    443187927    443211875    443235783   
443259643    443283353    443307020    443330659    443354386    443377973   
443401500    443425053    443448584 425332491    425584844    425808482   
426010260    426201687    426376877    426540126    443163928    443187935   
443211883    443235791    443259650    443283361    443307038    443330667   
443354394    443377981    443401518    443425079    443448592 425332624   
425585064    425808532    426010435    426201711    426376950    426540308   
443163936    443187943    443211891    443235809    443259668    443283379   
443307046    443330675    443354402    443377999    443401526    443425087   
443448600 425332830    425585072    425808573    426010559    426201778   
426377214    426540340    443163944    443187950    443211909    443235817   
443259676    443283387    443307053    443330683    443354410    443378005   
443401534    443425095    443448618 425332863    425585080    425808664   
426010674    426201885    426377248    426540399    443163951    443187968   
443211917    443235825    443259684    443283395    443307061    443330691   
443354428    443378013    443401542    443425103    443448626 425333010   
425585312    425808730    426010773    426201976    426377321    426540662   
443163969    443187976    443211925    443235833    443259692    443283403   
443307079    443330709    443354436    443378021    443401559    443425111   
443448634 425333044    425585437    425808748    426010856    426202032   
426377370    426540795    443163977    443187984    443211933    443235841   
443259700    443283411    443307087    443330717    443354444    443378039   
443401575    443425129    443448642 425333069    425585734    425808763   
426010880    426202131    426377461    426540837    443163985    443187992   
443211941    443235858    443259718    443283429    443307095    443330725   
443354451    443378047    443401583    443425137    443448659 425333234   
425585916    425808789    426010906    426202206    426377487    426540860   
443163993    443188008    443211958    443235866    443259726    443283437   
443307103    443330733    443354469    443378054    443401591    443425145   
443448667 425333366    425585965    425808797    426011060    426202222   
426377511    426540894    443164009    443188016    443211966    443235874   
443259734    443283445    443307111    443330741    443354477    443378062   
443401609    443425152    443448675 425333374    425586054    425808813   
426011110    426202594    426377768    426540936    443164017    443188024   
443211974    443235882    443259742    443283452    443307129    443330758   
443354485    443378070    443401617    443425160    443448683 425333614   
425586153    425808847    426011144    426202693    426377958    426540951   
443164025    443188032    443211982    443235890    443259759    443283460   
443307137    443330766    443354493    443378088    443401625    443425178   
443448691 425333911    425586203    425808979    426011177    426202818   
426377982    426540969    443164033    443188040    443211990    443235908   
443259767    443283478    443307145    443330774    443354501    443378096   
443401633    443425186    443448709 425334174    425586245    425809076   
426011268    426202933    426378055    426540993    443164041    443188057   
443212006    443235916    443259775    443283486    443307152    443330782   
443354519    443378104    443401641    443425194    443448717 425334190   
425586302    425809100    426011292    426203089    426378139    426541207   
443164058    443188065    443212014    443235924    443259783    443283494   
443307160    443330790    443354527    443378112    443401658    443425202   
443448725 425334265    425586427    425809233    426011300    426203204   
426378220    426541272    443164066    443188073    443212022    443235932   
443259791    443283502    443307178    443330808    443354535    443378120   
443401666    443425210    443448733 425334356    425586518    425809258   
426011318    426203220    426378295    426541405    443164074    443188081   
443212030    443235940    443259809    443283510    443307186    443330816   
443354543    443378138    443401674    443425228    443448741 425334422   
425586534    425809449    426011425    426203246    426378345    426541413   
443164082    443188099    443212048    443235957    443259817    443283528   
443307194    443330824    443354550    443378146    443401682    443425236   
443448758 425334554    425586559    425809548    426011482    426203261   
426378360    426541496    443164090    443188107    443212055    443235965   
443259825    443283536    443307202    443330832    443354568    443378153   
443401690    443425244    443448766 425334562    425586617    425809555   
426011581    426203626    426378543    426541553    443164108    443188115   
443212063    443235973    443259833    443283544    443307210    443330840   
443354576    443378161    443401708    443425251    443448774 425334745   
425586658    425809563    426011664    426203634    426378600    426541652   
443164116    443188123    443212071    443235981    443259841    443283551   
443307228    443330857    443354584    443378179    443401716    443425269   
443448782 425334760    425586666    425809571    426011938    426203667   
426378675    426541660    443164124    443188131    443212089    443235999   
443259858    443283569    443307236    443330865    443354592    443378187   
443401724    443425277    443448790 425334844    425586831    425809605   
426012068    426203758    426378683    426541710    443164132    443188149   
443212097    443236005    443259866    443283577    443307244    443330873   
443354600    443378195    443401732    443425285    443448808 425334893   
425586856    425809696    426012357    426203808    426379012    426541728   
443164140    443188164    443212105    443236013    443259874    443283585   
443307251    443330881    443354618    443378203    443401740    443425293   
443448816 425334976    425586989    425809746    426012449    426203840   
426379061    426541827    443164157    443188172    443212113    443236021   
443259882    443283593    443307269    443330899    443354626    443378211   
443401757    443425301    443448824



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

   Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number 425335080    425587102    425810041    426012514    426203865   
426379079    426541868    443164165    443188180    443212121    443236039   
443259890    443283601    443307277    443330907    443354634    443378229   
443401765    443425319    443448832 425335106    425587185    425810090   
426012530    426203907    426379103    426541892    443164173    443188198   
443212139    443236047    443259908    443283619    443307285    443330915   
443354642    443378237    443401773    443425327    443448840 425335213   
425587268    425810132    426012597    426203956    426379145    426542080   
443164181    443188206    443212147    443236054    443259916    443283627   
443307293    443330923    443354659    443378245    443401781    443425335   
443448857 425335403    425587300    425810256    426012811    426203998   
426379244    426542148    443164199    443188214    443212154    443236062   
443259924    443283635    443307301    443330931    443354667    443378252   
443401799    443425343    443448865 425335502    425587359    425810496   
426012878    426204012    426379327    426542171    443164207    443188222   
443212162    443236070    443259932    443283643    443307319    443330949   
443354675    443378260    443401807    443425350    443448873 425335718   
425587425    425810561    426012886    426204145    426379368    426542197   
443164215    443188248    443212170    443236088    443259940    443283650   
443307327    443330956    443354683    443378278    443401815    443425368   
443448881 425335858    425587458    425810710    426013033    426204194   
426379426    426542239    443164223    443188255    443212188    443236104   
443259957    443283668    443307335    443330964    443354691    443378286   
443401823    443425376    443448899 425335999    425587474    425810744   
426013116    426204269    426379509    426542254    443164231    443188263   
443212196    443236112    443259965    443283676    443307343    443330972   
443354709    443378294    443401831    443425384    443448907 425336062   
425587490    425810850    426013223    426204319    426379608    426542262   
443164249    443188271    443212204    443236120    443259973    443283684   
443307350    443330980    443354717    443378302    443401849    443425392   
443448915 425336260    425587599    425810876    426013280    426204426   
426379632    426542395    443164256    443188289    443212212    443236138   
443259981    443283692    443307368    443330998    443354725    443378310   
443401856    443425400    443448923 425336526    425587649    425810942   
426013314    426204574    426379715    426542536    443164264    443188297   
443212220    443236146    443259999    443283700    443307376    443331004   
443354733    443378328    443401864    443425418    443448931 425336542   
425587698    425811031    426013363    426204665    426379780    426542569   
443164272    443188305    443212238    443236153    443260005    443283718   
443307384    443331012    443354741    443378336    443401872    443425426   
443448949 425336567    425587771    425811197    426013579    426204731   
426379806    426542577    443164280    443188313    443212246    443236161   
443260013    443283726    443307392    443331020    443354758    443378344   
443401880    443425434    443448956 425336658    425587979    425811361   
426013694    426204806    426379848    426542627    443164298    443188321   
443212253    443236179    443260021    443283734    443307400    443331038   
443354766    443378351    443401906    443425442    443448964 425337045   
425588076    425811411    426013728    426204822    426379889    426542643   
443164306    443188339    443212261    443236187    443260039    443283742   
443307418    443331046    443354774    443378369    443401914    443425467   
443448972 425337102    425588084    425811536    426013868    426204830   
426379988    426542718    443164314    443188347    443212279    443236195   
443260047    443283759    443307426    443331053    443354782    443378377   
443401922    443425475    443448980 425337144    425588159    425811569   
426013942    426205142    426380218    426542791    443164322    443188354   
443212287    443236203    443260054    443283767    443307434    443331061   
443354790    443378385    443401930    443425483    443448998 425337185   
425588209    425811676    426014056    426205290    426380457    426542908   
443164330    443188362    443212295    443236211    443260062    443283775   
443307442    443331079    443354808    443378393    443401948    443425491   
443449004 425337193    425588233    425811742    426014114    426205332   
426380572    426543039    443164348    443188370    443212303    443236229   
443260070    443283783    443307459    443331087    443354816    443378401   
443401955    443425509    443449012 425337268    425588258    425811775   
426014163    426205365    426380697    426543070    443164355    443188388   
443212311    443236237    443260088    443283791    443307467    443331095   
443354824    443378419    443401963    443425517    443449020 425337458   
425588282    425811817    426014205    426205688    426380705    426543161   
443164363    443188396    443212329    443236245    443260096    443283809   
443307475    443331103    443354832    443378427    443401989    443425525   
443449038 425337680    425588324    425811858    426014239    426205696   
426380879    426543203    443164371    443188404    443212337    443236252   
443260104    443283817    443307483    443331111    443354840    443378435   
443401997    443425533    443449046 425337789    425588852    425811908   
426014270    426205837    426380911    426543245    443164389    443188412   
443212345    443236260    443260112    443283825    443307491    443331129   
443354857    443378443    443402003    443425541    443449053 425337797   
425588878    425811940    426014288    426205852    426380929    426543278   
443164397    443188420    443212352    443236278    443260120    443283833   
443307509    443331137    443354865    443378450    443402011    443425558   
443449061 425337995    425588886    425811957    426014379    426206066   
426380945    426543310    443164405    443188438    443212360    443236286   
443260138    443283841    443307517    443331145    443354873    443378468   
443402029    443425566    443449079 425338019    425588902    425811973   
426014460    426206074    426380952    426543377    443164413    443188446   
443212378    443236294    443260146    443283858    443307525    443331152   
443354881    443378476    443402037    443425574    443449087 425338464   
425588993    425812427    426014619    426206082    426381059    426543419   
443164421    443188453    443212386    443236302    443260153    443283866   
443307533    443331160    443354899    443378484    443402045    443425582   
443449095 425338522    425589041    425812526    426014650    426206140   
426381125    426543476    443164447    443188461    443212394    443236310   
443260161    443283874    443307541    443331178    443354907    443378492   
443402052    443425590    443449103 425338589    425589348    425812542   
426014692    426206231    426381133    426543609    443164454    443188479   
443212410    443236328    443260179    443283882    443307558    443331186   
443354915    443378500    443402060    443425608    443449111 425338712   
425589363    425812682    426014825    426206264    426381141    426544029   
443164462    443188487    443212428    443236336    443260187    443283890   
443307566    443331194    443354923    443378518    443402078    443425616   
443449129 425339140    425589629    425812716    426014858    426206306   
426381257    426544045    443164470    443188495    443212436    443236344   
443260195    443283908    443307574    443331202    443354931    443378526   
443402086    443425624    443449137 425339181    425589645    425812765   
426014874    426206397    426381323    426544136    443164488    443188503   
443212444    443236351    443260203    443283916    443307582    443331210   
443354949    443378534    443402094    443425632    443449145 425339207   
425589728    425812799    426014924    426206421    426381380    426544276   
443164496    443188511    443212451    443236369    443260211    443283924   
443307590    443331228    443354956    443378542    443402102    443425640   
443449152 425339256    425589868    425812815    426014940    426206488   
426381430    426544326    443164504    443188529    443212469    443236377   
443260229    443283932    443307608    443331236    443354964    443378559   
443402110    443425657    443449160 425339538    425589892    425812856   
426015061    426206520    426381562    426544391    443164512    443188537   
443212477    443236385    443260237    443283940    443307616    443331244   
443354972    443378567    443402128    443425665    443449178 425339553   
425590114    425812971    426015111    426206546    426381612    426544409   
443164520    443188545    443212485    443236393    443260245    443283957   
443307624    443331251    443354980    443378575    443402136    443425673   
443449186 425339587    425590163    425813052    426015178    426206603   
426381661    426544458    443164538    443188552    443212493    443236401   
443260252    443283965    443307632    443331269    443354998    443378583   
443402144    443425681    443449194 425339611    425590205    425813078   
426015343    426206819    426381695    426544474    443164546    443188560   
443212501    443236419    443260260    443283973    443307640    443331277   
443355003    443378591    443402151    443425699    443449202 425339678   
425590239    425813086    426015400    426206868    426381703    426544649   
443164553    443188578    443212519    443236427    443260278    443283981   
443307657    443331285    443355011    443378609    443402169    443425707   
443449210 425339777    425590288    425813151    426015459    426206876   
426381752    426544722    443164561    443188586    443212527    443236435   
443260286    443283999    443307665    443331293    443355029    443378617   
443402177    443425715    443449228 425339801    425590320    425813169   
426015483    426206884    426381786    426544847    443164579    443188594   
443212535    443236443    443260294    443284005    443307673    443331301   
443355037    443378625    443402185    443425723    443449236 425339991   
425590361    425813201    426015541    426206967    426381927    426544987   
443164587    443188602    443212543    443236450    443260302    443284013   
443307681    443331319    443355045    443378633    443402193    443425731   
443449244 425340080    425590379    425813227    426015582    426207098   
426381950    426545000    443164595    443188610    443212550    443236468   
443260310    443284021    443307699    443331327    443355052    443378641   
443402201    443425749    443449251 425340247    425590395    425813557   
426015921    426207163    426382131    426545117    443164603    443188628   
443212568    443236476    443260328    443284039    443307707    443331335   
443355060    443378658    443402219    443425756    443449269 425340387   
425590437    425813573    426015962    426207288    426382206    426545166   
443164611    443188636    443212576    443236484    443260336    443284047   
443307715    443331343    443355078    443378666    443402227    443425764   
443449277 425340429    425590502    425813680    426015996    426207296   
426382255    426545232    443164629    443188644    443212584    443236492   
443260344    443284054    443307723    443331350    443355086    443378674   
443402235    443425772    443449285 425340445    425590619    425813789   
426016002    426207429    426382263    426545273    443164637    443188651   
443212592    443236500    443260351    443284062    443307731    443331368   
443355094    443378682    443402243    443425780    443449293 425340486   
425590692    425813797    426016242    426207494    426382313    426545281   
443164645    443188669    443212600    443236518    443260369    443284070   
443307749    443331376    443355102    443378690    443402250    443425798   
443449301 425340528    425590874    425813839    426016309    426207544   
426382420    426545307    443164652    443188685    443212618    443236526   
443260377    443284088    443307756    443331384    443355110    443378708   
443402268    443425806    443449319 425340791    425590916    425813995   
426016341    426207577    426382487    426545372    443164660    443188693   
443212626    443236534    443260385    443284096    443307764    443331392   
443355128    443378716    443402276    443425814    443449327 425340841   
425590932    425814035    426016440    426207619    426382529    426545422   
443164678    443188701    443212634    443236542    443260393    443284104   
443307772    443331400    443355136    443378724    443402284    443425822   
443449335 425340858    425591062    425814043    426016549    426207809   
426382677    426545612    443164686    443188719    443212642    443236559   
443260401    443284112    443307780    443331418    443355144    443378732   
443402292    443425830    443449343 425340932    425591120    425814050   
426016655    426207858    426382735    426545661    443164694    443188727   
443212659    443236567    443260419    443284120    443307798    443331426   
443355151    443378740    443402300    443425848    443449350 425340973   
425591567    425814282    426016689    426207916    426382743    426545737   
443164702    443188735    443212667    443236575    443260427    443284138   
443307806    443331434    443355169    443378757    443402318    443425855   
443449368 425341120    425591690    425814290    426016747    426208047   
426382800    426545901    443164710    443188743    443212675    443236583   
443260435    443284146    443307814    443331442    443355177    443378765   
443402326    443425863    443449376 425341427    425591815    425814365   
426016796    426208070    426382834    426546156    443164728    443188750   
443212683    443236591    443260443    443284153    443307822    443331459   
443355185    443378773    443402334    443425871    443449384 425342011   
425591864    425814431    426016804    426208096    426382909    426546198   
443164736    443188768    443212691    443236609    443260450    443284161   
443307830    443331467    443355193    443378781    443402342    443425889   
443449392 425342029    425591922    425814464    426017059    426208203   
426382990    426546214    443164744    443188776    443212709    443236617   
443260468    443284179    443307848    443331475    443355201    443378799   
443402359    443425897    443449400 425342078    425592003    425814654   
426017067    426208211    426383006    426546420    443164751    443188784   
443212717    443236625    443260476    443284187    443307855    443331483   
443355219    443378807    443402367    443425905    443449418 425342201   
425592128    425814746    426017075    426208229    426383154    426546479   
443164769    443188792    443212725    443236633    443260484    443284195   
443307863    443331491    443355227    443378815    443402375    443425913   
443449426 425342326    425592144    425814761    426017125    426208344   
426383402    426546529    443164777    443188818    443212733    443236641   
443260492    443284203    443307871    443331509    443355235    443378823   
443402383    443425921    443449434 425342359    425592201    425815123   
426017257    426208351    426383410    426546602    443164785    443188826   
443212741    443236658    443260500    443284211    443307889    443331517   
443355243    443378831    443402391    443425939    443449442 425342425   
425592219    425815271    426017349    426208377    426383444    426546610   
443164793    443188834    443212758    443236666    443260518    443284229   
443307897    443331525    443355250    443378849    443402409    443425947   
443449459 425342458    425592227    425815289    426017588    426208385   
426383493    426546628    443164801    443188842    443212766    443236674   
443260526    443284237    443307905    443331541    443355268    443378856   
443402417    443425954    443449467 425342466    425592375    425815412   
426017596    426208393    426383923    426546677    443164819    443188859   
443212774    443236682    443260534    443284245    443307921    443331558   
443355276    443378864    443402425    443425962    443449475 425342557   
425592441    425815461    426017711    426208518    426383931    426546784   
443164827    443188867    443212782    443236690    443260542    443284252   
443307939    443331566    443355284    443378872    443402433    443425970   
443449491 425342623    425592532    425815552    426017745    426208567   
426383964    426546909    443164835    443188875    443212790    443236708   
443260559    443284260    443307947    443331574    443355292    443378880   
443402441    443425988    443449509 425342680    425592664    425815586   
426017760    426208732    426384277    426546925    443164843    443188883   
443212808    443236716    443260567    443284286    443307954    443331582   
443355300    443378898    443402458    443425996    443449517 425343001   
425592672    425815727    426017901    426208765    426384327    426546933   
443164850    443188891    443212816    443236724    443260575    443284294   
443307962    443331590    443355318    443378906    443402466    443426002   
443449525 425343084    425592953    425815800    426017935    426208963   
426384350    426546941    443164868    443188909    443212824    443236732   
443260583    443284302    443307970    443331608    443355326    443378914   
443402474    443426010    443449533 425343217    425593050    425816014   
426017968    426208989    426384400    426546958    443164876    443188917   
443212832    443236740    443260609    443284310    443307988    443331616   
443355334    443378922    443402482    443426028    443449541 425343274   
425593068    425816154    426017992    426209201    426384459    426547261   
443164884    443188925    443212840    443236757    443260617    443284328   
443307996    443331624    443355342    443378930    443402490    443426036   
443449558 425343357    425593209    425816212    426018016    426209292   
426384491    426547337    443164900    443188933    443212857    443236765   
443260625    443284336    443308002    443331632    443355359    443378948   
443402508    443426044    443449566



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

   Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number 425343589    425593274    425816329    426018149    426209318   
426384558    426547378    443164926    443188941    443212865    443236773   
443260633    443284344    443308010    443331640    443355367    443378955   
443402516    443426051    443449574 425343951    425593621    425816410   
426018305    426209359    426384640    426547493    443164934    443188958   
443212873    443236781    443260641    443284351    443308028    443331657   
443355375    443378963    443402524    443426069    443449582 425343985   
425593795    425816469    426018461    426209383    426384715    426547535   
443164942    443188966    443212881    443236799    443260658    443284369   
443308036    443331665    443355383    443378971    443402532    443426077   
443449590 425344256    425594074    425816584    426018651    426209391   
426384723    426547600    443164959    443188974    443212899    443236807   
443260666    443284377    443308044    443331673    443355391    443378989   
443402540    443426085    443449608 425344355    425594090    425816766   
426018743    426209482    426384897    426547618    443164967    443188982   
443212907    443236815    443260674    443284385    443308051    443331681   
443355409    443378997    443402557    443426093    443449616 425344660   
425594116    425816790    426019006    426209490    426384939    426547741   
443164975    443188990    443212915    443236823    443260682    443284393   
443308069    443331699    443355417    443379003    443402565    443426101   
443449624 425344769    425594157    425817046    426019022    426209532   
426385001    426547782    443164983    443189006    443212923    443236831   
443260690    443284401    443308077    443331707    443355425    443379011   
443402573    443426119    443449632 425344926    425594231    425817152   
426019030    426209821    426385126    426547915    443164991    443189014   
443212931    443236849    443260708    443284419    443308085    443331715   
443355433    443379029    443402581    443426127    443449640 425345139   
425594256    425817210    426019154    426209938    426385142    426547931   
443165006    443189022    443212949    443236856    443260716    443284427   
443308093    443331723    443355441    443379037    443402599    443426135   
443449657 425345352    425594447    425817244    426019196    426209953   
426385191    426547998    443165014    443189030    443212956    443236864   
443260724    443284435    443308101    443331731    443355458    443379045   
443402607    443426143    443449665 425345501    425594553    425817541   
426019212    426209961    426385282    426548079    443165022    443189048   
443212964    443236872    443260732    443284443    443308119    443331749   
443355466    443379052    443402615    443426150    443449673 425345733   
425594777    425817558    426019261    426209979    426385373    426548129   
443165030    443189055    443212972    443236880    443260740    443284450   
443308127    443331756    443355474    443379060    443402623    443426168   
443449681 425345741    425594801    425817681    426019345    426210043   
426385423    426548152    443165048    443189063    443212980    443236898   
443260757    443284468    443308135    443331764    443355482    443379078   
443402631    443426176    443449699 425345840    425594876    425817715   
426019378    426210050    426385480    426548392    443165055    443189071   
443212998    443236906    443260765    443284476    443308143    443331772   
443355490    443379086    443402649    443426184    443449707 425346012   
425594900    425817723    426019543    426210100    426385597    426548434   
443165063    443189089    443213004    443236914    443260773    443284484   
443308150    443331780    443355508    443379094    443402656    443426192   
443449715 425346087    425594934    425817962    426019832    426210217   
426385613    426548517    443165071    443189097    443213012    443236922   
443260799    443284492    443308168    443331798    443355516    443379102   
443402664    443426200    443449723 425346145    425594959    425818051   
426019949    426210340    426385712    426548731    443165089    443189105   
443213020    443236930    443260807    443284500    443308176    443331806   
443355524    443379110    443402672    443426218    443449731 425346160   
425594975    425818077    426019998    426210407    426385910    426548764   
443165105    443189113    443213038    443236948    443260815    443284518   
443308184    443331814    443355532    443379128    443402680    443426226   
443449749 425346178    425594983    425818176    426020129    426210571   
426385977    426548772    443165113    443189121    443213046    443236955   
443260823    443284526    443308192    443331822    443355540    443379136   
443402698    443426234    443449756 425346301    425595022    425818333   
426020202    426210613    426386090    426548897    443165121    443189139   
443213053    443236963    443260831    443284534    443308200    443331830   
443355557    443379144    443402706    443426242    443449764 425346590   
425595071    425818408    426020368    426210639    426386140    426549085   
443165139    443189147    443213061    443236971    443260849    443284542   
443308218    443331848    443355565    443379151    443402714    443426259   
443449772 425346624    425595113    425818499    426020525    426210670   
426386181    426549234    443165147    443189154    443213079    443236989   
443260856    443284559    443308226    443331855    443355573    443379169   
443402722    443426267    443449780 425346715    425595253    425818606   
426020574    426210704    426386306    426549309    443165154    443189162   
443213087    443236997    443260864    443284567    443308234    443331863   
443355581    443379177    443402730    443426275    443449798 425346764   
425595261    425818614    426020582    426210753    426386355    426549325   
443165162    443189170    443213095    443237003    443260872    443284575   
443308242    443331871    443355599    443379185    443402748    443426283   
443449806 425346905    425595287    425818663    426020616    426210886   
426386496    426549432    443165170    443189188    443213103    443237011   
443260880    443284583    443308259    443331889    443355607    443379193   
443402755    443426291    443449814 425346962    425595527    425818697   
426020673    426211009    426386504    426549606    443165188    443189196   
443213111    443237029    443260898    443284591    443308267    443331897   
443355615    443379201    443402763    443426309    443449822 425347036   
425595659    425818911    426020707    426211124    426386546    426549622   
443165196    443189204    443213129    443237037    443260914    443284609   
443308275    443331905    443355623    443379219    443402771    443426317   
443449830 425347077    425595667    425818929    426020772    426211165   
426386595    426549648    443165204    443189212    443213137    443237045   
443260922    443284617    443308283    443331913    443355631    443379227   
443402789    443426325    443449848 425347143    425595725    425819224   
426020830    426211215    426386744    426549903    443165212    443189220   
443213145    443237052    443260930    443284625    443308291    443331921   
443355649    443379235    443402797    443426333    443449855 425347325   
425595782    425819430    426021002    426211322    426386850    426549960   
443165220    443189238    443213152    443237060    443260948    443284633   
443308309    443331939    443355656    443379243    443402805    443426341   
443449863 425347374    425595840    425819513    426021077    426211355   
426386868    426550109    443165238    443189246    443213160    443237078   
443260955    443284641    443308317    443331947    443355664    443379250   
443402813    443426358    443449871 425347515    425595931    425819570   
426021119    426211371    426386884    426550133    443165246    443189253   
443213178    443237086    443260963    443284658    443308325    443331954   
443355672    443379268    443402821    443426366    443449889 425347739   
425595949    425819760    426021135    426211488    426386918    426550208   
443165253    443189261    443213186    443237094    443260971    443284666   
443308333    443331962    443355680    443379276    443402839    443426374   
443449897 425347747    425595956    425819778    426021143    426211579   
426387007    426550323    443165261    443189279    443213194    443237102   
443260989    443284674    443308341    443331970    443355698    443379284   
443402847    443426382    443449905 425348216    425596046    425819836   
426021242    426211660    426387015    426550356    443165279    443189287   
443213202    443237110    443260997    443284682    443308358    443331988   
443355706    443379292    443402854    443426390    443449913 425348315   
425596053    425819968    426021291    426211744    426387080    426550398   
443165287    443189295    443213210    443237128    443261003    443284690   
443308366    443331996    443355714    443379300    443402862    443426408   
443449921 425348372    425596095    425820099    426021366    426211785   
426387114    426550414    443165295    443189303    443213228    443237136   
443261011    443284708    443308374    443332002    443355722    443379318   
443402870    443426416    443449939 425348463    425596244    425820115   
426021747    426211793    426387189    426550430    443165303    443189311   
443213236    443237144    443261029    443284716    443308382    443332010   
443355730    443379326    443402888    443426424    443449947 425348794   
425596368    425820123    426021853    426211850    426387247    426550471   
443165311    443189329    443213244    443237151    443261037    443284724   
443308390    443332028    443355748    443379334    443402896    443426432   
443449954 425348992    425596434    425820271    426021887    426211884   
426387536    426550539    443165329    443189337    443213251    443237169   
443261045    443284732    443308408    443332036    443355755    443379342   
443402904    443426440    443449962 425349057    425596442    425820354   
426021952    426211900    426387619    426550554    443165337    443189345   
443213269    443237177    443261052    443284740    443308416    443332044   
443355763    443379359    443402912    443426457    443449970 425349073   
425596517    425820420    426021986    426212056    426387627    426550661   
443165345    443189352    443213277    443237185    443261060    443284757   
443308432    443332051    443355771    443379367    443402920    443426465   
443449988 425349230    425596590    425820545    426022026    426212122   
426387635    426550802    443165352    443189360    443213285    443237193   
443261078    443284765    443308440    443332069    443355789    443379375   
443402938    443426473    443449996 425349289    425596731    425820677   
426022059    426212254    426387700    426550901    443165360    443189378   
443213293    443237201    443261086    443284773    443308457    443332077   
443355797    443379383    443402946    443426481    443450002 425349404   
425597010    425820735    426022109    426212312    426387833    426550935   
443165378    443189386    443213301    443237219    443261094    443284781   
443308465    443332085    443355805    443379391    443402953    443426499   
443450010 425349420    425597069    425820750    426022190    426212353   
426387890    426550968    443165386    443189394    443213319    443237227   
443261102    443284799    443308473    443332093    443355813    443379409   
443402961    443426507    443450028 425349545    425597101    425820867   
426022208    426212478    426387940    426550984    443165394    443189402   
443213327    443237235    443261110    443284807    443308481    443332101   
443355821    443379417    443402979    443426515    443450036 425349610   
425597168    425820917    426022232    426212486    426387957    426551057   
443165402    443189410    443213335    443237243    443261128    443284815   
443308499    443332127    443355839    443379425    443402987    443426523   
443450044 425349743    425597226    425820925    426022257    426212700   
426388302    426551131    443165410    443189428    443213343    443237250   
443261136    443284823    443308507    443332135    443355847    443379433   
443402995    443426531    443450051 425349834    425597234    425821048   
426022281    426212783    426388351    426551388    443165428    443189436   
443213350    443237268    443261144    443284849    443308515    443332143   
443355854    443379441    443403001    443426549    443450069 425349941   
425597317    425821071    426022521    426212833    426388443    426551412   
443165444    443189451    443213368    443237276    443261151    443284856   
443308523    443332150    443355862    443379458    443403019    443426556   
443450077 425349958    425597457    425821253    426022539    426212841   
426388450    426551438    443165451    443189469    443213376    443237284   
443261169    443284864    443308531    443332168    443355870    443379466   
443403027    443426564    443450085 425350121    425597473    425821261   
426022562    426212858    426388500    426551537    443165469    443189477   
443213384    443237292    443261177    443284872    443308549    443332176   
443355888    443379474    443403035    443426572    443450093 425350139   
425597499    425821360    426022802    426212890    426388583    426551545   
443165477    443189485    443213392    443237300    443261185    443284880   
443308556    443332184    443355896    443379482    443403043    443426580   
443450101 425350477    425597523    425821501    426022851    426213203   
426388666    426551628    443165485    443189493    443213400    443237318   
443261193    443284898    443308564    443332192    443355904    443379490   
443403050    443426598    443450119 425350550    425597580    425821683   
426022950    426213526    426388708    426551636    443165493    443189501   
443213418    443237326    443261201    443284906    443308572    443332200   
443355912    443379508    443403068    443426606    443450127 425350659   
425597705    425821758    426023172    426213591    426388807    426551784   
443165519    443189519    443213426    443237334    443261219    443284914   
443308580    443332226    443355920    443379516    443403076    443426614   
443450135 425350667    425597739    425821832    426023263    426213666   
426388906    426551792    443165527    443189527    443213434    443237342   
443261227    443284922    443308598    443332234    443355938    443379524   
443403084    443426622    443450143 425350907    425597747    425822038   
426023370    426213674    426388914    426551883    443165535    443189535   
443213442    443237359    443261235    443284930    443308606    443332242   
443355946    443379532    443403092    443426630    443450150 425351038   
425597812    425822087    426023438    426213781    426388997    426551933   
443165543    443189543    443213459    443237367    443261243    443284948   
443308614    443332259    443355953    443379540    443403100    443426648   
443450168 425351087    425597994    425822111    426023511    426213864   
426389078    426551966    443165550    443189568    443213467    443237375   
443261250    443284955    443308622    443332267    443355961    443379557   
443403118    443426655    443450176 425351111    425598000    425822269   
426023529    426213906    426389110    426552006    443165568    443189576   
443213475    443237383    443261268    443284963    443308630    443332275   
443355979    443379565    443403126    443426663    443450184 425351160   
425598059    425822418    426023545    426214052    426389128    426552055   
443165576    443189584    443213483    443237391    443261276    443284971   
443308648    443332283    443355987    443379573    443403134    443426671   
443450192 425351277    425598281    425822533    426023560    426214060   
426389151    426552139    443165584    443189592    443213491    443237409   
443261284    443284989    443308655    443332291    443355995    443379581   
443403142    443426689    443450200 425351707    425598372    425822632   
426023594    426214086    426389169    426552196    443165592    443189600   
443213509    443237417    443261292    443284997    443308663    443332309   
443356001    443379599    443403159    443426697    443450218 425351756   
425598398    425822657    426023784    426214110    426389201    426552212   
443165600    443189618    443213517    443237425    443261300    443285002   
443308671    443332317    443356019    443379607    443403167    443426705   
443450226 425351814    425598406    425822897    426023800    426214185   
426389219    426552345    443165618    443189626    443213525    443237433   
443261318    443285010    443308689    443332325    443356027    443379615   
443403175    443426713    443450234 425351822    425598448    425822905   
426023826    426214219    426389284    426552394    443165626    443189634   
443213533    443237441    443261326    443285028    443308697    443332333   
443356035    443379623    443403183    443426721    443450242 425351855   
425598539    425823044    426023966    426214292    426389334    426552428   
443165634    443189642    443213541    443237458    443261334    443285036   
443308705    443332341    443356043    443379631    443403191    443426739   
443450259 425352044    425598604    425823069    426024006    426214318   
426389409    426552444    443165642    443189659    443213558    443237466   
443261342    443285044    443308713    443332358    443356050    443379649   
443403209    443426747    443450267 425352275    425598612    425823374   
426024154    426214425    426389425    426552501    443165659    443189667   
443213566    443237474    443261359    443285051    443308721    443332366   
443356068    443379656    443403217    443426754    443450275 425352580   
425598703    425823556    426024410    426214581    426389466    426552600   
443165675    443189675    443213574    443237482    443261367    443285069   
443308739    443332374    443356076    443379664    443403225    443426762   
443450283 425352747    425598737    425823572    426024493    426214672   
426389516    426552758    443165683    443189683    443213582    443237490   
443261375    443285077    443308747    443332382    443356084    443379672   
443403233    443426770    443450291



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

   Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number 425352788    425598836    425823622    426024584    426214698   
426389524    426552949    443165691    443189691    443213590    443237508   
443261383    443285085    443308754    443332390    443356092    443379680   
443403241    443426788    443450309 425352804    425599065    425823630   
426024600    426214854    426389540    426553020    443165709    443189709   
443213608    443237516    443261391    443285093    443308762    443332408   
443356118    443379698    443403258    443426796    443450317 425352853   
425599131    425823705    426024725    426214870    426389722    426553053   
443165717    443189717    443213616    443237524    443261409    443285101   
443308770    443332416    443356126    443379706    443403266    443426804   
443450325 425352937    425599149    425823846    426024758    426215000   
426389805    426553129    443165725    443189725    443213624    443237532   
443261417    443285119    443308788    443332424    443356134    443379714   
443403274    443426812    443450333 425353190    425599271    425823895   
426024816    426215109    426389870    426553137    443165733    443189733   
443213632    443237540    443261425    443285127    443308796    443332432   
443356142    443379722    443403282    443426820    443450341 425353562   
425599305    425823903    426024857    426215141    426389896    426553145   
443165741    443189741    443213640    443237557    443261433    443285135   
443308804    443332440    443356159    443379730    443403290    443426838   
443450358 425353588    425599602    425824026    426024931    426215166   
426389995    426553178    443165758    443189758    443213657    443237565   
443261441    443285143    443308812    443332457    443356167    443379748   
443403308    443426846    443450366 425353786    425599784    425824034   
426025102    426215174    426390167    426553251    443165766    443189766   
443213665    443237573    443261458    443285150    443308820    443332465   
443356175    443379755    443403316    443426853    443450374 425353844   
425599842    425824067    426025219    426215224    426390274    426553269   
443165774    443189774    443213673    443237581    443261466    443285168   
443308838    443332473    443356183    443379763    443403324    443426861   
443450382 425353901    425599859    425824109    426025235    426215232   
426390431    426553335    443165782    443189782    443213681    443237599   
443261474    443285176    443308846    443332481    443356191    443379771   
443403332    443426879    443450390 425354396    425599909    425824208   
426025318    426215299    426390480    426553392    443165790    443189790   
443213699    443237607    443261482    443285184    443308853    443332499   
443356209    443379789    443403340    443426887    443450408 425354446   
425600004    425824281    426025375    426215307    426390522    426553400   
443165808    443189808    443213707    443237615    443261490    443285192   
443308861    443332515    443356217    443379797    443403357    443426895   
443450416 425354479    425600095    425824307    426025466    426215380   
426390571    426553459    443165816    443189816    443213715    443237623   
443261508    443285200    443308879    443332523    443356225    443379805   
443403365    443426903    443450424 425354495    425600103    425824422   
426025524    426215448    426390662    426553723    443165824    443189824   
443213723    443237631    443261516    443285218    443308887    443332531   
443356233    443379813    443403381    443426911    443450432 425354503   
425600186    425824430    426025573    426215505    426390688    426553731   
443165832    443189832    443213731    443237649    443261524    443285226   
443308895    443332549    443356241    443379821    443403399    443426929   
443450440 425354701    425600210    425824448    426025656    426215570   
426390712    426553806    443165840    443189840    443213749    443237656   
443261532    443285234    443308903    443332556    443356258    443379839   
443403407    443426937    443450457 425354792    425600335    425824471   
426025813    426215612    426390753    426553814    443165857    443189857   
443213756    443237664    443261540    443285242    443308911    443332564   
443356266    443379847    443403415    443426945    443450465 425354974   
425600475    425824513    426025854    426215646    426390878    426553863   
443165865    443189865    443213764    443237672    443261557    443285259   
443308929    443332572    443356274    443379854    443403423    443426952   
443450473 425355153    425600533    425824570    426025953    426215679   
426390928    426553962    443165873    443189873    443213772    443237680   
443261565    443285267    443308937    443332580    443356282    443379862   
443403431    443426960    443450481 425355229    425600574    425824679   
426025961    426215695    426391090    426553970    443165881    443189881   
443213780    443237698    443261573    443285275    443308945    443332598   
443356290    443379870    443403449    443426978    443450499 425355245   
425600582    425824687    426026035    426215737    426391132    426553988   
443165899    443189899    443213798    443237706    443261581    443285283   
443308952    443332606    443356308    443379888    443403456    443426986   
443450507 425355542    425600699    425824794    426026217    426215869   
426391140    426554069    443165907    443189907    443213806    443237714   
443261599    443285291    443308960    443332614    443356316    443379896   
443403464    443426994    443450515 425355641    425600715    425824927   
426026274    426216008    426391181    426554077    443165915    443189915   
443213814    443237722    443261607    443285309    443308978    443332622   
443356324    443379904    443403472    443427000    443450523 425355666   
425600798    425824968    426026779    426216073    426391306    426554085   
443165923    443189923    443213822    443237730    443261615    443285317   
443308986    443332630    443356332    443379912    443403480    443427018   
443450531 425355757    425600947    425825106    426026860    426216107   
426391421    426554093    443165931    443189931    443213830    443237748   
443261623    443285325    443308994    443332648    443356340    443379920   
443403498    443427026    443450549 425355971    425600970    425825122   
426026902    426216172    426391512    426554259    443165949    443189949   
443213848    443237755    443261631    443285333    443309000    443332655   
443356357    443379938    443403506    443427034    443450556 425356052   
425601309    425825163    426026936    426216248    426391553    426554267   
443165956    443189956    443213855    443237763    443261649    443285341   
443309018    443332663    443356365    443379946    443403514    443427042   
443450564 425356094    425601606    425825197    426027041    426216271   
426391769    426554275    443165964    443189964    443213863    443237771   
443261656    443285358    443309026    443332671    443356373    443379953   
443403522    443427059    443450572 425356193    425601648    425825247   
426027140    426216362    426391777    426554382    443165972    443189972   
443213871    443237789    443261664    443285366    443309034    443332689   
443356381    443379961    443403530    443427067    443450580 425356425   
425601655    425825288    426027173    426216404    426391793    426554416   
443165998    443189980    443213889    443237797    443261672    443285374   
443309042    443332697    443356399    443379979    443403548    443427075   
443450598 425356607    425601697    425825312    426027207    426216438   
426391801    426554440    443166004    443189998    443213897    443237805   
443261680    443285382    443309059    443332705    443356407    443379987   
443403555    443427083    443450606 425356656    425601739    425825403   
426027249    426216495    426391827    426554549    443166012    443190004   
443213905    443237813    443261698    443285390    443309067    443332713   
443356415    443379995    443403563    443427091    443450614 425356714   
425601879    425825510    426027389    426216578    426391884    426554580   
443166020    443190012    443213913    443237821    443261706    443285408   
443309075    443332739    443356423    443380001    443403571    443427109   
443450622 425356854    425602075    425825635    426027439    426216784   
426391975    426554614    443166038    443190020    443213921    443237839   
443261714    443285416    443309083    443332747    443356431    443380019   
443403589    443427117    443450630 425356912    425602091    425825643   
426027538    426216792    426391991    426554648    443166046    443190038   
443213939    443237847    443261722    443285424    443309091    443332754   
443356449    443380027    443403597    443427125    443450648 425356995   
425602109    425825759    426027579    426216891    426392015    426554820   
443166053    443190046    443213947    443237854    443261730    443285432   
443309109    443332762    443356456    443380035    443403605    443427133   
443450655 425357365    425602125    425825767    426027652    426216925   
426392023    426554929    443166061    443190053    443213954    443237862   
443261748    443285440    443309117    443332770    443356464    443380043   
443403613    443427141    443450663 425357407    425602273    425825916   
426027660    426216933    426392049    426554978    443166079    443190061   
443213962    443237870    443261755    443285457    443309125    443332788   
443356472    443380050    443403621    443427158    443450671 425357464   
425602323    425825924    426027678    426217022    426392064    426555041   
443166087    443190079    443213970    443237888    443261763    443285465   
443309133    443332796    443356480    443380068    443403639    443427166   
443450689 425357480    425602398    425825940    426027769    426217261   
426392148    426555066    443166095    443190087    443213988    443237896   
443261771    443285473    443309141    443332804    443356498    443380076   
443403647    443427174    443450697 425357498    425602414    425826070   
426027785    426217295    426392247    426555165    443166103    443190095   
443213996    443237904    443261789    443285481    443309158    443332812   
443356506    443380084    443403654    443427182    443450705 425357589   
425602455    425826179    426027793    426217428    426392650    426555264   
443166111    443190103    443214002    443237912    443261797    443285499   
443309166    443332820    443356514    443380092    443403662    443427190   
443450713 425357647    425602489    425826310    426027918    426217485   
426392684    426555306    443166129    443190111    443214010    443237920   
443261805    443285507    443309174    443332838    443356522    443380100   
443403670    443427208    443450721 425357746    425602554    425826336   
426028031    426217576    426392692    426555355    443166137    443190129   
443214028    443237938    443261813    443285515    443309182    443332846   
443356530    443380118    443403688    443427216    443450739 425357761   
425602562    425826427    426028114    426217741    426392718    426555520   
443166145    443190137    443214036    443237946    443261821    443285523   
443309190    443332853    443356548    443380126    443403696    443427224   
443450747 425357803    425602844    425826591    426028254    426217790   
426392726    426555553    443166152    443190145    443214044    443237953   
443261839    443285531    443309208    443332861    443356555    443380134   
443403704    443427232    443450754 425357928    425602877    425826633   
426028262    426217899    426392775    426555611    443166160    443190152   
443214051    443237961    443261847    443285549    443309216    443332879   
443356563    443380142    443403712    443427240    443450762 425357951   
425602968    425826641    426028270    426217915    426392874    426555710   
443166178    443190160    443214069    443237979    443261854    443285556   
443309224    443332887    443356571    443380159    443403720    443427257   
443450770 425358033    425603354    425826799    426028403    426217931   
426392940    426555736    443166186    443190178    443214077    443237987   
443261862    443285564    443309232    443332895    443356589    443380167   
443403738    443427265    443450788 425358090    425603453    425826856   
426028429    426218004    426392973    426555827    443166194    443190194   
443214085    443237995    443261870    443285572    443309240    443332911   
443356597    443380175    443403746    443427273    443450796 425358116   
425603628    425827110    426028478    426218087    426393096    426555850   
443166210    443190202    443214093    443238001    443261888    443285580   
443309257    443332929    443356605    443380183    443403753    443427281   
443450804 425358157    425603669    425827151    426028726    426218129   
426393195    426555892    443166228    443190210    443214101    443238019   
443261896    443285598    443309265    443332937    443356613    443380191   
443403761    443427299    443450812 425358165    425603719    425827201   
426028734    426218145    426393203    426555967    443166236    443190228   
443214119    443238027    443261904    443285606    443309273    443332945   
443356621    443380209    443403779    443427307    443450820 425358223   
425603776    425827375    426028783    426218178    426393245    426556015   
443166244    443190236    443214127    443238035    443261912    443285614   
443309281    443332952    443356639    443380217    443403787    443427315   
443450838 425358322    425603891    425827441    426028965    426218202   
426393260    426556072    443166251    443190244    443214135    443238043   
443261920    443285622    443309299    443332960    443356647    443380225   
443403795    443427323    443450846 425358348    425603958    425827540   
426028981    426218236    426393302    426556189    443166269    443190251   
443214143    443238050    443261938    443285630    443309307    443332978   
443356654    443380233    443403803    443427331    443450853 425358405   
425604089    425827581    426029021    426218327    426393427    426556288   
443166277    443190269    443214150    443238068    443261946    443285648   
443309315    443332986    443356662    443380241    443403811    443427349   
443450861 425358421    425604113    425827730    426029096    426218632   
426393567    426556387    443166285    443190277    443214168    443238076   
443261953    443285655    443309323    443332994    443356670    443380258   
443403829    443427356    443450879 425358587    425604121    425827748   
426029245    426218673    426393625    426556445    443166293    443190285   
443214176    443238084    443261961    443285663    443309331    443333000   
443356688    443380266    443403837    443427364    443450887 425358959   
425604204    425827979    426029351    426218699    426393658    426556510   
443166301    443190293    443214184    443238100    443261979    443285671   
443309349    443333018    443356696    443380274    443403845    443427372   
443450895 425359197    425604352    425827987    426029401    426218798   
426393773    426556528    443166319    443190301    443214192    443238118   
443261987    443285689    443309356    443333026    443356704    443380282   
443403852    443427380    443450903 425359247    425604477    425828100   
426029567    426218822    426393799    426556577    443166327    443190319   
443214200    443238126    443261995    443285697    443309364    443333034   
443356712    443380290    443403860    443427398    443450911 425359312   
425604501    425828316    426029609    426218830    426393880    426556593   
443166335    443190327    443214218    443238134    443262001    443285705   
443309372    443333042    443356720    443380308    443403878    443427406   
443450929 425359320    425604667    425828332    426029633    426218871   
426393906    426556619    443166343    443190335    443214226    443238142   
443262019    443285713    443309380    443333067    443356738    443380316   
443403886    443427414    443450937 425359429    425604774    425828746   
426029773    426218889    426393971    426556635    443166350    443190343   
443214234    443238159    443262027    443285721    443309398    443333075   
443356746    443380324    443403894    443427422    443450945 425359437   
425604857    425828787    426029849    426218954    426393997    426556643   
443166368    443190350    443214242    443238167    443262035    443285739   
443309406    443333083    443356753    443380332    443403902    443427430   
443450952 425359478    425604881    425828886    426029872    426219002   
426394086    426556676    443166376    443190368    443214259    443238175   
443262043    443285747    443309414    443333091    443356761    443380340   
443403910    443427448    443450960 425359551    425604915    425829223   
426029955    426219028    426394250    426556718    443166384    443190376   
443214267    443238183    443262050    443285754    443309422    443333109   
443356779    443380357    443403928    443427455    443450978 425359650   
425605078    425829280    426030037    426219168    426394284    426556783   
443166392    443190384    443214275    443238191    443262068    443285762   
443309430    443333117    443356787    443380365    443403936    443427463   
443450986 425359775    425605102    425829298    426030060    426219234   
426394334    426556858    443166400    443190392    443214283    443238209   
443262076    443285770    443309448    443333125    443356795    443380373   
443403944    443427471    443450994 425359858    425605110    425829363   
426030086    426219382    426394391    426556866    443166418    443190400   
443214291    443238217    443262084    443285788    443309455    443333133   
443356803    443380381    443403951    443427489    443451000 425359908   
425605490    425829405    426030227    426219390    426394441    426556916   
443166426    443190418    443214309    443238225    443262092    443285796   
443309463    443333141    443356811    443380399    443403969    443427497   
443451018 425359916    425605532    425829538    426030300    426219465   
426394656    426557047    443166434    443190426    443214317    443238233   
443262100    443285804    443309471    443333158    443356829    443380407   
443403977    443427505    443451026



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

   Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number 425359924    425605607    425829587    426030367    426219572   
426394672    426557096    443166442    443190434    443214325    443238241   
443262118    443285812    443309489    443333166    443356837    443380415   
443403985    443427513    443451034 425359932    425605656    425829629   
426030607    426219614    426394722    426557203    443166459    443190442   
443214333    443238258    443262126    443285820    443309497    443333174   
443356845    443380423    443403993    443427521    443451042 425359981   
425605821    425829736    426030722    426219622    426394763    426557237   
443166467    443190459    443214341    443238266    443262134    443285838   
443309505    443333182    443356852    443380431    443404009    443427539   
443451059 425360047    425605847    425829751    426030771    426219846   
426394854    426557393    443166475    443190467    443214358    443238274   
443262142    443285846    443309513    443333190    443356860    443380449   
443404017    443427547    443451067 425360120    425605987    425829884   
426030847    426219911    426394862    426557468    443166483    443190475   
443214366    443238282    443262159    443285853    443309521    443333208   
443356878    443380456    443404025    443427554    443451075 425360328   
425606134    425829934    426030979    426220141    426395000    426557526   
443166491    443190483    443214374    443238290    443262167    443285861   
443309539    443333216    443356886    443380464    443404033    443427562   
443451083 425360351    425606191    425829942    426030987    426220315   
426395109    426557559    443166509    443190491    443214382    443238308   
443262175    443285879    443309547    443333224    443356894    443380472   
443404041    443427570    443451091 425360526    425606209    425830023   
426031001    426220455    426395182    426557583    443166517    443190509   
443214390    443238316    443262183    443285887    443309554    443333232   
443356902    443380480    443404058    443427588    443451109 425360625   
425606415    425830056    426031043    426220505    426395422    426557617   
443166525    443190517    443214408    443238324    443262191    443285895   
443309562    443333240    443356910    443380498    443404066    443427596   
443451117 425360658    425606498    425830064    426031381    426220596   
426395521    426557880    443166533    443190525    443214416    443238332   
443262209    443285903    443309570    443333257    443356928    443380506   
443404074    443427604    443451125 425360740    425606563    425830080   
426031407    426220679    426395562    426557906    443166541    443190533   
443214424    443238340    443262217    443285911    443309588    443333265   
443356936    443380514    443404082    443427612    443451133 425360872   
425606613    425830106    426031472    426220869    426395588    426557922   
443166558    443190541    443214432    443238357    443262225    443285929   
443309596    443333273    443356944    443380522    443404090    443427620   
443451141 425360971    425606654    425830213    426031639    426221073   
426395810    426557971    443166566    443190558    443214440    443238365   
443262233    443285937    443309604    443333281    443356951    443380530   
443404108    443427638    443451158 425360997    425606688    425830221   
426031670    426221099    426395851    426558011    443166574    443190566   
443214457    443238373    443262241    443285945    443309612    443333299   
443356969    443380548    443404116    443427646    443451166 425361003   
425606720    425830254    426032108    426221149    426396008    426558029   
443166582    443190574    443214465    443238381    443262258    443285952   
443309620    443333307    443356977    443380555    443404124    443427653   
443451174 425361169    425606761    425830437    426032181    426221206   
426396115    426558045    443166590    443190582    443214473    443238399   
443262266    443285960    443309638    443333315    443356985    443380563   
443404132    443427661    443451182 425361326    425606852    425830510   
426032363    426221230    426396370    426558052    443166608    443190590   
443214481    443238407    443262274    443285978    443309646    443333323   
443356993    443380571    443404140    443427679    443451190 425361599   
425606860    425830619    426032397    426221297    426396396    426558227   
443166616    443190608    443214499    443238415    443262282    443285986   
443309653    443333331    443357009    443380589    443404157    443427687   
443451208 425361813    425606894    425830676    426032439    426221420   
426396420    426558284    443166624    443190616    443214507    443238423   
443262290    443285994    443309661    443333349    443357017    443380597   
443404165    443427695    443451216 425361854    425606928    425830841   
426032447    426221453    426396453    426558342    443166632    443190624   
443214515    443238431    443262308    443286000    443309679    443333356   
443357025    443380605    443404173    443427703    443451224 425361862   
425606969    425831104    426032892    426221529    426396578    426558359   
443166640    443190632    443214523    443238449    443262316    443286018   
443309687    443333364    443357033    443380613    443404181    443427711   
443451232 425362035    425607009    425831120    426032975    426221610   
426396594    426558433    443166657    443190640    443214531    443238456   
443262324    443286026    443309695    443333372    443357041    443380621   
443404199    443427729    443451240 425362100    425607017    425831492   
426033064    426221644    426396610    426558565    443166665    443190657   
443214549    443238464    443262332    443286034    443309703    443333380   
443357058    443380639    443404207    443427737    443451257 425362209   
425607124    425831500    426033122    426221701    426396628    426558714   
443166673    443190665    443214556    443238472    443262340    443286042   
443309711    443333398    443357066    443380647    443404215    443427745   
443451265 425362282    425607223    425831518    426033189    426221990   
426396677    426558755    443166681    443190673    443214564    443238480   
443262357    443286059    443309729    443333406    443357074    443380654   
443404223    443427752    443451273 425362340    425607264    425831567   
426033197    426222253    426396750    426558805    443166699    443190681   
443214572    443238498    443262365    443286067    443309737    443333414   
443357082    443380662    443404231    443427760    443451281 425362662   
425607355    425831591    426033312    426222279    426396834    426558870   
443166707    443190699    443214580    443238506    443262373    443286075   
443309745    443333422    443357090    443380670    443404249    443427778   
443451299 425362761    425607447    425831625    426033403    426222295   
426396933    426559068    443166715    443190707    443214598    443238514   
443262381    443286083    443309752    443333430    443357108    443380688   
443404256    443427786    443451307 425363116    425607538    425831799   
426033460    426222386    426397055    426559076    443166723    443190715   
443214606    443238522    443262399    443286091    443309760    443333448   
443357116    443380696    443404264    443427794    443451315 425363264   
425607553    425831815    426033478    426222485    426397105    426559092   
443166731    443190723    443214614    443238530    443262407    443286109   
443309778    443333455    443357124    443380704    443404272    443427802   
443451323 425363330    425607769    425831823    426033494    426222568   
426397188    426559126    443166749    443190731    443214622    443238548   
443262415    443286117    443309786    443333463    443357132    443380712   
443404280    443427810    443451331 425363546    425608213    425831922   
426033627    426222626    426397212    426559134    443166756    443190749   
443214630    443238555    443262423    443286125    443309794    443333471   
443357140    443380720    443404298    443427828    443451349 425363637   
425608262    425831997    426033635    426222758    426397220    426559159   
443166764    443190764    443214648    443238563    443262431    443286133   
443309802    443333489    443357157    443380738    443404306    443427836   
443451356 425363645    425608445    425832003    426033650    426222824   
426397303    426559209    443166772    443190772    443214655    443238571   
443262449    443286141    443309810    443333497    443357165    443380746   
443404314    443427844    443451364 425363652    425608668    425832151   
426033791    426222832    426397402    426559241    443166780    443190780   
443214663    443238589    443262456    443286158    443309828    443333505   
443357173    443380753    443404322    443427851    443451372 425363660   
425608692    425832177    426034047    426222881    426397485    426559357   
443166798    443190798    443214671    443238597    443262464    443286166   
443309836    443333513    443357181    443380761    443404330    443427869   
443451380 425364163    425608700    425832334    426034088    426222899   
426397683    426559373    443166806    443190806    443214689    443238605   
443262472    443286174    443309844    443333521    443357199    443380779   
443404348    443427877    443451398 425364205    425609187    425832508   
426034179    426222972    426397709    426559423    443166814    443190814   
443214697    443238613    443262480    443286182    443309851    443333539   
443357207    443380787    443404355    443427885    443451406 425364403   
425609245    425832524    426034252    426223004    426397758    426559480   
443166822    443190822    443214705    443238621    443262498    443286190   
443309869    443333547    443357215    443380795    443404363    443427893   
443451414 425364510    425609336    425832599    426034278    426223038   
426397766    426559514    443166830    443190830    443214713    443238639   
443262506    443286208    443309877    443333554    443357223    443380803   
443404371    443427901    443451422 425364734    425609401    425832672   
426034336    426223129    426397857    426559662    443166848    443190848   
443214721    443238647    443262514    443286216    443309885    443333562   
443357231    443380811    443404389    443427919    443451430 425364866   
425609419    425832755    426034393    426223202    426397865    426559746   
443166855    443190855    443214739    443238654    443262522    443286224   
443309893    443333570    443357249    443380829    443404397    443427927   
443451448 425364973    425609534    425832789    426034401    426223236   
426397881    426559753    443166863    443190863    443214747    443238662   
443262530    443286232    443309901    443333588    443357256    443380837   
443404405    443427935    443451455 425364981    425609583    425832813   
426034633    426223244    426397964    426559779    443166871    443190871   
443214754    443238670    443262548    443286240    443309919    443333596   
443357264    443380845    443404413    443427943    443451463 425365012   
425609625    425833001    426034674    426223251    426398053    426559845   
443166889    443190889    443214762    443238688    443262555    443286257   
443309927    443333604    443357272    443380852    443404421    443427950   
443451471 425365103    425609708    425833159    426034724    426223335   
426398079    426559951    443166897    443190897    443214770    443238696   
443262563    443286265    443309935    443333612    443357280    443380860   
443404439    443427968    443451489 425365145    425609799    425833183   
426034757    426223376    426398087    426559969    443166905    443190905   
443214788    443238704    443262571    443286273    443309943    443333620   
443357298    443380878    443404447    443427976    443451497 425365236   
425609815    425833241    426034807    426223475    426398152    426560090   
443166913    443190913    443214796    443238712    443262589    443286281   
443309950    443333638    443357306    443380886    443404454    443427984   
443451505 425365277    425609831    425833290    426034930    426223509   
426398160    426560215    443166921    443190921    443214804    443238720   
443262597    443286299    443309968    443333646    443357314    443380894   
443404462    443427992    443451513 425365335    425610185    425833407   
426035028    426223525    426398178    426560371    443166939    443190939   
443214812    443238738    443262605    443286307    443309976    443333653   
443357322    443380902    443404470    443428008    443451521 425365418   
425610383    425833514    426035085    426223582    426398269    426560512   
443166947    443190947    443214820    443238746    443262613    443286315   
443309984    443333661    443357330    443380910    443404488    443428016   
443451539 425365616    425610409    425833563    426035143    426223640   
426398285    426560520    443166954    443190954    443214838    443238753   
443262621    443286323    443309992    443333679    443357348    443380928   
443404496    443428024    443451547 425365632    425610417    425833589   
426035226    426223749    426398293    426560553    443166962    443190962   
443214846    443238761    443262639    443286331    443310008    443333687   
443357355    443380936    443404504    443428032    443451554 425365657   
425610433    425833845    426035242    426223913    426398319    426560579   
443166970    443190970    443214853    443238779    443262647    443286349   
443310016    443333695    443357363    443380944    443404512    443428040   
443451562 425365665    425610540    425833852    426035333    426223921   
426398350    426560587    443166988    443190988    443214861    443238787   
443262654    443286356    443310024    443333703    443357371    443380951   
443404520    443428057    443451570 425365756    425610573    425833951   
426035523    426223988    426398368    426560645    443166996    443190996   
443214879    443238795    443262662    443286364    443310032    443333711   
443357389    443380969    443404538    443428065    443451588 425365780   
425610599    425834033    426035549    426224218    426398566    426560694   
443167002    443191002    443214887    443238803    443262670    443286372   
443310040    443333729    443357397    443380977    443404546    443428073   
443451596 425365848    425610821    425834157    426035564    426224283   
426398657    426560736    443167028    443191010    443214895    443238811   
443262688    443286380    443310057    443333737    443357405    443380985   
443404553    443428081    443451604 425365871    425611084    425834470   
426035614    426224317    426398749    426560835    443167036    443191028   
443214903    443238829    443262696    443286398    443310065    443333745   
443357413    443380993    443404561    443428099    443451612 425365947   
425611126    425834496    426035648    426224382    426398772    426560934   
443167044    443191036    443214911    443238837    443262704    443286406   
443310073    443333752    443357421    443381009    443404579    443428107   
443451620 425366044    425611340    425834520    426035770    426224390   
426398780    426560967    443167051    443191044    443214929    443238845   
443262712    443286414    443310081    443333760    443357439    443381017   
443404587    443428115    443451638 425366242    425611555    425834538   
426035812    426224432    426398913    426560991    443167069    443191051   
443214937    443238852    443262720    443286422    443310099    443333778   
443357447    443381025    443404595    443428123    443451646 425366275   
425611746    425834686    426035978    426224473    426399093    426561098   
443167077    443191069    443214945    443238860    443262738    443286430   
443310107    443333786    443357454    443381033    443404603    443428131   
443451653 425366283    425611936    425834777    426036067    426224523   
426399143    426561163    443167085    443191077    443214952    443238878   
443262746    443286448    443310115    443333794    443357462    443381041   
443404611    443428149    443451661 425366390    425612116    425834975   
426036174    426224531    426399259    426561171    443167093    443191085   
443214960    443238886    443262753    443286455    443310123    443333802   
443357470    443381058    443404629    443428156    443451679 425366440   
425612165    425834983    426036281    426224598    426399697    426561254   
443167101    443191093    443214978    443238894    443262761    443286463   
443310131    443333810    443357488    443381066    443404637    443428164   
443451687 425366549    425612520    425835105    426036315    426224945   
426399739    426561346    443167119    443191101    443214986    443238902   
443262779    443286471    443310149    443333828    443357496    443381074   
443404645    443428172    443451695 425366572    425612611    425835162   
426036380    426224952    426399770    426561403    443167127    443191119   
443214994    443238910    443262787    443286489    443310156    443333836   
443357504    443381082    443404652    443428180    443451703 425366697   
425612728    425835188    426036406    426225017    426399788    426561478   
443167135    443191127    443215009    443238928    443262795    443286497   
443310164    443333844    443357512    443381090    443404660    443428198   
443451711 425366705    425612819    425835220    426036588    426225140   
426399812    426561502    443167143    443191135    443215017    443238936   
443262803    443286505    443310172    443333851    443357520    443381108   
443404678    443428206    443451729 425366812    425612983    425835287   
426036711    426225181    426399846    426561510    443167150    443191143   
443215025    443238944    443262811    443286513    443310180    443333869   
443357538    443381116    443404686    443428214    443451737 425366903   
425613189    425835394    426036778    426225413    426399861    426561585   
443167168    443191150    443215033    443238951    443262829    443286521   
443310198    443333877    443357546    443381124    443404694    443428222   
443451745 425366929    425613205    425835477    426036919    426225512   
426399945    426561635    443167176    443191168    443215041    443238969   
443262837    443286539    443310206    443333885    443357553    443381132   
443404702    443428230    443451752



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

   Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number 425366994    425613353    425835592    426036927    426225553   
426400040    426561700    443167184    443191176    443215058    443238977   
443262845    443286547    443310214    443333893    443357561    443381140   
443404710    443428248    443451760 425367265    425613379    425835618   
426037040    426225645    426400073    426561775    443167192    443191184   
443215066    443238985    443262852    443286554    443310222    443333901   
443357579    443381157    443404728    443428255    443451778 425367380   
425613528    425835626    426037149    426225652    426400099    426561817   
443167200    443191192    443215074    443238993    443262860    443286562   
443310230    443333919    443357587    443381165    443404736    443428263   
443451786 425367406    425613569    425835634    426037156    426225777   
426400107    426561833    443167226    443191218    443215082    443239009   
443262878    443286570    443310248    443333927    443357595    443381173   
443404744    443428271    443451794 425367463    425613627    425835642   
426037198    426225868    426400131    426562021    443167234    443191226   
443215090    443239017    443262886    443286588    443310255    443333935   
443357603    443381181    443404751    443428289    443451802 425367521   
425613635    425835790    426037222    426226049    426400230    426562153   
443167242    443191234    443215108    443239025    443262894    443286596   
443310263    443333943    443357611    443381199    443404769    443428297   
443451810 425367679    425613700    425835824    426037271    426226056   
426400263    426562229    443167259    443191242    443215124    443239033   
443262902    443286604    443310271    443333950    443357629    443381207   
443404777    443428305    443451828 425368024    425613817    425835915   
426037321    426226098    426400297    426562245    443167267    443191259   
443215132    443239041    443262910    443286612    443310289    443333968   
443357637    443381215    443404785    443428313    443451836 425368131   
425613908    425835931    426037354    426226254    426400321    426562252   
443167275    443191267    443215140    443239058    443262928    443286620   
443310297    443333976    443357645    443381223    443404793    443428321   
443451844 425368180    425613965    425835998    426037396    426226270   
426400420    426562351    443167283    443191275    443215157    443239066   
443262936    443286638    443310305    443333984    443357652    443381231   
443404801    443428339    443451851 425368230    425613973    425836004   
426037503    426226338    426400495    426562377    443167291    443191283   
443215165    443239074    443262944    443286646    443310313    443333992   
443357660    443381249    443404819    443428347    443451869 425368503   
425614021    425836079    426037610    426226387    426400594    426562435   
443167309    443191291    443215173    443239082    443262951    443286653   
443310321    443334008    443357678    443381256    443404827    443428354   
443451877 425368917    425614070    425836509    426037768    426226395   
426400628    426562609    443167317    443191309    443215181    443239090   
443262969    443286661    443310339    443334016    443357686    443381264   
443404835    443428362    443451885 425369196    425614658    425836780   
426037834    426226494    426400669    426562666    443167325    443191317   
443215199    443239108    443262977    443286679    443310347    443334024   
443357694    443381272    443404843    443428370    443451893 425369386   
425614880    425836855    426037859    426226551    426400719    426562823   
443167333    443191325    443215207    443239116    443262985    443286687   
443310354    443334032    443357702    443381280    443404850    443428388   
443451901 425369436    425614922    425836947    426037883    426226601   
426400768    426562856    443167341    443191333    443215215    443239124   
443262993    443286695    443310362    443334040    443357710    443381298   
443404868    443428396    443451919 425369469    425615044    425837143   
426038071    426226718    426400792    426562864    443167358    443191341   
443215223    443239132    443263009    443286703    443310370    443334057   
443357728    443381306    443404876    443428404    443451927 425369519   
425615119    425837168    426038139    426226791    426400800    426562922   
443167366    443191358    443215231    443239140    443263017    443286711   
443310388    443334065    443357736    443381314    443404884    443428412   
443451935 425369881    425615184    425837440    426038188    426226817   
426400883    426563037    443167374    443191366    443215249    443239157   
443263025    443286729    443310396    443334073    443357744    443381322   
443404892    443428420    443451943 425369931    425615192    425837515   
426038212    426226882    426400891    426563086    443167390    443191382   
443215256    443239165    443263033    443286737    443310404    443334081   
443357751    443381330    443404900    443428438    443451950 425370020   
425615333    425837572    426038261    426226890    426400958    426563169   
443167408    443191390    443215264    443239181    443263041    443286745   
443310412    443334099    443357769    443381348    443404918    443428446   
443451968 425370038    425615424    425837655    426038352    426226924   
426401170    426563185    443167416    443191408    443215272    443239199   
443263058    443286752    443310420    443334107    443357785    443381355   
443404926    443428453    443451976 425370046    425615747    425837671   
426038667    426226940    426401204    426563235    443167424    443191416   
443215280    443239207    443263066    443286760    443310438    443334115   
443357793    443381363    443404934    443428461    443451984 425370178   
425615861    425837762    426038808    426227039    426401220    426563268   
443167432    443191424    443215298    443239215    443263074    443286778   
443310446    443334123    443357801    443381371    443404942    443428479   
443451992 425370426    425615986    425837929    426038816    426227062   
426401287    426563284    443167440    443191432    443215306    443239223   
443263082    443286786    443310453    443334131    443357819    443381389   
443404959    443428487    443452008 425370665    425616091    425838000   
426038873    426227146    426401352    426563441    443167457    443191440   
443215314    443239231    443263090    443286794    443310461    443334149   
443357827    443381397    443404967    443428495    443452016 425370673   
425616109    425838018    426039046    426227229    426401485    426563540   
443167465    443191457    443215322    443239249    443263108    443286802   
443310479    443334156    443357835    443381405    443404975    443428503   
443452024 425370699    425616141    425838109    426039087    426227278   
426401618    426563649    443167473    443191465    443215330    443239256   
443263116    443286810    443310487    443334164    443357843    443381413   
443404983    443428511    443452032 425370780    425616323    425838117   
426039103    426227450    426401659    426563763    443167481    443191473   
443215348    443239264    443263124    443286828    443310495    443334172   
443357850    443381421    443404991    443428529    443452040 425371036   
425616331    425838208    426039236    426227500    426401667    426563771   
443167499    443191481    443215355    443239272    443263132    443286836   
443310503    443334180    443357868    443381439    443405006    443428537   
443452057 425371093    425616349    425838307    426039251    426227625   
426401774    426563847    443167507    443191499    443215363    443239280   
443263140    443286844    443310511    443334198    443357876    443381447   
443405014    443428545    443452065 425371184    425616372    425838414   
426039384    426227666    426402053    426563896    443167515    443191507   
443215371    443239298    443263157    443286851    443310529    443334206   
443357884    443381454    443405022    443428552    443452073 425371242   
425616539    425838463    426039400    426227674    426402095    426564019   
443167523    443191515    443215389    443239306    443263165    443286869   
443310537    443334214    443357892    443381462    443405030    443428560   
443452081 425371283    425616869    425838471    426039491    426227740   
426402145    426564332    443167531    443191523    443215397    443239314   
443263181    443286877    443310545    443334222    443357900    443381470   
443405048    443428578    443452099 425371606    425616893    425838547   
426039541    426227880    426402624    426564456    443167549    443191531   
443215405    443239322    443263199    443286885    443310552    443334230   
443357918    443381488    443405055    443428586    443452107 425371655   
425616943    425838646    426039673    426228268    426402822    426564514   
443167556    443191549    443215413    443239330    443263207    443286893   
443310560    443334255    443357926    443381496    443405063    443428594   
443452115 425371705    425616992    425838885    426039681    426228318   
426402830    426564571    443167564    443191556    443215421    443239348   
443263215    443286901    443310578    443334263    443357934    443381504   
443405071    443428602    443452123 425371796    425617354    425838927   
426039756    426228375    426402897    426564688    443167572    443191564   
443215439    443239363    443263223    443286919    443310586    443334271   
443357942    443381512    443405089    443428610    443452131 425371937   
425617396    425838935    426039897    426228458    426402954    426564712   
443167580    443191572    443215447    443239371    443263231    443286927   
443310594    443334289    443357959    443381520    443405097    443428628   
443452149 425372026    425617511    425839024    426039905    426228474   
426403069    426564845    443167598    443191580    443215454    443239389   
443263249    443286935    443310602    443334297    443357967    443381538   
443405105    443428636    443452156 425372166    425617768    425839149   
426040101    426228565    426403077    426565016    443167606    443191598   
443215462    443239397    443263256    443286943    443310610    443334305   
443357975    443381546    443405113    443428644    443452164 425372380   
425617941    425839206    426040119    426228573    426403127    426565099   
443167614    443191606    443215470    443239405    443263264    443286950   
443310628    443334313    443357983    443381553    443405121    443428651   
443452172 425372653    425618014    425839479    426040135    426228649   
426403309    426565412    443167622    443191614    443215488    443239413   
443263272    443286968    443310636    443334321    443357991    443381561   
443405139    443428669    443452180 425372679    425618147    425839628   
426040150    426228706    426403416    426565479    443167630    443191622   
443215496    443239421    443263280    443286976    443310644    443334339   
443358007    443381579    443405147    443428677    443452198 425372703   
425618253    425839735    426040226    426228722    426403424    426565545   
443167648    443191630    443215504    443239439    443263298    443286984   
443310651    443334347    443358015    443381587    443405154    443428685   
443452206 425372752    425618352    425839743    426040259    426228748   
426403614    426565552    443167655    443191648    443215512    443239447   
443263306    443286992    443310669    443334354    443358023    443381595   
443405162    443428693    443452214 425372786    425618469    425839750   
426040325    426228789    426404034    426565685    443167663    443191655   
443215520    443239454    443263314    443287008    443310677    443334362   
443358031    443381603    443405170    443428701    443452222 425372802   
425618535    425839768    426040457    426228813    426404042    426565784   
443167671    443191663    443215538    443239462    443263322    443287016   
443310685    443334370    443358049    443381611    443405188    443428719   
443452230 425372893    425618543    425839883    426040549    426228821   
426404075    426565966    443167689    443191671    443215546    443239470   
443263330    443287024    443310693    443334388    443358056    443381629   
443405196    443428727    443452248 425372976    425618550    425839941   
426040820    426228854    426404109    426565990    443167697    443191689   
443215553    443239488    443263348    443287032    443310701    443334396   
443358064    443381637    443405204    443428735    443452255 425373008   
425618659    425839974    426040861    426228870    426404174    426566063   
443167705    443191697    443215561    443239496    443263355    443287040   
443310719    443334404    443358072    443381645    443405212    443428743   
443452263 425373123    425618675    425840048    426040879    426228888   
426404182    426566071    443167713    443191705    443215579    443239504   
443263363    443287057    443310727    443334412    443358080    443381652   
443405220    443428750    443452271 425373149    425618782    425840147   
426040994    426228912    426404216    426566162    443167721    443191713   
443215595    443239512    443263371    443287065    443310735    443334420   
443358098    443381660    443405238    443428768    443452289 425373305   
425618790    425840378    426041034    426228938    426404240    426566188   
443167739    443191721    443215603    443239520    443263389    443287073   
443310743    443334438    443358106    443381678    443405246    443428776   
443452297 425373578    425618881    425840618    426041208    426229100   
426404497    426566287    443167747    443191739    443215611    443239538   
443263397    443287081    443310750    443334446    443358114    443381686   
443405253    443428784    443452305 425373966    425618964    425840832   
426041240    426229142    426404570    426566295    443167754    443191747   
443215629    443239546    443263405    443287099    443310768    443334453   
443358122    443381694    443405261    443428792    443452313 425374022   
425619095    425840899    426041315    426229183    426404638    426566329   
443167762    443191754    443215637    443239553    443263413    443287107   
443310776    443334461    443358130    443381702    443405279    443428800   
443452321 425374113    425619103    425840931    426041323    426229456   
426404687    426566436    443167770    443191762    443215645    443239561   
443263421    443287115    443310784    443334479    443358148    443381710   
443405287    443428818    443452339 425374139    425619186    425840964   
426041356    426229480    426404844    426566477    443167788    443191770   
443215652    443239579    443263439    443287123    443310792    443334487   
443358155    443381728    443405295    443428826    443452347 425374295   
425619285    425840998    426041414    426229563    426404877    426566527   
443167796    443191788    443215660    443239587    443263447    443287131   
443310800    443334495    443358163    443381736    443405303    443428834   
443452354 425374501    425619574    425841046    426041497    426229589   
426404935    426566584    443167804    443191796    443215678    443239595   
443263454    443287149    443310818    443334503    443358171    443381744   
443405311    443428842    443452362 425374527    425619798    425841160   
426041539    426229613    426404943    426566592    443167812    443191804   
443215686    443239603    443263462    443287156    443310826    443334529   
443358189    443381751    443405329    443428859    443452370 425374576   
425619855    425841202    426041547    426229654    426404984    426566618   
443167820    443191812    443215694    443239611    443263470    443287164   
443310834    443334537    443358197    443381769    443405337    443428867   
443452388 425374667    425619913    425841210    426041588    426229811   
426405056    426566717    443167838    443191820    443215702    443239629   
443263488    443287172    443310842    443334545    443358205    443381777   
443405345    443428875    443452396 425374725    425619921    425841236   
426041661    426230033    426405072    426566733    443167846    443191838   
443215710    443239637    443263496    443287180    443310859    443334552   
443358213    443381785    443405352    443428883    443452404 425374824   
425619954    425841244    426041703    426230249    426405155    426566758   
443167853    443191846    443215728    443239645    443263504    443287198   
443310867    443334560    443358221    443381793    443405360    443428891   
443452412 425374949    425620010    425841277    426041778    426230256   
426405171    426566766    443167861    443191853    443215736    443239652   
443263512    443287206    443310875    443334578    443358239    443381801   
443405378    443428909    443452420 425374956    425620077    425841285   
426041976    426230314    426405247    426566808    443167879    443191861   
443215744    443239660    443263520    443287214    443310883    443334586   
443358247    443381819    443405386    443428917    443452438 425375029   
425620119    425841384    426042008    426230330    426405262    426566816   
443167887    443191879    443215751    443239686    443263538    443287222   
443310891    443334594    443358254    443381827    443405394    443428925   
443452446 425375177    425620192    425841426    426042099    426230371   
426405346    426566832    443167895    443191887    443215769    443239694   
443263546    443287230    443310909    443334602    443358262    443381835   
443405402    443428933    443452453 425375243    425620275    425841459   
426042289    426230447    426405536    426566873    443167903    443191895   
443215777    443239702    443263553    443287248    443310917    443334610   
443358270    443381843    443405410    443428941    443452461 425375508   
425620515    425841491    426042412    426230611    426405569    426566907   
443167911    443191903    443215785    443239710    443263561    443287255   
443310925    443334628    443358288    443381850    443405428    443428958   
443452479 425375532    425620903    425841509    426042420    426230728   
426405619    426566972    443167929    443191911    443215793    443239728   
443263579    443287263    443310933    443334636    443358296    443381868   
443405436    443428966    443452487



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

   Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number 425375995    425620929    425841525    426042560    426230777   
426405635    426567269    443167937    443191929    443215801    443239736   
443263587    443287271    443310941    443334644    443358304    443381876   
443405444    443428974    443452495 425376209    425621091    425841608   
426042578    426230793    426405684    426567285    443167952    443191937   
443215819    443239744    443263595    443287289    443310958    443334651   
443358312    443381884    443405451    443428982    443452503 425376423   
425621166    425841749    426042685    426230827    426405767    426567293   
443167960    443191945    443215827    443239751    443263603    443287297   
443310966    443334669    443358320    443381892    443405469    443428990   
443452511 425376456    425621190    425841814    426042818    426230918   
426405858    426567384    443167978    443191952    443215835    443239769   
443263611    443287305    443310974    443334677    443358338    443381900   
443405477    443429006    443452529 425376688    425621364    425841897   
426042891    426230975    426405908    426567392    443167986    443191960   
443215843    443239777    443263629    443287313    443310982    443334685   
443358346    443381918    443405485    443429014    443452537 425376795   
425621463    425841939    426042909    426231064    426405973    426567483   
443167994    443191978    443215850    443239785    443263637    443287321   
443310990    443334693    443358353    443381926    443405493    443429022   
443452545 425376845    425621471    425842010    426042941    426231114   
426406070    426567574    443168000    443191986    443215868    443239793   
443263645    443287339    443311006    443334701    443358361    443381934   
443405501    443429030    443452552 425376902    425621505    425842085   
426042966    426231197    426406138    426567582    443168018    443191994   
443215876    443239801    443263652    443287354    443311014    443334727   
443358379    443381942    443405519    443429048    443452560 425377033   
425621521    425842150    426043006    426231437    426406195    426567772   
443168026    443192000    443215884    443239819    443263660    443287362   
443311022    443334735    443358387    443381959    443405527    443429055   
443452578 425377041    425621604    425842176    426043014    426231486   
426406237    426567830    443168034    443192018    443215892    443239827   
443263678    443287370    443311030    443334743    443358395    443381967   
443405535    443429063    443452586 425377058    425621638    425842184   
426043188    426231692    426406260    426567913    443168042    443192026   
443215900    443239835    443263686    443287388    443311048    443334750   
443358403    443381975    443405543    443429071    443452594 425377306   
425621737    425842218    426043246    426231718    426406435    426567954   
443168059    443192034    443215918    443239843    443263694    443287396   
443311055    443334768    443358411    443381983    443405550    443429089   
443452602 425377421    425621844    425842580    426043287    426231833   
426406476    426568150    443168067    443192042    443215926    443239850   
443263702    443287404    443311063    443334776    443358429    443381991   
443405568    443429097    443452610 425377520    425621919    425842689   
426043303    426231874    426406484    426568382    443168075    443192059   
443215934    443239868    443263710    443287412    443311071    443334784   
443358437    443382007    443405576    443429105    443452628 425377595   
425622016    425842697    426043386    426231924    426406641    426568432   
443168083    443192067    443215942    443239876    443263728    443287420   
443311089    443334792    443358445    443382015    443405584    443429113   
443452636 425377827    425622040    425842788    426043428    426231932   
426406658    426568549    443168091    443192075    443215959    443239884   
443263736    443287438    443311097    443334800    443358452    443382023   
443405592    443429121    443452644 425377926    425622180    425842911   
426043485    426232005    426406708    426568572    443168109    443192083   
443215967    443239892    443263744    443287446    443311105    443334818   
443358460    443382031    443405600    443429139    443452651 425377934   
425622214    425842952    426043527    426232039    426406716    426568754   
443168117    443192109    443215975    443239900    443263751    443287453   
443311113    443334826    443358478    443382049    443405618    443429147   
443452669 425378189    425622412    425842986    426043543    426232104   
426406732    426568838    443168125    443192117    443215983    443239918   
443263769    443287461    443311121    443334834    443358486    443382056   
443405626    443429154    443452677 425378239    425622628    425843117   
426043584    426232229    426406781    426568879    443168133    443192125   
443215991    443239926    443263777    443287479    443311139    443334859   
443358494    443382064    443405634    443429162    443452685 425378247   
425622693    425843174    426043782    426232252    426406914    426568929   
443168141    443192133    443216007    443239934    443263785    443287487   
443311147    443334867    443358502    443382072    443405642    443429170   
443452693 425378320    425622701    425843240    426043881    426232351   
426406971    426568952    443168158    443192141    443216015    443239942   
443263793    443287495    443311154    443334875    443358510    443382080   
443405659    443429188    443452701 425378395    425622743    425843422   
426043899    426232385    426407136    426568994    443168166    443192158   
443216023    443239959    443263801    443287503    443311162    443334883   
443358528    443382098    443405667    443429196    443452719 425378403   
425622768    425843455    426044004    426232542    426407177    426569141   
443168174    443192166    443216031    443239967    443263819    443287511   
443311170    443334891    443358536    443382106    443405675    443429204   
443452727 425378429    425622818    425843562    426044129    426232567   
426407193    426569174    443168182    443192182    443216049    443239975   
443263827    443287529    443311188    443334909    443358544    443382114   
443405683    443429212    443452735 425378460    425623006    425843604   
426044236    426232625    426407227    426569448    443168190    443192190   
443216056    443239983    443263835    443287537    443311196    443334917   
443358551    443382122    443405691    443429220    443452743 425379047   
425623055    425843794    426044244    426232716    426407318    426569562   
443168208    443192208    443216064    443239991    443263843    443287545   
443311204    443334925    443358569    443382130    443405709    443429238   
443452750 425379104    425623147    425843810    426044293    426232823   
426407391    426569612    443168216    443192216    443216072    443240007   
443263850    443287552    443311212    443334933    443358577    443382148   
443405717    443429246    443452768 425379179    425623303    425843869   
426044459    426232831    426407417    426569620    443168224    443192224   
443216080    443240015    443263868    443287560    443311220    443334941   
443358585    443382155    443405725    443429253    443452776 425379757   
425623345    425843885    426044582    426233029    426407425    426569646   
443168232    443192232    443216098    443240023    443263876    443287578   
443311238    443334958    443358593    443382163    443405733    443429261   
443452784 425379773    425623360    425843950    426044640    426233094   
426407466    426569737    443168240    443192240    443216106    443240031   
443263884    443287586    443311246    443334966    443358601    443382171   
443405741    443429279    443452792 425379864    425623394    425843992   
426044699    426233110    426407664    426569778    443168257    443192257   
443216114    443240049    443263892    443287594    443311253    443334974   
443358619    443382189    443405758    443429287    443452800 425379989   
425623592    425844297    426044715    426233128    426407672    426569828   
443168265    443192265    443216122    443240056    443263900    443287602   
443311261    443334982    443358627    443382197    443405766    443429295   
443452818 425380078    425623725    425844453    426044780    426233177   
426407680    426569851    443168273    443192273    443216130    443240064   
443263918    443287610    443311279    443334990    443358635    443382205   
443405774    443429303    443452826 425380128    425624491    425844495   
426044830    426233243    426407730    426569885    443168281    443192281   
443216155    443240072    443263926    443287628    443311287    443335005   
443358643    443382213    443405782    443429311    443452834 425380169   
425624582    425844529    426044954    426233409    426407839    426569943   
443168299    443192299    443216163    443240080    443263934    443287636   
443311295    443335013    443358650    443382221    443405790    443429329   
443452842 425380276    425624616    425844800    426045043    426233425   
426407995    426569976    443168307    443192307    443216171    443240098   
443263942    443287644    443311303    443335021    443358668    443382239   
443405808    443429337    443452859 425380284    425624665    425844818   
426045092    426233474    426408084    426569992    443168315    443192315   
443216189    443240106    443263959    443287651    443311311    443335039   
443358676    443382247    443405816    443429345    443452867 425380342   
425624707    425844917    426045159    426233854    426408100    426570081   
443168323    443192323    443216197    443240114    443263967    443287669   
443311329    443335047    443358684    443382254    443405824    443429352   
443452875 425380375    425624962    425845088    426045282    426233896   
426408118    426570123    443168331    443192331    443216205    443240122   
443263975    443287677    443311337    443335054    443358692    443382262   
443405832    443429360    443452883 425380516    425624970    425845260   
426045357    426234043    426408258    426570206    443168349    443192349   
443216213    443240130    443263983    443287685    443311345    443335062   
443358700    443382270    443405840    443429378    443452891 425380656   
425625035    425845328    426045373    426234068    426408423    426570313   
443168356    443192356    443216221    443240148    443263991    443287693   
443311352    443335070    443358718    443382288    443405857    443429386   
443452909 425380730    425625175    425845443    426045407    426234084   
426408472    426570339    443168364    443192364    443216239    443240155   
443264007    443287701    443311360    443335088    443358726    443382296   
443405865    443429394    443452917 425380870    425625522    425845450   
426045415    426234118    426408621    426570396    443168372    443192372   
443216247    443240163    443264015    443287719    443311378    443335096   
443358734    443382304    443405873    443429402    443452925 425380946   
425625530    425845542    426045423    426234134    426408662    426570438   
443168380    443192380    443216254    443240171    443264023    443287727   
443311386    443335104    443358742    443382312    443405881    443429410   
443452933 425380979    425625613    425845567    426045498    426234167   
426408803    426570586    443168398    443192398    443216262    443240189   
443264031    443287735    443311394    443335112    443358759    443382320   
443405899    443429428    443452941 425380995    425625761    425845864   
426045548    426234266    426408837    426570644    443168406    443192406   
443216270    443240197    443264049    443287743    443311402    443335120   
443358767    443382338    443405907    443429436    443452958 425381050   
425626082    425845914    426045662    426234332    426408845    426570677   
443168414    443192414    443216288    443240205    443264056    443287750   
443311410    443335138    443358775    443382346    443405915    443429444   
443452966 425381274    425626132    425845922    426045696    426234415   
426408886    426570792    443168422    443192422    443216296    443240213   
443264064    443287768    443311428    443335146    443358783    443382353   
443405923    443429451    443452974 425381282    425626173    425846045   
426045894    426234456    426408894    426570842    443168430    443192430   
443216304    443240221    443264072    443287776    443311436    443335153   
443358791    443382361    443405931    443429469    443452982 425381357   
425626249    425846086    426045977    426234472    426408944    426570974   
443168448    443192448    443216312    443240239    443264080    443287784   
443311444    443335161    443358809    443382379    443405949    443429477   
443452990 425381407    425626280    425846193    426046009    426234480   
426408951    426571006    443168455    443192455    443216320    443240247   
443264098    443287792    443311451    443335179    443358817    443382387   
443405956    443429485    443453006 425381472    425626330    425846318   
426046066    426234506    426408977    426571105    443168463    443192463   
443216338    443240254    443264106    443287800    443311469    443335187   
443358825    443382395    443405964    443429493    443453014 425381514   
425626421    425846383    426046108    426234548    426409025    426571113   
443168471    443192471    443216346    443240262    443264114    443287818   
443311477    443335195    443358833    443382403    443405972    443429501   
443453022 425381621    425626603    425846466    426046140    426234621   
426409108    426571238    443168489    443192489    443216353    443240270   
443264122    443287826    443311485    443335211    443358858    443382411   
443405980    443429519    443453030 425381910    425626652    425846490   
426046280    426234639    426409173    426571386    443168497    443192497   
443216361    443240288    443264130    443287834    443311493    443335229   
443358866    443382429    443405998    443429527    443453048 425382116   
425626660    425846581    426046363    426234670    426409322    426571394   
443168505    443192505    443216379    443240296    443264148    443287842   
443311501    443335237    443358874    443382437    443406004    443429535   
443453055 425382132    425626819    425846805    426046421    426234712   
426409363    426571410    443168513    443192513    443216387    443240304   
443264155    443287859    443311519    443335245    443358882    443382445   
443406012    443429543    443453063 425382181    425626884    425847050   
426046504    426234795    426409470    426571543    443168521    443192521   
443216395    443240312    443264163    443287867    443311527    443335252   
443358890    443382452    443406020    443429568    443453071 425382249   
425626942    425847092    426046702    426234852    426409728    426571576   
443168539    443192539    443216403    443240320    443264171    443287875   
443311535    443335260    443358908    443382460    443406038    443429576   
443453089 425382256    425627049    425847506    426046785    426234878   
426409785    426571584    443168547    443192547    443216411    443240338   
443264189    443287883    443311543    443335278    443358916    443382478   
443406046    443429584    443453097 425382611    425627338    425847696   
426046868    426234910    426409868    426571618    443168554    443192554   
443216429    443240346    443264197    443287891    443311550    443335286   
443358924    443382486    443406053    443429592    443453105 425382645   
425627379    425847704    426046926    426234944    426409900    426571626   
443168562    443192562    443216437    443240361    443264205    443287909   
443311568    443335294    443358932    443382494    443406061    443429600   
443453113 425382801    425627445    425847969    426046967    426234951   
426409959    426571659    443168570    443192570    443216445    443240379   
443264221    443287917    443311576    443335302    443358940    443382502   
443406079    443429618    443453121 425383007    425627528    425848009   
426047098    426235008    426409983    426571667    443168588    443192588   
443216452    443240387    443264239    443287925    443311584    443335310   
443358957    443382510    443406087    443429626    443453139 425383031   
425627700    425848199    426047429    426235065    426409991    426571675   
443168596    443192596    443216460    443240395    443264247    443287933   
443311592    443335328    443358965    443382528    443406095    443429634   
443453147 425383114    425627726    425848298    426047452    426235180   
426410098    426571964    443168604    443192604    443216478    443240403   
443264254    443287941    443311600    443335336    443358973    443382536   
443406103    443429642    443453154 425383247    425627742    425848330   
426047627    426235206    426410114    426572004    443168612    443192612   
443216486    443240411    443264262    443287958    443311618    443335344   
443358981    443382544    443406111    443429659    443453162 425383635   
425627908    425848389    426047767    426235313    426410221    426572061   
443168620    443192620    443216494    443240429    443264270    443287966   
443311626    443335351    443358999    443382551    443406129    443429667   
443453170 425383874    425628088    425848421    426047809    426235388   
426410478    426572137    443168638    443192638    443216502    443240437   
443264288    443287974    443311634    443335369    443359005    443382569   
443406137    443429675    443453188 425383908    425628112    425848470   
426047932    426235487    426410585    426572228    443168646    443192646   
443216510    443240445    443264296    443287982    443311642    443335377   
443359013    443382577    443406145    443429683    443453196 425384237   
425628179    425848546    426048013    426235511    426410635    426572327   
443168653    443192653    443216528    443240452    443264304    443287990   
443311659    443335385    443359021    443382585    443406152    443429691   
443453204 425384245    425628187    425848660    426048088    426235545   
426410643    426572335    443168661    443192661    443216536    443240460   
443264312    443288006    443311667    443335393    443359039    443382593   
443406160    443429709    443453212



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

   Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number 425384278    425628211    425848710    426048245    426235560   
426410650    426572376    443168679    443192679    443216544    443240478   
443264320    443288014    443311675    443335401    443359047    443382601   
443406178    443429717    443453220 425384609    425628286    425848736   
426048880    426235800    426410676    426572384    443168687    443192687   
443216551    443240486    443264338    443288022    443311683    443335419   
443359054    443382619    443406186    443429725    443453238 425384690   
425628302    425848769    426048898    426235909    426410692    426572434   
443168695    443192695    443216569    443240494    443264346    443288030   
443311691    443335427    443359062    443382627    443406194    443429733   
443453246 425384757    425628401    425848777    426048906    426235917   
426410700    426572442    443168703    443192703    443216577    443240502   
443264353    443288048    443311709    443335435    443359070    443382635   
443406202    443429741    443453253 425384831    425628450    425848793   
426049060    426235974    426410817    426572582    443168711    443192711   
443216585    443240510    443264361    443288055    443311717    443335443   
443359088    443382643    443406210    443429758    443453261 425384922   
425628468    425848876    426049193    426236048    426410940    426572665   
443168729    443192729    443216593    443240528    443264379    443288063   
443311725    443335450    443359096    443382650    443406228    443429766   
443453279 425385515    425628567    425849015    426049219    426236113   
426410957    426572673    443168737    443192737    443216601    443240536   
443264387    443288071    443311733    443335468    443359104    443382668   
443406236    443429774    443453287 425385630    425628591    425849106   
426049235    426236147    426410999    426572723    443168745    443192745   
443216619    443240544    443264395    443288089    443311741    443335476   
443359112    443382676    443406244    443429782    443453295 425385978   
425628633    425849114    426049342    426236162    426411021    426572756   
443168752    443192752    443216627    443240551    443264403    443288097   
443311758    443335484    443359120    443382684    443406251    443429790   
443453303 425386034    425628732    425849122    426049367    426236345   
426411039    426572764    443168760    443192760    443216635    443240569   
443264411    443288105    443311766    443335492    443359138    443382692   
443406269    443429808    443453311 425386083    425628831    425849197   
426049409    426236360    426411096    426572780    443168778    443192778   
443216643    443240577    443264429    443288113    443311774    443335500   
443359146    443382700    443406277    443429816    443453329 425386380   
425628948    425849239    426049573    426236469    426411112    426572822   
443168786    443192786    443216650    443240585    443264437    443288121   
443311782    443335518    443359153    443382718    443406285    443429824   
443453337 425386455    425629029    425849353    426049672    426236493   
426411146    426572863    443168794    443192794    443216668    443240593   
443264445    443288139    443311790    443335526    443359161    443382726   
443406293    443429832    443453345 425386521    425629318    425849460   
426049821    426236519    426411161    426572897    443168802    443192802   
443216676    443240601    443264452    443288147    443311808    443335534   
443359179    443382734    443406301    443429840    443453352 425386737   
425629334    425849569    426050001    426236543    426411195    426572921   
443168810    443192810    443216684    443240627    443264460    443288154   
443311816    443335542    443359187    443382742    443406319    443429857   
443453360 425386778    425629466    425849734    426050027    426236675   
426411237    426572947    443168828    443192828    443216692    443240635   
443264478    443288162    443311824    443335559    443359195    443382759   
443406327    443429865    443453378 425386901    425629599    425849775   
426050050    426236907    426411310    426572988    443168836    443192836   
443216700    443240643    443264486    443288170    443311832    443335567   
443359203    443382767    443406335    443429873    443453386 425386927   
425629623    425849809    426050126    426236980    426411401    426573002   
443168844    443192844    443216718    443240650    443264494    443288196   
443311840    443335575    443359211    443382775    443406343    443429881   
443453394 425386935    425629748    425849866    426050209    426237053   
426411435    426573085    443168851    443192851    443216726    443240668   
443264502    443288204    443311857    443335583    443359229    443382783   
443406350    443429899    443453402 425387008    425629789    425849924   
426050225    426237152    426411476    426573101    443168869    443192869   
443216734    443240676    443264510    443288220    443311865    443335591   
443359237    443382791    443406368    443429907    443453410 425387032   
425629847    425849999    426050258    426237194    426411559    426573119   
443168877    443192877    443216742    443240684    443264528    443288238   
443311873    443335609    443359245    443382809    443406376    443429915   
443453428 425387214    425629862    425850088    426050266    426237392   
426411658    426573127    443168885    443192885    443216759    443240692   
443264536    443288246    443311881    443335617    443359260    443382817   
443406384    443429923    443453436 425387669    425629888    425850146   
426050274    426237442    426411757    426573200    443168893    443192893   
443216767    443240700    443264544    443288253    443311899    443335625   
443359278    443382825    443406392    443429931    443453444 425387800   
425629938    425850260    426050340    426237467    426411849    426573234   
443168901    443192901    443216775    443240718    443264551    443288261   
443311907    443335633    443359286    443382833    443406400    443429949   
443453451 425388071    425630191    425850286    426050365    426237566   
426411906    426573267    443168919    443192927    443216783    443240726   
443264569    443288279    443311915    443335641    443359294    443382841   
443406418    443429956    443453469 425388089    425630399    425850369   
426050530    426237681    426411971    426573283    443168927    443192935   
443216791    443240734    443264577    443288287    443311923    443335658   
443359302    443382858    443406426    443429964    443453477 425388170   
425630480    425850427    426050662    426237699    426412029    426573291   
443168935    443192943    443216809    443240742    443264585    443288295   
443311931    443335666    443359310    443382866    443406434    443429972   
443453485 425388345    425630514    425850484    426050795    426237855   
426412045    426573325    443168943    443192950    443216817    443240759   
443264593    443288303    443311949    443335674    443359328    443382874   
443406442    443429980    443453493 425388386    425630571    425850575   
426050845    426237863    426412094    426573366    443168950    443192968   
443216833    443240767    443264601    443288311    443311956    443335682   
443359336    443382882    443406459    443429998    443453501 425388394   
425630944    425850609    426050852    426237905    426412128    426573374   
443168968    443192976    443216841    443240775    443264619    443288329   
443311964    443335690    443359344    443382890    443406467    443430004   
443453519 425388444    425630969    425850625    426050902    426237913   
426412177    426573390    443168976    443192984    443216858    443240783   
443264627    443288337    443311972    443335708    443359351    443382908   
443406475    443430012    443453527 425388626    425630977    425850724   
426050936    426238010    426412219    426573408    443168984    443192992   
443216866    443240791    443264635    443288345    443311980    443335716   
443359369    443382916    443406483    443430020    443453535 425388907   
425631041    425850765    426050993    426238069    426412268    426573424   
443168992    443193008    443216874    443240809    443264643    443288352   
443311998    443335724    443359377    443382924    443406491    443430038   
443453543 425389178    425631132    425850773    426051058    426238119   
426412300    426573432    443169016    443193016    443216882    443240817   
443264650    443288360    443312004    443335732    443359385    443382932   
443406509    443430046    443453550 425389186    425631181    425850872   
426051108    426238168    426412318    426573457    443169024    443193024   
443216890    443240825    443264668    443288378    443312012    443335740   
443359393    443382940    443406517    443430053    443453568 425389210   
425631207    425850948    426051405    426238176    426412367    426573515   
443169032    443193032    443216908    443240833    443264676    443288386   
443312020    443335757    443359401    443382957    443406525    443430061   
443453576 425389350    425631355    425850963    426051579    426238242   
426412391    426573549    443169040    443193040    443216916    443240841   
443264684    443288394    443312038    443335765    443359419    443382965   
443406533    443430079    443453584 425389525    425631751    425851110   
426051645    426238267    426412433    426573598    443169057    443193057   
443216924    443240858    443264692    443288402    443312046    443335773   
443359427    443382973    443406541    443430087    443453592 425389541   
425631769    425851144    426051801    426238499    426412532    426573820   
443169065    443193065    443216932    443240866    443264700    443288410   
443312053    443335781    443359435    443382981    443406558    443430095   
443453600 425389905    425631793    425851292    426051900    426238663   
426412581    426573838    443169073    443193073    443216940    443240874   
443264718    443288428    443312061    443335799    443359443    443382999   
443406566    443430103    443453618 425390010    425631827    425851375   
426051942    426238705    426412631    426573895    443169081    443193081   
443216957    443240882    443264726    443288436    443312079    443335807   
443359450    443383005    443406574    443430111    443453626 425390119   
425631835    425851557    426052007    426238762    426412656    426573945   
443169099    443193099    443216965    443240890    443264734    443288444   
443312087    443335815    443359468    443383013    443406582    443430129   
443453634 425390531    425632205    425851631    426052023    426238853   
426412789    426574075    443169107    443193107    443216973    443240908   
443264742    443288451    443312095    443335823    443359476    443383021   
443406590    443430137    443453642 425390622    425632296    425851664   
426052031    426238929    426412888    426574083    443169115    443193115   
443216981    443240916    443264759    443288469    443312103    443335831   
443359484    443383039    443406608    443430145    443453659 425390960   
425632320    425851672    426052106    426238952    426412896    426574117   
443169131    443193123    443216999    443240924    443264767    443288477   
443312111    443335856    443359492    443383047    443406616    443430152   
443453667 425391125    425632478    425851714    426052122    426238994   
426412938    426574166    443169149    443193131    443217005    443240932   
443264775    443288485    443312129    443335864    443359500    443383054   
443406624    443430160    443453675 425391331    425632494    425851847   
426052288    426239182    426413084    426574174    443169156    443193149   
443217013    443240940    443264783    443288493    443312137    443335872   
443359518    443383062    443406632    443430178    443453683 425391380   
425632528    425851888    426052312    426239232    426413258    426574232   
443169164    443193156    443217021    443240957    443264791    443288501   
443312145    443335880    443359526    443383070    443406640    443430186   
443453691 425391448    425632700    425852001    426052353    426239307   
426413589    426574240    443169172    443193164    443217039    443240965   
443264809    443288519    443312152    443335898    443359534    443383088   
443406657    443430194    443453709 425391471    425632817    425852092   
426052494    426239323    426413654    426574380    443169180    443193172   
443217047    443240973    443264817    443288527    443312160    443335906   
443359542    443383096    443406665    443430202    443453717 425391521   
425632932    425852159    426052643    426239430    426414124    426574406   
443169198    443193180    443217054    443240981    443264825    443288535   
443312178    443335914    443359559    443383104    443406673    443430210   
443453725 425391687    425633013    425852290    426052700    426239463   
426414181    426574471    443169206    443193198    443217062    443240999   
443264833    443288543    443312186    443335922    443359567    443383112   
443406681    443430228    443453733 425391778    425633237    425852308   
426052718    426239497    426414223    426574521    443169214    443193206   
443217070    443241005    443264841    443288550    443312194    443335930   
443359575    443383120    443406699    443430236    443453741 425391943   
425633302    425852324    426052742    426239588    426414256    426574679   
443169222    443193214    443217088    443241013    443264858    443288568   
443312202    443335948    443359583    443383138    443406707    443430244   
443453758 425392123    425633468    425852399    426052759    426239604   
426414348    426574729    443169230    443193222    443217096    443241021   
443264866    443288576    443312210    443335955    443359591    443383146   
443406715    443430251    443453766 425392131    425633526    425852480   
426052767    426239653    426414371    426574760    443169248    443193230   
443217104    443241039    443264874    443288584    443312228    443335963   
443359609    443383153    443406723    443430269    443453774 425392149   
425633724    425852589    426052775    426239703    426414504    426574802   
443169255    443193248    443217112    443241047    443264882    443288592   
443312236    443335971    443359617    443383161    443406731    443430277   
443453782 425392172    425633757    425853009    426052791    426239729   
426414553    426574919    443169263    443193255    443217120    443241054   
443264890    443288600    443312244    443335989    443359625    443383179   
443406749    443430285    443453790 425392222    425633799    425853017   
426052908    426239828    426414561    426574976    443169271    443193263   
443217138    443241062    443264908    443288618    443312251    443335997   
443359633    443383187    443406756    443430293    443453808 425392313   
425633856    425853066    426053229    426239844    426414769    426575122   
443169289    443193271    443217146    443241070    443264916    443288626   
443312269    443336003    443359641    443383195    443406764    443430301   
443453816 425392750    425633864    425853116    426053237    426239968   
426414892    426575189    443169297    443193289    443217161    443241088   
443264924    443288634    443312277    443336011    443359658    443383203   
443406772    443430319    443453824 425392891    425634268    425853165   
426053336    426240057    426415022    426575221    443169305    443193297   
443217179    443241096    443264932    443288642    443312285    443336029   
443359666    443383211    443406780    443430327    443453832 425392909   
425634359    425853249    426053369    426240073    426415220    426575288   
443169313    443193305    443217187    443241104    443264940    443288659   
443312293    443336037    443359674    443383229    443406798    443430335   
443453840 425392941    425634458    425853330    426053427    426240115   
426415261    426575460    443169321    443193313    443217195    443241112   
443264957    443288667    443312301    443336045    443359682    443383237   
443406806    443430343    443453857 425392966    425634656    425853587   
426053542    426240131    426415303    426575510    443169347    443193321   
443217203    443241120    443264965    443288675    443312319    443336052   
443359690    443383245    443406814    443430350    443453865 425393121   
425634714    425853611    426053559    426240305    426415337    426575627   
443169362    443193339    443217211    443241138    443264973    443288683   
443312327    443336060    443359708    443383252    443406822    443430368   
443453873 425393154    425634847    425853835    426053575    426240396   
426415428    426575643    443169370    443193347    443217229    443241146   
443264981    443288691    443312335    443336078    443359716    443383260   
443406830    443430376    443453881 425393261    425635208    425853868   
426053641    426240412    426415584    426575676    443169388    443193354   
443217237    443241153    443264999    443288709    443312343    443336086   
443359724    443383278    443406848    443430384    443453899 425393345   
425635273    425853892    426053674    426240487    426415634    426575700   
443169396    443193362    443217245    443241161    443265004    443288717   
443312350    443336094    443359732    443383286    443406855    443430400   
443453907 425393576    425635364    425853983    426053864    426240628   
426415709    426575858    443169404    443193370    443217252    443241179   
443265012    443288725    443312376    443336102    443359740    443383294   
443406863    443430418    443453915 425393592    425635372    425854007   
426053906    426240727    426415832    426575924    443169412    443193388   
443217260    443241187    443265020    443288733    443312384    443336110   
443359757    443383302    443406871    443430426    443453923 425393634   
425635562    425854015    426053930    426240768    426415931    426575932   
443169420    443193396    443217278    443241195    443265038    443288741   
443312392    443336128    443359765    443383310    443406889    443430434   
443453931 425393733    425635604    425854023    426054037    426240867   
426416087    426576039    443169438    443193404    443217286    443241203   
443265046    443288758    443312400    443336136    443359773    443383328   
443406897    443430442    443453949



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

   Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number 425393774    425635653    425854130    426054219    426241030   
426416186    426576062    443169446    443193412    443217294    443241211   
443265053    443288766    443312418    443336144    443359781    443383336   
443406905    443430459    443453956 425393972    425635737    425854163   
426054334    426241048    426416293    426576153    443169453    443193420   
443217302    443241229    443265061    443288774    443312426    443336151   
443359799    443383344    443406913    443430467    443453964 425394020   
425635844    425854197    426054409    426241071    426416442    426576161   
443169461    443193438    443217310    443241237    443265079    443288782   
443312434    443336169    443359807    443383351    443406921    443430475   
443453972 425394053    425636057    425854213    426054417    426241113   
426416558    426576179    443169479    443193446    443217328    443241245   
443265087    443288790    443312442    443336177    443359815    443383369   
443406939    443430483    443453980 425394178    425636073    425854270   
426054433    426241378    426416608    426576369    443169487    443193453   
443217336    443241252    443265095    443288808    443312459    443336185   
443359823    443383377    443406947    443430491    443453998 425394301   
425636180    425854361    426054631    426241493    426416657    426576484   
443169495    443193461    443217344    443241260    443265103    443288816   
443312467    443336193    443359831    443383385    443406954    443430509   
443454004 425394350    425636297    425854445    426054748    426241535   
426416798    426576526    443169503    443193479    443217351    443241278   
443265111    443288824    443312475    443336201    443359849    443383393   
443406962    443430517    443454012 425394400    425636453    425854502   
426054888    426241576    426416970    426576799    443169511    443193487   
443217369    443241286    443265129    443288832    443312483    443336219   
443359856    443383401    443406970    443430525    443454020 425394798   
425636487    425854528    426055067    426241592    426416988    426576930   
443169529    443193495    443217377    443241294    443265137    443288840   
443312491    443336227    443359864    443383419    443406988    443430533   
443454038 425394830    425636545    425854551    426055125    426241600   
426416996    426576971    443169537    443193503    443217385    443241302   
443265145    443288857    443312509    443336235    443359872    443383427   
443406996    443430541    443454046 425395118    425636560    425854601   
426055299    426241683    426417101    426577003    443169545    443193511   
443217393    443241310    443265152    443288865    443312517    443336243   
443359880    443383435    443407002    443430558    443454053 425395274   
425636594    425854882    426055356    426241709    426417127    426577110   
443169552    443193529    443217401    443241328    443265160    443288873   
443312525    443336250    443359898    443383443    443407010    443430566   
443454061 425395290    425636776    425854908    426055372    426241766   
426417143    426577185    443169560    443193537    443217419    443241336   
443265178    443288881    443312533    443336268    443359906    443383450   
443407028    443430574    443454079 425395381    425636818    425854999   
426055406    426241790    426417218    426577235    443169578    443193545   
443217427    443241344    443265186    443288899    443312541    443336276   
443359914    443383468    443407036    443430582    443454087 425395415   
425636826    425855293    426055463    426241923    426417226    426577318   
443169586    443193552    443217435    443241351    443265194    443288907   
443312558    443336284    443359922    443383476    443407044    443430590   
443454095 425395670    425636909    425855327    426055489    426241972   
426417267    426577326    443169594    443193560    443217443    443241369   
443265202    443288915    443312566    443336292    443359930    443383484   
443407051    443430608    443454103 425395811    425637204    425855335   
426055604    426241998    426417317    426577425    443169602    443193578   
443217450    443241377    443265210    443288923    443312574    443336300   
443359948    443383492    443407069    443430616    443454111 425395894   
425637212    425855350    426055885    426242012    426417358    426577664   
443169610    443193586    443217468    443241385    443265228    443288931   
443312582    443336318    443359955    443383500    443407077    443430624   
443454129 425396025    425637444    425855384    426056131    426242350   
426417382    426577698    443169628    443193594    443217476    443241393   
443265236    443288949    443312590    443336326    443359963    443383518   
443407085    443430632    443454137 425396090    425637501    425855392   
426056289    426242608    426417424    426577730    443169636    443193602   
443217484    443241401    443265244    443288956    443312608    443336334   
443359971    443383526    443407093    443430640    443454145 425396116   
425637535    425855418    426056412    426242756    426417481    426577839   
443169644    443193610    443217492    443241419    443265251    443288964   
443312616    443336342    443359989    443383534    443407101    443430657   
443454152 425396173    425637592    425855467    426056453    426242962   
426417556    426577961    443169651    443193628    443217500    443241427   
443265269    443288972    443312632    443336359    443359997    443383542   
443407119    443430665    443454160 425396199    425637725    425855475   
426056529    426243150    426417572    426578118    443169669    443193636   
443217518    443241435    443265277    443288980    443312640    443336367   
443360003    443383559    443407127    443430673    443454178 425396272   
425637741    425855533    426056586    426243184    426417630    426578282   
443169677    443193644    443217526    443241443    443265285    443288998   
443312657    443336375    443360011    443383567    443407135    443430681   
443454186 425396322    425637907    425855590    426056669    426243408   
426417762    426578324    443169685    443193651    443217534    443241450   
443265293    443289004    443312665    443336383    443360029    443383575   
443407143    443430699    443454194 425396587    425638111    425855715   
426056842    426243424    426417911    426578522    443169693    443193669   
443217542    443241468    443265301    443289012    443312681    443336391   
443360037    443383583    443407150    443430707    443454202 425396702   
425638178    425855798    426056883    426243440    426417960    426578639   
443169701    443193677    443217559    443241476    443265319    443289020   
443312699    443336409    443360045    443383591    443407168    443430715   
443454210 425397114    425638202    425855830    426056941    426243622   
426418026    426578647    443169719    443193685    443217567    443241484   
443265327    443289038    443312707    443336417    443360052    443383609   
443407176    443430723    443454228 425397148    425638442    425855848   
426057139    426243648    426418307    426578662    443169727    443193693   
443217575    443241492    443265335    443289046    443312715    443336425   
443360060    443383617    443407184    443430731    443454236 425397221   
425638608    425855947    426057162    426243713    426418463    426578704   
443169735    443193701    443217583    443241500    443265343    443289053   
443312723    443336433    443360078    443383625    443407192    443430749   
443454244 425397247    425638822    425856002    426057188    426243754   
426418489    426578779    443169743    443193727    443217591    443241518   
443265350    443289061    443312731    443336441    443360086    443383633   
443407200    443430756    443454251 425397262    425638996    425856051   
426057303    426243879    426418661    426578795    443169750    443193735   
443217609    443241526    443265368    443289079    443312749    443336458   
443360094    443383641    443407218    443430764    443454269 425397551   
425639135    425856069    426057394    426243903    426418711    426578829   
443169768    443193743    443217617    443241534    443265376    443289087   
443312756    443336466    443360102    443383658    443407226    443430772   
443454277 425397676    425639481    425856218    426057428    426244018   
426418778    426579025    443169776    443193750    443217625    443241542   
443265384    443289095    443312764    443336474    443360110    443383666   
443407234    443430780    443454285 425397734    425639499    425856309   
426057469    426244174    426418794    426579058    443169784    443193768   
443217633    443241567    443265392    443289103    443312772    443336482   
443360128    443383674    443407242    443430798    443454293 425398534   
425639606    425856325    426057527    426244265    426418992    426579074   
443169792    443193776    443217641    443241575    443265400    443289111   
443312780    443336490    443360136    443383682    443407259    443430806   
443454301 425398633    425639697    425856358    426057618    426244281   
426419107    426579082    443169800    443193784    443217666    443241583   
443265418    443289129    443312798    443336508    443360144    443383690   
443407267    443430814    443454319 425398641    425639747    425856408   
426057659    426244364    426419305    426579132    443169818    443193792   
443217674    443241591    443265426    443289137    443312806    443336524   
443360151    443383708    443407275    443430822    443454327 425398658   
425639754    425856465    426057691    426244455    426419453    426579173   
443169826    443193800    443217682    443241609    443265434    443289145   
443312814    443336532    443360169    443383716    443407283    443430830   
443454335 425398716    425639820    425856523    426057808    426244521   
426419693    426579215    443169834    443193818    443217690    443241617   
443265442    443289152    443312822    443336540    443360177    443383724   
443407291    443430848    443454343 425398740    425639846    425856556   
426057857    426244554    426419800    426579231    443169842    443193826   
443217708    443241625    443265459    443289160    443312830    443336557   
443360185    443383732    443407309    443430855    443454350 425398765   
425639978    425856663    426057865    426244810    426419925    426579298   
443169859    443193834    443217716    443241633    443265467    443289178   
443312848    443336565    443360193    443383740    443407317    443430863   
443454368 425398815    425640349    425856788    426057873    426244828   
426419974    426579389    443169867    443193842    443217724    443241641   
443265475    443289186    443312855    443336573    443360219    443383757   
443407325    443430871    443454376 425398989    425640489    425856796   
426057881    426244935    426420048    426579413    443169875    443193859   
443217732    443241658    443265483    443289194    443312863    443336581   
443360227    443383765    443407333    443430889    443454384 425399029   
425640836    425856937    426057972    426244992    426420188    426579439   
443169883    443193867    443217740    443241666    443265491    443289202   
443312871    443336599    443360235    443383773    443407341    443430897   
443454392 425399037    425640885    425857034    426058012    426245155   
426420238    426579538    443169891    443193875    443217757    443241674   
443265509    443289210    443312889    443336607    443360243    443383781   
443407358    443430905    443454400 425399045    425641180    425857133   
426058095    426245171    426420246    426579579    443169909    443193883   
443217765    443241682    443265517    443289228    443312897    443336615   
443360250    443383799    443407366    443430913    443454418 425399110   
425641271    425857224    426058103    426245247    426420261    426579629   
443169917    443193891    443217773    443241690    443265525    443289236   
443312905    443336623    443360268    443383807    443407374    443430921   
443454426 425399177    425641404    425857323    426058137    426245510   
426420287    426579744    443169925    443193909    443217781    443241708   
443265533    443289244    443312913    443336631    443360276    443383815   
443407382    443430939    443454434 425399227    425641446    425857430   
426058145    426245544    426420295    426579801    443169933    443193917   
443217799    443241716    443265541    443289269    443312921    443336649   
443360284    443383823    443407390    443430947    443454442 425399284   
425641628    425857463    426058350    426245569    426420436    426579900   
443169941    443193925    443217807    443241724    443265558    443289277   
443312939    443336656    443360292    443383831    443407408    443430954   
443454459 425399367    425641685    425857547    426058384    426245635   
426420683    426580080    443169958    443193933    443217815    443241732   
443265566    443289285    443312947    443336664    443360300    443383849   
443407416    443430962    443454467 425399458    425641693    425857653   
426058467    426245890    426420709    426580148    443169966    443193941   
443217823    443241740    443265574    443289293    443312954    443336672   
443360318    443383856    443407424    443430970    443454475 425399532   
425641727    425857703    426058475    426246047    426420790    426580270   
443169974    443193958    443217831    443241757    443265582    443289301   
443312962    443336680    443360326    443383864    443407432    443430988   
443454483 425399581    425641776    425857919    426058533    426246161   
426420808    426580304    443169982    443193966    443217849    443241765   
443265590    443289319    443312970    443336698    443360334    443383872   
443407440    443430996    443454491 425399698    425641859    425857943   
426058673    426246237    426420881    426580346    443169990    443193974   
443217856    443241773    443265608    443289327    443312988    443336706   
443360342    443383880    443407457    443431002    443454509 425399763   
425641909    425858057    426058715    426246252    426420980    426580353   
443170006    443193982    443217864    443241781    443265624    443289335   
443312996    443336714    443360359    443383898    443407465    443431010   
443454517 425399789    425641982    425858065    426058780    426246286   
426421020    426580411    443170014    443193990    443217872    443241799   
443265632    443289343    443313002    443336722    443360367    443383906   
443407473    443431028    443454525 425400199    425641990    425858081   
426058905    426246351    426421053    426580460    443170022    443194006   
443217880    443241807    443265640    443289350    443313010    443336730   
443360375    443383914    443407481    443431036    443454541 425400272   
425642071    425858263    426058962    426246369    426421111    426580528   
443170030    443194014    443217898    443241815    443265657    443289368   
443313028    443336748    443360383    443383922    443407499    443431044   
443454558 425400371    425642089    425858446    426059002    426246377   
426421327    426580569    443170048    443194022    443217906    443241823   
443265665    443289376    443313036    443336755    443360391    443383930   
443407507    443431051    443454566 425400710    425642105    425858511   
426059390    426246468    426421335    426580619    443170055    443194030   
443217914    443241831    443265673    443289384    443313044    443336763   
443360409    443383948    443407515    443431069    443454574 425400843   
425642139    425858529    426059531    426246591    426421525    426580650   
443170063    443194048    443217922    443241849    443265681    443289392   
443313051    443336771    443360417    443383955    443407523    443431077   
443454582 425400918    425642154    425858560    426059689    426246609   
426421574    426580668    443170071    443194055    443217930    443241856   
443265699    443289400    443313069    443336789    443360425    443383963   
443407531    443431085    443454590 425401031    425642188    425858586   
426059747    426246617    426421640    426580726    443170089    443194063   
443217948    443241872    443265707    443289418    443313077    443336797   
443360433    443383971    443407549    443431093    443454608 425401114   
425642444    425858602    426059762    426246708    426421707    426580932   
443170097    443194071    443217955    443241880    443265715    443289426   
443313085    443336805    443360441    443383989    443407556    443431101   
443454616 425401304    425642469    425858719    426059887    426246856   
426421723    426580973    443170105    443194089    443217963    443241898   
443265723    443289434    443313093    443336813    443360458    443383997   
443407564    443431119    443454624 425401502    425642600    425858735   
426060042    426246872    426421863    426581039    443170113    443194097   
443217971    443241906    443265731    443289442    443313101    443336821   
443360466    443384003    443407572    443431127    443454632 425401577   
425642808    425858941    426060059    426247045    426421889    426581112   
443170121    443194105    443217989    443241914    443265749    443289459   
443313119    443336839    443360474    443384011    443407580    443431135   
443454640 425401585    425642907    425859063    426060406    426247227   
426422028    426581179    443170139    443194113    443217997    443241922   
443265756    443289467    443313127    443336847    443360482    443384029   
443407598    443431143    443454657 425401593    425643160    425859287   
426060448    426247300    426422044    426581351    443170147    443194121   
443218003    443241930    443265764    443289475    443313135    443336854   
443360490    443384037    443407606    443431150    443454665 425401650   
425643277    425859410    426060711    426247359    426422069    426581369   
443170154    443194139    443218011    443241948    443265772    443289483   
443313143    443336862    443360508    443384045    443407614    443431168   
443454673 425401668    425643319    425859543    426060901    426247425   
426422093    426581393    443170162    443194147    443218029    443241955   
443265780    443289491    443313150    443336870    443360516    443384052   
443407622    443431176    443454681



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

   Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number 425401932    425643467    425859550    426061172    426247607   
426422135    426581567    443170170    443194154    443218037    443241963   
443265798    443289509    443313168    443336888    443360524    443384060   
443407630    443431184    443454699 425402039    425643525    425859642   
426061214    426247771    426422234    426581674    443170188    443194162   
443218045    443241971    443265806    443289517    443313176    443336896   
443360532    443384078    443407648    443431192    443454707 425402088   
425643533    425859733    426061396    426247847    426422309    426581740   
443170196    443194170    443218052    443241989    443265814    443289533   
443313184    443336904    443360540    443384086    443407655    443431200   
443454715 425402229    425643715    425859832    426061487    426248027   
426422408    426581757    443170204    443194188    443218060    443241997   
443265822    443289541    443313192    443336912    443360557    443384094   
443407663    443431218    443454723 425402302    425643822    425859840   
426061537    426248043    426422515    426581815    443170212    443194196   
443218078    443242003    443265830    443289558    443313200    443336920   
443360565    443384102    443407671    443431226    443454731 425402518   
425644093    425859865    426061719    426248084    426422788    426581997   
443170220    443194204    443218086    443242011    443265848    443289566   
443313218    443336938    443360573    443384110    443407689    443431234   
443454749 425402591    425644101    425860095    426061727    426248183   
426422846    426582029    443170238    443194212    443218094    443242029   
443265855    443289574    443313226    443336946    443360581    443384128   
443407697    443431242    443454756 425402963    425644119    425860285   
426061982    426248373    426423059    426582060    443170246    443194220   
443218102    443242037    443265863    443289582    443313234    443336953   
443360599    443384136    443407705    443431259    443454764 425403029   
425644176    425860293    426062279    426248407    426423240    426582235   
443170253    443194238    443218110    443242045    443265871    443289590   
443313242    443336961    443360607    443384144    443407713    443431267   
443454772 425403243    425644192    425860400    426062329    426248514   
426423281    426582326    443170261    443194246    443218128    443242052   
443265889    443289608    443313259    443336979    443360615    443384151   
443407721    443431275    443454780 425403300    425644770    425860467   
426062394    426248522    426423406    426582367    443170279    443194253   
443218136    443242060    443265897    443289616    443313267    443336987   
443360623    443384169    443407739    443431283    443454798 425403359   
425644903    425860574    426062402    426248530    426423588    426582458   
443170287    443194261    443218144    443242086    443265905    443289624   
443313275    443336995    443360631    443384177    443407747    443431291   
443454806 425403391    425644960    425860590    426062451    426248563   
426423661    426582466    443170295    443194279    443218151    443242094   
443265913    443289632    443313283    443337001    443360649    443384185   
443407754    443431309    443454814 425403458    425645066    425860632   
426062766    426248605    426423844    426582565    443170303    443194287   
443218169    443242102    443265921    443289640    443313291    443337019   
443360656    443384193    443407762    443431317    443454822 425403557   
425645207    425860640    426062931    426248621    426423901    426582821   
443170311    443194295    443218177    443242110    443265939    443289657   
443313309    443337027    443360664    443384201    443407770    443431325   
443454830 425403565    425645637    425860699    426062964    426248662   
426424032    426582904    443170329    443194303    443218185    443242128   
443265947    443289665    443313317    443337035    443360672    443384219   
443407788    443431333    443454848 425403599    425645660    425860848   
426063046    426248696    426424099    426582912    443170337    443194311   
443218201    443242136    443265954    443289673    443313325    443337043   
443360680    443384227    443407796    443431341    443454855 425403607   
425645991    425860855    426063079    426248795    426424172    426582920   
443170345    443194329    443218219    443242144    443265962    443289681   
443313333    443337050    443360698    443384235    443407804    443431358   
443454863 425403987    425646049    425860863    426063152    426248894   
426424198    426583001    443170352    443194337    443218227    443242151   
443265970    443289699    443313341    443337068    443360706    443384243   
443407812    443431366    443454871 425404159    425646064    425860889   
426063277    426248977    426424347    426583084    443170360    443194345   
443218235    443242169    443265988    443289707    443313358    443337076   
443360714    443384250    443407820    443431374    443454889 425404191   
425646072    425860897    426063319    426249025    426424354    426583100   
443170378    443194352    443218243    443242177    443265996    443289715   
443313366    443337084    443360722    443384268    443407838    443431382   
443454897 425404381    425646080    425861028    426063368    426249033   
426424362    426583175    443170386    443194360    443218250    443242185   
443266002    443289723    443313374    443337092    443360730    443384276   
443407846    443431390    443454905 425404423    425646510    425861275   
426063384    426249074    426424370    426583217    443170394    443194378   
443218268    443242193    443266010    443289731    443313382    443337100   
443360748    443384284    443407853    443431408    443454913 425404464   
425646528    425861291    426063418    426249124    426424503    426583241   
443170402    443194386    443218276    443242201    443266028    443289749   
443313390    443337118    443360755    443384292    443407861    443431416   
443454921 425404514    425646775    425861309    426063517    426249231   
426424651    426583274    443170410    443194394    443218284    443242219   
443266036    443289756    443313408    443337126    443360763    443384300   
443407879    443431424    443454939 425404589    425646817    425861465   
426063905    426249280    426424693    426583340    443170428    443194402   
443218292    443242227    443266044    443289764    443313416    443337134   
443360771    443384318    443407887    443431432    443454947 425404621   
425646825    425861648    426064010    426249306    426424792    426583399   
443170436    443194410    443218300    443242235    443266051    443289772   
443313424    443337142    443360789    443384326    443407895    443431440   
443454954 425404829    425646866    425861655    426064044    426249405   
426424859    426583464    443170444    443194428    443218318    443242243   
443266069    443289780    443313432    443337159    443360797    443384334   
443407903    443431457    443454962 425404845    425646965    425861671   
426064077    426249454    426424867    426583506    443170451    443194436   
443218326    443242250    443266077    443289798    443313440    443337167   
443360805    443384342    443407911    443431465    443454970 425405073   
425647062    425861788    426064119    426249496    426424875    426583548   
443170469    443194444    443218334    443242268    443266085    443289806   
443313457    443337175    443360813    443384367    443407929    443431473   
443454988 425405081    425647112    425861911    426064176    426249520   
426424917    426583571    443170477    443194451    443218342    443242276   
443266093    443289814    443313465    443337183    443360821    443384375   
443407937    443431481    443454996 425405271    425647138    425862059   
426064374    426249686    426424925    426583829    443170485    443194469   
443218359    443242284    443266101    443289822    443313473    443337191   
443360839    443384383    443407945    443431499    443455001 425405289   
425647260    425862125    426064382    426249710    426424982    426584041   
443170493    443194477    443218367    443242292    443266119    443289830   
443313481    443337209    443360847    443384391    443407952    443431507   
443455019 425405347    425647302    425862166    426064473    426249835   
426424990    426584058    443170501    443194485    443218375    443242300   
443266127    443289848    443313499    443337217    443360854    443384409   
443407960    443431515    443455027 425405362    425647344    425862208   
426064499    426249868    426425062    426584066    443170519    443194493   
443218383    443242318    443266135    443289855    443313507    443337225   
443360862    443384417    443407978    443431523    443455035 425405453   
425647427    425862547    426064580    426249884    426425138    426584199   
443170527    443194501    443218391    443242326    443266143    443289863   
443313515    443337233    443360870    443384425    443407986    443431531   
443455043 425405545    425647500    425862711    426064655    426249991   
426425146    426584215    443170535    443194519    443218409    443242334   
443266150    443289871    443313523    443337241    443360888    443384433   
443407994    443431549    443455050 425405552    425647534    425862950   
426064663    426250080    426425179    426584256    443170543    443194527   
443218417    443242342    443266168    443289889    443313531    443337258   
443360896    443384441    443408000    443431556    443455068 425405784   
425647542    425862992    426064739    426250114    426425286    426584272   
443170550    443194535    443218425    443242359    443266176    443289897   
443313549    443337266    443360904    443384466    443408018    443431564   
443455076 425405800    425647641    425863156    426064812    426250189   
426425294    426584322    443170568    443194543    443218433    443242367   
443266184    443289905    443313556    443337274    443360912    443384474   
443408026    443431572    443455084 425405826    425647666    425863305   
426064861    426250205    426425401    426584512    443170576    443194550   
443218441    443242375    443266192    443289913    443313564    443337282   
443360920    443384482    443408034    443431580    443455092 425406063   
425647674    425863404    426064986    426250254    426425435    426584702   
443170584    443194568    443218466    443242383    443266200    443289921   
443313572    443337290    443360938    443384490    443408042    443431598   
443455100 425406188    425647757    425863693    426065132    426250320   
426425443    426584710    443170592    443194576    443218474    443242391   
443266218    443289939    443313580    443337308    443360946    443384508   
443408059    443431606    443455118 425406204    425647799    425863727   
426065181    426250361    426425450    426584728    443170600    443194584   
443218490    443242409    443266226    443289947    443313598    443337316   
443360953    443384516    443408067    443431614    443455126 425406402   
425647815    425863776    426065298    426250452    426425484    426584736   
443170618    443194592    443218508    443242417    443266234    443289954   
443313606    443337324    443360961    443384524    443408075    443431622   
443455134 425406451    425647906    425863818    426065553    426250510   
426425575    426584785    443170626    443194600    443218516    443242425   
443266242    443289962    443313614    443337332    443360979    443384532   
443408083    443431630    443455142 425406535    425647930    425863958   
426065629    426250585    426425591    426584801    443170634    443194618   
443218524    443242433    443266259    443289970    443313622    443337340   
443360987    443384540    443408091    443431648    443455159 425406675   
425647955    425864246    426065785    426250841    426425658    426584835   
443170642    443194626    443218532    443242441    443266267    443289988   
443313630    443337357    443360995    443384557    443408109    443431655   
443455167 425406717    425647997    425864253    426065884    426250882   
426425682    426584850    443170659    443194634    443218540    443242458   
443266275    443289996    443313648    443337365    443361001    443384565   
443408117    443431663    443455175 425406808    425648128    425864279   
426065934    426250890    426425716    426584892    443170675    443194642   
443218557    443242466    443266283    443290010    443313655    443337373   
443361019    443384573    443408125    443431689    443455183 425406923   
425648243    425864303    426066031    426251005    426425732    426584983   
443170691    443194659    443218565    443242474    443266291    443290036   
443313663    443337381    443361027    443384581    443408133    443431697   
443455191 425406949    425648292    425864394    426066148    426251039   
426425799    426585162    443170709    443194667    443218573    443242482   
443266309    443290044    443313671    443337399    443361035    443384599   
443408141    443431705    443455209 425407137    425648383    425864568   
426066163    426251047    426425823    426585188    443170725    443194675   
443218581    443242490    443266317    443290051    443313689    443337415   
443361043    443384607    443408158    443431713    443455217 425407418   
425648391    425864576    426066247    426251070    426425849    426585311   
443170733    443194683    443218599    443242508    443266325    443290069   
443313697    443337423    443361050    443384615    443408166    443431721   
443455225 425407475    425648508    425864584    426066320    426251146   
426425864    426585329    443170741    443194691    443218607    443242516   
443266333    443290077    443313705    443337431    443361068    443384623   
443408174    443431739    443455233 425407608    425648532    425864634   
426066338    426251161    426425922    426585337    443170758    443194717   
443218615    443242524    443266341    443290085    443313713    443337449   
443361076    443384631    443408182    443431747    443455241 425407749   
425648573    425864642    426066346    426251252    426425997    426585436   
443170766    443194725    443218623    443242532    443266358    443290093   
443313721    443337456    443361084    443384649    443408190    443431754   
443455258 425408002    425648672    425864667    426066379    426251336   
426426045    426585642    443170774    443194733    443218631    443242540   
443266366    443290101    443313739    443337464    443361092    443384656   
443408208    443431762    443455266 425408465    425648888    425864865   
426066502    426251393    426426102    426585782    443170782    443194758   
443218649    443242557    443266374    443290119    443313747    443337472   
443361100    443384664    443408216    443431770    443455274 425408507   
425648938    425865045    426066585    426251500    426426136    426585907   
443170790    443194766    443218656    443242565    443266382    443290127   
443313754    443337480    443361118    443384672    443408224    443431788   
443455282 425408515    425649092    425865128    426066635    426251625   
426426185    426585923    443170808    443194774    443218664    443242573   
443266390    443290135    443313762    443337498    443361126    443384680   
443408232    443431796    443455290 425408697    425649233    425865185   
426066676    426251864    426426250    426586004    443170816    443194782   
443218672    443242581    443266408    443290143    443313770    443337506   
443361134    443384698    443408240    443431804    443455308 425408804   
425649290    425865292    426066734    426251906    426426268    426586061   
443170824    443194790    443218680    443242599    443266416    443290150   
443313788    443337514    443361142    443384706    443408257    443431820   
443455316 425408820    425649530    425865359    426066908    426251914   
426426441    426586087    443170832    443194808    443218698    443242607   
443266424    443290168    443313796    443337522    443361167    443384714   
443408265    443431838    443455324 425408986    425649589    425865425   
426067088    426251930    426426482    426586152    443170840    443194816   
443218706    443242615    443266432    443290176    443313804    443337530   
443361175    443384722    443408273    443431846    443455332 425409067   
425649811    425865441    426067302    426252003    426426664    426586244   
443170857    443194824    443218714    443242623    443266440    443290184   
443313812    443337548    443361183    443384730    443408281    443431853   
443455340 425409109    425649829    425865607    426067393    426252011   
426426755    426586251    443170865    443194832    443218722    443242631   
443266457    443290192    443313820    443337555    443361191    443384748   
443408299    443431861    443455357 425409133    425649845    425865672   
426067401    426252102    426426904    426586301    443170873    443194840   
443218730    443242649    443266465    443290200    443313838    443337563   
443361209    443384755    443408307    443431879    443455365 425409307   
425649951    425865714    426067419    426252219    426427084    426586368   
443170881    443194857    443218748    443242656    443266473    443290218   
443313846    443337571    443361217    443384763    443408315    443431887   
443455373 425409448    425650074    425866282    426067468    426252284   
426427126    426586426    443170899    443194865    443218755    443242664   
443266481    443290226    443313853    443337589    443361225    443384771   
443408323    443431895    443455381 425409489    425650140    425866332   
426067567    426252326    426427167    426586467    443170907    443194873   
443218763    443242672    443266499    443290234    443313861    443337597   
443361233    443384789    443408331    443431903    443455399 425409521   
425650207    425866555    426067674    426252433    426427175    426586517   
443170915    443194881    443218771    443242680    443266507    443290242   
443313879    443337605    443361241    443384797    443408349    443431911   
443455407 425409695    425650215    425866563    426067724    426252458   
426427357    426586566    443170923    443194899    443218789    443242698   
443266515    443290259    443313887    443337613    443361258    443384805   
443408356    443431929    443455415



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

   Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number 425409760    425650298    425866746    426067757    426252466   
426427365    426586616    443170931    443194907    443218797    443242706   
443266523    443290267    443313895    443337621    443361266    443384813   
443408364    443431937    443455423 425409778    425650348    425866779   
426067823    426252474    426427381    426586632    443170949    443194915   
443218805    443242714    443266531    443290275    443313903    443337639   
443361274    443384821    443408372    443431945    443455431 425409810   
425650447    425866829    426067849    426252508    426427399    426586756   
443170956    443194923    443218813    443242722    443266549    443290283   
443313911    443337647    443361282    443384839    443408380    443431952   
443455449 425410149    425650496    425866852    426067856    426252664   
426427456    426586822    443170964    443194931    443218821    443242730   
443266556    443290291    443313929    443337654    443361290    443384847   
443408398    443431960    443455456 425410164    425650546    425867058   
426068029    426252672    426427522    426586897    443170972    443194949   
443218839    443242748    443266564    443290309    443313937    443337662   
443361308    443384854    443408406    443431978    443455464 425410446   
425650751    425867124    426068045    426252862    426427654    426586921   
443170998    443194956    443218847    443242755    443266572    443290325   
443313945    443337670    443361316    443384862    443408414    443431986   
443455472 425410628    425651064    425867207    426068102    426252938   
426427662    426586962    443171004    443194964    443218854    443242763   
443266580    443290333    443313952    443337688    443361324    443384870   
443408422    443431994    443455480 425410669    425651080    425867256   
426068342    426253001    426427787    426586970    443171012    443194972   
443218862    443242771    443266598    443290341    443313960    443337696   
443361332    443384888    443408430    443432000    443455498 425410701   
425651106    425867272    426068862    426253076    426427852    426587044   
443171020    443194980    443218870    443242789    443266606    443290358   
443313978    443337704    443361340    443384896    443408448    443432018   
443455506 425410735    425651254    425867348    426069100    426253126   
426427886    426587176    443171038    443194998    443218888    443242797   
443266614    443290366    443313986    443337712    443361357    443384904   
443408455    443432026    443455514 425410891    425651262    425867660   
426069225    426253399    426427944    426587184    443171046    443195003   
443218896    443242805    443266622    443290374    443313994    443337720   
443361365    443384912    443408463    443432034    443455522 425410909   
425651320    425867835    426069274    426253522    426427993    426587242   
443171053    443195011    443218904    443242813    443266630    443290382   
443314000    443337738    443361373    443384920    443408471    443432042   
443455530 425410974    425651544    425867967    426069282    426253639   
426428033    426587408    443171061    443195029    443218912    443242821   
443266648    443290390    443314018    443337746    443361381    443384938   
443408489    443432059    443455548 425410990    425651668    425868130   
426069340    426253654    426428082    426587499    443171079    443195037   
443218920    443242839    443266655    443290408    443314026    443337753   
443361399    443384946    443408497    443432067    443455555 425411022   
425651882    425868197    426069381    426253670    426428173    426587507   
443171087    443195045    443218938    443242847    443266663    443290416   
443314034    443337761    443361407    443384953    443408505    443432075   
443455563 425411311    425651916    425868247    426069480    426253712   
426428223    426587614    443171095    443195052    443218946    443242854   
443266671    443290424    443314042    443337779    443361415    443384961   
443408521    443432083    443455571 425411428    425651999    425868254   
426069514    426253894    426428256    426587630    443171103    443195078   
443218953    443242862    443266689    443290432    443314059    443337787   
443361423    443384979    443408539    443432091    443455589 425411519   
425652013    425868627    426069522    426253944    426428272    426587655   
443171111    443195086    443218961    443242870    443266697    443290440   
443314067    443337795    443361431    443384987    443408547    443432109   
443455597 425411642    425652054    425868643    426069548    426253969   
426428306    426587846    443171129    443195094    443218979    443242888   
443266705    443290457    443314083    443337803    443361449    443384995   
443408554    443432117    443455605 425411667    425652062    425868700   
426069555    426254215    426428470    426587937    443171137    443195102   
443218987    443242896    443266713    443290465    443314091    443337811   
443361456    443385000    443408562    443432125    443455613 425411881   
425652112    425868825    426069589    426254249    426428512    426587986   
443171145    443195110    443218995    443242904    443266721    443290473   
443314109    443337829    443361464    443385018    443408570    443432133   
443455621 425411899    425652120    425868890    426069639    426254280   
426428587    426588109    443171152    443195128    443219001    443242912   
443266739    443290481    443314117    443337837    443361472    443385026   
443408588    443432141    443455639 425412152    425652245    425868924   
426069704    426254322    426428611    426588166    443171160    443195136   
443219019    443242920    443266747    443290499    443314125    443337845   
443361480    443385034    443408596    443432158    443455647 425412251   
425652443    425868965    426069795    426254413    426428686    426588174   
443171178    443195144    443219027    443242938    443266754    443290507   
443314133    443337852    443361498    443385042    443408604    443432166   
443455654 425412277    425652526    425869229    426069803    426254496   
426428736    426588299    443171186    443195151    443219035    443242946   
443266762    443290515    443314141    443337860    443361506    443385059   
443408612    443432174    443455662 425412384    425652575    425869245   
426069902    426254512    426428751    426588455    443171194    443195169   
443219043    443242953    443266770    443290523    443314158    443337878   
443361514    443385067    443408620    443432182    443455670 425412400   
425652625    425869260    426069928    426254561    426428835    426588539   
443171202    443195177    443219050    443242961    443266788    443290531   
443314166    443337886    443361522    443385075    443408638    443432190   
443455688 425412418    425652658    425869336    426069936    426254777   
426429031    426588554    443171210    443195185    443219068    443242979   
443266796    443290549    443314174    443337894    443361530    443385083   
443408646    443432208    443455696 425412442    425652757    425869518   
426069944    426254843    426429064    426588612    443171228    443195193   
443219076    443242987    443266804    443290556    443314182    443337902   
443361548    443385091    443408653    443432216    443455704 425412491   
425652799    425869617    426070314    426254876    426429098    426588752   
443171236    443195201    443219084    443242995    443266812    443290564   
443314190    443337910    443361555    443385109    443408661    443432224   
443455712 425412541    425653060    425869625    426070348    426254884   
426429114    426588836    443171244    443195219    443219092    443243001   
443266820    443290572    443314208    443337928    443361563    443385117   
443408679    443432232    443455720 425412574    425653235    425869666   
426070405    426254926    426429122    426588877    443171251    443195227   
443219100    443243019    443266838    443290580    443314224    443337936   
443361571    443385125    443408687    443432240    443455738 425412723   
425653557    425869922    426070512    426255022    426429239    426588901   
443171269    443195235    443219118    443243027    443266846    443290598   
443314232    443337944    443361589    443385133    443408695    443432257   
443455746 425413127    425653698    425870060    426070603    426255162   
426429288    426588943    443171277    443195243    443219126    443243035   
443266853    443290606    443314240    443337951    443361597    443385141   
443408703    443432265    443455753 425413150    425653748    425870102   
426070629    426255295    426429296    426588950    443171285    443195250   
443219134    443243043    443266861    443290614    443314257    443337969   
443361605    443385158    443408711    443432273    443455761 425413168   
425653896    425870128    426070751    426255386    426429346    426588968   
443171293    443195268    443219142    443243050    443266879    443290622   
443314265    443337977    443361613    443385166    443408729    443432281   
443455779 425413283    425653912    425870151    426070769    426255451   
426429692    426588992    443171301    443195276    443219159    443243068   
443266887    443290630    443314273    443337985    443361621    443385174   
443408737    443432299    443455787 425413341    425654084    425870326   
426070892    426255550    426429700    426589123    443171319    443195284   
443219167    443243076    443266895    443290648    443314281    443337993   
443361639    443385182    443408745    443432307    443455795 425413440   
425654142    425870334    426070967    426255568    426429783    426589172   
443171327    443195292    443219175    443243084    443266903    443290655   
443314299    443338009    443361647    443385190    443408752    443432315   
443455803 425413671    425654381    425870367    426071015    426255576   
426429825    426589180    443171335    443195300    443219183    443243092   
443266911    443290663    443314307    443338017    443361654    443385208   
443408760    443432323    443455811 425413697    425654464    425870383   
426071106    426255642    426429841    426589305    443171343    443195318   
443219191    443243100    443266929    443290671    443314315    443338025   
443361662    443385224    443408778    443432331    443455829 425413903   
425654597    425870441    426071114    426255774    426429858    426589339   
443171350    443195326    443219209    443243118    443266937    443290689   
443314323    443338033    443361670    443385232    443408786    443432349   
443455837 425414000    425654969    425870508    426071247    426255857   
426430047    426589354    443171368    443195334    443219217    443243126   
443266945    443290697    443314331    443338041    443361688    443385240   
443408794    443432356    443455845 425414075    425655016    425870540   
426071254    426255907    426430120    426589412    443171376    443195342   
443219225    443243134    443266952    443290705    443314349    443338058   
443361696    443385257    443408802    443432364    443455852 425414158   
425655164    425870698    426071379    426255964    426430195    426589461   
443171384    443195359    443219233    443243142    443266960    443290713   
443314356    443338066    443361704    443385265    443408810    443432372   
443455860 425414216    425655321    425870813    426071429    426256061   
426430229    426589487    443171392    443195367    443219241    443243159   
443266978    443290721    443314364    443338074    443361712    443385273   
443408828    443432380    443455878 425414299    425655388    425870888   
426071486    426256202    426430245    426589552    443171400    443195375   
443219258    443243167    443266986    443290739    443314372    443338082   
443361720    443385281    443408836    443432398    443455886 425414398   
425655438    425870920    426071585    426256236    426430278    426589594   
443171418    443195383    443219266    443243175    443266994    443290747   
443314380    443338090    443361738    443385299    443408844    443432406   
443455894 425414505    425655461    425870946    426071759    426256293   
426430336    426589628    443171426    443195391    443219274    443243191   
443267000    443290754    443314398    443338108    443361746    443385307   
443408851    443432414    443455902 425414570    425655529    425871001   
426071767    426256699    426430344    426589735    443171434    443195409   
443219282    443243209    443267018    443290762    443314406    443338116   
443361753    443385315    443408869    443432422    443455910 425414687   
425655735    425871134    426071841    426256731    426430401    426589784   
443171442    443195417    443219290    443243217    443267026    443290770   
443314414    443338124    443361761    443385323    443408877    443432430   
443455928 425414786    425655743    425871258    426071940    426256772   
426430450    426589818    443171459    443195425    443219308    443243225   
443267034    443290788    443314422    443338132    443361779    443385331   
443408885    443432448    443455936 425415023    425655800    425871506   
426072013    426256798    426430476    426589834    443171467    443195433   
443219316    443243233    443267042    443290796    443314430    443338140   
443361787    443385349    443408893    443432455    443455944 425415064   
425655842    425871514    426072179    426256814    426430518    426589867   
443171475    443195441    443219324    443243241    443267059    443290804   
443314448    443338157    443361795    443385356    443408901    443432463   
443455951 425415072    425655958    425871779    426072286    426256822   
426430807    426589875    443171483    443195458    443219332    443243258   
443267067    443290812    443314455    443338165    443361803    443385364   
443408919    443432471    443455969 425415148    425656089    425871795   
426072351    426256863    426430823    426589891    443171491    443195466   
443219340    443243266    443267075    443290820    443314463    443338173   
443361811    443385372    443408927    443432489    443455977 425415411   
425656162    425872074    426072401    426256871    426431102    426589933   
443171509    443195474    443219357    443243274    443267083    443290838   
443314471    443338181    443361829    443385380    443408935    443432497   
443455985 425415429    425656238    425872173    426072492    426256988   
426431144    426589974    443171517    443195482    443219365    443243282   
443267091    443290846    443314489    443338199    443361837    443385398   
443408943    443432505    443455993 425415494    425656246    425872348   
426072708    426257036    426431169    426590048    443171525    443195490   
443219373    443243290    443267109    443290853    443314497    443338207   
443361845    443385406    443408950    443432513    443456009 425415601   
425656287    425872389    426072906    426257051    426431227    426590055   
443171533    443195508    443219381    443243308    443267117    443290861   
443314505    443338215    443361852    443385414    443408968    443432521   
443456017 425415619    425656295    425872397    426072914    426257176   
426431276    426590196    443171541    443195516    443219399    443243316   
443267125    443290879    443314513    443338223    443361860    443385422   
443408976    443432539    443456025 425415783    425656303    425872686   
426072948    426257200    426431482    426590246    443171558    443195524   
443219407    443243324    443267133    443290887    443314521    443338231   
443361878    443385430    443408984    443432547    443456033 425415833   
425656410    425872983    426072989    426257218    426431532    426590394   
443171566    443195532    443219415    443243332    443267141    443290895   
443314539    443338249    443361886    443385448    443408992    443432554   
443456041 425415932    425656428    425872991    426073185    426257242   
426431581    426590402    443171574    443195540    443219423    443243340   
443267158    443290903    443314547    443338256    443361894    443385455   
443409008    443432562    443456058 425415957    425656451    425873106   
426073391    426257317    426431599    426590444    443171582    443195557   
443219431    443243357    443267174    443290911    443314554    443338264   
443361902    443385463    443409016    443432570    443456066 425415965   
425656543    425873163    426073474    426257432    426431615    426590535   
443171590    443195565    443219449    443243365    443267182    443290929   
443314562    443338272    443361910    443385471    443409024    443432588   
443456074 425415973    425656592    425873221    426073482    426257630   
426431763    426590634    443171608    443195573    443219456    443243373   
443267190    443290937    443314570    443338280    443361928    443385489   
443409032    443432596    443456082 425416047    425656600    425873304   
426073524    426257689    426431771    426590725    443171616    443195581   
443219464    443243381    443267208    443290945    443314588    443338298   
443361936    443385497    443409040    443432604    443456090 425416195   
425656626    425873379    426073698    426257721    426431920    426590824   
443171624    443195599    443219472    443243399    443267216    443290952   
443314596    443338306    443361944    443385505    443409057    443432612   
443456108 425416336    425656667    425873411    426073896    426257770   
426432019    426590857    443171632    443195607    443219480    443243407   
443267224    443290960    443314604    443338314    443361951    443385513   
443409065    443432620    443456116 425416419    425656709    425873528   
426074175    426257952    426432084    426590949    443171640    443195615   
443219498    443243415    443267232    443290978    443314612    443338322   
443361969    443385521    443409073    443432638    443456124 425416450   
425656725    425873650    426074340    426257978    426432092    426591160   
443171657    443195623    443219506    443243423    443267240    443290986   
443314620    443338330    443361977    443385539    443409081    443432646   
443456132 425416716    425656915    425873726    426074357    426257994   
426432191    426591236    443171665    443195631    443219514    443243431   
443267257    443290994    443314638    443338348    443361985    443385547   
443409099    443432653    443456140



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

   Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number 425416765    425657012    425873767    426074480    426258018   
426432225    426591269    443171673    443195649    443219522    443243449   
443267265    443291000    443314646    443338355    443361993    443385554   
443409107    443432661    443456157 425416781    425657400    425873775   
426074639    426258083    426432274    426591277    443171681    443195656   
443219530    443243456    443267273    443291018    443314653    443338363   
443362009    443385562    443409115    443432679    443456165 425416880   
425657459    425873940    426074654    426258141    426432290    426591319   
443171699    443195664    443219548    443243464    443267281    443291026   
443314661    443338371    443362017    443385570    443409123    443432687   
443456173 425416906    425657467    425874112    426074795    426258174   
426432324    426591327    443171707    443195672    443219555    443243472   
443267299    443291034    443314679    443338389    443362025    443385588   
443409131    443432695    443456181 425417169    425657574    425874138   
426074860    426258224    426432340    426591376    443171715    443195680   
443219563    443243480    443267307    443291042    443314687    443338397   
443362033    443385596    443409149    443432703    443456199 425417458   
425657582    425874153    426075230    426258315    426432373    426591467   
443171723    443195698    443219571    443243498    443267315    443291059   
443314695    443338405    443362041    443385604    443409156    443432711   
443456207 425417508    425657590    425874401    426075347    426258505   
426432423    426591574    443171731    443195706    443219589    443243506   
443267323    443291067    443314703    443338413    443362058    443385612   
443409164    443432729    443456215 425417557    425657616    425874526   
426075404    426258521    426432555    426591608    443171749    443195714   
443219597    443243514    443267331    443291075    443314711    443338421   
443362066    443385620    443409172    443432737    443456223 425417789   
425657657    425874591    426075438    426258562    426432563    426591657   
443171756    443195722    443219605    443243522    443267349    443291083   
443314729    443338439    443362074    443385638    443409180    443432745   
443456231 425417862    425657822    425874690    426075511    426258612   
426432597    426591749    443171764    443195730    443219613    443243530   
443267356    443291091    443314737    443338447    443362082    443385646   
443409198    443432752    443456249 425418118    425657897    425874799   
426075669    426258638    426432647    426591848    443171772    443195748   
443219621    443243563    443267364    443291109    443314745    443338454   
443362090    443385653    443409206    443432760    443456256 425418506   
425657905    425874815    426075784    426258711    426432688    426591855   
443171780    443195755    443219639    443243571    443267372    443291117   
443314752    443338462    443362108    443385661    443409214    443432778   
443456264 425418571    425658077    425874823    426076071    426258752   
426432696    426591863    443171798    443195763    443219647    443243589   
443267380    443291125    443314760    443338470    443362116    443385679   
443409222    443432786    443456272 425418688    425658275    425874880   
426076196    426258760    426432746    426591889    443171806    443195771   
443219654    443243597    443267398    443291133    443314778    443338488   
443362124    443385687    443409230    443432794    443456280 425418837   
425658291    425874922    426076220    426258836    426432753    426591905   
443171814    443195789    443219662    443243613    443267406    443291141   
443314786    443338496    443362132    443385695    443409248    443432802   
443456298 425418878    425658317    425875093    426076592    426258851   
426432811    426592036    443171822    443195797    443219670    443243621   
443267414    443291158    443314794    443338504    443362140    443385703   
443409255    443432810    443456306 425418936    425658358    425875176   
426076717    426258919    426432878    426592127    443171830    443195805   
443219688    443243639    443267422    443291166    443314802    443338512   
443362157    443385711    443409263    443432828    443456314 425419082   
425658374    425875242    426076782    426258943    426432928    426592135   
443171848    443195813    443219696    443243647    443267430    443291174   
443314810    443338520    443362165    443385729    443409271    443432836   
443456322 425419421    425658952    425875465    426076790    426259008   
426433033    426592184    443171855    443195821    443219704    443243654   
443267448    443291182    443314828    443338538    443362173    443385737   
443409289    443432844    443456330 425419496    425659000    425875481   
426076857    426259065    426433058    426592218    443171863    443195839   
443219712    443243662    443267455    443291190    443314836    443338546   
443362181    443385745    443409297    443432851    443456348 425419538   
425659034    425875614    426076949    426259172    426433066    426592242   
443171871    443195847    443219720    443243670    443267463    443291208   
443314844    443338553    443362199    443385752    443409305    443432869   
443456355 425420080    425659265    425875630    426077137    426259271   
426433173    426592267    443171889    443195854    443219738    443243688   
443267471    443291216    443314851    443338561    443362207    443385760   
443409313    443432877    443456363 425420163    425659323    425875754   
426077152    426259289    426433207    426592275    443171897    443195862   
443219746    443243696    443267489    443291224    443314869    443338579   
443362215    443385778    443409321    443432885    443456371 425420718   
425659356    425875770    426077210    426259388    426433413    426592291   
443171905    443195870    443219753    443243712    443267497    443291232   
443314877    443338587    443362223    443385786    443409339    443432893   
443456389 425420767    425659489    425875820    426077251    426259412   
426433496    426592309    443171913    443195888    443219761    443243720   
443267505    443291240    443314885    443338595    443362231    443385794   
443409347    443432901    443456397 425420783    425659562    425875838   
426077400    426259420    426433520    426592366    443171921    443195896   
443219779    443243738    443267513    443291257    443314893    443338603   
443362249    443385802    443409354    443432919    443456405 425420825   
425659760    425876083    426077459    426259503    426433538    426592424   
443171939    443195904    443219787    443243746    443267521    443291265   
443314901    443338611    443362256    443385810    443409362    443432927   
443456413 425420973    425659794    425876240    426077624    426259750   
426433603    426592432    443171947    443195912    443219795    443243753   
443267539    443291273    443314919    443338629    443362264    443385828   
443409370    443432935    443456421 425420981    425659836    425876281   
426077673    426259859    426433660    426592473    443171954    443195920   
443219811    443243761    443267547    443291281    443314927    443338637   
443362272    443385836    443409388    443432943    443456439 425421153   
425659919    425876356    426077707    426259982    426433694    426592762   
443171962    443195938    443219837    443243779    443267554    443291299   
443314935    443338645    443362280    443385844    443409396    443432950   
443456447 425421302    425659992    425876471    426077715    426260006   
426433850    426592804    443171970    443195946    443219845    443243787   
443267562    443291307    443314943    443338652    443362298    443385851   
443409404    443432968    443456454 425421450    425660057    425876497   
426077764    426260196    426433892    426592960    443171988    443195953   
443219852    443243795    443267570    443291315    443314950    443338660   
443362306    443385869    443409412    443432976    443456462 425421468   
425660065    425876760    426077889    426260451    426433942    426593042   
443171996    443195961    443219860    443243803    443267588    443291323   
443314968    443338678    443362314    443385877    443409420    443432984   
443456470 425421559    425660115    425876778    426078002    426260501   
426433991    426593265    443172010    443195979    443219878    443243811   
443267596    443291331    443314976    443338686    443362322    443385885   
443409438    443432992    443456488 425421641    425660164    425876851   
426078077    426260618    426434015    426593430    443172028    443195987   
443219886    443243829    443267604    443291349    443314984    443338694   
443362330    443385893    443409446    443433008    443456496 425421732   
425660347    425876927    426078184    426260691    426434023    426593471   
443172036    443195995    443219894    443243837    443267612    443291356   
443314992    443338702    443362348    443385901    443409453    443433016   
443456504 425421799    425660644    425876935    426078309    426260709   
426434205    426593497    443172044    443196001    443219902    443243845   
443267620    443291364    443315007    443338710    443362355    443385919   
443409461    443433024    443456512 425421906    425660800    425877099   
426078333    426260774    426434239    426593570    443172051    443196019   
443219910    443243852    443267638    443291372    443315015    443338728   
443362363    443385927    443409479    443433032    443456520 425421971   
425661014    425877156    426078440    426260832    426434254    426593638   
443172069    443196027    443219928    443243860    443267646    443291380   
443315023    443338736    443362371    443385935    443409487    443433040   
443456538 425422094    425661147    425877495    426078473    426260865   
426434262    426593687    443172077    443196035    443219936    443243878   
443267653    443291398    443315031    443338744    443362389    443385943   
443409495    443433057    443456546 425422185    425661170    425877537   
426078515    426260923    426434296    426593703    443172085    443196043   
443219944    443243886    443267661    443291406    443315049    443338751   
443362397    443385950    443409503    443433065    443456553 425422250   
425661196    425877693    426078648    426261061    426434346    426593711   
443172093    443196050    443219951    443243894    443267679    443291414   
443315056    443338769    443362405    443385968    443409511    443433073   
443456561 425422490    425661451    425877891    426078721    426261087   
426434460    426593745    443172101    443196068    443219969    443243902   
443267687    443291422    443315064    443338777    443362413    443385976   
443409529    443433081    443456579 425422623    425661683    425878030   
426078739    426261178    426434478    426593943    443172119    443196076   
443219977    443243910    443267695    443291448    443315072    443338785   
443362421    443385984    443409537    443433099    443456587 425422649   
425662020    425878063    426078929    426261269    426434502    426593950   
443172127    443196084    443219985    443243928    443267703    443291455   
443315080    443338793    443362439    443385992    443409545    443433107   
443456595 425422656    425662053    425878071    426079059    426261293   
426434593    426594032    443172135    443196092    443219993    443243936   
443267711    443291463    443315098    443338801    443362447    443386008   
443409552    443433115    443456603 425422920    425662061    425878089   
426079075    426261665    426434668    426594198    443172143    443196100   
443220009    443243944    443267729    443291471    443315106    443338819   
443362454    443386016    443409560    443433123    443456611 425422979   
425662079    425878196    426079315    426261707    426434783    426594347   
443172150    443196118    443220017    443243951    443267737    443291489   
443315114    443338827    443362462    443386024    443409578    443433131   
443456629 425423522    425662087    425878311    426079356    426261764   
426434908    426594388    443172168    443196126    443220025    443243969   
443267745    443291497    443315122    443338835    443362470    443386032   
443409586    443433149    443456637 425423787    425662350    425878527   
426079380    426261889    426434965    426594511    443172176    443196134   
443220033    443243977    443267752    443291505    443315130    443338843   
443362488    443386040    443409594    443433156    443456645 425423936   
425662400    425878576    426079521    426262036    426435103    426594537   
443172184    443196142    443220041    443243985    443267760    443291513   
443315148    443338850    443362496    443386057    443409602    443433164   
443456652 425424157    425662459    425878642    426079703    426262069   
426435111    426594552    443172200    443196159    443220058    443243993   
443267778    443291521    443315155    443338868    443362504    443386065   
443409610    443433172    443456660 425424256    425662475    425878667   
426079711    426262119    426435145    426594792    443172218    443196167   
443220066    443244009    443267786    443291539    443315163    443338876   
443362512    443386073    443409628    443433180    443456678 425424371   
425662582    425878691    426079745    426262127    426435269    426594818   
443172226    443196175    443220074    443244017    443267794    443291547   
443315171    443338884    443362520    443386081    443409636    443433198   
443456686 425424686    425662699    425878956    426079828    426262176   
426435368    426594925    443172234    443196183    443220082    443244025   
443267802    443291554    443315189    443338892    443362538    443386099   
443409644    443433206    443456694 425424710    425662772    425879046   
426079836    426262291    426435376    426594933    443172242    443196191   
443220090    443244033    443267810    443291562    443315197    443338900   
443362546    443386107    443409651    443433214    443456702 425424751   
425662830    425879236    426079968    426262358    426435533    426595005   
443172259    443196209    443220108    443244041    443267828    443291570   
443315205    443338918    443362553    443386115    443409669    443433222   
443456710 425424819    425662855    425879269    426080081    426262416   
426435566    426595021    443172267    443196217    443220116    443244058   
443267836    443291588    443315213    443338926    443362561    443386123   
443409677    443433230    443456728 425425196    425662871    425879350   
426080222    426262549    426435574    426595138    443172275    443196225   
443220124    443244066    443267844    443291596    443315221    443338934   
443362579    443386131    443409685    443433248    443456736 425425253   
425662905    425879491    426080297    426262606    426435608    426595237   
443172283    443196233    443220132    443244074    443267851    443291604   
443315239    443338942    443362587    443386149    443409693    443433255   
443456744 425425402    425662921    425879665    426080453    426262663   
426435699    426595294    443172291    443196241    443220140    443244082   
443267869    443291612    443315254    443338959    443362595    443386156   
443409701    443433263    443456751 425425444    425663036    425879731   
426080479    426262713    426435715    426595369    443172309    443196258   
443220157    443244090    443267877    443291620    443315262    443338967   
443362603    443386164    443409719    443433271    443456769 425425550   
425663184    425879871    426080644    426262937    426435764    426595443   
443172317    443196266    443220165    443244108    443267885    443291638   
443315270    443338975    443362611    443386172    443409727    443433289   
443456777 425425642    425663234    425879905    426080677    426262945   
426435913    426595526    443172325    443196274    443220173    443244116   
443267893    443291646    443315288    443338983    443362629    443386180   
443409735    443433297    443456785 425425691    425663325    425880002   
426080784    426262952    426436283    426595534    443172333    443196282   
443220181    443244132    443267901    443291653    443315296    443338991   
443362637    443386198    443409743    443433305    443456793 425425733   
425663390    425880143    426080826    426262978    426436341    426595625   
443172341    443196290    443220199    443244140    443267919    443291661   
443315304    443339007    443362645    443386206    443409750    443433313   
443456801 425425774    425663598    425880424    426080875    426263190   
426436408    426595641    443172358    443196308    443220207    443244157   
443267927    443291679    443315312    443339015    443362652    443386214   
443409768    443433321    443456819 425426186    425663655    425880630   
426080891    426263273    426436457    426595666    443172366    443196316   
443220215    443244165    443267935    443291687    443315320    443339023   
443362660    443386222    443409776    443433339    443456827 425426335   
425663705    425880648    426081055    426263281    426436531    426595724   
443172374    443196324    443220223    443244173    443267943    443291695   
443315338    443339031    443362678    443386230    443409784    443433347   
443456835 425426350    425663721    425880663    426081071    426263315   
426436572    426595955    443172382    443196332    443220231    443244181   
443267950    443291703    443315346    443339049    443362686    443386248   
443409792    443433354    443456843 425426376    425663770    425880770   
426081303    426263430    426436580    426596029    443172390    443196340   
443220249    443244199    443267968    443291711    443315353    443339056   
443362694    443386255    443409800    443433362    443456850 425426483   
425663838    425880895    426081337    426263539    426436598    426596292   
443172408    443196357    443220256    443244207    443267976    443291729   
443315361    443339064    443362702    443386263    443409818    443433370   
443456868 425426491    425663945    425881034    426081519    426263737   
426436606    426596698    443172416    443196365    443220264    443244215   
443267984    443291737    443315379    443339072    443362710    443386271   
443409826    443433388    443456876



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

   Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number 425426566    425664216    425881067    426081618    426263745   
426436655    426597225    443172424    443196373    443220272    443244223   
443267992    443291745    443315387    443339080    443362728    443386289   
443409834    443433396    443456884 425426616    425664588    425881117   
426081626    426263893    426436697    426597688    443172432    443196381   
443220280    443244231    443268008    443291752    443315395    443339098   
443362736    443386297    443409842    443433404    443456892 425426814   
425664604    425881125    426081634    426263927    426436705    426597712   
443172440    443196399    443220298    443244249    443268016    443291760   
443315403    443339114    443362744    443386305    443409859    443433412   
443456900 425426889    425664893    425881141    426081683    426264057   
426436739    426597829    443172457    443196407    443220306    443244256   
443268024    443291778    443315411    443339122    443362751    443386313   
443409867    443433420    443456918 425427010    425665197    425881554   
426081923    426264073    426436747    426598124    443172465    443196415   
443220314    443244264    443268032    443291786    443315429    443339130   
443362769    443386321    443409875    443433438    443456926 425427440   
425665296    425881562    426082038    426264255    426436804    426598199   
443172473    443196423    443220322    443244272    443268040    443291794   
443315437    443339148    443362777    443386339    443409883    443433446   
443456934 425427598    425665452    425881661    426082111    426264297   
426436945    426598355    443172481    443196431    443220330    443244280   
443268057    443291810    443315445    443339155    443362785    443386347   
443409891    443433453    443456942 425427895    425665551    425881836   
426082129    426264479    426437000    426598488    443172499    443196449   
443220348    443244298    443268065    443291828    443315452    443339163   
443362793    443386354    443409909    443433461    443456959 425427911   
425665767    425881893    426082186    426264495    426437018    426598538   
443172507    443196456    443220355    443244306    443268073    443291836   
443315460    443339171    443362801    443386362    443409917    443433479   
443456967 425428166    425665841    425881901    426082194    426264545   
426437067    426598660    443172515    443196464    443220363    443244314   
443268081    443291844    443315478    443339189    443362819    443386370   
443409925    443433487    443456975 425428190    425665874    425882008   
426082251    426264628    426437091    426599072    443172523    443196472   
443220371    443244322    443268099    443291851    443315486    443339197   
443362827    443386388    443409933    443433495    443456983 425428273   
425665965    425882081    426082301    426264719    426437109    426599411   
443172531    443196480    443220389    443244330    443268107    443291869   
443315494    443339205    443362835    443386396    443409941    443433503   
443456991 425428281    425665973    425882099    426082350    426264776   
426437174    426600011    443172549    443196498    443220397    443244348   
443268115    443291877    443315502    443339213    443362843    443386404   
443409958    443433511    443457007 425428356    425665981    425882149   
426082384    426264826    426437240    426600128    443172556    443196506   
443220405    443244355    443268123    443291885    443315510    443339221   
443362850    443386412    443409966    443433529    443457015 425428448   
425666195    425882180    426082459    426264842    426437364    426600383   
443172564    443196514    443220413    443244363    443268131    443291893   
443315528    443339239    443362868    443386420    443409974    443433537   
443457023 425428554    425666245    425882222    426082657    426264859   
426437372    426600896    443172572    443196522    443220421    443244371   
443268149    443291901    443315544    443339254    443362876    443386438   
443409982    443433545    443457031 425428562    425666294    425882404   
426082699    426264909    426437570    426601258    443172580    443196530   
443220439    443244389    443268156    443291919    443315551    443339262   
443362884    443386446    443409990    443433560    443457049 425428695   
425666393    425882602    426082756    426264925    426437596    426601266   
443172598    443196548    443220447    443244397    443268164    443291927   
443315569    443339270    443362892    443386453    443410006    443433578   
443457056 425428745    425666476    425882628    426082871    426265088   
426437695    426601423    443172606    443196555    443220454    443244405   
443268172    443291935    443315577    443339288    443362900    443386461   
443410014    443433586    443457064 425429008    425666484    425882651   
426083002    426265146    426437711    426601530    443172614    443196563   
443220462    443244413    443268180    443291943    443315585    443339296   
443362918    443386479    443410022    443433594    443457072 425429040   
425666849    425882743    426083028    426265187    426437877    426602850   
443172622    443196571    443220470    443244421    443268198    443291950   
443315593    443339304    443362926    443386487    443410030    443433602   
443457080 425429081    425666856    425883360    426083069    426265195   
426437893    426603072    443172630    443196589    443220488    443244439   
443268206    443291968    443315601    443339312    443362934    443386495   
443410048    443433610    443457098 425429446    425666963    425883493   
426083218    426265211    426437927    426603098    443172648    443196597   
443220496    443244447    443268214    443291976    443315619    443339320   
443362942    443386503    443410055    443433628    443457106 425429578   
425667052    425883501    426083267    426265245    426438040    426603718   
443172655    443196605    443220504    443244462    443268222    443291984   
443315627    443339338    443362959    443386511    443410063    443433644   
443457304 425429628    425667094    425883725    426083283    426265328   
426438065    426604559    443172663    443196613    443220512    443244470   
443268230    443291992    443315635    443339346    443362967    443386529   
443410071    443433651    443457338 425429701    425667144    425883840   
426083515    426265468    426438081    426604831    443172671    443196621   
443220520    443244488    443268248    443292008    443315643    443339353   
443362975    443386537    443410089    443433669    443457494 425429776   
425667334    425883907    426083556    426265674    426438271    426604914   
443172689    443196639    443220538    443244496    443268255    443292016   
443315650    443339361    443362983    443386545    443410097    443433677   
443457510 425429792    425667524    425884046    426083580    426265773   
426438297    426605598    443172697    443196647    443220546    443244504   
443268263    443292024    443315668    443339379    443362991    443386552   
443410105    443433685    443457544 425430121    425667557    425884194   
426083663    426265799    426438438    426605721    443172705    443196654   
443220553    443244512    443268271    443292032    443315676    443339387   
443363007    443386560    443410113    443433693    443457791 425430220   
425667631    425884202    426083739    426265914    426438495    426606125   
443172713    443196662    443220561    443244520    443268289    443292040   
443315684    443339395    443363015    443386578    443410121    443433701   
443457858 425430311    425667706    425884343    426083945    426265989   
426438537    426606406    443172721    443196670    443220579    443244538   
443268297    443292057    443315692    443339403    443363023    443386586   
443410139    443433719    443457882 425430386    425667805    425884350   
426084034    426266011    426438545    426606844    443172739    443196688   
443220587    443244546    443268305    443292065    443315700    443339411   
443363031    443386594    443410147    443433727    443457924 425430410   
425667896    425884384    426084091    426266052    426438578    426607263   
443172747    443196696    443220595    443244553    443268313    443292073   
443315718    443339429    443363049    443386602    443410154    443433735   
443457999 425430444    425668043    425884426    426084125    426266060   
426438669    426607297    443172754    443196704    443220603    443244561   
443268321    443292081    443315726    443339437    443363056    443386610   
443410162    443433743    443458088 425430717    425668126    425884459   
426084166    426266268    426438842    426607446    443172762    443196712   
443220611    443244579    443268339    443292099    443315734    443339445   
443363064    443386628    443410170    443433750    443458104 425430790   
425668183    425884541    426084281    426266276    426438982    426607990   
443172770    443196720    443220629    443244587    443268347    443292107   
443315742    443339452    443363072    443386636    443410188    443433768   
443458138 425430956    425668282    425884590    426084331    426266375   
426438990    426609509    443172788    443196738    443220637    443244595   
443268354    443292115    443315759    443339460    443363080    443386644   
443410196    443433776    443458153 425431053    425668316    425884749   
426084398    426266425    426439394    426609657    443172796    443196746   
443220645    443244603    443268362    443292123    443315767    443339478   
443363098    443386651    443410204    443433784    443458195 425431343   
425668613    425884889    426084695    426266458    426439469    427307608   
443172804    443196753    443220652    443244611    443268370    443292131   
443315775    443339486    443363106    443386669    443410212    443433792   
443458278 425431434    425668639    425884962    426084802    426266540   
426439493    427313804    443172812    443196761    443220660    443244629   
443268388    443292149    443315783    443339494    443363114    443386677   
443410220    443433800    443458419 425431566    425668829    425885019   
426084869    426266565    426439584    432334936    443172820    443196779   
443220678    443244637    443268396    443292156    443315791    443339502   
443363122    443386685    443410238    443433818    443458450 425431780   
425669116    425885175    426084935    426266631    426439881    432871655   
443172838    443196787    443220686    443244645    443268404    443292164   
443315809    443339510    443363130    443386693    443410246    443433826   
443458476 425431814    425669223    425885183    426085023    426266656   
426439923    432886752    443172846    443196795    443220694    443244652   
443268412    443292172    443315817    443339528    443363148    443386701   
443410253    443433834    443458559 425432002    425669355    425885225   
426085114    426266664    426439949    432949071    443172853    443196803   
443220702    443244660    443268420    443292180    443315825    443339536   
443363155    443386719    443410261    443433842    443458583 425432291   
425669413    425885233    426085171    426266953    426439972    433658648   
443172861    443196811    443220710    443244678    443268438    443292198   
443315833    443339544    443363163    443386727    443410279    443433859   
443458609 425432333    425669603    425885381    426085239    426267068   
426440046    433685658    443172879    443196829    443220728    443244686   
443268446    443292206    443315841    443339551    443363171    443386735   
443410287    443433867    443458708 425432358    425669744    425885423   
426085825    426267100    426440202    433710738    443172887    443196837   
443220736    443244694    443268453    443292214    443315858    443339569   
443363189    443386743    443410295    443433875    443458930 425432457   
425669926    425885480    426085833    426267217    426440434    433719218   
443172895    443196845    443220744    443244702    443268461    443292222   
443315866    443339577    443363197    443386750    443410303    443433883   
443459052 425432481    425669934    425885522    426085916    426267266   
426440459    433726312    443172903    443196852    443220751    443244710   
443268479    443292230    443315874    443339585    443363205    443386768   
443410311    443433891    443459094 425432572    425669975    425885845   
426086195    426267274    426440467    433748514    443172911    443196860   
443220769    443244728    443268487    443292248    443315882    443339593   
443363213    443386776    443410329    443433909    443459110 425432630   
425670122    425885894    426086245    426267423    426440509    433751807   
443172929    443196878    443220777    443244736    443268495    443292255   
443315890    443339601    443363221    443386784    443410345    443433917   
443459177 425432861    425670130    425885985    426086567    426267464   
426440558    433787207    443172937    443196886    443220785    443244744   
443268503    443292263    443315908    443339619    443363239    443386792   
443410352    443433925    443459201 425432945    425670205    425886249   
426086609    426267480    426440657    433859519    443172945    443196894   
443220793    443244751    443268511    443292271    443315916    443339627   
443363247    443386800    443410360    443433933    443459243 425433158   
425670429    425886256    426086617    426267506    426440707    433861218   
443172952    443196910    443220819    443244769    443268529    443292289   
443315924    443339635    443363254    443386818    443410378    443433941   
443459300 425433273    425670643    425886272    426086625    426267522   
426440756    433862257    443172960    443196928    443220827    443244777   
443268537    443292297    443315932    443339643    443363262    443386826   
443410386    443433958    443459441 425433364    425670742    425886512   
426086708    426267621    426440814    433871605    443172978    443196936   
443220835    443244785    443268545    443292305    443315940    443339650   
443363270    443386834    443410394    443433966    443459466 425433372   
425670791    425886561    426086757    426267639    426440848    433877602   
443172986    443196944    443220843    443244793    443268552    443292313   
443315957    443339668    443363288    443386842    443410402    443433974   
443459524 425433547    425670809    425886603    426086922    426267894   
426440855    433912771    443172994    443196969    443220850    443244801   
443268560    443292321    443315965    443339676    443363296    443386859   
443410410    443433982    443459532 425433794    425671013    425886702   
426086930    426268223    426440947    433914538    443173000    443196977   
443220868    443244819    443268578    443292339    443315973    443339684   
443363304    443386867    443410428    443433990    443459656 425434032   
425671047    425886736    426086963    426268439    426441069    433920279   
443173018    443196985    443220876    443244827    443268586    443292347   
443315981    443339692    443363312    443386875    443410436    443434006   
443459664 425434081    425671070    425886827    426087011    426268447   
426441275    433926946    443173026    443196993    443220884    443244835   
443268594    443292354    443315999    443339700    443363320    443386883   
443410444    443434014    443459672 425434404    425671153    425886892   
426087060    426268587    426441317    433927894    443173034    443197009   
443220892    443244843    443268602    443292362    443316005    443339718   
443363338    443386891    443410451    443434022    443459714 425434693   
425671252    425887155    426087128    426268595    426441382    433946332   
443173042    443197017    443220900    443244850    443268610    443292370   
443316013    443339726    443363346    443386909    443410469    443434030   
443459912 425434701    425671310    425887262    426087292    426268694   
426441531    433953163    443173059    443197025    443220918    443244868   
443268628    443292388    443316021    443339734    443363353    443386917   
443410477    443434048    443460019 425434818    425671468    425887361   
426087300    426268843    426441549    433965472    443173067    443197033   
443220926    443244876    443268644    443292396    443316039    443339742   
443363361    443386925    443410485    443434055    443460043 425434875   
425671559    425887437    426087342    426268892    426441671    433966397   
443173075    443197041    443220934    443244884    443268651    443292404   
443316047    443339759    443363379    443386933    443410493    443434063   
443460118 425434891    425671708    425887452    426087367    426269015   
426441770    433973898    443173083    443197058    443220942    443244892   
443268669    443292412    443316054    443339767    443363387    443386941   
443410501    443434071    443460209 425435377    425671823    425887718   
426087391    426269049    426441812    433979390    443173091    443197066   
443220959    443244900    443268677    443292420    443316062    443339775   
443363395    443386958    443410519    443434089    443460324 425435450   
425671849    425887791    426087433    426269221    426441820    433984747   
443173109    443197074    443220967    443244918    443268685    443292438   
443316070    443339783    443363403    443386966    443410527    443434097   
443460373 425435625    425671955    425887908    426087557    426269312   
426441911    433999166    443173117    443197082    443220975    443244926   
443268693    443292446    443316088    443339791    443363411    443386974   
443410535    443434105    443460381 425435708    425671963    425887973   
426087573    426269346    426441937    434004545    443173125    443197090   
443220983    443244934    443268701    443292453    443316096    443339809   
443363429    443386982    443410543    443434113    443460498 425435781   
425672177    425888237    426087607    426269510    426442042    434006540   
443173133    443197108    443220991    443244942    443268719    443292461   
443316104    443339817    443363437    443386990    443410550    443434121   
443460589 425435815    425672508    425888427    426087623    426269601   
426442117    434007571    443173141    443197116    443221007    443244959   
443268727    443292479    443316112    443339825    443363445    443387006   
443410568    443434139    443460712



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

   Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number 425435948    425672698    425888591    426087920    426269619   
426442224    434007795    443173158    443197124    443221015    443244967   
443268735    443292487    443316120    443339833    443363452    443387014   
443410576    443434147    443460738 425436136    425672763    425888666   
426088357    426269734    426442232    434012373    443173166    443197132   
443221023    443244975    443268743    443292495    443316138    443339841   
443363460    443387022    443410584    443434154    443460852 425436177   
425672821    425888898    426088449    426269775    426442240    434027348   
443173174    443197140    443221031    443244983    443268750    443292503   
443316146    443339858    443363478    443387030    443410592    443434162   
443460894 425436375    425672862    425888989    426088464    426269882   
426442323    434028056    443173182    443197157    443221049    443244991   
443268768    443292511    443316153    443339866    443363486    443387048   
443410600    443434170    443461058 425436409    425672938    425889144   
426088548    426269908    426442455    434033205    443173190    443197173   
443221056    443245006    443268784    443292529    443316161    443339874   
443363494    443387055    443410618    443434188    443461074 425436714   
425672979    425889326    426088589    426269924    426442513    434050183   
443173208    443197181    443221064    443245014    443268792    443292537   
443316179    443339882    443363502    443387063    443410626    443434196   
443461157 425436763    425672987    425889334    426088712    426270013   
426442547    434050910    443173216    443197199    443221072    443245022   
443268800    443292545    443316187    443339890    443363510    443387071   
443410634    443434204    443461215 425436805    425672995    425889490   
426088910    426270039    426442554    434106035    443173224    443197207   
443221080    443245030    443268818    443292552    443316195    443339908   
443363528    443387089    443410642    443434212    443461256 425436896   
425673241    425889532    426088969    426270096    426442745    435078852   
443173232    443197215    443221098    443245048    443268826    443292560   
443316203    443339916    443363536    443387097    443410659    443434220   
443461264 425436912    425673399    425889599    426088985    426270187   
426442760    435295183    443173240    443197223    443221106    443245055   
443268834    443292578    443316211    443339924    443363544    443387105   
443410667    443434238    443461405 425437324    425673431    425889730   
426089066    426270245    426442885    435497276    443173257    443197231   
443221114    443245063    443268842    443292586    443316229    443339932   
443363551    443387113    443410675    443434246    443461447 425437407   
425673449    425889953    426089074    426270310    426442927    435963491   
443173265    443197249    443221122    443245071    443268859    443292594   
443316237    443339940    443363569    443387121    443410683    443434253   
443461488 425437522    425673555    425889987    426089124    426270385   
426443172    436035885    443173273    443197256    443221130    443245089   
443268867    443292602    443316245    443339957    443363577    443387139   
443410691    443434261    443461603 425437605    425673621    425890092   
426089199    426270443    426443313    436053136    443173299    443197264   
443221148    443245097    443268875    443292610    443316252    443339965   
443363585    443387147    443410709    443434279    443461652 425437787   
425673639    425890209    426089280    426270476    426443495    436114268   
443173307    443197272    443221155    443245105    443268883    443292628   
443316260    443339973    443363593    443387154    443410717    443434287   
443461710 425437977    425673654    425890217    426089298    426270583   
426443560    436189534    443173315    443197280    443221163    443245113   
443268891    443292636    443316278    443339981    443363601    443387162   
443410725    443434295    443461728 425438116    425673787    425890225   
426089330    426270658    426443578    436241483    443173323    443197298   
443221171    443245121    443268909    443292644    443316286    443339999   
443363619    443387170    443410733    443434303    443461736 425438140   
425673910    425890449    426089447    426270740    426443594    436295604   
443173331    443197306    443221189    443245139    443268917    443292651   
443316294    443340005    443363627    443387188    443410741    443434311   
443461777 425438348    425674090    425890589    426089512    426270807   
426443693    436387211    443173349    443197314    443221197    443245147   
443268925    443292669    443316302    443340013    443363635    443387196   
443410758    443434329    443461785 425438504    425674108    425890613   
426089546    426270815    426443818    436389662    443173356    443197322   
443221205    443245154    443268933    443292677    443316310    443340021   
443363643    443387204    443410766    443434337    443461801 425438512   
425674363    425890647    426089553    426271003    426443974    436507081   
443173364    443197330    443221213    443245162    443268941    443292685   
443316328    443340039    443363650    443387212    443410774    443434345   
443461876 425438595    425674371    425890753    426089587    426271029   
426444006    436567200    443173372    443197348    443221221    443245170   
443268958    443292693    443316336    443340047    443363668    443387220   
443410782    443434352    443462106 425438603    425674389    425890795   
426089736    426271094    426444030    436582670    443173380    443197355   
443221239    443245188    443268966    443292701    443316344    443340054   
443363676    443387238    443410790    443434360    443462122 425439072   
425674512    425890894    426089801    426271151    426444048    436824163   
443173398    443197363    443221247    443245196    443268974    443292719   
443316351    443340062    443363684    443387246    443410808    443434378   
443462148 425439197    425674611    425890910    426089918    426271466   
426444154    436835516    443173406    443197371    443221254    443245204   
443268982    443292727    443316369    443340070    443363700    443387253   
443410816    443434386    443462205 425439304    425674850    425891009   
426089967    426271524    426444402    436861959    443173414    443197389   
443221262    443245212    443268990    443292735    443316377    443340088   
443363718    443387261    443410824    443434394    443462221 425439346   
425674876    425891264    426090494    426271557    426444410    436897417   
443173422    443197397    443221288    443245220    443269006    443292743   
443316385    443340096    443363726    443387279    443410832    443434402   
443462239 425439353    425674926    425891405    426090692    426271631   
426444436    436909873    443173430    443197405    443221296    443245238   
443269014    443292750    443316393    443340104    443363734    443387287   
443410840    443434410    443462494 425439478    425674983    425891462   
426090858    426271664    426444527    436969463    443173448    443197413   
443221304    443245246    443269022    443292768    443316401    443340112   
443363742    443387295    443410857    443434436    443462502 425439619   
425675089    425891504    426091278    426271888    426444568    437019474   
443173455    443197421    443221312    443245253    443269030    443292776   
443316419    443340120    443363759    443387303    443410865    443434444   
443462510 425439627    425675188    425891546    426091500    426271904   
426444576    437019722    443173463    443197439    443221320    443245261   
443269048    443292784    443316427    443340138    443363767    443387311   
443410873    443434451    443462536 425439825    425675196    425891710   
426091518    426272050    426444709    437037526    443173471    443197447   
443221338    443245279    443269055    443292792    443316435    443340146   
443363775    443387329    443410881    443434469    443462593 425439916   
425675303    425891769    426091559    426272092    426444758    437069388   
443173489    443197454    443221346    443245287    443269063    443292800   
443316443    443340153    443363783    443387337    443410907    443434477   
443462601 425440005    425675931    425891892    426091567    426272100   
426444782    440882546    443173497    443197462    443221353    443245295   
443269071    443292818    443316450    443340161    443363791    443387345   
443410915    443434485    443462627 425440047    425676160    425892064   
426091682    426272126    426444923    440893618    443173505    443197470   
443221361    443245303    443269089    443292826    443316468    443340179   
443363809    443387352    443410923    443434493    443462643 425440054   
425676293    425892072    426091880    426272175    426444964    440960961   
443173513    443197488    443221379    443245311    443269097    443292834   
443316476    443340187    443363817    443387360    443410931    443434501   
443462684 425440112    425676335    425892197    426091930    426272241   
426445003    441014974    443173539    443197496    443221387    443245329   
443269105    443292842    443316484    443340195    443363825    443387378   
443410949    443434519    443462700 425440260    425676376    425892221   
426092128    426272274    426445052    441071966    443173547    443197504   
443221395    443245337    443269113    443292859    443316492    443340203   
443363833    443387386    443410956    443434527    443462767 425440278   
425676392    425892395    426092243    426272365    426445102    441085479   
443173554    443197512    443221403    443245345    443269121    443292867   
443316500    443340211    443363841    443387394    443410964    443434535   
443462809 425440658    425676400    425892759    426092342    426272407   
426445201    441167780    443173562    443197520    443221411    443245352   
443269139    443292875    443316518    443340229    443363858    443387402   
443410972    443434543    443462817 425440831    425676533    425892767   
426092474    426272464    426445334    441183555    443173570    443197538   
443221429    443245360    443269147    443292883    443316526    443340237   
443363866    443387410    443410980    443434550    443462973 425440906   
425676616    425892783    426092490    426272522    426445433    441189578   
443173588    443197546    443221437    443245378    443269154    443292891   
443316534    443340245    443363874    443387428    443410998    443434568   
443463021 425440963    425676723    425892874    426092565    426272555   
426445458    441286705    443173596    443197553    443221445    443245386   
443269162    443292909    443316542    443340252    443363882    443387436   
443411004    443434576    443463039 425441045    425676756    425892890   
426092607    426272605    426445474    441288925    443173604    443197561   
443221452    443245394    443269170    443292917    443316559    443340260   
443363890    443387444    443411012    443434584    443463302 425441144   
425676830    425892932    426092847    426272613    426445490    441323904   
443173612    443197579    443221460    443245402    443269188    443292925   
443316567    443340278    443363908    443387451    443411020    443434592   
443463344 425441276    425676913    425892940    426092912    426272621   
426445573    441342805    443173620    443197587    443221478    443245410   
443269196    443292933    443316575    443340286    443363916    443387477   
443411038    443434600    443463484 425441334    425677028    425893146   
426092995    426272647    426445631    441388121    443173638    443197595   
443221486    443245428    443269204    443292941    443316583    443340294   
443363924    443387485    443411046    443434618    443463583 425441383   
425677085    425893179    426093001    426272910    426445698    441410222   
443173646    443197603    443221494    443245436    443269212    443292958   
443316591    443340302    443363932    443387493    443411053    443434626   
443463609 425441458    425677218    425893245    426093019    426272944   
426445730    441440005    443173653    443197611    443221502    443245444   
443269220    443292966    443316609    443340310    443363940    443387501   
443411061    443434634    443463658 425441474    425677291    425893260   
426093118    426273058    426445748    441441292    443173661    443197629   
443221536    443245451    443269238    443292974    443316617    443340328   
443363957    443387519    443411079    443434642    443463674 425441490   
425677317    425893351    426093134    426273116    426445888    441450640   
443173679    443197637    443221544    443245469    443269246    443292982   
443316625    443340336    443363965    443387527    443411087    443434659   
443505706 425441573    425677325    425893393    426093217    426273124   
426445896    441467172    443173687    443197645    443221551    443245477   
443269253    443292990    443316633    443340344    443363973    443387535   
443411095    443434667    425441623    425677382    425893427    426093225   
426273256    426446027    441468972    443173695    443197652    443221569   
443245485    443269261    443293006    443316641    443340351    443363981   
443387543    443411103    443434675    425441755    425677408    425893492   
426093357    426273264    426446035    441477395    443173703    443197660   
443221577    443245493    443269279    443293014    443316658    443340369   
443363999    443387550    443411111    443434683    425441870    425677697   
425893518    426093365    426273314    426446068    441500634    443173711   
443197678    443221585    443245501    443269287    443293022    443316666   
443340377    443364005    443387568    443411129    443434691    425442019   
425677838    425893534    426093514    426273405    426446167    441535432   
443173729    443197686    443221593    443245519    443269295    443293030   
443316674    443340385    443364013    443387576    443411137    443434709   
425442233    425677861    425893633    426093704    426273470    426446183   
441568011    443173737    443197694    443221619    443245527    443269303   
443293048    443316682    443340393    443364021    443387584    443411145   
443434717    425442365    425678091    425893757    426093746    426273579   
426446258    441573722    443173745    443197702    443221627    443245535   
443269311    443293055    443316690    443340401    443364039    443387592   
443411152    443434725    425442555    425678323    425893823    426093902   
426273587    426446381    441574886    443173752    443197710    443221635   
443245543    443269329    443293063    443316708    443340419    443364047   
443387600    443411160    443434733    425442597    425678372    425893898   
426093985    426273702    426446407    441575628    443173760    443197728   
443221643    443245550    443269337    443293071    443316716    443340427   
443364054    443387618    443411178    443434741    425442621    425678786   
425893906    426094033    426273710    426446647    441578077    443173778   
443197736    443221650    443245568    443269345    443293089    443316724   
443340435    443364062    443387626    443411186    443434758    425442654   
425678802    425893971    426094090    426273793    426446704    441598802   
443173786    443197744    443221668    443245576    443269352    443293097   
443316732    443340443    443364070    443387634    443411194    443434766   
425442712    425678828    425894102    426094264    426273918    426446928   
441601671    443173794    443197751    443221676    443245584    443269360   
443293105    443316740    443340450    443364088    443387642    443411202   
443434774    425442878    425678885    425894441    426094322    426273926   
426447132    441604329    443173802    443197769    443221684    443245592   
443269378    443293113    443316757    443340468    443364096    443387659   
443411210    443434782    425442886    425678943    425894516    426094405   
426274080    426447140    441614716    443173810    443197777    443221692   
443245600    443269386    443293121    443316765    443340476    443364104   
443387667    443411228    443434790    425442894    425679008    425894623   
426094447    426274106    426447298    441672375    443173828    443197785   
443221700    443245618    443269394    443293139    443316773    443340484   
443364112    443387675    443411236    443434808    425442985    425679073   
425894896    426094496    426274122    426447488    441672847    443173836   
443197793    443221718    443245626    443269402    443293147    443316781   
443340492    443364120    443387683    443411244    443434816    425443041   
425679123    425894953    426094504    426274205    426447587    441684545   
443173844    443197801    443221726    443245634    443269410    443293154   
443316799    443340500    443364138    443387691    443411251    443434824   
425443074    425679172    425895018    426094652    426274296    426447678   
441728342    443173851    443197819    443221734    443245642    443269428   
443293162    443316807    443340526    443364146    443387709    443411269   
443434832    425443157    425679289    425895059    426094744    426274312   
426447694    441737855    443173869    443197827    443221742    443245659   
443269436    443293170    443316815    443340534    443364153    443387717   
443411277    443434840    425443199    425679495    425895067    426094793   
426274379    426447728    441744398    443173877    443197835    443221759   
443245667    443269444    443293188    443316823    443340542    443364161   
443387725    443411285    443434857    425443215    425679602    425895109   
426094835    426274460    426447736    441746120    443173885    443197843   
443221767    443245675    443269451    443293196    443316831    443340559   
443364179    443387733    443411293    443434865    425443249    425679628   
425895158    426094959    426274486    426447819    441778404    443173893   
443197850    443221775    443245683    443269469    443293204    443316849   
443340567    443364187    443387741    443411301    443434873   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number

   Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number    Loan
Number 425443371    425679800    425895331    426095121    426274502   
426447967    441787306    443173901    443197868    443221783    443245691   
443269477    443293212    443316856    443340575    443364195    443387758   
443411319    443434881    425443553    425679834    425895745    426095139   
426274643    426447991    441809134    443173919    443197876    443221791   
443245709    443269485    443293220    443316864    443340583    443364203   
443387766    443411327    443434899    425443645    425679925    425895901   
426095154    426274718    426448056    441811510    443173927    443197884   
443221809    443245717    443269493    443293238    443316872    443340591   
443364211    443387774    443411335    443434907    425443660    425679966   
425895919    426095196    426274775    426448080    441854585    443173935   
443197892    443221817    443245725    443269501    443293246    443316880   
443340609    443364229    443387782    443411343    443434915    425443744   
425680014    425895927    426095253    426274924    426448213    441861192   
443173943    443197900    443221825    443245733    443269519    443293253   
443316898    443340617    443364237    443387790    443411350    443434923   
425443769    425680030    425896008    426095279    426274965    426448221   
441874781    443173950    443197918    443221833    443245741    443269527   
443293261    443316906    443340625    443364245    443387808    443411368   
443434931   



--------------------------------------------------------------------------------

SCHEDULE B

REPRESENTATIONS AND WARRANTIES OF

AMERICREDIT FINANCIAL SERVICES, INC. (“AMERICREDIT”)

1. Characteristics Of Receivables Each Receivable (A) was originated (i) by
AmeriCredit, (ii) by an Originating Affiliate and was validly assigned by such
Originating Affiliate to AmeriCredit, (iii) by a Dealer and purchased by
AmeriCredit from such Dealer under an existing Dealer Agreement or pursuant to a
Dealer Assignment with AmeriCredit and was validly assigned by such Dealer to
AmeriCredit pursuant to a Dealer Assignment or (iv) by a Third-Party Lender and
purchased by AmeriCredit from such Third-Party Lender under an existing Auto
Loan Purchase and Sale Agreement or pursuant to a Third-Party Lender Assignment
with AmeriCredit and was validly assigned by such Third-Party Lender to
AmeriCredit pursuant to a Third-Party Lender Assignment (B) was originated by
AmeriCredit, such Originating Affiliate, such Dealer or such Third-Party Lender
for the retail sale of a Financed Vehicle in the ordinary course of
AmeriCredit’s, such Originating Affiliate’s, the Dealer’s or the Third-Party
Lender’s business, in each case was originated in accordance with AmeriCredit’s
credit policies and was fully and properly executed by the parties thereto, and
AmeriCredit, each Originating Affiliate, each Dealer and each Third-Party Lender
had all necessary licenses and permits to originate Receivables in the state
where AmeriCredit, each such Originating Affiliate, each such Dealer or each
such Third-Party Lender was located, (C) contains customary and enforceable
provisions such as to render the rights and remedies of the holder thereof
adequate for realization against the collateral security, (D) is a Receivable
which provides for level monthly payments (provided that the period in the first
Collection Period and the payment in the final Collection Period of the
Receivable may be minimally different from the normal period and level payment)
which, if made when due, shall fully amortize the Amount Financed over the
original term and (E) has not been amended or collections with respect to which
waived, other than as evidenced in the Receivable File or the Servicer’s
electronic records relating thereto.

2. No Fraud or Misrepresentation. Each Receivable was originated (i) by
AmeriCredit, (ii) by an Originating Affiliate and was assigned by the
Originating Affiliate to AmeriCredit, (iii) by a Dealer and was sold by the
Dealer to AmeriCredit or (iv) by a Third-Party Lender and was sold by the
Third-Party Lender to AmeriCredit, and was sold by AmeriCredit to AFS SenSub
Corp. without any fraud or misrepresentation on the part of such Originating
Affiliate, Dealer, Third-Party Lender or AmeriCredit in any case.

3. Compliance with Law. All requirements of applicable federal, state and local
laws, and regulations thereunder (including, without limitation, usury laws, the
Federal Truth-in-Lending Act, the Equal Credit Opportunity Act, the Fair Credit
Billing Act, the Fair Credit Reporting Act, the Fair Debt Collection Practices
Act, the Federal Trade Commission Act, the Moss-Magnuson Warranty Act, the
Federal Reserve Board’s Regulations “B” and “Z” (including amendments to the
Federal Reserve’s Official Staff Commentary to Regulation Z, effective
October 1, 1998, concerning negative equity loans), the Servicemembers Civil
Relief Act, each applicable state Motor Vehicle Retail Installment Sales Act,
and state adaptations of the National Consumer Act and of the Uniform Consumer
Credit Code and other consumer credit laws and equal credit opportunity and
disclosure laws) in respect of the Receivables and the Financed Vehicles, have

 

Ex-A-1



--------------------------------------------------------------------------------

been complied with in all material respects, and each Receivable and the sale of
the Financed Vehicle evidenced by each Receivable complied at the time it was
originated or made and now complies in all material respects with all applicable
legal requirements.

4. Origination. Each Receivable was originated in the United States.

5. Binding Obligation. Each Receivable represents the genuine, legal, valid and
binding payment obligation of the Obligor thereon, enforceable by the holder
thereof in accordance with its terms, except (A) as enforceability may be
limited by bankruptcy, insolvency, reorganization or similar laws affecting the
enforcement of creditors’ rights generally and by equitable limitations on the
availability of specific remedies, regardless of whether such enforceability is
considered in a proceeding in equity or at law and (B) as such Receivable may be
modified by the application after the Cutoff Date of the Servicemembers Civil
Relief Act, as amended; and all parties to each Receivable had full legal
capacity to execute and deliver such Receivable and all other documents related
thereto and to grant the security interest purported to be granted thereby.

6. No Government Obligor. No Obligor is the United States of America or any
State or any agency, department, subdivision or instrumentality thereof.

7. Obligor Bankruptcy. At the Cutoff Date, no Obligor had been identified on the
records of AmeriCredit as being the subject of a current bankruptcy proceeding.

8. Schedule of Receivables. The information set forth in the Schedule of
Receivables has been produced from the Electronic Ledger and was true and
correct in all material respects as of the close of business on the Cutoff Date.

9. Marking Records. Each of the Seller and AFS SenSub Corp. has indicated in its
files that the Receivables have been sold to the Issuer pursuant to the Sale and
Servicing Agreement and Granted to the Trust Collateral Agent pursuant to the
Indenture. Further, AmeriCredit has indicated in its computer files that the
Receivables are owned by the Issuer.

10. Computer Tape. The Computer Tape made available by AmeriCredit to AFS SenSub
Corp. and to the Issuer on the Closing Date was complete and accurate as of the
Cutoff Date and includes a description of the same Receivables that are
described in the Schedule of Receivables.

11. Adverse Selection. No selection procedures adverse to the Noteholders were
utilized in selecting the Receivables from those receivables owned by
AmeriCredit which met the selection criteria set forth in clauses (A) through
(M) of number 29 of this Schedule B.

12. Chattel Paper. The Receivables constitute “tangible chattel paper” or
“electronic chattel paper” within the meaning of the UCC as in effect in the
States of Texas, New York, Nevada and Delaware.

13. One Original. There is only one original executed copy (or with respect to
“electronic chattel paper”, one authoritative copy) of each Contract. With
respect to Contracts that are “electronic chattel paper”, each authoritative
copy (a) is unique, identifiable and unalterable

 

Ex-A-2



--------------------------------------------------------------------------------

(other than with the participation of the Trust Collateral Agent in the case of
an addition or amendment of an identified assignee and other than a revision
that is readily identifiable as an authorized or unauthorized revision), (b) has
been marked with a legend to the following effect: “Authoritative Copy” and
(c) has been communicated to and is maintained by or on behalf of the Custodian.

14. Not an Authoritative Copy. With respect to Contracts that are “electronic
chattel paper”, the Seller has marked all copies of each such Contract other
than an authoritative copy with a legend to the following effect: “This is not
an authoritative copy.”

15. Revisions. With respect to Contracts that are “electronic chattel paper”,
the related Receivables have been established in a manner such that (a) all
copies or revisions that add or change an identified assignee of the
authoritative copy of each such Contract must be made with the participation of
the Trust Collateral Agent and (b) all revisions of the authoritative copy of
each such Contract must be readily identifiable as an authorized or unauthorized
revision.

16. Pledge or Assignment. With respect to Contracts that are “electronic chattel
paper”, the authoritative copy of each Contract communicated to the Custodian
has no marks or notations indicating that it has been pledged, assigned or
otherwise conveyed to any Person other than the Trust Collateral Agent.

17. Receivable Files Complete. There exists a Receivable File pertaining to each
Receivable and such Receivable File contains a fully executed original of the
Contract and the original Lien Certificate or a copy of the application
therefor. Related documentation concerning the Receivable, including any
documentation regarding modifications of the Contract, will be maintained
electronically by the Servicer in accordance with customary policies and
procedures. Each of such documents which is required to be signed by the Obligor
has been signed by the Obligor in the appropriate spaces. All blanks on any form
have been properly filled in and each form has otherwise been correctly
prepared. With respect to Receivables that are tangible chattel paper, the
complete Receivable File for each Receivable, including a fully executed
original of the Contract, currently is in the possession of the Custodian.

18. Receivables in Force. No Receivable has been satisfied, subordinated or
rescinded, and the Financed Vehicle securing each such Receivable has not been
released from the lien of the related Receivable in whole or in part. No terms
of any Receivable have been waived, altered or modified in any respect since its
origination, except by instruments or documents identified in the Receivable
File or the Servicer’s electronic records.

19. Lawful Assignment. No Receivable was originated in, or is subject to the
laws of, any jurisdiction the laws of which would make unlawful, void or
voidable the sale, transfer and assignment of such Receivable under this
Agreement or pursuant to transfers of the Notes.

20. Good Title. Immediately prior to the conveyance of the Receivables to AFS
SenSub Corp. pursuant to this Agreement, AmeriCredit was the sole owner thereof
and had good and indefeasible title thereto, free of any Lien and, upon
execution and delivery of this Agreement by AmeriCredit, AFS SenSub Corp. shall
have good and indefeasible title to and will be the sole owner of such
Receivables, free of any Lien. No Dealer or Third-Party Lender has a
participation

 

Ex-A-3



--------------------------------------------------------------------------------

in, or other right to receive, proceeds of any Receivable. AmeriCredit has not
taken any action to convey any right to any Person that would result in such
Person having a right to payments received under the related Insurance Policies
or the related Dealer Agreements, Auto Loan Purchase and Sale Agreements, Dealer
Assignments, or Third-Party Lender Assignments or to payments due under such
Receivables.

21. Security Interest in Financed Vehicle. Each Receivable created or shall
create a valid, binding and enforceable first priority security interest in
favor of AmeriCredit (or an Originating Affiliate or a Titled Third-Party Lender
which first priority security interest has been assigned to AmeriCredit) in the
Financed Vehicle. The Lien Certificate for each Financed Vehicle shows, or if a
new or replacement Lien Certificate is being applied for with respect to such
Financed Vehicle the Lien Certificate will be received within 180 days of the
Closing Date and will show, AmeriCredit (or an Originating Affiliate or a Titled
Third-Party Lender) named as the original secured party under each Receivable as
the holder of a first priority security interest in such Financed Vehicle. With
respect to each Receivable for which the Lien Certificate has not yet been
returned from the Registrar of Titles, AmeriCredit or the related Originating
Affiliate has applied for or received written evidence from the related Dealer
or Third-Party Lender that such Lien Certificate showing AmeriCredit, an
Originating Affiliate, the Issuer or a Titled Third-Party Lender, as applicable,
as first lienholder has been applied for and the Originating Affiliate’s or
Titled Third-Party Lender’s security interest has been validly assigned by the
Originating Affiliate or Titled Third-Party Lender, as applicable, to
AmeriCredit and AmeriCredit’s security interest has been validly assigned by
AmeriCredit to AFS SenSub Corp. pursuant to this Agreement. This Agreement
creates a valid and continuing security interest (as defined in the UCC) in the
Receivables in favor of the Purchaser, which security interest is prior to all
other Liens, and is enforceable as such against creditors of and purchasers from
the Seller. Immediately after the sale, transfer and assignment thereof by
AmeriCredit to AFS SenSub Corp., each Receivable will be secured by an
enforceable and perfected first priority security interest in the Financed
Vehicle in favor of AFS SenSub Corp. as secured party, which security interest
is prior to all other Liens upon and security interests in such Financed Vehicle
which now exist or may hereafter arise or be created (except, as to priority,
for any lien for taxes, labor or materials affecting a Financed Vehicle). As of
the Cutoff Date, there were no Liens or claims for taxes, work, labor or
materials affecting a Financed Vehicle which are or may be Liens prior or equal
to the Liens of the related Receivable.

22. All Filings Made. All filings (including, without limitation, UCC filings
(including, without limitation, the filing by the Seller of all appropriate
financing statements in the proper filing office in the State of Delaware under
applicable law in order to perfect the security interest in the Receivables
granted to the Purchaser hereunder)) required to be made by any Person and
actions required to be taken or performed by any Person in any jurisdiction to
give the Issuer and the Trust Collateral Agent a first priority perfected lien
on, or ownership interest in, the Receivables and the proceeds thereof and the
Other Conveyed Property have been made, taken or performed.

23. No Impairment. AmeriCredit has not done anything to convey any right to any
Person that would result in such Person having a right to payments due under the
Receivables or otherwise to impair the rights of the Issuer, the Trustee, the
Trust Collateral Agent and the Noteholders in any Receivable or the proceeds
thereof. Other than the security interest granted to

 

Ex-A-4



--------------------------------------------------------------------------------

the Purchaser pursuant to this Agreement and except any other security interests
that have been fully released and discharged as of the Closing Date, the Seller
has not pledged, assigned, sold, granted a security interest in, or otherwise
conveyed any of the Receivables. The Seller has not authorized the filing of and
is not aware of any financing statements against the Seller that include a
description of collateral covering the Receivables other than any financing
statement relating to the security interest granted to the Purchaser hereunder
or that has been terminated. The Seller is not aware of any judgment or tax lien
filings against it.

24. Receivable Not Assumable. No Receivable is assumable by another Person in a
manner which would release the Obligor thereof from such Obligor’s obligations
to the owner thereof with respect to such Receivable.

25. No Defenses. No Receivable is subject to any right of rescission, setoff,
counterclaim or defense and no such right has been asserted or threatened with
respect to any Receivable.

26. No Default. There has been no default, breach, violation or event permitting
acceleration under the terms of any Receivable (other than payment delinquencies
of not more than 30 days) and no condition exists or event has occurred and is
continuing that with notice, the lapse of time or both would constitute a
default, breach, violation or event permitting acceleration under the terms of
any Receivable, and there has been no waiver of any of the foregoing. As of the
Cutoff Date, no Financed Vehicle had been repossessed.

27. Insurance. At the time of an origination of a Receivable by AmeriCredit, an
Originating Affiliate, a Dealer or Third-Party Lender, each Financed Vehicle is
required to be covered by a comprehensive and collision insurance policy (i) in
an amount at least equal to the lesser of (a) its maximum insurable value or
(b) the principal amount due from the Obligor under the related Receivable,
(ii) naming AmeriCredit (or an Originating Affiliate or a Titled Third-Party
Lender) as loss payee and (iii) insuring against loss and damage due to fire,
theft, transportation, collision and other risks generally covered by
comprehensive and collision coverage. Each Receivable requires the Obligor to
maintain physical loss and damage insurance, naming AmeriCredit, an Originating
Affiliate or a Titled Third-Party Lender and its successors and assigns as
additional insured parties, and each Receivable permits the holder thereof to
obtain physical loss and damage insurance at the expense of the Obligor if the
Obligor fails to do so. No Financed Vehicle is insured under a policy of
Force-Placed Insurance on the Cutoff Date.

28. Remaining Principal Balance. At the Cutoff Date, the Principal Balance of
each Receivable set forth in the Schedule of Receivables is true and accurate in
all material respects.

29. Certain Characteristics of Receivables.

(A) Each Receivable had a remaining maturity, as of the Cutoff Date, of not more
than 72 months.

(B) Each Receivable had an original maturity, as of the Cutoff Date, of not more
than 72 months.

 

Ex-A-5



--------------------------------------------------------------------------------

(C) Each Receivable had a remaining Principal Balance, as of the Cutoff Date, of
at least $250 and not more than $80,000.

(D) Each Receivable had an Annual Percentage Rate, as of the Cutoff Date, of at
least 1% and not more than 33%.

(E) No Receivable was more than 30 days past due as of the Cutoff Date.

(F) No funds had been advanced by AmeriCredit, any Originating Affiliate, any
Dealer, any Third-Party Lender, or anyone acting on behalf of any of them in
order to cause any Receivable to qualify under clause (E) above.

(G) Each Obligor had a billing address in the United States as of the date of
origination of the related Receivable, is a natural person and is not an
Affiliate of any party to any Related Document.

(H) Each Receivable is denominated in, and each Contract provides for payment
in, United States dollars.

(I) Each Receivable is identified on the Servicer’s master servicing records as
an automobile installment sales contract or installment note.

(J) Each Receivable arose under a Contract that is assignable without the
consent of, or notice to, the Obligor thereunder, and does not contain a
confidentiality provision that purports to restrict the ability of the Servicer
to exercise its rights under the Sale and Servicing Agreement, including,
without limitation, its right to review the Contract.

(K) Each Receivable arose under a Contract with respect to which AmeriCredit has
performed all obligations required to be performed by it thereunder, and, in the
event such Contract is an installment sales contract, delivery of the Financed
Vehicle to the related Obligor has occurred.

(L) No automobile related to a Receivable was held in repossession inventory as
of the Cutoff Date.

(M) No Obligor was in bankruptcy as of the Cutoff Date.

30. Interest Calculation. Each Contract provides for the calculation of interest
payable thereunder under either the “simple interest” method, the “Rule of 78’s”
method or the “precomputed interest” method.

31. Lockbox Account. Each Obligor has been, or will be, directed to make all
payments on their related Receivable to the Lockbox Processor for deposit into
the Lockbox Account.

 

Ex-A-6



--------------------------------------------------------------------------------

32. Lien Enforcement. Each Receivable provides for enforcement of the lien or
the clear legal right of repossession, as applicable, on the Financed Vehicle
securing such Receivable.

33. Prospectus Supplement Description. Each Receivable conforms, and all
Receivables in the aggregate conform, in all material respects to the
description thereof set forth in the Prospectus Supplement.

34. Risk of Loss. Each Contract contains provisions requiring the Obligor to
assume all risk of loss or malfunction on the related Financed Vehicle,
requiring the Obligor to pay all sales, use, property, excise and other similar
taxes imposed on or with respect to the Financed Vehicle and making the Obligor
liable for all payments required to be made thereunder, without any setoff,
counterclaim or defense for any reason whatsoever, subject only to the Obligor’s
right of quiet enjoyment.

35. Leasing Business. To the best of the Seller’s and the Servicer’s knowledge,
as appropriate, no Obligor is a Person involved in the business of leasing or
selling equipment of a type similar to the Obligor’s related Financed Vehicle.

36. Consumer Leases. No Receivable constitutes a “consumer lease” under either
(a) the UCC as in effect in the jurisdiction the law of which governs the
Receivable or (b) the Consumer Leasing Act, 15 USC 1667.

37. Perfection. The Seller has taken all steps necessary to perfect its security
interest against the related Obligors in the property securing the Receivables
and will take all necessary steps on behalf of the Issuer to maintain the
Issuer’s perfection of the security interest created by each Receivable in the
related Financed Vehicle.

 

Ex-A-7